 



Exhibit 10.30

 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

FIFTH AMENDED AND RESTATED Loan and Security Agreement

 

by and among

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN

 

as Lenders,



WELLS FARGO CAPITAL FINANCE, LLC



as Administrative Agent, Co-Lead Arranger, and Co-Bookrunner,

 

BANK OF AMERICA, N.A.

 

as Co-Lead Arranger, Co-Bookrunner, and Syndication Agent,

 

PCM, INC.
PCM SALES, INC.
PCM LOGISTICS, LLC
PCMG, INC.
M2 MARKETPLACE, INC.
ABREON, INC.
CROSS LINE PRODUCTS, INC.

PCM BPO, LLC

ONSALE HOLDINGS, INC.

EN POINTE TECHNOLOGIES SALES, LLC

PCM SERVICES, LLC

STRATIFORM USA, LLC

 

as U.S. Borrowers,

 

PCM SALES CANADA, INC.

ACRODEX INC.

STRATIFORM INC.

 

as Canadian Borrowers

 

and

 

PCM TECHNOLOGY SOLUTIONS UK, LTD

 

as UK Borrower

 

Dated: As of October 24, 2017

 

 

 

 



Table of Contents



 



    Page     SECTION 1. DEFINITIONS AND CONSTRUCTION 3       SECTION 2. CREDIT
FACILITIES 44     2.1 U.S. Revolving Loans, Canadian Revolving Loans and UK
Revolving Loans 44 2.2 U.S. Letter of Credit Accommodations 48 2.3 Canadian
Letter of Credit Accommodations 51 2.4 UK Letter of Credit Accommodations 54 2.5
Commitments 56 2.6 Santa Monica Real Estate and Illinois Real Estate 57 2.7
Exchange Rates; Currency Equivalents; Applicable Currency 57     SECTION 3.
INTEREST AND FEES 59     3.1 Interest 59 3.2 Fee Letter 64 3.3 Closing Fees 64
3.4 Unused Line Fee 64 3.5 Compensation Adjustment 64 3.6 Changes in Laws and
Increased Costs of Loans 66 3.7 Mitigation Obligations; Replacement of Lenders
68     SECTION 4. CONDITIONS PRECEDENT 69     4.1 Conditions Precedent to
Agreement 69 4.2 Conditions Precedent to All Loans and Letter of Credit
Accommodations 70     SECTION 5. GRANT OF SECURITY INTEREST 70     SECTION 6.
COLLECTION AND ADMINISTRATION 72     6.1 Borrowers’ Loan Account 72 6.2
Statements 72 6.3 Collection of Accounts 72 6.4 Payments 75 6.5 Taxes 77 6.6
Authorization to Make Loans 80 6.7 Use of Proceeds 80 6.8 Pro Rata Treatment 81
6.9 Sharing of Payments, Etc 81 6.10 Settlement Procedures 82 6.11 Bank Products
85     SECTION 7. COLLATERAL REPORTING AND COVENANTS 86     7.1 Collateral
Reporting 86 7.2 Accounts Covenants 86 7.3 Inventory Covenants 88



 



 -i-

 

 

Table of Contents



(continued)



 



    Page     7.4 Equipment Covenants 90 7.5 Power of Attorney 90 7.6 Right to
Cure 92 7.7 Access to Premises 92 7.8 Real Estate Covenant 93     SECTION 8.
REPRESENTATIONS AND WARRANTIES 93     8.1 Existence, Power and Authority;
Subsidiaries 93 8.2 Financial Statements; No Material Adverse Change 94 8.3
Chief Executive Office; Collateral Locations 94 8.4 Priority of Liens; Title to
Properties 94 8.5 Tax Returns 94 8.6 Litigation 95 8.7 Compliance with Other
Agreements and Applicable Laws 95 8.8 Bank Accounts 95 8.9 Environmental
Compliance 95 8.10 Employee Benefits 96 8.11 Accuracy and Completeness of
Information 97 8.12 Survival of Warranties; Cumulative 97 8.13 OFAC; Sanctions;
Anti-Corruption Laws; Anti-Money Laundering Laws 98     SECTION 9. AFFIRMATIVE
AND NEGATIVE COVENANTS 98     9.1 Maintenance of Existence 98 9.2 New Collateral
Locations 99 9.3 Compliance with Laws, Regulations, Etc 99 9.4 Payment of Taxes
and Claims 101 9.5 Insurance 101 9.6 Financial Statements and Other Information
102 9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc 104 9.8
Encumbrances 104 9.9 Indebtedness 105 9.10 Loans, Investments, Guarantees, Etc
107 9.11 Dividends and Redemptions 111 9.12 Transactions with Affiliates 111
9.13 Additional Accounts 112 9.14 Compliance with ERISA; Canadian Pension Plans
112 9.15 Fixed Charge Coverage Ratio 113 9.16 Costs and Expenses 113 9.17
Further Assurances 114 9.18 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money
Laundering Laws 114 9.19 Use of Proceeds 115 9.20 Formation of Subsidiaries 115
9.21 People with Significant Control Regime 116

 



 -ii-

 

 

Table of Contents



(continued)

 



    Page     9.22 Agreement Regarding Side Letter 116 9.23 Post-Closing
Obligations 116     SECTION 10. EVENTS OF DEFAULT AND REMEDIES 117     10.1
Events of Default 117 10.2 Remedies 120       SECTION 11. JURY TRIAL WAIVER;
OTHER WAIVERS AND CONSENTS; GOVERNING LAW 121       11.1 Governing Law; Choice
of Forum; Service of Process; Jury Trial Waiver; Judicial Reference 121 11.2
Waiver of Notices 123 11.3 Amendments and Waivers 123 11.4 Waiver of
Counterclaims 125 11.5 Indemnification 125       SECTION 12. THE AGENT 125      
12.1 Appointment; Powers and Immunities 125 12.2 Reliance By Agent 126 12.3
Events of Default 126 12.4 WFCF in its Individual Capacity 127 12.5
Indemnification 127 12.6 Non-Reliance on Agent and Other Lenders 127 12.7
Failure to Act 128 12.8 Additional Loans 128 12.9 Concerning the Collateral and
the Related Financing Agreements 129 12.10 Field Audits; Examination Reports and
other Information; Disclaimer by Lenders 129 12.11 Collateral Matters 130 12.12
Agency for Perfection 135 12.13 Flood Laws 135       SECTION 13. TERM OF
AGREEMENT; MISCELLANEOUS 136       13.1 Term 136 13.2 Notices 136 13.3 Partial
Invalidity 136 13.4 Successors 137 13.5 Assignments and Participations 137 13.6
Participant’s Compensation 140 13.7 Confidentiality 140 13.8 Entire Agreement
141 13.9 Publicity 141 13.10 Effect of Amendment and Restatement; No Novation
141 13.11 Judgment Currency 142

 



 -iii-

 

 



Table of Contents



(continued)

 



    Page       13.12 Certain Tax Matters 142 13.13 Foreign Anti-Money Laundering
Legislation 142 13.14 Maximum Interest 144 13.15 United Kingdom Tax Matters 144
13.16 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 151
13.17 Intercreditor Agreement 151     SECTION 14. JOINT AND SEVERAL LIABILITY;
SURETYSHIP WAIVERS 152     14.1 Independent Obligations; Subrogation 152 14.2
Authority to Modify Obligations and Security 152 14.3 Waiver of Defenses 153
14.4 Exercise of Agent’s and Lenders’ Rights 153 14.5 Additional Waivers 153
14.6 Additional Indebtedness 154 14.7 Subordination 154 14.8 Revival 155 14.9
Understanding of Waivers 155 14.10 Keepwell 155



 

 -iv-

 

 

FIFTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Fifth Amended and Restated Loan and Security Agreement (this “Agreement”),
dated as of October 24, 2017, is entered into by and among the financial
institutions from time to time parties hereto, whether by execution of an
Assignment and Acceptance Agreement (as defined below) or this Agreement (each a
“Lender” and collectively “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company (“WFCF”), as administrative and collateral
agent for the Lenders (in such capacity “Agent”), Co-Lead Arranger, and
Co-Bookrunner, BANK OF AMERICA, N.A., as Co-Lead Arranger, Co-Bookrunner, and
Syndication Agent (“BofA”), PCM, INC., a Delaware corporation (“PCM”), PCM
SALES, INC., a California corporation (“PCM Sales”), PCM LOGISTICS, LLC, a
Delaware limited liability company (“PCM Logistics”), PCMG, INC., a Delaware
corporation (“PCMG”), M2 MARKETPLACE, INC., a Delaware corporation (“M2”),
ABREON, INC., a Delaware corporation (“Abreon”), CROSS LINE PRODUCTS, INC., a
Delaware corporation (formerly known as Mall Acquisition Sub 5 Inc.) (“Cross
Line”), PCM BPO, LLC, a Delaware limited liability company (“PCM BPO”), ONSALE
HOLDINGS, INC., an Illinois corporation (“Holdings”), EN POINTE TECHNOLOGIES
SALES, LLC, a Delaware limited liability company (“En Pointe”), PCM SERVICES,
LLC, a Delaware limited liability company (“PCM Services”) and STRATIFORM USA,
LLC, a Delaware limited liability company (“Stratiform USA”) (each a “U.S.
Borrower” and collectively the “U.S. Borrowers”), PCM SALES CANADA, INC., a
Quebec corporation (“PCM Sales Canada”), ACRODEX INC., an Alberta corporation
(“Acrodex”), and STRATIFORM INC., an Alberta corporation (“Stratiform CA”) (each
a “Canadian Borrower” and collectively the “Canadian Borrowers”) and PCM
TECHNOLOGY SOLUTIONS UK, LTD, a private limited company incorporated and
registered under the laws of England and Wales with Company number 10326566 (“UK
Borrower”; and UK Borrower, Canadian Borrowers and the U.S. Borrowers are each
hereinafter referred to as a “Borrower”, and collectively, the “Borrowers”).

 

W I T N E S S E T H:

 

WHEREAS, Agent, the Lenders party thereto, and certain of the Borrowers
previously have entered into that certain Fourth Amended and Restated Loan and
Security Agreement dated January 19, 2016 (as heretofore amended, restated,
supplemented or otherwise modified, the “Existing Loan Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend and restate in their entirety
the agreements contained in the Existing Loan Agreement as amongst themselves;
and

 

WHEREAS, as affiliated companies under the common ownership of PCM, the
financial success of each Borrower is largely dependent on the financial success
of the other Borrowers. Although certain of the Borrowers operate separate and
distinct core businesses in designated geographical areas, administrative and
other service functions are performed for all of the Borrowers under the
auspices of PCM Logistics and all of the Borrowers are providing
technology-related goods and services for the ultimate benefit of PCM and its
shareholders. It would be extremely impractical and unfeasible for each U.S.
Borrower, UK Borrower and Canadian Borrower, respectively, to report separately
its Eligible Accounts (as defined below) and Eligible Inventory (as defined
below) and to receive separately the proceeds of advances based upon such
Borrower’s Eligible Accounts and Eligible Inventory alone. Borrowers have
therefore requested that Agent and Lenders make funds available (i) to all U.S.
Borrowers based upon all of their U.S. Eligible Accounts and U.S. Eligible
Inventory, (ii) to all Canadian Borrowers based upon all of their Canadian
Eligible Accounts and Canadian Eligible Inventory and (iii) to UK Borrower based
upon its UK Eligible Accounts and UK Eligible Inventory. All advances and credit
accommodations will thereby benefit all of the Borrowers by providing an
available source of credit for all of the Borrowers, as needed, to fund their
working capital needs; and

 

1

 

 



WHEREAS, (i) each U.S. Lender is willing to agree (severally and not jointly) to
make such loans and provide such financial accommodations to the U.S. Borrowers
on a pro rata basis according to its U.S. Commitment (as defined below), (ii)
each Canadian Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to the Canadian Borrowers
on a pro rata basis according to its Canadian Commitment (as defined below) and
(iii) each UK Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to UK Borrower on a pro
rata basis according to its UK Commitment (as defined below), in each case, on
the terms and conditions set forth herein, and Agent is willing to act as
administrative and collateral agent for Lenders on the terms and conditions set
forth herein and in the other Financing Agreements (as defined below); and

 

WHEREAS, each Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Existing Loan Agreement, as amended and
restated hereby, and the other Financing Agreements effective as of the date
hereof.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

2

 

 

SECTION 1. DEFINITIONS AND CONSTRUCTION.

 

All terms used herein which are defined in Article 1 or Article 9 of the
California Uniform Commercial Code shall have the respective meanings given
therein unless otherwise defined in this Agreement. Any terms used in this
Agreement that are defined in the PPSA shall be construed and defined as set
forth in the PPSA unless otherwise defined herein; provided, that to the extent
that such term is defined differently in the PPSA and in the UCC, the definition
of such term in the PPSA or the UCC shall govern, as the context requires.
Notwithstanding the foregoing, and unless the context requires otherwise, (i)
any term defined in this Agreement by reference to the “UCC” or the “Uniform
Commercial Code” shall also have any extended, alternative or analogous meaning
given to such term in the PPSA, other applicable Canadian personal property
security and other laws (including the Personal Property Security Act of each
applicable province of Canada) in all cases for the extension, preservation or
betterment of the security and rights of the Collateral, (ii) any references in
this Agreement to “Article 8” shall be deemed to refer also to applicable
Canadian securities transfer laws (including the Securities Transfer Act of each
applicable province of Canada) (the “STA”) and applicable U.S. security transfer
laws (including the Exchange Act), and (iii) all references in this Agreement to
a financing statement, continuation statement, amendment or termination
statement shall be deemed to refer to the analogous documents used under
applicable United States or Canadian personal property security laws. All
references to the plural herein shall also mean the singular and to the singular
shall also mean the plural. All references to Agent, Lenders and Borrowers
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns. The words
“hereof”, “herein”, “hereunder”, “this Agreement” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not any
particular provision of this Agreement and as this Agreement now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced. An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 11.3. Any accounting
term used herein unless otherwise defined in this Agreement shall have the
meaning customarily given to such term in accordance with GAAP. Any reference
herein to “province” shall include the territories of Canada. Any reference to a
provision of law or a regulation is a reference to that provision as amended or
re-enacted and a reference to a statute includes all regulations, proclamations,
ordinances and by laws issued under that statute and any law or regulation which
varies, consolidates or replaces any of them. For purposes of any Collateral
located in the province of Québec or charged by any deed of hypothec (or any
other Financing Agreement) and for all other purposes pursuant to which the
interpretation or construction of a Financing Agreement may be subject to the
laws of the province of Québec or a court or tribunal exercising jurisdiction in
the province of Québec, (p) “personal property” shall be deemed to include
“movable property”, (q) “real property” shall be deemed to include “immovable
property”, (r) “tangible property” shall be deemed to include “corporeal
property”, (s) “intangible property” shall be deemed to include “incorporeal
property”, (t) “security interest” and “mortgage” shall be deemed to include a
“hypothec”, (u) all references to filing, registering or recording under the UCC
or the PPSA shall be deemed to include publication under the Civil Code of
Québec, (v) all references to “perfection” of or “perfected” Liens shall be
deemed to include a reference to the “opposability” of such Liens to third
parties, (w) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (x) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (y) an “agent” shall be
deemed to include a “mandatary”, and (z) “joint and several” shall be deemed to
include “solidary”.

 

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below.

 

1.1 “Accounts” shall mean all present and future rights of Borrowers to payment
for goods sold or leased or for services rendered, which are not evidenced by
instruments or chattel paper, and whether or not earned by performance.

 

1.2 “Affected Lender” shall have the meaning set forth in Section 3.7 hereof.

 

1.3 “Affiliate” shall mean, with respect to a specific Person, another Person
that controls or is controlled by or is under common control with, such Person.
For purposes of this definition, “control” means the possession, directly or
indirectly through one or more intermediaries, of the power to direct the
management and policies of a Person, whether through the ownership of Stock, by
contract or otherwise; provided, however, that for purposes of the definition of
Eligible Accounts and Section 9.12: (a) any Person which owns directly or
indirectly 10% or more of the Stock having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

3

 

 

1.4 “Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as
amended, and all other applicable laws and regulations or ordinances concerning
or relating to bribery, money laundering or corruption in any jurisdiction in
which any Borrower or Obligor or any of its Subsidiaries or Affiliates is
located or is doing business.

 

1.5 “Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Borrower or Obligor or any of its Subsidiaries or
Affiliates is located or is doing business that relates to money laundering, any
predicate crime to money laundering, or any financial record keeping and
reporting requirements related thereto.

 

1.6 “Apple Computer” shall mean Apple Inc. (formerly known as Apple Computer
Inc.), a California corporation.

 

1.7 “Apple Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor and Release Agreement dated as of November 24, 2010 between Apple
Computer and Agent, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

 

1.8 “Applicable Currency” shall mean (a) Dollars, with respect to Obligations
denominated in Dollars, (b) Euros, with respect to Obligations denominated in
Euros, and (c) GBP, with respect to Obligations denominated in GBP.

 

1.9 “Applicable Eligible Jurisdiction” means the United Kingdom, Austria,
Belgium, Denmark, Finland, France, Germany, Lexembourg, Netherlands, Norway,
Puerto Rico, Sweden, Switzerland and other jurisdictions approved in writing by
Agent in its sole discretion.

 

1.10 “Applicable Margin” shall mean, on a monthly basis, the percentage points
set forth below based on the “average daily amount” of Excess Availability, as
determined by Agent, during the immediately preceding calendar month (such
average calculated using the amount of Excess Availability as of the end of each
day during the immediately preceding month):

 

4

 



 

Pricing Level  Average
Excess Availability  Applicable Margin
relative to Eurodollar
Rate
Loans   Applicable
Margin
relative to
Prime Rate
Loans and
other
Obligations
on which
interest is
payable based
on the Prime
Rate   Applicable
Margin
relative to
CDOR
Rate
Loans   Applicable Margin
relative to Canadian
Base Rate
Loans and
other
Obligations
on which
interest is payable
based on
the
Canadian
Base Rate   Applicable Margin
relative to
UK Base
Rate Loans
and other
Obligations
on which
interest is payable
based on
the UK
Base Rate  I  Less than $25,000,000   1.75%  0.00%   1.75%   0.00%   1.75% II 
Greater than or equal to $25,000,000   1.50%  0.00%   1.50%   0.00%   1.50%

 

; provided, however, that (i) from the date hereof until the end of the calendar
month ending after the date hereof, the Applicable Margin shall be the
percentage points specified for Pricing Level II as set forth in this
definition; (ii) after the occurrence and during the continuance of an Event of
Default, the Applicable Margin shall be the percentage points specified for
Pricing Level I as set forth in this definition; and (iii) if any borrowing base
certificate delivered to Agent is subsequently determined to be incorrect in any
material respect, Agent may increase the Applicable Margin retroactively to the
beginning of the relevant month to the extent that such error caused the
Applicable Margin to be different from the Applicable Margin that would have
been in effect if the error was not made.

 

1.11 “Appraised Liquidation Value” shall mean, with respect to Eligible
Inventory (or any category thereof, as determined by Agent), the appraised value
of such Eligible Inventory, expressed as a percentage of the Value thereof, as
determined by Agent as of any date on an “orderly liquidation existing channel”
basis, net of all estimated liquidation expenses, shrinkage and markdowns,
pursuant to an appraisal conducted, at Borrowers’ expense, by an independent
appraisal firm acceptable to Agent or, in the absence of such appraisal, such
value as otherwise determined by Agent in its sole discretion.

 

1.12 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto delivered to Agent in
connection with an assignment of a Lender’s interest hereunder in accordance
with the provisions of Section 13.5 hereof.

 

5

 

 

1.13 “Availability Reserves” shall mean the U.S. Availability Reserves, the
Canadian Availability Reserves and/or the UK Availability Reserves, as the
context requires.

 

1.14 “Average 30 Day Excess Availability” shall mean, for any date of
determination, the average of the amount of Excess Availability as of the end of
each day during the immediately preceding thirty (30) day period ending on and
including such date of determination.

 

1.15 “Bail-In Action” means the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

1.16 “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

1.17 “Bank Product Agreements” means those agreements entered into from time to
time by a Borrower with a Bank Product Provider in connection with the obtaining
of any of the Bank Products.

 

1.18 “Bank Product Provider” shall mean any Lender or any of its Affiliates;
provided, however, that no such Person shall constitute a Bank Product Provider
with respect to a Bank Product unless and until Agent shall have received a Bank
Product Provider Letter Agreement from such Person and with respect to the
applicable Bank Product within 10 days after the provision of such Bank Product
to the applicable Borrower.

 

1.19 “Bank Product Provider Letter Agreement” shall mean a letter agreement in
form and substance satisfactory to Borrowers and Agent, duly executed by the
applicable Bank Product Provider, Borrowers, and Agent.

 

1.20 “Bank Products” shall mean any one or more of the following financial
products or accommodations extended to a Borrower by a Bank Product Provider:
(a) credit cards (including commercial credit cards (including so-called
“procurement cards” or “P-cards”)), (b) credit card processing services, (c)
debit cards, (d) stored value cards, (e) Cash Management Services, (f) merchant
processing services, or (g) Hedge Agreements if and to the extent permitted
hereunder.

 

1.21 “BIA” shall mean the Bankruptcy and Insolvency Act (Canada) as amended from
time to time (or any successor statute).

 

1.22 “Blocked Account” shall have the meaning set forth in Section 6.3 hereof.

 

6

 

 

1.23 “Borrowed Money” shall mean, with respect to any Borrower or Obligor,
without duplication, its (a) indebtedness that (i) arises from the lending of
money by any Person to such Borrower or Obligor (other than indebtedness
permitted under Section 9.9(e)), (ii) is evidenced by notes, drafts, bonds,
debentures, credit documents or similar instruments, (iii) accrues interest or
is a type upon which interest charges are customarily paid (excluding floor plan
financing consistent with current practice and trade payables, in each case,
owing in the ordinary course of business), or (iv) was issued or assumed as full
or partial payment for Property (other than indebtedness permitted under Section
9.9(f)); (b) capital leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any indebtedness of the foregoing types
owing by another Person.

 

1.24 “Business Day” shall mean (a) any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required to close under
the laws of the State of New York or the State of California, and a day on which
the Agent and each Lender are open for the transaction of business, except that
(i) if a determination of a Business Day shall relate to any Eurodollar Rate
Loans, the term Business Day shall also exclude any day on which banks are not
open for general business in London or other applicable Eurodollar Rate markets,
(ii) if a determination of a Business Day shall relate to a Canadian Revolving
Loan or Canadian Letter of Credit Accommodation (including a request therefor),
the term Business Day shall also exclude any day on which banks are authorized
or required to close in Toronto, Ontario, Canada and (iii) if a determination of
a Business Day shall relate to a UK Revolving Loan or UK Letter of Credit
Accommodation (including a request therefor), the term Business Day shall also
exclude any day on which banks are not open for general business in London, and
(b) in relation to any date for payment or purchase of Euros, any TARGET Day.

 

1.25 “Canadian Anti-Money Laundering & Anti-Terrorism Legislation” shall mean
Part II.I of the Criminal Code, R.S.C. 1985, c. C-46, The Proceeds of Crime
(Money Laundering) and Terrorist Financing Act, S.C. 2000, c. 17 (“Proceeds of
Crime Act”) and the United Nations Act, R.S.C. 1985, c.U-2 or any similar
Canadian legislation, together with all rules, regulations and interpretations
thereunder or related thereto including the Regulations Implementing the United
Nations Resolutions on the Suppression of Terrorism and the United Nations
Al-Qaida and Taliban Regulations promulgated under the United Nations Act.

 

1.26 “Canadian Availability Reserves” shall mean, as of any date of
determination, such amounts as Agent may from time to time establish and revise
in its commercially reasonable discretion reducing the amount of Canadian
Revolving Loans and Canadian Letter of Credit Accommodations which would
otherwise be available to the Canadian Borrowers under the lending formula(s)
provided for herein: (a) to reflect events, conditions, contingencies or risks
which, as determined by Agent in good faith, do affect either (i) the Collateral
of the Canadian Borrowers or any other property which is security for the
Canadian Obligations or its value or (ii) the security interests and other
rights of Agent in the Collateral of the Canadian Borrowers (including the
enforceability, perfection and priority thereof), (b) to reflect Agent’s good
faith belief that any collateral report or financial information furnished by or
on behalf of any Canadian Borrower or any Obligor to any Canadian Lender is or
may have been incomplete, inaccurate or misleading in any material respect, or
(c) to reflect any state of facts which Agent determines in good faith
constitutes or could constitute an Event of Default. Without limiting the
generality of the foregoing, Agent may establish on the date hereof and maintain
throughout the term of this Agreement (with requisite adjustments as required),
and throughout any renewal term, Canadian Availability Reserves (i) for an
amount equal to two (2) months (or one (1) month in the case of any location
leased for 120 days or less) of the Canadian Borrowers’ gross rent and other
obligations as lessee for each leased premises of the Canadian Borrowers which
is either a warehouse location or is located in a jurisdiction where a landlord
may be entitled to a priority lien on Collateral to secure unpaid rent and with
respect to each such property the landlord has not executed a form of waiver and
consent acceptable to Agent, (ii) for an amount equal to the greater of the
Value of the Inventory of the Canadian Borrowers subject to the security
interest of any Persons who hold a security interest prior to Agent in the sale
proceeds of such Inventory, unless and until those Persons have released or
subordinated their security interests against the Canadian Borrowers in a manner
satisfactory to Agent, or the sum of the Canadian Borrowers’ payables and
accrued payables to such other Persons, (iii) for Canadian Letter of Credit
Accommodations as provided in Section 2.3(c) hereof and without duplication of
Section 2.3(c), (iv) for obligations, liabilities or indebtedness (contingent or
otherwise) of Canadian Borrowers to Agent or any Bank Product Provider arising
under or in connection with any Bank Products or as such Affiliate or Person may
otherwise require in connection therewith to the extent that such obligations,
liabilities or indebtedness constitute Canadian Obligations as such term is
defined herein or otherwise receive the benefit of the security interest of
Agent in any Collateral, and (v) for Canadian Priority Payables.

 

7

 

 

1.27 “Canadian Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the CDOR Rate existing on such day (which rate shall be
calculated based upon an Interest Period of 1 month), plus 1 percentage point,
and (b) the “prime rate” for Canadian Dollar commercial loans made in Canada as
reported by Thomson Reuters under Reuters Instrument Code <CAPRIME=> on the “CA
Prime Rate (Domestic Interest Rate) – Composite Display” page (or any successor
page or such other commercially available service or source (including the
Canadian Dollar “prime rate” announced by a Schedule I bank under the Bank Act
(Canada)) as the Agent may designate from time to time). Each determination of
the Canadian Base Rate shall be made by the Agent and shall be conclusive in the
absence of manifest error. When interest is determined in relation to the
Canadian Base Rate, each change in the interest rate shall become effective each
Business Day that Agent determines that the Canadian Base Rate has changed.

 

1.28 “Canadian Base Rate Loans” shall mean, any Loans or portion thereof on
which interest is payable based on the Canadian Base Rate in accordance with the
terms hereof.

 

1.29 “Canadian Commitment” shall mean as to any Canadian Lender, the Canadian
Revolving Loan Commitment of such Lender.

 

1.30 “Canadian Defined Benefit Pension Plan” shall mean a Canadian Pension Plan
which contains a “defined benefit provision,” as defined in subsection 147.1(1)
of the Income Tax Act (Canada).

 

1.31 “Canadian Dollar Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in Canadian Dollars
as determined by Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date as determined by
Agent) for the purchase of Canadian Dollars with Dollars.

 

8

 

 

1.32 “Canadian Dollars” or “C$” shall mean Canadian dollars.

 

1.33 “Canadian Eligible Accounts” shall mean Eligible Accounts of the Canadian
Borrowers.

 

1.34 “Canadian Eligible Inventory” shall mean Eligible Inventory of the Canadian
Borrowers.

 

1.35 “Canadian Funding Losses” shall have the meaning set forth in Section
3.1(b)(ii).

 

1.36 “Canadian Guarantee” shall mean a Guarantee (as amended and restated),
dated as of even date with this Agreement or as delivered pursuant to Section
9.17, Section 9.20 or otherwise under this Agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by each Canadian
Borrower and Canadian Obligor to Agent.

 

1.37 “Canadian Inventory Sublimit” shall mean an amount equal to C$15,000,000.

 

1.38 “Canadian Lenders” shall mean each of and collectively those Lenders making
Canadian Revolving Loans or providing Canadian Letter of Credit Accommodations
and their respective successors and assigns; sometimes being referred to herein
individually as a “Canadian Lender”. Each Canadian Lender shall also be a U.S.
Lender or an Affiliate or branch of a U.S. Lender.

 

1.39 “Canadian Letter of Credit Accommodations” shall mean the letters of
credit, merchandise purchase or other guaranties which are from time to time
either (a) issued, opened or provided (including any amendment, extension,
increase or renewal thereof) by Agent or any Lender for the account of any
Canadian Borrower or (b) with respect to which Agent on behalf of Canadian
Lenders has agreed to indemnify the issuer or guaranteed to the issuer the
performance by any Canadian Borrower of its obligations to such issuer.

 

1.40 “Canadian Maximum Credit” shall mean, with reference to the Canadian
Revolving Loans and the Canadian Letter of Credit Accommodations, the amount of
C$40,000,000.

 

1.41 “Canadian Obligations” shall mean the Obligations of the Canadian Borrowers
and the Canadian Obligors.

 

1.42 “Canadian Obligors” shall mean each of, and collectively, the Obligors
incorporated or organized under the laws of Canada or any territory or province
thereof.

 

1.43 “Canadian Payment Account” shall have the meaning set forth in Section 6.3
hereof.

 

9

 

 

1.44 “Canadian Pension Plans” shall mean each “registered pension plan” (as
defined in the Income Tax Act (Canada)) that is maintained or contributed to by
a Borrower or an Obligor for its employees or former employees in Canada but for
greater certainty does not include the Canada Pension Plan or the Québec Pension
Plan as maintained by the Government of Canada or the Province of Québec,
respectively, nor does it include the proposed pension plan under the Ontario
Retirement Pension Plan Act, 2015.

 

1.45 “Canadian Priority Payables” shall mean, at any time, with respect to the
Canadian Borrowing Base:

 

(a) the amount due on or prior to the date as of which the Canadian Borrowing
Base is to be determined and remaining unpaid at the time of determination by
any Canadian Borrower or Canadian Obligor (or any other Person for which any
Canadian Borrower or Canadian Obligor has joint and several liability), for
which each Canadian Borrower or Canadian Obligor has an obligation to remit to a
Governmental Authority or other Person pursuant to any applicable law, rule or
regulation, in respect of (i) pension fund obligations including wind-up
deficiencies (whether or not due or currently remittable), including on, and/or
before, any wind-up or termination of any Canadian Defined Benefit Pension Plan,
and employee and employer pension plan contributions (including “normal cost,”
“special payments” and any other payments in respect of any funding deficiency
or shortfall), (ii) employment insurance, (iii) goods and services taxes, sales
taxes, employee income taxes, excise tax and other taxes payable or to be
remitted or withheld, (iv) workers’ compensation, (v) wages, salaries,
commission or compensation, including vacation pay; including, as provided for
under the Wage Earners Protection Program Act (Canada), and (vi) other like
charges and demands; in each case in respect of which any Governmental Authority
or other Person may claim a security interest, hypothecation, prior claim,
trust, deemed trust or other claim or Lien ranking or capable of ranking in
priority to or pari passu with one or more of the Liens granted pursuant to this
Agreement and the Canadian Security Documents; and

 

(b) the aggregate amount due on or prior to the date as of which the Canadian
Borrowing Base is to be determined and remaining unpaid at the time of
determination of any other liabilities of the Canadian Borrower or Canadian
Obligor (or any other Person for which the Canadian Borrower and Canadian
Obligors have joint and several liability) (i) in respect of which a trust has
been or may be imposed on Collateral of any Canadian Borrower or Canadian
Obligor to provide for payment or (ii) which are secured by a security interest,
hypothecation, prior claim, pledge, charge, right, or claim or other Lien on any
Collateral of any Canadian Borrower or Canadian Obligor, in each case pursuant
to any applicable law, rule or regulation and which trust, security interest,
hypothecation, prior claim, pledge, charge, right, claim or other Lien ranks or
is capable of ranking in priority to or pari passu with one or more of the Liens
granted in this Agreement and the Canadian Security Documents.

 

1.46 “Canadian Revolving Loan Commitment” shall mean, at any time, as to each
Canadian Lender, the principal amount set forth beside such Canadian Lender’s
name under the applicable heading on Schedule C-1 to the Agreement or on
Schedule 1 to the Assignment and Acceptance pursuant to which such Canadian
Lender became a Canadian Lender hereunder in accordance with the provisions of
Section 13.5 hereof, as the same may be adjusted from time to time in accordance
with the terms hereof; sometimes being collectively referred to herein as
“Canadian Revolving Loan Commitments”.

 

10

 

 

1.47 “Canadian Revolving Loans” shall mean the loans now or hereafter made by or
on behalf of any Canadian Lender or by Agent for the ratable account of any
Canadian Lender, to or for the benefit of Canadian Borrowers on a revolving
basis (involving advances, repayments and readvances) as set forth in Section
2.1(b) hereof.

 

1.48 “Canadian Security Agreement” shall mean each of a general security
agreement (as amended and restated) and deed of hypothec, dated as of even date
with this Agreement or as delivered pursuant to Section 9.17, Section 9.20 or
otherwise under this Agreement, in form and substance reasonably satisfactory to
Agent, executed and delivered by each Canadian Borrower and Canadian Obligor to
Agent.

 

1.49 “Canadian Security Documents” shall mean, collectively, each Canadian
Guarantee and each Canadian Security Agreement.

 

1.50 “Canadian Subsidiary” shall mean a Subsidiary of PCM incorporated or
organized under the laws of Canada or any territory or province thereof.

 

1.51 “Capital Expenditures” shall mean, with respect to any Person for any
period, the aggregate of all expenditures by such Person and its subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed; provided,
however, that Capital Expenditures for any Borrower shall not include the
following:

 

(a) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of any Borrower;

 

(b) intentionally omitted;

 

(c) unfinanced expenditures (including the purchase price of equipment and
building improvements) relating to the properties listed on Schedule 9.10 in an
aggregate amount not to exceed $2,000,000 in any twelve-month period or
$4,000,000 in the aggregate for all such properties;

 

(d) intentionally omitted;

 

(e) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding any Borrower) and for
which no Borrower has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

 

11

 

 

(f) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

 

(g) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

 

(h) expenditures to the extent they are financed with the proceeds of a
disposition of used, obsolete, worn out or surplus equipment or property in the
ordinary course of business;

 

(i) any expenditure made solely with the proceeds of an issuance of equity
interests of PCM after the date hereof;

 

(j) the purchase price of real estate acquisitions and investments permitted
under this Agreement (including the committed financed portion of the purchase
price for the properties listed on Schedule 9.10), together with any acquisition
costs and transaction costs incurred in connection with such acquisitions and
investments, and expenditures (including the purchase price of equipment and
building improvements) relating to such real estate, in each case, solely to the
extent made utilizing financing provided by the applicable seller or third party
lender(s); and

 

(k) the purchase price of real estate acquisitions and investments permitted
under this Agreement, together with any acquisition costs and transaction costs
incurred in connection with such acquisitions and investments, and expenditures
(including the purchase price of equipment and building improvements) relating
to such real estate, in each case, solely to the extent made from identifiable
net proceeds of the sale or refinance of the Real Estate within 180 days of
receipt by Borrowers of the net proceeds thereof.

 

1.52 “Cash Management Services” shall mean any cash management or related
services including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

 

12

 

 



1.53 “Castle Pines” means Castle Pines Capital LLC.

 

1.54 “Castle Pines Documents” means the “Second Lien Documents” as such term is
defined in the Castle Pines Intercreditor Agreement.

 

1.55 “Castle Pines Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of the First Amendment Effective Date, by and between Agent
and Castle Pines, and acknowledged and agreed to by the Borrowers.

 

1.56 “Castle Pines Secured Obligations” means the “Second Lien Debt” as such
term is defined in the Castle Pines Intercreditor Agreement.

 

1.57 “CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada) as
amended from time to time (or any successor statute).

 

1.58 “CDOR Rate” shall mean the average rate per annum as reported on the
Reuters Screen CDOR Page (or any successor page or such other page or
commercially available service displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as the Agent may designate from time to
time, or if no such substitute service is available, the rate quoted by a
Schedule I bank under the Bank Act (Canada) selected by the Agent at which such
bank is offering to purchase Canadian Dollar bankers’ acceptances) as of 10:00
a.m. Eastern (Toronto) time on the date of commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the CDOR Rate Loan requested (whether as an initial CDOR Rate
Loan or as a continuation of a CDOR Rate Loan or as a conversion of a Canadian
Base Rate Loan to a CDOR Rate Loan) by the Canadian Borrowers in accordance with
this Agreement (and, if any such reported rate is below zero, then the rate
determined pursuant to the foregoing shall be deemed to be zero). Each
determination of the CDOR Rate shall be made by the Agent and shall be
conclusive in the absence of manifest error.

 

1.59 “CDOR Rate Deadline” shall have the meaning set forth in Section
3.1(b)(ii).

 

1.60 “CDOR Rate Loan” shall mean any Loans or portion thereof on which interest
is payable based on the CDOR Rate in accordance with the terms hereof.

 

1.61 “CDOR Rate Notice” shall mean the CDOR Rate Notice attached hereto as
Exhibit D.

 

1.62 “CDOR Rate Option” shall have the meaning set forth in Section 3.1(b)(i).

 

1.63 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

 

13

 

 

1.64 “Collab9” shall mean Collab9, Inc., a Delaware corporation (formerly known
as En Pointe Technologies Sales, Inc.).

 

1.65 “Collateral” shall have the meaning set forth in Section 5 hereof.

 

1.66 “Commitments” shall mean, with respect to each Lender, its U.S. Commitment,
Canadian Commitment and/or UK Commitment, as the context requires.

 

1.67 “Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §
1 et seq.), as amended from time to time, and any successor statute.

 

1.68 “Compliance Certificate” shall mean a certificate, in form and substance
satisfactory to Agent, by which, among other things, Borrowers certify
compliance with Section 9.15.

 

1.69 “Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004 (UK).

 

1.70 “Credit Card Issuer” shall mean any person who issues or whose members
issue credit cards used by customers of any Borrower to purchase goods,
including, without limitation, MasterCard or VISA bank credit or debit cards or
other bank credit or debit cards, and American Express, Discover, Diners Club,
Carte Blanche, and other non-bank credit or debit cards.

 

1.71 “Credit Card/Check Processor” shall mean any servicing or processing agent
or any factor or financial intermediary who facilities, services, processes,
collects, guarantees or manages the credit authorization, billing transfer
and/or payment from a Credit Card Issuer or on a check and other procedures with
respect to any sales transactions of any Borrower involving credit card, debit
card or check purchases by customers.

 

1.72 “Credit Card/Check Processing Receivables” shall mean all Accounts
consisting of the present and future rights of any Borrower to payment by Credit
Card Issuers or Credit Card/Check Processors for merchandise sold and delivered
to customers of such Borrower who have purchased such goods using a credit card,
debit card or check.

 

1.73 “CTA” means the United Kingdom Corporation Tax Act 2009.

 

1.74 “Defaulting Lender” shall have the meaning set forth in Section 6.10(d)
hereof.

 

1.75 “Designated Persons” shall mean a person or entity: (i) listed in the annex
to, or otherwise the subject of the provisions of, any Executive Order; (ii)
named as a “Specially Designated National and Blocked Person” (“SDN”) on the
most current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or is otherwise
the subject of any Sanctions Laws and Regulations, (iii) in which an entity or
person on the SDN List has 50% or greater ownership interest or that is
otherwise controlled by an SDN, or (iv) that is a Sanctioned Person.

 

14

 

 

1.76 “Disclosed Acquisitions” shall mean those certain acquisitions by the UK
Borrower disclosed to Agent prior to the date hereof.

 

1.77 “Disclosed Cap” shall mean that certain Dollar amount disclosed to Agent
prior to the date hereof.

 

1.78 “Disclosed Litigation” shall mean that certain litigation matter disclosed
to Agent prior to the date hereof.

 

1.79 “Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in another currency, the equivalent amount thereof in Dollars as
determined by Agent, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date determined by
Agent) for the purchase of Dollars with such currency.

 

1.80 “Dollars” or “$” or “U.S. Dollars” means United States dollars.

 

1.81 “EBITDA” means, with respect to any fiscal period, the result of (in each
case, determined on a consolidated basis in accordance with GAAP):

 

(a) Borrowers’ and their subsidiaries’ consolidated net earnings (or loss),
minus

 

(b) to the extent included in the calculation of Borrowers’ and their
subsidiaries’ consolidated net earnings (or loss), the sum of: (i) extraordinary
gains, (ii) non-cash gains on account of sales of assets, (iii) gains on account
of any judgment or settlement relating to the Disclosed Litigation in an amount
not to exceed the Disclosed Cap in the aggregate, and (iv) interest income, plus

 

(c) to the extent deducted in the calculation of Borrowers’ and their
subsidiaries’ consolidated net earnings (or loss), the sum of: (i) non-cash
losses including without limitation the writeoff of goodwill and other
intangible assets, (ii) non-cash losses on account of sales of assets, (iii) net
losses of UK Borrower to the extent incurred during the period beginning April
1, 2017, and ending on March 31, 2018, in an amount not to exceed $4,000,000, in
the aggregate, (iv) losses on account of any judgment or settlement relating to
the Disclosed Litigation in an amount not to exceed the Disclosed Cap in the
aggregate, (v) non-cash stock based compensation expense, (vi) interest expense,
(vii) income taxes, and (viii) depreciation and amortization for such period.

 

1.82 “EEA Financial Institution” means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

15

 

 

1.83 “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

1.84 “EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

1.85 “Eligible Accounts” shall mean Accounts created by Borrowers or Joint
Venture which are and continue to be acceptable to Agent based on the criteria
set forth below. In general, Accounts shall be Eligible Accounts if:

 

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by Borrowers or Joint Venture or rendition of services by Borrowers or Joint
Venture in the ordinary course of their business which transactions are
completed in accordance with the terms and provisions contained in any documents
related thereto;

 

(b) in the case of Credit Card/Check Processing Receivables, such Accounts are
owing to a U.S. Borrower and are not unpaid more than five (5) days after the
date of the original invoice for them, and in the case of all other Accounts,
such Accounts are not unpaid more than one hundred twenty (120) (or, on a
case-by-case basis in Agent’s sole discretion for Accounts not to exceed
$25,000,000 in the aggregate, one hundred eighty (180)) days after the date of
the original invoice for them and are not unpaid more than sixty (60) days after
the original due date for them;

 

(c) such Accounts comply with the terms and conditions contained in Section
7.2(d) of this Agreement, and in the case of Credit Card/Check Processing
Receivables, Agent shall have received a direction letter duly executed and
delivered by the Credit Card Issuer or Credit Card/Check Processor with respect
thereto in form and substance reasonably satisfactory to Agent;

 

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent (except for returns made in the ordinary
course of business and in accordance with Borrowers’ present practices);

 

(e) solely with respect to the US Eligible Accounts and the Canadian Eligible
Accounts, the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada or, at Agent’s
option, if the chief executive office of the account debtor with respect to such
Accounts is located other than in the United States of America or Canada, then
if either: (i) the account debtor has delivered to the Borrowers an irrevocable
letter of credit issued or confirmed by a bank satisfactory to Agent and payable
only in the United States of America or Canada and in U.S. Dollars or Canadian
Dollars sufficient to cover such Account, in form and substance satisfactory to
Agent and, if required by Agent, the original of such letter of credit has been
delivered to Agent or Agent’s agent and the issuer thereof notified of the
assignment of the proceeds of such letter of credit to Agent, or (ii) such
Account is subject to credit insurance payable to Agent issued by an insurer and
on terms and in an amount acceptable to Agent, or (iii) such Account is
otherwise acceptable in all respects to Agent (subject to such lending formula
with respect thereto as Agent may determine);

 

16

 

 

(f) solely with respect to the UK Eligible Accounts, the chief executive office
of the account debtor with respect to such Accounts is located in an Applicable
Eligible Jurisdiction or, at Agent’s option, if the chief executive office of
the account debtor with respect to such Accounts is located other than in an
Applicable Eligible Jurisdiction, then if either: (i) the account debtor has
delivered to the Borrowers an irrevocable letter of credit issued or confirmed
by a bank satisfactory to Agent and payable only in the United Kingdom and in
GBP or Euros sufficient to cover such Account, in form and substance
satisfactory to Agent and, if required by Agent, the original of such letter of
credit has been delivered to Agent or Agent’s agent and the issuer thereof
notified of the assignment of the proceeds of such letter of credit to Agent, or
(ii) such Account is subject to credit insurance payable to Agent issued by an
insurer and on terms and in an amount acceptable to Agent, or (iii) such Account
is otherwise acceptable in all respects to Agent (subject to such lending
formula with respect thereto as Agent may determine);

 

(g) solely with respect to the UK Eligible Accounts, the underlying contract
with respect to such Accounts is governed by English law or, at Agent’s option,
if the underlying contract is not governed by English law, then if either: (i)
the account debtor has delivered to the Borrowers an irrevocable letter of
credit issued or confirmed by a bank satisfactory to Agent and payable only in
the United Kingdom and in GBP or Euros sufficient to cover such Account, in form
and substance satisfactory to Agent and, if required by Agent, the original of
such letter of credit has been delivered to Agent or Agent’s agent and the
issuer thereof notified of the assignment of the proceeds of such letter of
credit to Agent, or (ii) such Account is subject to credit insurance payable to
Agent issued by an insurer and on terms and in an amount acceptable to Agent, or
(iii) such Account is otherwise acceptable in all respects to Agent (subject to
such lending formula with respect thereto as Agent may determine);

 

(h) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon a
Borrower’s or Joint Venture’s satisfactory completion of any further performance
under the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if Agent shall have received an
agreement in writing from the account debtor, in form and substance satisfactory
to Agent, confirming the unconditional obligation of the account debtor to take
the goods related thereto and pay such invoice;

 

(i) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts of such account debtor in excess of the amount
at any time and from time to time owed by any Borrower or Joint Venture to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts);

 

(j) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts (other than the collectability
of such Accounts by Agent by virtue of the Federal Assignment of Claims Act of
1940, as amended or any similar state or local law, if applicable), or reduce
the amount payable or delay payment thereunder;

 

17

 

 

(k) such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement;

 

(l) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee or agent of or affiliated
with any Borrower or Joint Venture directly or indirectly by virtue of family
membership, ownership, control, management or otherwise;

 

(m) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor’s financial condition;

 

(n) such Accounts of a single account debtor or its affiliates do not constitute
more than fifteen percent (15%) of all otherwise Eligible Accounts (but the
portion of the Accounts not in excess of such percentage may be deemed Eligible
Accounts);

 

(o) such Accounts are not owed by an account debtor for which more than 50% of
the Accounts owing from such account debtor are ineligible pursuant to clause
(b) above.

 

(p) such Accounts are not owed by consumers (other than Credit Card/Check
Processing Receivables);

 

(q) if a bankruptcy petition or proposal is filed by or against any Borrower,
and without limiting Agent’s or any Lender’s rights and remedies upon such
filing, such Accounts are not generated from the sale of Inventory subject to
the security interest of IBM Credit Corporation;

 

(r) such Accounts are owed by account debtors deemed creditworthy at all times
by Agent, as determined by Agent in its commercially reasonable discretion;

 

(s) such Accounts are owed in Dollars in the case of Accounts owing to U.S.
Borrowers, Canadian Dollars or Dollars in the case of Accounts owing to Canadian
Borrowers or Euros, GBP or Dollars in the case of Accounts owing to UK Borrower;
and

 

(t) to the extent such Accounts are owed by the United States of America, any
State, political subdivision, agency or instrumentality thereof, with respect to
which Borrowers have not fully complied with the Federal Assignment of Claims
Act of 1940, as amended, or any similar state or local law, if applicable, such
Accounts: (i) do not constitute more than forty percent (40%) of all otherwise
Eligible Accounts (but the portion of such Accounts not in excess of such
percentage may be deemed Eligible Accounts); (ii) are reported separately from
all other Accounts on the applicable borrowing base certificate delivered by
Borrowers to Agent; and (iii) do not relate to any single contract (other than
GSA Schedule, the Social Security Administration, NASA SEWP 3, NASA SEWP 4, NIH
ECS-3, Library of Congress and any future contracts entered into by PCMG that
may be similar in scope, duration, and have similar terms and conditions as such
foregoing contracts) where the consideration to be paid to Borrowers under such
contract is greater than $2,500,000 and the term or duration of such contract is
greater than one (1) year, unless Borrowers have given Agent separate written
notice of such contract (it being understood that Agent, in its sole discretion,
may require Borrowers to comply with the Federal Assignment of Claims Act of
1940, as amended, or any similar state or local law, with respect to any such
contract which Borrowers are required to give Agent notice of);

 

18

 

 

(u) such Accounts are not Accounts owed by Canada, any province, political
subdivision, agency or instrumentality thereof, unless Borrowers have fully
complied with the Financial Administrations Act (Canada), as amended, or any
similar provincial or local law, if applicable (to the Agent’s satisfaction);
and

 

(v) to the extent such Accounts are created by Joint Venture, such Accounts
constitute Eligible Joint Venture Accounts.

 

Any Accounts which are not Eligible Accounts shall nevertheless be part of the
Collateral.

 

1.86 Eligible Illinois Real Estate” shall mean the Illinois Real Estate, so long
as it is acceptable to Agent in its Permitted Discretion based on the criteria
set forth below. In general, the Illinois Real Estate shall not be Eligible
Illinois Real Estate unless: (a) it is owned by a U.S. Borrower; (b) Agent has
received an appraisal report in form, scope and substance satisfactory to Agent
and by an appraiser acceptable to Agent; (c) Agent is satisfied that all actions
necessary or desirable in order to create a perfected first priority lien on
such real property have been taken, including, the filing and recording of a
deed of trust in form and substance satisfactory to Agent; (d) Agent shall have
received an environmental assessment report, in form and substance satisfactory
to Agent, with respect to such real property, the results of which are
satisfactory to Agent; (e) such real property is adequately protected by
fully-paid valid title insurance with endorsements and in amounts acceptable to
Agent, insuring that Agent, for the benefit of the Lenders, shall have a
perfected first priority lien on such real property, evidence of which shall
have been provided in form and substance satisfactory to Agent; (f) Agent shall
have received a letter of opinion with respect to the enforceability and
perfection of the deed of trust and any related fixture filings with respect to
such real property, in form and substance satisfactory to Agent; and (g) each
Lender shall have confirmed that flood insurance due diligence and flood
insurance compliance has been completed with respect to the Illinois Real
Estate.

 

1.87 “Eligible Illinois Real Estate Sublimit” means $2,205,000; provided,
however, that beginning on March 1, 2017, and on the first day of each calendar
month thereafter, the Eligible Illinois Real Estate Sublimit shall be reduced by
$26,250.00.

 

19

 

 

1.88 “Eligible Inventory” shall mean Inventory consisting of finished goods held
for resale in the ordinary course of the business of Borrowers which are located
at Borrowers’ warehouse location(s) or retail store(s) and which are acceptable
to Agent in its Permitted Discretion based on the criteria set forth below. In
general, Eligible Inventory shall not include (a) raw materials or
work-in-process; (b) components which are not part of finished goods; (c) spare
parts for equipment (it being understood that parts held for sale in their then
current condition shall not be deemed spare parts for these purposes); (d)
packaging and shipping materials; (e) supplies and fixed assets used or consumed
in Borrowers’ business; (f) Inventory at premises other than those owned or
controlled by Borrowers, except if Agent shall have received an agreement in
writing from the person in possession of such Inventory in form and substance
satisfactory to Agent acknowledging Agent’s priority security interest in the
Inventory, waiving security interests and claims by such person against the
Inventory and permitting Agent access to, and the right to remain on, the
premises so as to exercise Agent’s rights and remedies and otherwise deal with
the Collateral; (g) Inventory of the U.S. Borrowers not located in the United
States, Inventory of the Canadian Borrowers not located in Canada, Inventory of
the UK Borrower not located in England, or Inventory in transit, unless such
Inventory is (A) in-transit Inventory of the U.S. Borrowers provided by Apple
Computer and not subject to the reclamation rights of Apple Computer under
Section 2.2(a) of the Apple Intercreditor Agreement or (B) in transit to one of
Borrowers’ retail stores or warehouse locations under a Letter of Credit
Accommodation hereunder, and the bill of lading covering such Inventory names
Agent as consignee and otherwise contains terms acceptable to Agent, and all
originals of such bill of lading are in the possession of Agent or another
bailee acceptable to Agent; (h) Inventory subject to a security interest or lien
in favor of any person other than Agent except those permitted in this
Agreement; (i) bill and hold goods; (j) unserviceable or obsolete Inventory; (k)
Inventory which is not subject to the valid and perfected security interest of
Agent, for itself and the ratable benefit of Secured Parties; (l) returned
(except for closed box returns), damaged and/or defective Inventory; (m)
Inventory purchased or sold on consignment; (n) Inventory located at service
centers; (o) software, books, magazines, manuals, videos and similar Inventory;
(p) Inventory purchased under a Letter of Credit Accommodation that is
outstanding as contemplated in Section 2.2(c)(i) or 2.3(c)(i) hereof; (q)
Inventory of the UK Borrower for which (i) any contract or related documentation
(such as invoices or purchase orders) relating to such Inventory includes
retention of title rights in favor of the vendor or supplier thereof, (ii) under
applicable governing laws, retention of title may be imposed unilaterally by the
vendor or supplier thereof, or (iii) any contract relating to such Inventory of
the UK Borrower does not address retention of title and the UK Borrower has not
represented to the Agent that there is no retention of title in favor of the
vendor or supplier thereof, and (r) Inventory subject to the perfected security
interest of IBM Credit Corporation, Hewlett-Packard Company, Hewlett-Packard
Enterprise Company or HP, Inc; provided that, notwithstanding the foregoing, (i)
Inventory of a U.S. Borrower that is subject to the perfected security interest
of Hewlett-Packard Company may, if otherwise eligible pursuant to the terms
hereof, constitute Eligible Inventory to the extent the Value of such Inventory
exceeds the then existing accounts payable from Borrowers to Hewlett-Packard
Company and its Affiliates, (ii) Inventory of a U.S. Borrower that is subject to
the perfected security interest of Hewlett-Packard Enterprise Company may, if
otherwise eligible pursuant to the terms hereof, constitute Eligible Inventory
to the extent the Value of such Inventory exceeds the then existing accounts
payable from Borrowers to Hewlett-Packard Enterprise Company and its Affiliates,
and (iii) Inventory of a U.S. Borrower that is subject to the perfected security
interest of HP, Inc. may, if otherwise eligible pursuant to the terms hereof,
constitute Eligible Inventory to the extent the Value of such Inventory exceeds
the then existing accounts payable from Borrowers to HP, Inc. and its
Affiliates; provided, however, that such Inventory subject to a security
interest of Hewlett-Packard Enterprise Company or HP, Inc. shall, at all times
after 60 days after the date hereof, not constitute Eligible Inventory hereunder
unless Hewlett-Packard Enterprise Company or HP, Inc., as applicable, enters
into an intercreditor agreement with Agent in form and substance substantially
similar to the intercreditor agreement entered into between Agent and
Hewlett-Packard Company. Any Inventory which is not Eligible Inventory shall
nevertheless be part of the Collateral.

 

20

 

 

1.89 “Eligible Joint Venture Accounts” means Accounts generated by Joint Venture
which are and continue to be acceptable to Agent based on the criteria set forth
below. In general, Accounts generated by Joint Venture shall be Eligible Joint
Venture Accounts if:

 

 (a) such Accounts have been assigned to PCM Sales and PCM in accordance with
the Joint Venture Documents with no further action required;

 

 (b) the assignment of such Accounts from Joint Venture to PCM Sales and PCM is
subject to a true sale opinion in form and substance satisfactory to Agent;

 

 (c) such Accounts do not constitute more than twenty percent (20%) of all
otherwise Eligible Accounts (but the portion of the Accounts not in excess of
such percentage may be deemed Eligible Joint Venture Accounts);

 

 (d) PCM Sales and PCM have perfected the transfer of such Accounts from Joint
Venture by filing a UCC-1 in form and substance satisfactory to Agent, and such
UCC-1 has been assigned to Agent; and

 

 (e) the Joint Venture Documents have not been amended since the First Amendment
Effective Date other than amendments approved by Agent in its Permitted
Discretion.

 

1.90 “Eligible Santa Monica Real Estate” shall mean the Santa Monica Real
Estate, so long as it is acceptable to Agent in its Permitted Discretion based
on the criteria set forth below. In general, the Santa Monica Real Estate shall
not be Eligible Santa Monica Real Estate unless: (a) it is owned by a U.S.
Borrower; (b) Agent has received an appraisal report in form, scope and
substance satisfactory to Agent and by an appraiser acceptable to Agent; (c)
Agent is satisfied that all actions necessary or desirable in order to create a
perfected first priority lien on such real property have been taken, including,
the filing and recording of a deed of trust in form and substance satisfactory
to Agent; (d) Agent shall have received an environmental assessment report, in
form and substance satisfactory to Agent, with respect to such real property,
the results of which are satisfactory to Agent; (e) such real property is
adequately protected by fully-paid valid title insurance with endorsements and
in amounts acceptable to Agent, insuring that Agent, for the benefit of the
Lenders, shall have a perfected first priority lien on such real property,
evidence of which shall have been provided in form and substance satisfactory to
Agent; and (f) Agent shall have received a letter of opinion with respect to the
enforceability and perfection of the deed of trust and any related fixture
filings with respect to such real property, in form and substance satisfactory
to Agent.

 

21

 

 

1.91 “Eligible Santa Monica Real Estate Sublimit” means $12,523,000; provided,
however, that beginning on March 1, 2017, and on the first day of each calendar
month thereafter, the Eligible Real Estate Sublimit shall be reduced by
$149,083.33.

 

1.92 “Environment” shall mean humans, animals, plants and all other living
organisms including the ecological systems of which they form part and the
following media:

 

  (a) air (including, without limitation, air within natural or man-made
structures, whether above or below ground);         (b) water (including,
without limitation, territorial, coastal and inland waters, water under or
within land and water in drains and sewers); and         (c) land (including,
without limitation, land under water).

 

1.93 “Eligible Transferee” shall mean (a) any affiliate of a Lender; (b) any
other commercial bank or other financial institution and (c) any “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) approved
by Agent, and except as otherwise provided in Section 13.5 hereof, as to any
such other commercial bank or other financial institution or any such accredited
investor, as approved by Borrowers, such approval of Borrowers not to be
unreasonably withheld, conditioned or delayed and such approval to be deemed
given by Borrowers if no objection from Borrowers is received within ten (10)
Business Days after written notice of such proposed assignment has been provided
by Agent; provided, that, neither any Borrower nor any affiliate of any Borrower
shall qualify as an Eligible Transferee.

 

1.94 “Environmental Laws” shall mean all foreign (including but not limited to
Canadian, and United Kingdom), U.S. Federal, state, provincial and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Borrower and any Governmental
Authority, (a) relating to pollution and the protection, preservation or
restoration of the environment (including air, water vapor, surface water,
ground water, drinking water, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource), or to human health
or safety, (b) relating to the exposure to, or the use, storage, recycling,
treatment, generation, manufacture, processing, distribution, transportation,
handling, labeling, production, release or disposal, or threatened release, of
Hazardous Materials, (c) relating to all laws with regard to recordkeeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials, (d) the conditions of the workplace, or (e) the generation, handling,
storage, use or spillage of any substance which, alone or in combination with
any other, is capable of causing harm to the Environment, including, without
limitation, any waste. The term “Environmental Laws” includes, without
limitation, (i) the Federal Comprehensive Environmental Response, Compensation
and Liability Act of 1980, the Federal Superfund Amendments and Reauthorization
Act, the Federal Water Pollution Control Act of 1972, the Federal Clean Water
Act, the Federal Clean Air Act, the Federal Resource Conservation and Recovery
Act of 1976 (including the Hazardous and Solid Waste Amendments thereto), the
Federal Solid Waste Disposal and the Federal Toxic Substances Control Act, the
Federal Insecticide, Fungicide and Rodenticide Act, the Environmental Protection
Act (Canada) and the Federal Safe Drinking Water Act of 1974, (ii) applicable
state counterparts to such laws, and (iii) any common law or equitable doctrine
that may impose liability or obligations for injuries or damages due to, or
threatened as a result of, the presence of or exposure to any Hazardous
Materials.

 

22

 

 

1.95 “Equipment” shall mean all of Borrowers’ now owned and hereafter acquired
equipment, machinery, computers and computer hardware and software (whether
owned or licensed), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

 

1.96 “ERISA” shall mean the United States Employee Retirement Income Security
Act of 1974, as the same now exists or may hereafter from time to time be
amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

 

1.97 “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower or any of its affiliates under Sections 414(b), 414(c), 414(m) or
414(o) of the Code.

 

1.98 “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

1.99 “Euro” or “€” shall mean the single currency of the Participating Member
States.

 

1.100 “Eurodollar Rate” means (a) with respect to U.S. Revolving Loans, for any
day, the rate per annum determined by Agent for the purpose of calculating the
effective Interest Rate for loans that reference the Eurodollar Rate as the rate
per annum as reported on Reuters Screen LIBOR01 page (or any successor page or
other commercially available source as the Agent may designate from time to
time) for the one month delivery of funds in amounts approximately equal to the
principal amount of such loans (and, if any such rate is below zero, the
Eurodollar Rate shall be deemed to be zero), and (b) with respect to UK
Revolving Loans, the rate per annum for the Applicable Currency deposits
determined by Agent for the purpose of calculating the effective Interest Rate
for UK Revolving Loans that reference the Eurodollar Rate as the rate per annum
as reported on Reuters Screen LIBOR01 page (or any successor page or other
commercially available source as the Agent may designate from time to time) 2
Business Days prior to the commencement of the requested Interest Period, for a
term, and in an amount, comparable to the Interest Period and the amount of the
Eurodollar Rate Loan requested (whether as an initial Eurodollar Rate Loan or as
a continuation of a Eurodollar Rate Loan or as a conversion of a UK Base Rate
Loan to a Eurodollar Rate Loan) by UK Borrowers in accordance with the Agreement
(and, if any such rate is below zero, the Eurodollar Rate shall be deemed to be
zero). Borrowers understand and agree that Agent may, in each case, base its
determination of such rate upon such offers or other market indicators of such
rate as Agent in its discretion deems appropriate. When interest is determined
in relation to the Eurodollar Rate with respect to U.S. Revolving Loans, each
change in the interest rate shall become effective each Business Day that Agent
determines that the Eurodollar Rate has changed.

 

23

 

 

1.101 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Eurodollar Rate in accordance with the terms
hereof.

 

1.102 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

 

1.103 “Excess Availability” shall mean the amount, as determined by Agent,
calculated at any time, equal to:

 

(a) the lesser of (i) the amount of the U.S. Revolving Loans available to the
U.S. Borrowers, Canadian Revolving Loans available to the Canadian Borrowers,
and UK Revolving Loans available to UK Borrower (but not to exceed $3,000,000 in
the aggregate in the case of Canadian Revolving Loans and UK Revolving Loans on
a combined basis), in each case, as of such time (based on the applicable
advance rates set forth in Section 2.1(a), (b) and (c) hereof), subject to the
sublimits and Availability Reserves from time to time established by Agent
hereunder, and (ii) the Maximum Credit, minus

 

(b) the amount of all then outstanding and unpaid Obligations.

 

provided, however, that: solely for the purposes of determining (1) the
Applicable Margin, to the extent the amount set forth in clause (a)(i) above
exceeds the amount set forth in clause (a)(ii) above at any time, the Excess
Availability as of such time shall be increased by up to Ten Million Dollars
($10,000,000) of the difference between those two (2) amounts; and (2) whether a
FCCR Triggering Event has occurred (other than under clause (c) of the
definition thereof), to the extent the amount set forth in clause (a)(i) above
exceeds the amount set forth in clause (a)(ii) above at any time, the Excess
Availability as of such time shall be increased by up to Ten Million Dollars
($10,000,000) of the difference between those two (2) amounts.

 

1.104 “Excess Availability Threshold” shall mean an amount equal to $15,000,000.

 

1.105 “Excluded Swap Obligation” means, with respect to any Borrower or Obligor,
any Swap Obligation if, and to the extent that, all or a portion of the guaranty
of such Borrower or Obligor of, or the grant by such Borrower or Obligor of a
security interest to secure, such Swap Obligation (or any guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Borrower’s or
Obligor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty of such Borrower or Obligor or the grant of
such security interest becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guaranty or security interest is or
becomes illegal.

 

24

 

 

1.106 “Excluded Taxes” shall mean (i) any tax imposed on the net income or net
profits (including any branch profits taxes) of, or any Canadian capital tax of,
the Agent, any Lender or any Transferee (each a “Recipient”), in each case
imposed by: (A) the jurisdiction (or by any political subdivision or taxing
authority thereof) in which such Recipient is organized, the jurisdiction (or by
any political subdivision or taxing authority thereof) in which such Recipient’s
principal office or applicable lending office is located, or (B) a jurisdiction
with which such Recipient has a present or former connection (other than any
such connection arising solely from such Recipient having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under this Agreement or any other Financing Agreement); (ii) taxes
resulting from a Recipient’s failure to comply with the requirements of Section
6.5 of this Agreement; (iii) any United States federal withholding taxes that
would be imposed on amounts payable to a Non-U.S. Lender based upon the
applicable withholding rate in effect at the time such Non-U.S. Lender becomes a
party to this Agreement (or designates a new lending office), except that
Excluded Taxes shall not include (A) any amount that such Non-U.S. Lender (or
its assignor, if any) was previously entitled to receive pursuant to Section 6.5
of this Agreement, if any, with respect to such withholding tax at the time such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office), and (B) additional United States federal withholding taxes that may be
imposed after the time such Non-U.S. Lender becomes a party to this Agreement
(or designates a new lending office), as a result of a change in law, rule,
regulation, order or other decision with respect to any of the foregoing by any
Governmental Authority, (iv) any withholding taxes imposed under FATCA, (v) any
taxes imposed on a payment by or on account of any obligation of a Borrower or
Obligor (each, a “Loan Party”) hereunder: (A) to a person with which such Loan
Party does not deal at arm’s length (for the purposes of the Income Tax Act
(Canada)) at the time of making such payment or (B) in respect of a debt or
other obligation to pay an amount to a person with whom the payer is not dealing
at arm’s length (for the purposes of the Income Tax Act (Canada)) at the time of
such payment, (vi) any taxes imposed on a Recipient by reason of any payment
made in connection with such Recipient’s assignment, transfer or participation
of any obligation of a Loan Party under this Agreement or other Financing
Agreement, and (vii) any taxes imposed on a Recipient by reason of such
Recipient: (A) being a “specified shareholder” (as defined in subsection 18(5)
of the Income Tax Act (Canada)) of any Loan Party, or (B) not dealing at arm’s
length (for the purposes of the Income Tax Act (Canada)) with a “specified
shareholder” (as defined in subsection 18(5) of the Income Tax Act (Canada)) of
any Loan Party.

 

1.107 “Executive Order” shall have the meaning set forth in the definition of
“Sanctions Laws and Regulations” herein.

 

1.108 “Existing Loan Agreement” shall have the meaning set forth in the recitals
hereto.

 

1.109 “FATCA” shall mean sections 1471 through 1474 of the Code, as in effect on
the date hereof (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and official published
guidance with respect thereto, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

25

 





 



1.110 “FCCR Triggering Event” shall mean, as of any date of determination,
either (a) Excess Availability is less than $10,000,000 as of such date, (b)
Average 30 Day Excess Availability is less than $18,750,000 as of such date, or
(c) Excess Availability (without giving effect to the proviso contained in the
definition thereof) is less than $7,500,000 for a period of five consecutive
days ending on such date of determination.

 

1.111 “FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder.

 

1.112 “Fee Letter” shall mean that certain amended and restated fee letter,
dated as of the date hereof, among U.S. Borrowers and Agent, in form and
substance satisfactory to Agent.

 

1.113 “Final Maturity Date” shall mean March 19, 2021.

 

1.114 “Financial Support Direction” means a financial support direction issued
by the Pensions Regulator under section 43 of the Pensions Act 2004 (UK).

 

1.115 “Financing Agreements” shall mean, collectively, this Agreement, the Fee
Letter, the Canadian Security Documents, the UK Security Documents and all
notes, guarantees, security agreements and other agreements, documents and
instruments (including the Information Certificates) now or at any time
hereafter executed and/or delivered by any Borrower or any Obligor in connection
with this Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced; provided, that
in no event shall the term ‘Financing Agreements’ be deemed to include any Hedge
Agreement or any other Bank Product Agreement.

 

1.116 “First Amendment Effective Date” means July 7, 2016.

 

1.117 “Fixed Charges” shall mean, with respect to any fiscal period and with
respect to Borrowers and their subsidiaries determined on a consolidated basis
in accordance with GAAP, the sum, without duplication, of (a) cash paid during
such period with respect to Interest Expense, (b) principal payments in respect
of Borrowed Money that are required to be paid during such period, and (c) cash
paid during such period with respect to federal, state, and local income taxes.

 

1.118 “Fixed Charge Coverage Ratio” means, with respect to any fiscal period and
with respect to Borrowers and their subsidiaries determined on a consolidated
basis in accordance with GAAP, the ratio of (i) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period minus dividends paid during such period, to (ii)
Fixed Charges for such period.

 

1.119 “Foreign Subsidiary” a Subsidiary that is a “controlled foreign
corporation” under Section 957 of the Code.

 

1.120 “Funding Date” shall have the meaning set forth in Section 6.6.

 

1.121 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Boards which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Section 9.15 hereof, GAAP shall be determined on the basis of such principles
in effect on the date hereof and consistent with those used in the preparation
of the audited financial statements delivered to Agent prior to the date hereof.

 

26

 

 

1.122 “GBP”, “£” or “sterling” shall mean the lawful currency of the United
Kingdom.

 

1.123 “Governmental Authority” means any federal, provincial, state, local or
other governmental, regulatory or administrative body, instrumentality, board,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

1.124 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including, without limitation, hydrocarbons
(including naturally occurring or man-made petroleum and hydrocarbons),
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, biological substances, polychlorinated biphenyls, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants
(including, without limitation, materials which include hazardous constituents),
sewage, sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law (including, without
limitation any that are or become classified as hazardous or toxic under any
Environmental Law).

 

1.125 “Hedge Agreement” shall mean an agreement between any Borrower and Agent
or any Bank Product Provider that is a swap agreement as such term is defined in
11 U.S.C. Section 101, and including any rate swap agreement, basis swap,
forward rate agreement, commodity swap, interest rate option, forward foreign
exchange agreement, spot foreign exchange agreement, rate cap agreement rate,
floor agreement, rate collar agreement, currency swap agreement, cross-currency
rate swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing or a master agreement for any the
foregoing together with all supplements thereto) for the purpose of protecting
against or managing exposure to fluctuations in interest or exchange rates,
currency valuations or commodity prices; sometimes being collectively referred
to herein as ‘Hedge Agreements’.

 

1.126 “Illinois Real Estate” means the real estate commonly known as 7155 Janes
Avenue, Woodbridge, IL 60517.

 

1.127 “Indemnified Taxes” shall mean, any Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of a Borrower or Obligor under a Financing Agreement.

 

1.128 “Information Certificates” shall mean the Information Certificates of
Borrowers containing material information with respect to Borrowers, their
business and assets provided by or on behalf of Borrowers to Agent in connection
with the preparation of this Agreement and the other Financing Agreements and
the financing arrangements provided for herein, the form of which is attached
hereto as Exhibit B.

 

27

 

 

1.129 “Interest Expense” means, for any period, the aggregate of the interest
expense of Borrowers and their subsidiaries for such period (including all
commissions, discounts, and other fees and charges owed with respect to letters
of credit and bankers’ acceptances financing and net costs under Hedge
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), determined on a consolidated
basis in accordance with GAAP.

 

1.130 “Interest Period” shall mean, with respect to each Eurodollar Rate Loan to
the UK Borrowers and each CDOR Rate Loan, a period commencing on the date of the
making of such Eurodollar Rate Loan or CDOR Rate Loan (or the continuation of a
Eurodollar Rate Loan or CDOR Rate Loan, the conversion of a UK Base Rate Loan to
a Eurodollar Rate Loan, or the conversion of a Canadian Base Rate Loan to a CDOR
Rate Loan) and ending 1, 2, or 3 months thereafter or, if available and agreed
to by all applicable Lenders, 6 months thereafter; provided, that for Eurodollar
Rate Loans to the UK Borrowers and CDOR Rate Loans, (i) interest shall accrue at
the applicable rate based upon the Eurodollar Rate or CDOR Rate, as applicable,
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires and (ii) the UK Borrowers and Canadian
Borrowers may not elect an Interest Period which will end after the Final
Maturity Date.

 

1.131 “Interest Rate” shall mean an interest rate equal to: (a) with respect to
Eurodollar Rate Loans, the Eurodollar Rate, (b) with respect to Prime Rate
Loans, the Prime Rate, (c) with respect to the CDOR Rate Loans, the CDOR Rate,
(d) with respect to Canadian Base Rate Loans, the Canadian Base Rate, (e) with
respect to Special Agent Advances to U.S. Borrowers and all other U.S.
Obligations other than Loans, the Prime Rate, (f) with respect to Special Agent
Advances to Canadian Borrowers and all other Canadian Obligations other than
Loans, the Canadian Base Rate, and (g) with respect to UK Base Rate Loans, the
UK Base Rate.

 

1.132 “Inventory” shall mean all of Borrowers’ now owned and hereafter existing
or acquired raw materials, work in process, finished goods and all other
inventory of whatsoever kind or nature, wherever located.

 

1.133 “Inventory Advance Rates” shall mean the advance rates applicable to
Eligible Inventory as determined in accordance with Section 2.1(a)(ii)(A),
2.1(b)(ii)(A) or 2.1(c)(ii)(A), as applicable.

 

1.134 “IRS” shall mean the United States Internal Revenue Service.

 

1.135 “Joinder Agreement” shall mean a Joinder Agreement substantially in the
form of Exhibit C attached hereto, among a Target or New Subsidiary (as
applicable), Agent and the Lenders.

 

1.136 “Joint Venture” means En Pointe IT Solutions, LLC, a Delaware limited
liability company.

 

28

 

 

1.137 “Joint Venture Documents” means, collectively, that certain Master
Services Agreement between Joint Venture and PCM Sales and PCM, that certain
Limited Liability Company Agreement of En Pointe IT Solutions, LLC, and any
other agreements, documents or instruments related thereto.

 

1.138 “Letter of Credit Accommodations” shall mean the U.S. Letter of Credit
Accommodations, the Canadian Letter of Credit Accommodations and/or the UK
Letter of Credit Accommodations, as the context requires.

 

1.139 “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a capital lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

 

1.140 “Loans” shall mean each of and collectively the U.S. Revolving Loans, the
Canadian Revolving Loans and/or the UK Revolving Loans, as the context requires.

 

1.141 “Maximum Credit” shall mean, with reference to the Loans and the Letter of
Credit Accommodations, the amount of Three Hundred Forty-Five Million Dollars
($345,000,000).

 

1.142 “Net Amount of Canadian Eligible Accounts” shall mean the gross amount of
Canadian Eligible Accounts less returns, discounts, claims, credits and
allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed with respect thereto.

 

1.143 “Net Amount of UK Eligible Accounts” shall mean the gross amount of UK
Eligible Accounts less VAT, returns, discounts, claims, credits and allowances
of any nature at any time issued, owing, granted, outstanding, available or
claimed with respect thereto, denominated in GBP.

 

1.144 “Net Amount of U.S. Eligible Accounts” shall mean the gross amount of U.S.
Eligible Accounts less returns, discounts, claims, credits and allowances of any
nature at any time issued, owing, granted, outstanding, available or claimed
with respect thereto.

 

1.145 “Non-U.S. Lender” shall have the meaning set forth in Section 6.5 hereof.

 

29

 

 

1.146 “Obligations” shall mean (a) any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers and Obligors to
Agent or any Lender or any issuer of a Letter of Credit Accommodation, including
principal, interest, charges, fees, costs and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under
this Agreement or any of the other Financing Agreements or on account of any
Letter of Credit Accommodations, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of insolvency or similar proceedings with
respect to such Borrower or Obligor under the United States Bankruptcy Code, the
BIA, the CCAA, the Insolvency Act 1986 (United Kingdom), the Enterprise Act 2002
(United Kingdom) or any similar statute (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated, or
secured or unsecured and (b) for purposes only of Sections 5, 11.5, 12.11(b),
and 13.1 hereof, the Canadian Security Documents and the UK Security Documents,
and subject to the priority in right of payment set forth in Section 6.4 hereof,
all obligations, liabilities and indebtedness of every kind, nature and
description owing by any or all of Borrowers and Obligors to Agent or any Bank
Product Provider arising under or pursuant to any Bank Products, whether now
existing or hereafter arising, provided, that, (i) the applicable Bank Product
must have been provided on or after the date hereof and Agent shall have
received a Bank Product Provider Letter Agreement within 10 days after the date
of the provision of the applicable Bank Product to the applicable Borrower and
(ii) in no event shall any Bank Product Provider acting in such capacity to whom
such obligations, liabilities or indebtedness are owing be deemed a Lender for
purposes hereof to the extent of and as to such obligations, liabilities or
indebtedness except that each reference to the term “Lender” in Sections 12.1,
12.2, 12.3(b), 12.6, 12.7, 12.9, 12.12 and 13.6 hereof shall be deemed to
include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or lien of Agent;
provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations of any Borrower or Obligor shall exclude any
Excluded Swap Obligation of such Borrower or Obligor.

 

1.147 “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations, other than Borrowers.

 

1.148 “OFAC” means The Office of Foreign Assets Control of the U.S. Department
of the Treasury.

 

1.149 “Participant” shall mean any person which at any time participates with
any Lender in respect of the Loans, the Letter of Credit Accommodations or other
Obligations or any portion thereof.

 

1.150 “Payment Account” shall have the meaning set forth in Section 6.3 hereof.

 

1.151 “Payment Conditions” means, with respect to any proposed designated action
on any date, conditions that are satisfied if (a) both immediately before and
immediately after giving effect to the proposed designated action on such date,
no Event of Default shall have occurred and be continuing; (b) after giving pro
forma effect to such proposed designated action as if it occurred on the first
day of the applicable period, either (i) each of (A) Excess Availability shall
be greater than the lesser of $25,000,000 or 10% of the Borrowing Base at all
times during the consecutive 15-day period ending on and including the date of
the taking of such designated action, (B) the Average 30 Day Excess Availability
shall be greater than the lesser of $25,000,000 or 10% of the Borrowing Base as
of the date of the taking of such designated action, and (C) the Fixed Charge
Coverage Ratio, computed for the period of four consecutive fiscal quarters
ending on the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 9.6(a)(i), shall be greater
than 1.0 to 1.0, or (ii) both of (A) Excess Availability shall be greater than
the lesser of $32,500,000 or 12.5% of the Borrowing Base at all times during the
consecutive 15-day period ending on and including the date of the taking of such
designated action, and (B) the Average 30 Day Excess Availability shall be
greater than the lesser of $32,500,000 or 12.5% of the Borrowing Base as of the
date of the taking of such designated action; and (c) concurrently with the
taking of such designated action, Borrowers have delivered an officer’s
certificate to Agent certifying as to the satisfaction of the conditions set
forth in clauses (a) and (b) above.

 

30

 

 

1.152 “Pensions Regulator” means the body corporate called the Pensions
Regulator established under Part I of the Pensions Act 2004 (UK).

 

1.153 “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured lender) business judgment.

 

1.154 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, unlimited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

1.155 “PPSA” shall mean the Personal Property Security Act as in effect in the
Province of Ontario, the Civil Code of Québec as in effect in the Province of
Québec and any successor statutes, together with any regulations thereunder, in
each case as in effect from time to time. References to sections of the PPSA
shall be construed to also refer to any successor sections.

 

1.156 “Prime Rate” shall mean, at any time, the rate of interest most recently
announced by Agent at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Agent’s base rates, and serves as
the basis upon which effective rates of interest are calculated for those loans
making reference to it, and is evidenced by its recording in such internal
publication or publications as Agent may designate. Each change in the rate of
interest shall become effective on the date each Prime Rate change is announced
by Agent.

 

1.157 “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms hereof.

 

1.158 “Pro Rata Share” shall mean:

 

(a) with respect to a U.S. Lender’s obligation to make U.S. Revolving Loans and
participate in U.S. Letter of Credit Accommodations and receive and make
payments relative thereto, the fraction (expressed as a percentage) the
numerator of which is such Lender’s U.S. Revolving Loan Commitment and the
denominator of which is the aggregate amount of all of the U.S. Revolving Loan
Commitments of U.S. Lenders, as adjusted from time to time in accordance with
the provisions of Section 13.5 hereof; provided, that, if the U.S. Revolving
Loan Commitments have been terminated, the numerator shall be the unpaid amount
of such U.S. Lender’s U.S. Revolving Loans and its interest in the U.S. Letter
of Credit Accommodations and the denominator shall be the aggregate amount of
all unpaid U.S. Revolving Loans and U.S. Letter of Credit Accommodations;

 

31

 

 

(b) with respect to a Canadian Lender’s obligation to make Canadian Revolving
Loans and participate in Canadian Letter of Credit Accommodations and receive
and make payments relative thereto, the fraction (expressed as a percentage) the
numerator of which is such Lender’s Canadian Revolving Loan Commitment and the
denominator of which is the aggregate amount of all of the Canadian Revolving
Loan Commitments of Canadian Lenders, as adjusted from time to time in
accordance with the provisions of Section 13.5 hereof; provided, that, if the
Canadian Revolving Loan Commitments have been terminated, the numerator shall be
the unpaid amount of such Canadian Lender’s Canadian Revolving Loans and its
interest in the Canadian Letter of Credit Accommodations and the denominator
shall be the aggregate amount of all unpaid Canadian Revolving Loans and
Canadian Letter of Credit Accommodations;

 

(c) with respect to a UK Lender’s obligation to make UK Revolving Loans and
participate in UK Letter of Credit Accommodations and receive and make payments
relative thereto, the fraction (expressed as a percentage) the numerator of
which is such Lender’s UK Revolving Loan Commitment and the denominator of which
is the aggregate amount of all of the UK Revolving Loan Commitments of UK
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.5 hereof; provided, that, if the UK Revolving Loan Commitments have
been terminated, the numerator shall be the unpaid amount of such UK Lender’s UK
Revolving Loans and its interest in the UK Letter of Credit Accommodations and
the denominator shall be the aggregate amount of all unpaid UK Revolving Loans
and UK Letter of Credit Accommodations; and

 

(d) with respect to all other matters (including the indemnification obligations
arising under Section 12.5 hereof), (i) prior to the Commitments being
terminated, the fraction (expressed as a percentage) the numerator of which is
such Lender’s aggregate Commitments, and the denominator of which is the
aggregate amount of the Commitments of all Lenders, and (ii) from and after the
time that the Commitments have been terminated or reduced to zero, the fraction
(expressed as a percentage) the numerator of which is the sum of such Lender’s
Loans and its interest in the Letter of Credit Accommodations, and the
denominator of which is the aggregate amount of all unpaid Loans and Letter of
Credit Accommodations.

 

1.159 “Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

1.160 “PTCE 95-60” shall have the meaning set forth in Section 13.5(a) hereof.

 

32

 

 

1.161 “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
guarantor of, or grantor of a security interest to secure, the Obligations that
has total assets exceeding $10,000,000 at the time the relevant guaranty,
keepwell, or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

1.162 “Qualifying Lender” means:

 

(a) for the purposes of Section 13.15 of the Agreement a Lender which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Financing Agreement and is:

 

(i) a Lender:

 

(A) which is a bank (as defined for the purpose of section 879 of the UK ITA)
making an advance under a Financing Agreement and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the CTA; or

 

(B) in respect of an advance made under a Financing Agreement by a person that
was a bank (as defined for the purpose of section 879 of the UK ITA) at the time
that that advance was made and within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance; or

 

(ii) a Lender which is:

 

(A) a company resident in the United Kingdom for United Kingdom tax purposes;

 

(B) a partnership, each member of which is:

 

(1) a company so resident in the United Kingdom; or

 

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of Section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of Section 19 of the CTA) of that company; or

 

33

 

 

(iii) a Treaty Lender; or

 

(b) for the purposes of Section 13.15 of the Agreement a Lender which is a
building society (as defined for the purposes of section 880 of the UK ITA)
making an advance under a Financing Agreement.

 

1.163 “Records” shall mean all of Borrowers’ present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrowers with respect to the
foregoing maintained with or by any other person).

 

1.164 “Register” shall have the meaning set forth in Section 13.5(b) hereof.

 

1.165 “Replacement Lender” shall have the meaning set forth in Section 3.7
hereof.

 

1.166 “Report” and “Reports” shall have the meaning set forth in Section
12.10(a) hereof.

 

1.167 “Required Lenders” shall mean (i) at any time there is more than one
Lender, two or more Lenders whose Pro Rata Shares (calculated under clause (d)
of the definition of Pro Rata Share) aggregate more than fifty percent (50%),
and (ii) at any time there is only one Lender, such Lender.

 

1.168 “Revaluation Date” means (a) with respect to any Loan denominated in
Canadian Dollars, Euros or GBP, each of the following: (i) each date of a
borrowing of such Loan, (ii) each date of a continuation of such Loan pursuant
to Section 3.1, and (iii) such additional dates as Agent shall determine or the
Required Lenders shall require, (b) with respect to any Letter of Credit
Accommodation denominated in Canadian Dollars, Euros or GBP, each of the
following: (i) each date of issuance of such Letter of Credit Accommodation,
(ii) each date of an amendment of such Letter of Credit Accommodation having the
effect of increasing the amount thereof, (iii) each date of any payment under
such Letter of Credit Accommodation by the issuer thereof, and (iv) such
additional dates as Agent shall determine or the Required Lenders shall require,
and (c) with respect to any other Obligations denominated in Canadian Dollars,
Euros or GBP, each date as Agent shall determine unless otherwise prescribed in
this Agreement or any other Financing Agreements.

 

1.169 “Sanctioned Entity” means (a) a country or a government of a country, (b)
an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.

 

34

 

 

1.170 “Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list, on any list of the federal government of Canada or
under the Canadian Anti-Money Laundering & Anti-Terrorism Legislation, the
Special Economic Measures Act (Canada) or the Freezing Assets of Corrupt Foreign
Officials Act (Canada) as a ‘designated person’, ‘politically exposed foreign
person’ or ‘terrorist group’ or any other Sanctions-related list maintained by
any Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

1.171 “Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the Canadian government, (d) the European Union or
any European Union member state, (e) Her Majesty’s Treasury of the United
Kingdom, or (f) any other Governmental Authority with jurisdiction over any
member of Lenders or any Borrower or Obligor or any of their respective
Subsidiaries or Affiliates.

 

1.172 “Santa Monica Real Estate” means each of, and collectively, the real
estate owned by M2 and commonly known as 1501 Wilshire Boulevard, Santa Monica,
California 90403, and the real estate commonly known as 1511 Wilshire Blvd.,
Santa Monica, CA 90403.

 

1.173 “Secured Parties” shall mean, collectively, (a) Agent, (b) BofA, (c) the
issuer of any Letter of Credit Accommodations, (d) Lenders, and (e) Bank Product
Providers.

 

1.174 “Settlement Period” shall have the meaning set forth in Section 6.10(b)
hereof.

 

1.175 “Slow Moving Inventory” shall mean Inventory held by Borrowers for more
than one hundred twenty (120) days.

 

1.176 “Special Agent Advances” shall have the meaning set forth in Section
12.11(a) hereof.

 

1.177 “Spot Rate” shall mean, for a currency, the rate determined by Agent to be
the rate quoted by Wells Fargo acting in such capacity as the spot rate for the
purchase by Wells Fargo of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (New York
time) on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided, that Agent may obtain such spot rate
from another financial institution designated by Agent if Wells Fargo acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency.

 

35

 

 

1.178 “Stock” means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

 

1.179 “Subsidiary” of a Person means a corporation, partnership, limited
liability company, unlimited liability company, or other entity in which that
Person directly or indirectly owns or controls the Stock having ordinary voting
power to elect a majority of the board of directors (or comparable managers) of
such corporation, partnership, limited liability company, unlimited liability
company, or other entity.

 

1.180 “Swap Obligation” means, with respect to any Borrower or Obligor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

1.181 “TARGET2” means the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007.

 

1.182 “TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euros.

 

1.183 “Tax Confirmation” means for the purposes of Section 13.15 of the
Agreement, a confirmation by a Lender that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Financing
Agreement is either:

 

(a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

(b) a partnership each member of which is:

 

(i) a company so resident in the United Kingdom; or

 

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

 

36

 

 

1.184 “Tax Credit” means for the purposes of Section 13.15 of the Agreement, a
credit against, relief or remission for, or repayment of, any Taxes.

 

1.185 “Tax Deduction” means for the purposes of Section 13.15 of the Agreement,
a deduction or withholding for or on account of Taxes from a payment under a
Financing Agreement, other than a deduction or withholding from a payment under
a Financing Agreement required by FATCA.

 

1.186 “Tax Payment” means for the purposes of Section 13.15 of the Agreement,
either the increase in a payment made by UK Borrower to a Lender under Section
13.15(a) (Tax gross-up) or a payment under Section 13.15(b) (Tax indemnity).

 

1.187 “Taxes” shall mean any taxes, levies, imposts, duties, fees, assessments
or other charges of whatever nature now or hereafter imposed by any jurisdiction
or by any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

 

1.188 “Transferee” shall have the meaning set forth in Section 6.5(a) hereof.

 

1.189 “Treaty Lender” means in respect of UK Borrower, a Lender which, on the
date a payment of interest falls due under this Agreement:

 

(a) is treated as a resident of a Treaty State for the purposes of the relevant
Treaty;

 

(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any Loan is effectively
connected; and

 

(c) meets all other conditions in the Treaty for full exemption from United
Kingdom taxation on interest which relate to the Lender (including its tax,
qualified person or other status, the manner in which or the period for which it
holds any rights under this Agreement and any other Financing Agreements, the
reasons or purposes for its acquisition of such rights and the nature of any
arrangements by which it disposes of or otherwise turns to account such rights).

 

1.190 “Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from,
or a full refund of, Taxes imposed by the United Kingdom.

 

1.191 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
California, and any successor statute, as in effect from time to time (except
that terms used herein which are defined in the Uniform Commercial Code as in
effect in the State of California on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Lender may otherwise determine.

 

37

 

 

1.192 “UK Availability Reserves” shall mean, as of any date of determination,
such amounts as Agent may from time to time establish and revise in its
commercially reasonable discretion reducing the amount of UK Revolving Loans and
UK Letter of Credit Accommodations which would otherwise be available to UK
Borrower under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks which, as determined by Agent in good
faith, do affect either (i) the Collateral of UK Borrower or any other property
which is security for the UK Obligations or its value or (ii) the security
interests and other rights of Agent in the Collateral of UK Borrower (including
the enforceability, perfection and priority thereof), (b) to reflect Agent’s
good faith belief that any collateral report or financial information furnished
by or on behalf of UK Borrower or any Obligor to any UK Lender is or may have
been incomplete, inaccurate or misleading in any material respect, or (c) to
reflect any state of facts which Agent determines in good faith constitutes or
could constitute an Event of Default. Without limiting the generality of the
foregoing, Agent may establish on the date hereof and maintain throughout the
term of this Agreement (with requisite adjustments as required), and throughout
any renewal term, UK Availability Reserves (i) for an amount equal to two (2)
months (or one (1) month in the case of any location leased for 120 days or
less) of UK Borrower’s gross rent and other obligations as lessee for each
leased premises of UK Borrower which is either a warehouse location or is
located in a jurisdiction where a landlord may be entitled to a priority lien on
Collateral to secure unpaid rent and with respect to each such property the
landlord has not executed a form of waiver and consent acceptable to Agent, (ii)
for an amount equal to the greater of the Value of the Inventory of UK Borrower
subject to the security interest of any Persons who hold a security interest
prior to Agent in the sale proceeds of such Inventory, unless and until those
Persons have released or subordinated their security interests against UK
Borrower in a manner satisfactory to Agent, or the sum of UK Borrower’s payables
and accrued payables to such other Persons, (iii) for UK Letter of Credit
Accommodations as provided in Section 2.4(c) hereof and without duplication of
Section 2.4(c), (iv) for obligations, liabilities or indebtedness (contingent or
otherwise) of UK Borrower to Agent or any Bank Product Provider arising under or
in connection with any Bank Products or as such Affiliate or Person may
otherwise require in connection therewith to the extent that such obligations,
liabilities or indebtedness constitute UK Obligations as such term is defined
herein or otherwise receive the benefit of the security interest of Agent in any
Collateral, and (v) for UK Priority Payables.

 

1.193 “UK Base Rate” shall mean (i) the Eurodollar Rate (which rate shall be
calculated based upon an Interest Period of 1 month) determined for the
Applicable Currency as of 11:00 a.m. (London time) on the last Business Day of
each month, or (ii) if the rate referred to in (i) above is not available, the
Agent’s cost of funds from whichever source it may reasonably select.

 

1.194 “UK Base Rate Loans” shall mean, any Loans or portion thereof on which
interest is payable based on the UK Base Rate in accordance with the terms
hereof.

 

1.195 “UK Commitment” shall mean as to any UK Lender, the UK Revolving Loan
Commitment of such Lender.

 

1.196 “UK Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in GBP or Euro, as
applicable, as determined by Agent at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date or such other date as
determined by Agent) for the purchase of GBP or Euro, as applicable, with
Dollars.

 

38

 

 



1.197 “UK Debenture” means the English law governed debenture dated as of the
date hereof, in form and substance satisfactory to Agent, executed and delivered
by UK Borrower and Agent.

 

1.198 “UK Eligible Accounts” shall mean Eligible Accounts of UK Borrower.

 

1.199 “UK Eligible Inventory” shall mean Eligible Inventory of UK Borrower.

 

1.200 “UK Eurodollar Rate Deadline” shall have the meaning set forth in Section
3.1(c)(ii).

 

1.201 “UK Eurodollar Rate Notice” shall mean the UK Eurodollar Rate Notice
attached hereto as Exhibit E.

 

1.202 “UK Eurodollar Rate Option” shall have the meaning set forth in Section
3.1(c)(i).

 

1.203 “UK Funding Losses” shall have the meaning set forth in Section
3.1(c)(ii).

 

1.204 “UK Insolvency Proceedings” means, in relation to a UK Borrower, any
corporate action, legal proceedings or other procedure or step taken in relation
to (a) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of that UK Borrower; (b) a composition,
compromise, assignment or arrangement with any creditor of that UK Borrower; (c)
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of that UK
Borrower or any of its assets; or (d) the enforcement of any UK Security
Documents over the assets of that UK Borrower, or in each case, any analogous
procedure or step is taken in any jurisdiction.

 

1.205 “UK Inventory Sublimit” shall mean an amount equal to £10,000,000.

 

1.206 “UK ITA” means the United Kingdom Income Tax Act 2007.

 

1.207 “UK Lenders” shall mean each of and collectively those Lenders making UK
Revolving Loans or providing UK Letter of Credit Accommodations and their
respective successors and assigns; sometimes being referred to herein
individually as a “UK Lender”. Each UK Lender shall also be a U.S. Lender or an
Affiliate or branch of a U.S. Lender.

 

1.208 “UK Letter of Credit Accommodations” shall mean the letters of credit,
merchandise purchase or other guaranties which are from time to time either (a)
issued, opened or provided (including any amendment, extension, increase or
renewal thereof) by Agent or any Lender for the account of UK Borrower or (b)
with respect to which Agent on behalf of UK Lenders has agreed to indemnify the
issuer or guaranteed to the issuer the performance by UK Borrower of its
obligations to such issuer.

 

39

 

 

1.209 “UK Maximum Credit” shall mean, with reference to the UK Revolving Loans
and the UK Letter of Credit Accommodations, the amount of £25,000,000.

 

1.210 “UK Non-Bank Lender” means:

 

(a) a Lender (which falls within clause (a)(ii) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to the Agent; and

 

(b) where a Lender becomes a party after the date hereof, an assignee which
gives a Tax Confirmation in the Assignment and Acceptance which it executes on
becoming a party.

 

1.211 “UK Obligations” shall mean the Obligations of UK Borrower and the UK
Obligors.

 

1.212 “UK Obligors” shall mean each of, and collectively, the Obligors
incorporated or organized under the laws of England and Wales.

 

1.213 “UK Payment Account” shall have the meaning set forth in Section 6.3
hereof.

 

1.214 “UK Priority Payables” shall mean, on any date of determination, such
amount as Agent may determine in its Permitted Discretion which reflects the
full amount of any liabilities or amounts which (by virtue of any Liens or any
statutory provision) rank in priority to the Agent’s Liens on the Accounts or
Inventory of a UK Borrower or for amounts which may represent costs relating to
the enforcement of such Liens including, without limitation, (a) the amounts
with respect to carrier’s liens and workman’s liens, (b) the expenses and
liabilities incurred by any administrator (or other restructuring or insolvency
officer) and any remuneration of such administrator (or other restructuring or
insolvency officer), (c) the amounts in the future, currently or past due and
not contributed, remitted or paid in respect of any occupational pension schemes
and state scheme premiums, together with any charges which are entitled to be
levied by a Governmental Authority as a result of any default in payment
obligations in respect of any UK pension plan, (d) any preferential debt due and
not paid under any legislation relating to employee compensation or to
employment insurance and all amounts deducted or withheld and not paid and
remitted when due under Section 175 and 386 of the Insolvency Act 1986 (UK) or
any similar legislation related to taxes and any amount which could reasonably
be expected to be required to be made available by a UK Borrower (or any
insolvency officer) to unsecured creditors under Section 176A of the Insolvency
Act 1986 (UK).

 

1.215 “UK Registration Requirements” means registration of the particulars of
the Security Documents entered into by UK Borrower at Companies House in England
and Wales under Section 859A of the Companies Act 2006 and the payment of the
associated fees and evidence that a notice of any assignment required to be
delivered under and pursuant to the UK Debenture has been given to the
appropriate counterparty in accordance with the terms of the UK Debenture.

 

40

 

 

1.216 “UK Revolving Loan Commitment” shall mean, at any time, as to each UK
Lender, the principal amount set forth beside such UK Lender’s name under the
applicable heading on Schedule C-1 to the Agreement or on Schedule 1 to the
Assignment and Acceptance pursuant to which such UK Lender became a UK Lender
hereunder in accordance with the provisions of Section 13.5 hereof, as the same
may be adjusted from time to time in accordance with the terms hereof; sometimes
being collectively referred to herein as “UK Revolving Loan Commitments”.

 

1.217 “UK Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any UK Lender or by Agent for the ratable account of any UK Lender, to
or for the benefit of UK Borrower on a revolving basis (involving advances,
repayments and readvances) as set forth in Section 2.1(c) hereof.

 

1.218 “UK Security Documents” shall mean the UK Debenture and each other pledge
or security agreement or debenture governed by English law and entered into by
and among one or more Borrowers and Agent, for the benefit of the Lenders and
any other holder of any Obligations, as may be amended, restated, supplemented
or otherwise modified from time to time.

 

1.219 “UK Security Trustee” means the Agent in its capacity only as security
trustee for itself and the Secured Parties hereunder, and its successors in such
capacity.

 

1.220 “UK Subsidiary” shall mean a Subsidiary of PCM incorporated or organized
under the laws of England and Wales.

 

1.221 “UK Supplemental Security Agreement” shall mean that certain debenture
executed pursuant to Section 9.23, in form and substance reasonably satisfactory
to Agent, executed and delivered by the UK Borrower in favor of the UK Security
Trustee, as may be amended, restated, supplemented or otherwise modified from
time to time.

 

1.222 “U.S. Availability Reserves” shall mean, as of any date of determination,
such amounts as Agent may from time to time establish and revise in its
commercially reasonable discretion reducing the amount of U.S. Revolving Loans
and U.S. Letter of Credit Accommodations which would otherwise be available to
the U.S. Borrowers under the lending formula(s) provided for herein: (a) to
reflect events, conditions, contingencies or risks which, as determined by Agent
in good faith, do affect either (i) the Collateral of the U.S. Borrowers or any
other property which is security for the U.S. Obligations or its value or (ii)
the security interests and other rights of Agent in the Collateral of the U.S.
Borrowers (including the enforceability, perfection and priority thereof), (b)
to reflect Agent’s good faith belief that any collateral report or financial
information furnished by or on behalf of any U.S. Borrower or any Obligor to any
U.S. Lender is or may have been incomplete, inaccurate or misleading in any
material respect, or (c) to reflect any state of facts which Agent determines in
good faith constitutes or could constitute an Event of Default. Without limiting
the generality of the foregoing, Agent (i) may establish on the date hereof and
maintain throughout the term of this Agreement and throughout any renewal term a
U.S. Availability Reserve for an amount equal to two (2) months (or one (1)
month in the case of the warehouse in Tennessee or for any location leased for
120 days or less) of the U.S. Borrowers’ gross rent and other obligations as
lessee for each leased premises of the U.S. Borrowers which is either a
warehouse location or is located in a state where a landlord may be entitled to
a priority lien on Collateral to secure unpaid rent and with respect to each
such property the landlord has not executed a form of waiver and consent
acceptable to Agent, (ii) may establish on the date hereof and maintain
throughout the term of this Agreement and throughout any renewal term a U.S.
Availability Reserve for an amount equal to the greater of the Value of the
Inventory of the U.S. Borrowers subject to the security interest of any Persons
who hold a security interest prior to Agent in the sale proceeds of such
Inventory, unless and until those Persons have released or subordinated their
security interests against the U.S. Borrowers in a manner satisfactory to Agent,
or the sum of the U.S. Borrowers’ payables and accrued payables to Apple
Computer (or such other Persons), (iii) may establish on the date hereof and
maintain throughout the term of this Agreement and throughout any renewal term
U.S. Availability Reserves for U.S. Letter of Credit Accommodations as provided
in Section 2.2(c) hereof and without duplication of Section 2.2(c), (iv) may
establish and maintain throughout the term of this Agreement and any renewal
term U.S. Availability Reserves for obligations, liabilities or indebtedness
(contingent or otherwise) of Borrowers to Agent or any Bank Product Provider
arising under or in connection with any Bank Products or as such Affiliate or
Person may otherwise require in connection therewith to the extent that such
obligations, liabilities or indebtedness constitute Obligations as such term is
defined herein or otherwise receive the benefit of the security interest of
Agent in any Collateral, and (v) may establish and maintain throughout the term
of this Agreement and any renewal term a U.S. Availability Reserve in an amount
determined by Agent to estimate the next monthly payment due by the Borrowers on
account of the earn-out payable in connection with the acquisition of Collab9.

 

41

 

 

1.223 “U.S. Commitment” shall mean as to any U.S. Lender, the U.S. Revolving
Loan Commitment of such Lender.

 

1.224 “U.S. Eligible Accounts” shall mean Eligible Accounts of the U.S.
Borrowers.

 

1.225 “U.S. Eligible Inventory” shall mean Eligible Inventory of the U.S.
Borrowers.

 

1.226 “U.S. Inventory Sublimit” shall mean an amount equal to Eighty-Five
Million Dollars ($85,000,000).

 

1.227 “U.S. Lenders” shall mean each of and collectively those Lenders making
U.S. Revolving Loans or providing U.S. Letter of Credit Accommodations and their
respective successors and assigns; sometimes being referred to herein
individually as a “U.S. Lender”.

 

1.228 “U.S. Letter of Credit Accommodation” shall mean the letters of credit,
merchandise purchase or other guaranties which are from time to time either (a)
issued, opened or provided (including any amendment, extension, increase or
renewal thereof) by Agent or any Lender for the account of any U.S. Borrower or
(b) with respect to which Agent on behalf of U.S. Lenders has agreed to
indemnify the issuer or guaranteed to the issuer the performance by any U.S.
Borrower of its obligations to such issuer.

 

42

 

 

1.229 “U.S. Obligations” shall mean all Obligations other than Canadian
Obligations and UK Obligations.

 

1.230 “U.S. Payment Account” shall have the meaning set forth in Section 6.3
hereof.

 

1.231 “U.S. Person” shall mean any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.

 

1.232 “U.S. Revolving Loan Commitment” shall mean, at any time, as to each U.S.
Lender, the principal amount set forth beside such U.S. Lender’s name under the
applicable heading on Schedule C-1 to this Agreement or on Schedule 1 to the
Assignment and Acceptance pursuant to which such U.S. Lender became a U.S.
Lender hereunder in accordance with the provisions of Section 13.5 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “U.S. Revolving Loan
Commitments”.

 

1.233 “U.S. Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any U.S. Lender or by Agent for the ratable account of any U.S.
Lender, to or for the benefit of U.S. Borrowers on a revolving basis (involving
advances, repayments and readvances) as set forth in Section 2.1(a) hereof.

 

1.234 “U.S. Subsidiary” shall mean a Subsidiary of PCM that is organized under
the laws of a state of the United States or the District of Columbia.

 

1.235 “Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of (a) cost under the first-in-first-out method, net of
vendor discounts or (b) market value.

 

1.236 “VAT” means:

 

(a) any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

 

(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

 

1.237 “Wells Fargo” shall mean Wells Fargo Bank, N.A.

 

1.238 “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

43

 

 

SECTION 2. CREDIT FACILITIES.

 

2.1 U.S. Revolving Loans, Canadian Revolving Loans and UK Revolving Loans.

(a) Subject to, and upon the terms and conditions contained herein, each U.S.
Lender severally (and not jointly) agrees to fund its Pro Rata Share of U.S.
Revolving Loans to U.S. Borrowers from time to time in amounts requested by U.S.
Borrowers up to the amount equal to:

 

(i) ninety percent (90%) of the Net Amount of U.S. Eligible Accounts; provided,
that, such percentage advance rate shall be reduced by the positive difference,
rounded to the nearest tenth of a percent, between (A) the dilution rate on the
Accounts of the U.S. Borrowers, as determined by Agent in good faith based on
the ratio of (1) the aggregate amount of reductions in such Accounts other than
as a result of payments in cash, to (2) the aggregate amount of total sales, and
(B) three and one-half of one percent (3.5%), and provided further, that the
total sum available under this Section 2.1(a)(i) based upon Credit Card/Check
Processing Receivables shall not exceed Twenty Million Dollars ($20,000,000) at
any time; plus

 

(ii) the lesser of:

 

(A) the sum of (1) sixty percent (60%) of the Value of U.S. Eligible Inventory
not consisting of office supplies (held for sale by the U.S. Borrowers),
refurbished Inventory of the U.S. Borrowers, Slow Moving Inventory of the U.S.
Borrowers, or the Inventory of the U.S. Borrowers described in clause (3)
immediately below, not to exceed eighty-five percent (85%) of the Appraised
Liquidation Value of such Eligible Inventory, plus (2) the lesser of Five
Million Dollars ($5,000,000) or sixty percent (60%) of the Value of U.S.
Eligible Inventory consisting of office supplies (held for sale by the U.S.
Borrowers), refurbished Inventory of the U.S. Borrowers or Slow Moving Inventory
of the U.S. Borrowers and not consisting of the Inventory described in clause
(3) immediately below, not to exceed eighty-five percent (85%) of the Appraised
Liquidation Value of such Eligible Inventory, plus (3) eighty percent (80%) of
the Value of U.S. Eligible Inventory that is in its original closed box, that
has been held by the U.S. Borrowers no more than one hundred twenty (120) days,
and for which Apple Computer, upon its repossession thereof, is committed to pay
to Agent the sum of the purchase prices thereof, net of certain rebates and
other allowances, pursuant to the terms and provisions of the Apple
Intercreditor Agreement; provided, that, the total sum available under this
Section 2.1(a)(ii)(A) based upon U.S. Eligible Inventory that is in transit from
Apple Computer to U.S. Borrowers shall not exceed Two Million Dollars
($2,000,000) at any time, unless U.S. Borrowers have provided Agent with a
current borrowing base certificate (separately identifying such in-transit
Eligible Inventory and with such supporting documentation acceptable to Agent
and U.S. Borrowers as Agent may reasonably request), which certificates shall be
in form reasonably satisfactory to Agent, in which case, for a period of five
(5) Business Days after the U.S. Lenders’ receipt and satisfactory review of
such certificates, the total sum available hereunder based upon such in-transit
U.S. Eligible Inventory shall not exceed Seventeen Million Five Hundred Thousand
Dollars ($17,500,000); or

 

44

 



 

(B) the U.S. Inventory Sublimit; plus

 

(iii) the lesser of:

 

(A) an amount equal to seventy percent (70%) of the “Fair Market Value” of the
Eligible Santa Monica Real Estate as set forth in any appraisal of the Santa
Monica Real Estate received by Agent; or

 

(B) the Eligible Santa Monica Real Estate Sublimit; plus

 

(iv) the lesser of:

 

(A) an amount equal to seventy percent (70%) of the “Fair Market Value” of the
Eligible Illinois Real Estate as set forth in any appraisal of the Illinois Real
Estate received by Agent; or

 

(B) the Eligible Illinois Real Estate Sublimit; minus

 

(v) the then undrawn amounts of outstanding U.S. Letter of Credit
Accommodations, multiplied by the applicable percentages as provided for in
Section 2.2(c)(i) or Section 2.2(c)(ii) hereof; minus

 

(vi) any U.S. Availability Reserves.

 

(b) Subject to, and upon the terms and conditions contained herein, each
Canadian Lender severally (and not jointly) agrees to fund its Pro Rata Share of
Canadian Revolving Loans to Canadian Borrowers from time to time in amounts
requested by Canadian Borrowers up to the amount equal to:

 

(i) ninety percent (90%) of the Net Amount of Canadian Eligible Accounts,
provided, that, such percentage advance rate shall be reduced by the positive
difference, rounded to the nearest tenth of a percent, between (A) the dilution
rate on the Accounts of the Canadian Borrowers, as determined by Agent in good
faith based on the ratio of (1) the aggregate amount of reductions in such
Accounts other than as a result of payments in cash, to (2) the aggregate amount
of total sales, and (B) three and one-half of one percent (3.5%); plus

 

(ii) the lesser of:

 

(A) the sum of (1) sixty percent (60%) of the Value of Canadian Eligible
Inventory not consisting of office supplies (held for sale by the Canadian
Borrowers), refurbished Inventory of the Canadian Borrowers, or Slow Moving
Inventory of the Canadian Borrowers, not to exceed eighty-five percent (85%) of
the Appraised Liquidation Value of such Eligible Inventory, plus (2) the lesser
of Five Hundred Thousand Dollars ($500,000) or forty percent (40%) of the Value
of Canadian Eligible Inventory consisting of office supplies (held for sale by
the Canadian Borrowers), refurbished Inventory of the Canadian Borrowers or Slow
Moving Inventory of the Canadian Borrowers, not to exceed eighty-five percent
(85%) of the Appraised Liquidation Value of such Eligible Inventory; or

 

45

 



 

(B) the Canadian Inventory Sublimit; minus

 

(iii) the then undrawn amounts of outstanding Canadian Letter of Credit
Accommodations, multiplied by the applicable percentages as provided for in
Section 2.3(c)(i) or Section 2.3(c)(ii) hereof; minus

 

(iv) any Canadian Availability Reserves.

 

(c) Subject to, and upon the terms and conditions contained herein, each UK
Lender severally (and not jointly) agrees to fund its Pro Rata Share of UK
Revolving Loans to UK Borrower from time to time in amounts requested by UK
Borrower up to the amount equal to:

 

(i) ninety percent (90%) of the Net Amount of UK Eligible Accounts, provided,
that, such percentage advance rate shall be reduced by the positive difference,
rounded to the nearest tenth of a percent, between (A) the dilution rate on the
Accounts of UK Borrower, as determined by Agent in good faith based on the ratio
of (1) the aggregate amount of reductions in such Accounts other than as a
result of payments in cash, to (2) the aggregate amount of total sales, and (B)
three and one-half of one percent (3.5%); plus

 

(ii) the lesser of:

 

(A) the sum of (1) sixty percent (60%) of the Value of UK Eligible Inventory not
consisting of office supplies (held for sale by UK Borrower), refurbished
Inventory of UK Borrower, or Slow Moving Inventory of UK Borrower, not to exceed
eighty-five percent (85%) of the Appraised Liquidation Value of such Eligible
Inventory, plus (2) the lesser of Five Hundred Thousand Dollars ($500,000) or
forty percent (40%) of the Value of UK Eligible Inventory consisting of office
supplies (held for sale by UK Borrower), refurbished Inventory of UK Borrower or
Slow Moving Inventory of UK Borrower, not to exceed eighty-five percent (85%) of
the Appraised Liquidation Value of such Eligible Inventory; or

 

(B) the UK Inventory Sublimit; minus

 

(iii) the then undrawn amounts of outstanding UK Letter of Credit
Accommodations, multiplied by the applicable percentages as provided for in
Section 2.4(c)(i) or Section 2.4(c)(ii) hereof; minus

 

(iv) any UK Availability Reserves.

 

(d) Agent may, in its commercially reasonable discretion, from time to time,
upon not less than ten (10) days prior notice to PCM reduce the lending
formula(s) with respect to U.S. Eligible Inventory, Canadian Eligible Inventory
and/or UK Eligible Inventory to the extent that Agent determines that:

 

(i) the number of days of the turnover, or the mix, of such Inventory for any
period has changed in any materially adverse respect; or

 

46

 



 

(ii) the nature and quality of such Inventory has deteriorated in any material
respect. In determining whether to reduce the lending formula(s), Agent may
consider events, conditions, contingencies or risks which are also considered in
determining U.S. Eligible Accounts, Canadian Eligible Accounts, UK Eligible
Accounts, Eligible Inventory, Eligible Santa Monica Real Estate, Eligible
Illinois Real Estate, or in establishing U.S. Availability Reserves, Canadian
Availability Reserves or UK Availability Reserves.

 

(e) Except in Agent’s discretion, with the consent of all Lenders, (i) the
aggregate amount of the Loans, the Letter of Credit Accommodations and other
Obligations outstanding at any time shall not exceed the Maximum Credit, (ii)
the aggregate amount of the Canadian Revolving Loans, the Canadian Letter of
Credit Accommodations and other Canadian Obligations outstanding at any time
shall not exceed the Canadian Maximum Credit and (iii) the aggregate amount of
the UK Revolving Loans, the UK Letter of Credit Accommodations and other UK
Obligations outstanding at any time shall not exceed the UK Maximum Credit. In
the event that (A) the outstanding amount of any component of the Loans and
Letter of Credit Accommodations, (B) the aggregate amount of the outstanding
Loans and Letter of Credit Accommodations and other Obligations, (C) the
aggregate amount of the outstanding Canadian Revolving Loans and Canadian Letter
of Credit Accommodations and other Canadian Obligations or (D) the aggregate
amount of the outstanding UK Revolving Loans and UK Letter of Credit
Accommodations and other UK Obligations, exceeds the amounts available under the
lending formulas set forth in Section 2.1(a), 2.1(b) or 2.1(c) hereof, as
applicable, the sublimits for Letter of Credit Accommodations set forth in
Section 2.2(e), 2.3(e) or 2.4(e) or the Maximum Credit, Canadian Maximum Credit
or UK Maximum Credit, as applicable, such event shall not limit, waive or
otherwise affect any rights of Agent or any Lender in that circumstance or on
any future occasions and U.S. Borrowers, Canadian Borrowers and UK Borrower
shall, upon demand by Agent, which may be made at any time or from time to time,
immediately repay to Agent, for the ratable benefit of U.S. Lenders, the
Canadian Lenders or UK Lenders, as applicable, the entire amount of any such
excess(es) for which payment is demanded.

 

(f) For purposes only of applying the sublimit on U.S. Revolving Loans based on
U.S. Eligible Inventory pursuant to Section 2.1(a)(ii)(B), Agent may treat the
then undrawn amounts of outstanding U.S. Letter of Credit Accommodations for the
purpose of purchasing U.S. Eligible Inventory as U.S. Revolving Loans to the
extent Agent is in effect basing the issuance of the U.S. Letter of Credit
Accommodations on the Value of the U.S. Eligible Inventory being purchased with
such U.S. Letter of Credit Accommodations. In determining the actual amounts of
such U.S. Letter of Credit Accommodations to be so treated for purposes of the
sublimit, the outstanding U.S. Revolving Loans and U.S. Availability Reserves
shall be attributed first to any components of the lending formulas in Section
2.1(a) that are not subject to such sublimit, before being attributed to the
components of the lending formulas subject to such sublimit.

 

(g) For purposes only of applying the sublimit on Canadian Revolving Loans based
on Canadian Eligible Inventory pursuant to Section 2.1(b)(ii)(B), Agent may
treat the then undrawn amounts of outstanding Canadian Letter of Credit
Accommodations for the purpose of purchasing Canadian Eligible Inventory as
Canadian Revolving Loans to the extent Agent is in effect basing the issuance of
the Canadian Letter of Credit Accommodations on the Value of the Canadian
Eligible Inventory being purchased with such Canadian Letter of Credit
Accommodations. In determining the actual amounts of such Canadian Letter of
Credit Accommodations to be so treated for purposes of the sublimit, the
outstanding Canadian Revolving Loans and Canadian Availability Reserves shall be
attributed first to any components of the lending formulas in Section 2.1(b)
that are not subject to such sublimit, before being attributed to the components
of the lending formulas subject to such sublimit.

 

47

 

 

(h) For purposes only of applying the sublimit on UK Revolving Loans based on UK
Eligible Inventory pursuant to Section 2.1(c)(ii)(B), Agent may treat the then
undrawn amounts of outstanding UK Letter of Credit Accommodations for the
purpose of purchasing UK Eligible Inventory as UK Revolving Loans to the extent
Agent is in effect basing the issuance of the UK Letter of Credit Accommodations
on the Value of the UK Eligible Inventory being purchased with such UK Letter of
Credit Accommodations. In determining the actual amounts of such UK Letter of
Credit Accommodations to be so treated for purposes of the sublimit, the
outstanding UK Revolving Loans and UK Availability Reserves shall be attributed
first to any components of the lending formulas in Section 2.1(c) that are not
subject to such sublimit, before being attributed to the components of the
lending formulas subject to such sublimit.

 

(i) Loans for the account of U.S. Borrowers shall be denominated in Dollars,
Loans for the account of Canadian Borrowers shall be denominated in Canadian
Dollars, and Loans for the account of UK Borrower shall be denominated in GBP,
Euros or Dollars.

 

(j) A Lender may fulfill its obligations under the Financing Agreements through
one or more branches, affiliates or lending offices, and this shall not affect
any obligation of Borrowers or Obligors under the Financing Agreements or with
respect to any Obligations.

 

2.2 U.S. Letter of Credit Accommodations.

 

(a) Subject to, and upon the terms and conditions contained herein, at the
request of the U.S. Borrowers, Agent agrees, for the ratable risk of each U.S.
Lender according to its Pro Rata Share, to provide or arrange for U.S. Letter of
Credit Accommodations denominated in U.S. Dollars for the account of the U.S.
Borrowers containing terms and conditions acceptable to Agent and the issuer
thereof. Any payments made by Agent or any U.S. Lender to any issuer thereof
and/or related parties in connection with the U.S. Letter of Credit
Accommodations shall constitute additional U.S. Revolving Loans to the U.S.
Borrowers pursuant to this Section 2.

 

(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the U.S. Letter of Credit Accommodations, the U.S. Borrowers
shall pay to Agent for the benefit of the U.S. Lenders, a letter of credit fee
at a per annum rate equal to the Applicable Margin relative to Eurodollar Rate
Loans on the daily outstanding balance of the U.S. Letter of Credit
Accommodations for the immediately preceding month (or part thereof), payable in
arrears as of the first day of each succeeding month. Notwithstanding the
foregoing, such letter of credit fee shall be increased, at Agent’s option
without notice, to two percent (2.00%) per annum above the then applicable rate
upon the occurrence and during the continuation of an Event of Default, and for
the period on or after the date of termination or non-renewal of this Agreement.
Such letter of credit fee shall be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed and the obligation of the U.S.
Borrowers to pay such fee shall survive the termination or non-renewal of this
Agreement.

 

48

 

 

(c) No U.S. Letter of Credit Accommodations shall be available unless on the
date of the proposed issuance of any U.S. Letter of Credit Accommodations, the
U.S. Revolving Loans available to the U.S. Borrowers (subject to the Maximum
Credit, any U.S. Availability Reserves and any other limitations set forth in
Section 2.1(e)) are equal to or greater than:

 

(i) if the proposed U.S. Letter of Credit Accommodation is for the purpose of
purchasing U.S. Eligible Inventory, the sum of:

 

(A) the product of the Value or Appraised Liquidation Value of such U.S.
Eligible Inventory multiplied by one minus the Inventory Advance Rate under
Section 2.1(a)(ii)(A) as applicable, plus

 

(B) freight, taxes, duty and other amounts which the Agent estimates must be
paid in connection with such Inventory upon arrival and for delivery to one of
the U.S. Borrowers’ locations for U.S. Eligible Inventory within the United
States of America; and

 

(ii) if the proposed U.S. Letter of Credit Accommodation is for standby letters
of credit guaranteeing the purchase of U.S. Eligible Inventory or for any other
purpose, an amount equal to one hundred percent (100%) of the face amount
thereof and all other commitments and obligations made or incurred by the U.S.
Lenders with respect thereto.

 

Effective on the issuance of each U.S. Letter of Credit Accommodation, the
amount of U.S. Revolving Loans which might otherwise be available to the U.S.
Borrowers shall be reduced by the applicable amount set forth in this Section
2.2(c).

 

(d) A U.S. Availability Reserve shall be established in the amount set forth in
Section 2.2(c)(i) upon the placement of the order for the purchase of the
subject Inventory. Effective upon the issuance of each U.S. Letter of Credit
Accommodation for a purpose other than the purchase of Inventory, a U.S.
Availability Reserve shall be established in the amount set forth in Section
2.2(c)(ii).

 

(e) Except in Agent’s discretion, with the consent of all U.S. Lenders, the
amount of all outstanding U.S. Letter of Credit Accommodations and all other
commitments and obligations made or incurred by Agent or any U.S. Lender in
connection therewith shall not at any time exceed Sixty Million Dollars
($60,000,000). At any time an Event of Default exists or has occurred and is
continuing, upon Agent’s request, the U.S. Borrowers will either furnish cash
collateral to secure the reimbursement obligations to the issuer in connection
with any U.S. Letter of Credit Accommodations or furnish cash collateral to
Agent for the U.S. Letter of Credit Accommodations, and in either case, the U.S.
Revolving Loans otherwise available to the U.S. Borrowers shall not be reduced
as provided in Section 2.2(c) to the extent of such cash collateral.

 

49

 

 

(f) Each U.S. Borrower shall indemnify and hold Agent and Lenders harmless from
and against any and all losses, claims, damages, liabilities, costs and expenses
which Agent or any Lender may suffer or incur in connection with any Letter of
Credit Accommodations and any documents, drafts or acceptances relating thereto
(excluding any of the foregoing to the extent arising from the gross negligence
or willful misconduct of Agent or any Lender), including, but not limited to,
any losses, claims, damages, liabilities, costs and expenses due to any action
taken by any issuer or correspondent with respect to any Letter of Credit
Accommodation. Each U.S. Borrower assumes all risks with respect to the acts or
omissions of the drawer under or beneficiary of any Letter of Credit
Accommodation and for such purposes the drawer or beneficiary shall be deemed
such U.S. Borrower’s agent. Each U.S. Borrower assumes all risks for, and agree
to pay, all foreign, Federal, State and local taxes, duties and levies relating
to any goods subject to any Letter of Credit Accommodations or any documents,
drafts or acceptances thereunder. Each U.S. Borrower hereby releases and holds
Agent and each Lender harmless from and against any acts, waivers, errors,
delays or omissions, whether caused by such U.S. Borrower, by any issuer or
correspondent or otherwise, unless caused by the gross negligence or willful
misconduct of Agent or such Lender, with respect to or relating to any Letter of
Credit Accommodation. The provisions of this Section 2.2(f) shall survive the
payment of Obligations and the termination or non-renewal of this Agreement.

 

(g) Nothing contained herein shall be deemed or construed to grant U.S.
Borrowers any right or authority to pledge the credit of Agent or any U.S.
Lender in any manner. Neither Agent nor any U.S. Lender shall have any liability
of any kind with respect to any U.S. Letter of Credit Accommodation provided by
an issuer other than Agent or any U.S. Lender, unless Agent has duly executed
and delivered to such issuer the application or a guarantee or indemnification
in writing with respect to such U.S. Letter of Credit Accommodation. Each U.S.
Borrower shall be bound by any interpretation made in good faith by Agent, or
any other issuer or correspondent under or in connection with any U.S. Letter of
Credit Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of such U.S. Borrower. At any time an Event of Default exists or
has occurred and is continuing, Agent shall have the sole and exclusive right
and authority to, and no U.S. Borrower shall, without the prior written consent
of Agent: (i) approve or resolve any questions of non-compliance of documents,
(ii) give any instructions as to acceptance or rejection of any documents or
goods, (iii) execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders, and at all times, (iv) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances, or documents, and (v) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, U.S. Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral. Agent may take such actions either in its own
name or in any U.S. Borrower’s name.

 

50

 



 

(h) Any rights, remedies, duties or obligations granted or undertaken by any
U.S. Borrower to any issuer or correspondent in any application for any U.S.
Letter of Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any U.S. Letter of Credit Accommodation, shall be
deemed to have been granted or undertaken by such U.S. Borrower to Agent for the
ratable benefit of U.S. Lenders. Any duties or obligations undertaken by Agent
or any U.S. Lender to any issuer or correspondent in any application for any
U.S. Letter of Credit Accommodation, or any other agreement by Agent or any U.S.
Lender in favor of any issuer or correspondent relating to any U.S. Letter of
Credit Accommodation, shall be deemed to have been undertaken by U.S. Borrowers
to Agent and U.S. Lenders and to apply in all respects to U.S. Borrowers.

 

2.3 Canadian Letter of Credit Accommodations.

 

(a) Subject to, and upon the terms and conditions contained herein, at the
request of the Canadian Borrowers, Agent agrees, for the ratable risk of each
Canadian Lender according to its Pro Rata Share, to provide or arrange for
Canadian Letter of Credit Accommodations denominated in Canadian Dollars for the
account of the Canadian Borrowers containing terms and conditions acceptable to
Agent and the issuer thereof. Any payments made by Agent or any Canadian Lender
to any issuer thereof and/or related parties in connection with the Canadian
Letter of Credit Accommodations shall constitute additional Canadian Revolving
Loans to the Canadian Borrowers pursuant to this Section 2.

 

(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Canadian Letter of Credit Accommodations, the Canadian
Borrowers shall pay to Agent for the benefit of the Canadian Lenders, a letter
of credit fee at a per annum rate equal to the Applicable Margin relative to
CDOR Rate Loans on the daily outstanding balance of the Canadian Letter of
Credit Accommodations for the immediately preceding month (or part thereof),
payable in arrears as of the first day of each succeeding month. Notwithstanding
the foregoing, such letter of credit fee shall be increased, at Agent’s option
without notice, to two percent (2.00%) per annum above the then applicable rate
upon the occurrence and during the continuation of an Event of Default, and for
the period on or after the date of termination or non-renewal of this Agreement.
Such letter of credit fee shall be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed and the obligation of the Canadian
Borrowers to pay such fee shall survive the termination or non-renewal of this
Agreement.

 

(c) No Canadian Letter of Credit Accommodations shall be available unless on the
date of the proposed issuance of any Canadian Letter of Credit Accommodations,
the Canadian Revolving Loans available to the Canadian Borrowers (subject to the
Maximum Credit, Canadian Maximum Credit, any Canadian Availability Reserves and
any other limitations set forth in Section 2.1(e)) are equal to or greater than:

 

51

 



 

(i) if the proposed Canadian Letter of Credit Accommodation is for the purpose
of purchasing Canadian Eligible Inventory, the sum of:

 

(A) the product of the Value or Appraised Liquidation Value of such Canadian
Eligible Inventory multiplied by one minus the Inventory Advance Rate under
Section 2.1(b)(ii)(A) as applicable, plus

 

(B) freight, taxes, duty and other amounts which the Agent estimates must be
paid in connection with such Inventory upon arrival and for delivery to one of
the Canadian Borrowers’ locations for Canadian Eligible Inventory within Canada;
and

 

(ii) if the proposed Canadian Letter of Credit Accommodation is for standby
letters of credit guaranteeing the purchase of Canadian Eligible Inventory or
for any other purpose, an amount equal to one hundred percent (100%) of the face
amount thereof and all other commitments and obligations made or incurred by the
Canadian Lenders with respect thereto.

 

Effective on the issuance of each Canadian Letter of Credit Accommodation, the
amount of Canadian Revolving Loans which might otherwise be available to the
Canadian Borrowers shall be reduced by the applicable amount set forth in this
Section 2.3(c).

 

(d) A Canadian Availability Reserve shall be established in the amount set forth
in Section 2.3(c)(i) upon the placement of the order for the purchase of the
subject Inventory. Effective upon the issuance of each Canadian Letter of Credit
Accommodation for a purpose other than the purchase of Inventory, a Canadian
Availability Reserve shall be established in the amount set forth in Section
2.3(c)(ii).

 

(e) Except in Agent’s discretion, with the consent of all Canadian Lenders, the
amount of all outstanding Canadian Letter of Credit Accommodations and all other
commitments and obligations made or incurred by Agent or any Canadian Lender in
connection therewith shall not at any time exceed Six Million Canadian Dollars
(C$6,000,000). At any time an Event of Default exists or has occurred and is
continuing, upon Agent’s request, the Canadian Borrowers will either furnish
cash collateral to secure the reimbursement obligations to the issuer in
connection with any Canadian Letter of Credit Accommodations or furnish cash
collateral to Agent for the Canadian Letter of Credit Accommodations, and in
either case, the Canadian Revolving Loans otherwise available to the Canadian
Borrowers shall not be reduced as provided in Section 2.3(c) to the extent of
such cash collateral.

 

52

 

 

(f) Each Canadian Borrower shall indemnify and hold Agent and Canadian Lenders
harmless from and against any and all losses, claims, damages, liabilities,
costs and expenses (in each case other than Excluded Taxes) which Agent or any
Canadian Lender may suffer or incur in connection with any Canadian Letter of
Credit Accommodations and any documents, drafts or acceptances relating thereto
(excluding any of the foregoing to the extent arising from the gross negligence
or willful misconduct of Agent or any Canadian Lender), including, but not
limited to, any losses, claims, damages, liabilities, costs and expenses due to
any action taken by any issuer or correspondent with respect to any Canadian
Letter of Credit Accommodation. Each Canadian Borrower assumes all risks with
respect to the acts or omissions of the drawer under or beneficiary of any
Canadian Letter of Credit Accommodation and for such purposes the drawer or
beneficiary shall be deemed such Canadian Borrower’s agent. Each Canadian
Borrower assumes all risks for, and agree to pay, all foreign, U.S. and Canadian
federal, state, provincial and local taxes, duties and levies relating to any
goods subject to any Canadian Letter of Credit Accommodations or any documents,
drafts or acceptances thereunder. Each Canadian Borrower hereby releases and
holds Agent and each Canadian Lender harmless from and against any acts,
waivers, errors, delays or omissions, whether caused by such Canadian Borrower,
by any issuer or correspondent or otherwise, unless caused by the gross
negligence or willful misconduct of Agent or such Canadian Lender, with respect
to or relating to any Canadian Letter of Credit Accommodation. The provisions of
this Section 2.3(f) shall survive the payment of Obligations and the termination
or non-renewal of this Agreement.

 

(g) Nothing contained herein shall be deemed or construed to grant Canadian
Borrowers any right or authority to pledge the credit of Agent or any Canadian
Lender in any manner. Neither Agent nor any Canadian Lender shall have any
liability of any kind with respect to any Canadian Letter of Credit
Accommodation provided by an issuer other than Agent or any Canadian Lender,
unless Agent has duly executed and delivered to such issuer the application or a
guarantee or indemnification in writing with respect to such Canadian Letter of
Credit Accommodation. Each Canadian Borrower shall be bound by any
interpretation made in good faith by Agent, or any other issuer or correspondent
under or in connection with any Canadian Letter of Credit Accommodation or any
documents, drafts or acceptances thereunder, notwithstanding that such
interpretation may be inconsistent with any instructions of such Canadian
Borrower. At any time an Event of Default exists or has occurred and is
continuing, Agent shall have the sole and exclusive right and authority to, and
no Canadian Borrower shall, without the prior written consent of Agent: (i)
approve or resolve any questions of non-compliance of documents, (ii) give any
instructions as to acceptance or rejection of any documents or goods, (iii)
execute any and all applications for steamship or airway guaranties, indemnities
or delivery orders, and at all times, (iv) grant any extensions of the maturity
of, time of payment for, or time of presentation of, any drafts, acceptances, or
documents, and (v) agree to any amendments, renewals, extensions, modifications,
changes or cancellations of any of the terms or conditions of any of the
applications, Canadian Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit included in the Collateral.
Agent may take such actions either in its own name or in any Canadian Borrower’s
name.

 

(h) Any rights, remedies, duties or obligations granted or undertaken by any
Canadian Borrower to any issuer or correspondent in any application for any
Canadian Letter of Credit Accommodation, or any other agreement in favor of any
issuer or correspondent relating to any Canadian Letter of Credit Accommodation,
shall be deemed to have been granted or undertaken by such Canadian Borrower to
Agent for the ratable benefit of Canadian Lenders. Any duties or obligations
undertaken by Agent or any Canadian Lender to any issuer or correspondent in any
application for any Canadian Letter of Credit Accommodation, or any other
agreement by Agent or any Canadian Lender in favor of any issuer or
correspondent relating to any Canadian Letter of Credit Accommodation, shall be
deemed to have been undertaken by Canadian Borrowers to Agent and Canadian
Lenders and to apply in all respects to Canadian Borrowers.

 

53

 



 

2.4 UK Letter of Credit Accommodations.

 

(a) Subject to, and upon the terms and conditions contained herein, at the
request of UK Borrower, Agent agrees, for the ratable risk of each UK Lender
according to its Pro Rata Share, to provide or arrange for UK Letter of Credit
Accommodations denominated in GBP, Dollars or Euro for the account of UK
Borrower containing terms and conditions acceptable to Agent and the issuer
thereof. Any payments made by Agent or any UK Lender to any issuer thereof
and/or related parties in connection with the UK Letter of Credit Accommodations
shall constitute additional UK Revolving Loans to UK Borrower pursuant to this
Section 2.

 

(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the UK Letter of Credit Accommodations, UK Borrower shall pay
to Agent for the benefit of the UK Lenders, a letter of credit fee at a per
annum rate equal to the Applicable Margin relative to Eurodollar Rate Loans on
the daily outstanding balance of the UK Letter of Credit Accommodations for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month. Notwithstanding the foregoing, such letter
of credit fee shall be increased, at Agent’s option without notice, to two
percent (2.00%) per annum above the then applicable rate upon the occurrence and
during the continuation of an Event of Default, and for the period on or after
the date of termination or non-renewal of this Agreement. Such letter of credit
fee shall be calculated on the basis of a three hundred sixty (360) day year and
actual days elapsed and the obligation of UK Borrower to pay such fee shall
survive the termination or non-renewal of this Agreement.

 

(c) No UK Letter of Credit Accommodations shall be available unless on the date
of the proposed issuance of any UK Letter of Credit Accommodations, the UK
Revolving Loans available to UK Borrower (subject to the Maximum Credit, UK
Maximum Credit, any UK Availability Reserves and any other limitations set forth
in Section 2.1(e)) are equal to or greater than:

 

(i) if the proposed UK Letter of Credit Accommodation is for the purpose of
purchasing UK Eligible Inventory, the sum of:

 

(A) the product of the Value or Appraised Liquidation Value of such UK Eligible
Inventory multiplied by one minus the Inventory Advance Rate under Section
2.1(c)(ii)(A) as applicable, plus

 

(B) freight, taxes, duty and other amounts which the Agent estimates must be
paid in connection with such Inventory upon arrival and for delivery to one of
UK Borrower’s locations for UK Eligible Inventory within England; and

 

(ii) if the proposed UK Letter of Credit Accommodation is for standby letters of
credit guaranteeing the purchase of UK Eligible Inventory or for any other
purpose, an amount equal to one hundred percent (100%) of the face amount
thereof and all other commitments and obligations made or incurred by the UK
Lenders with respect thereto.

 

54

 



 

Effective on the issuance of each UK Letter of Credit Accommodation, the amount
of UK Revolving Loans which might otherwise be available to UK Borrower shall be
reduced by the applicable amount set forth in this Section 2.4(c).

 

(d) An UK Availability Reserve shall be established in the amount set forth in
Section 2.4(c)(i) upon the placement of the order for the purchase of the
subject Inventory. Effective upon the issuance of each UK Letter of Credit
Accommodation for a purpose other than the purchase of Inventory, an UK
Availability Reserve shall be established in the amount set forth in Section
2.4(c)(ii).

 

(e) Except in Agent’s discretion, with the consent of all UK Lenders, the amount
of all outstanding UK Letter of Credit Accommodations and all other commitments
and obligations made or incurred by Agent or any UK Lender in connection
therewith shall not at any time exceed Five Million GBP (£5,000,000). At any
time an Event of Default exists or has occurred and is continuing, upon Agent’s
request, UK Borrower will either furnish cash collateral to secure the
reimbursement obligations to the issuer in connection with any UK Letter of
Credit Accommodations or furnish cash collateral to Agent for the UK Letter of
Credit Accommodations, and in either case, the UK Revolving Loans otherwise
available to UK Borrower shall not be reduced as provided in Section 2.4(c) to
the extent of such cash collateral.

 

(f) UK Borrower shall indemnify and hold Agent and UK Lenders harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses (in
each case other than Excluded Taxes) which Agent or any UK Lender may suffer or
incur in connection with any UK Letter of Credit Accommodations and any
documents, drafts or acceptances relating thereto (excluding any of the
foregoing to the extent arising from the gross negligence or willful misconduct
of Agent or any UK Lender), including, but not limited to, any losses, claims,
damages, liabilities, costs and expenses due to any action taken by any issuer
or correspondent with respect to any UK Letter of Credit Accommodation. UK
Borrower assumes all risks with respect to the acts or omissions of the drawer
under or beneficiary of any UK Letter of Credit Accommodation and for such
purposes the drawer or beneficiary shall be deemed UK Borrower’s agent. UK
Borrower assumes all risks for, and agree to pay, all foreign, U.S. and British
federal, state, provincial and local taxes, duties and levies relating to any
goods subject to any UK Letter of Credit Accommodations or any documents, drafts
or acceptances thereunder. UK Borrower hereby releases and holds Agent and each
UK Lender harmless from and against any acts, waivers, errors, delays or
omissions, whether caused by UK Borrower, by any issuer or correspondent or
otherwise, unless caused by the gross negligence or willful misconduct of Agent
or such UK Lender, with respect to or relating to any UK Letter of Credit
Accommodation. The provisions of this Section 2.4(f) shall survive the payment
of Obligations and the termination or non-renewal of this Agreement.

 

55

 

 

(g) Nothing contained herein shall be deemed or construed to grant UK Borrower
any right or authority to pledge the credit of Agent or any UK Lender in any
manner. Neither Agent nor any UK Lender shall have any liability of any kind
with respect to any UK Letter of Credit Accommodation provided by an issuer
other than Agent or any UK Lender, unless Agent has duly executed and delivered
to such issuer the application or a guarantee or indemnification in writing with
respect to such UK Letter of Credit Accommodation. UK Borrower shall be bound by
any interpretation made in good faith by Agent, or any other issuer or
correspondent under or in connection with any UK Letter of Credit Accommodation
or any documents, drafts or acceptances thereunder, notwithstanding that such
interpretation may be inconsistent with any instructions of UK Borrower. At any
time an Event of Default exists or has occurred and is continuing, Agent shall
have the sole and exclusive right and authority to, and UK Borrower shall not,
without the prior written consent of Agent: (i) approve or resolve any questions
of non-compliance of documents, (ii) give any instructions as to acceptance or
rejection of any documents or goods, (iii) execute any and all applications for
steamship or airway guaranties, indemnities or delivery orders, and at all
times, (iv) grant any extensions of the maturity of, time of payment for, or
time of presentation of, any drafts, acceptances, or documents, and (v) agree to
any amendments, renewals, extensions, modifications, changes or cancellations of
any of the terms or conditions of any of the applications, UK Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral. Agent may take such actions either in its own
name or in UK Borrower’s name.

 

(h) Any rights, remedies, duties or obligations granted or undertaken by UK
Borrower to any issuer or correspondent in any application for any UK Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any UK Letter of Credit Accommodation, shall be deemed
to have been granted or undertaken by UK Borrower to Agent for the ratable
benefit of UK Lenders. Any duties or obligations undertaken by Agent or any UK
Lender to any issuer or correspondent in any application for any UK Letter of
Credit Accommodation, or any other agreement by Agent or any UK Lender in favor
of any issuer or correspondent relating to any UK Letter of Credit
Accommodation, shall be deemed to have been undertaken by UK Borrower to Agent
and UK Lenders and to apply in all respects to UK Borrower.

 

2.5 Commitments. The aggregate amount of each U.S. Lender’s Pro Rata Share of
the U.S. Revolving Loans and U.S. Letter of Credit Accommodations shall not
exceed the amount of such Lender’s U.S. Revolving Loan Commitment, as the same
may from time to time be amended with the written acknowledgment of Agent and
such U.S. Lender. The aggregate amount of each Canadian Lender’s Pro Rata Share
of the Canadian Revolving Loans and Canadian Letter of Credit Accommodations
shall not exceed the amount of such Lender’s Canadian Revolving Loan Commitment,
as the same may from time to time be amended with the written acknowledgment of
Agent and such Canadian Lender. The aggregate amount of each UK Lender’s Pro
Rata Share of the UK Revolving Loans and UK Letter of Credit Accommodations
shall not exceed the amount of such Lender’s UK Revolving Loan Commitment, as
the same may from time to time be amended with the written acknowledgment of
Agent and such UK Lender. The Dollar Equivalent of the aggregate amount of all
U.S. Revolving Loans, U.S. Letter of Credit Accommodations, Canadian Revolving
Loans, Canadian Letter of Credit Accommodations, UK Revolving Loans, and UK
Letter of Credit Accommodations made or issued by or on behalf of a Lender,
together with its Affiliate Canadian Lender and Affiliate UK Lender, if
applicable, shall not exceed such Lender’s U.S. Commitment.

 



56

 

 

2.6 Santa Monica Real Estate and Illinois Real Estate.

 

(a) Notwithstanding anything to the contrary contained herein, the Santa Monica
Real Estate may be sold or refinanced and Agent shall release its liens against
the Santa Monica Real Estate in connection with the sale or refinance thereof,
provided, that, (i) no Default or Event of Default has occurred and is
continuing at the time of such sale or refinance, or would result therefrom and
(ii) the proceeds of such sale or refinance are no less than the Eligible Santa
Monica Real Estate Sublimit and the proceeds of such sale or refinance in an
amount no less than the Eligible Santa Monica Real Estate Sublimit are remitted
to Agent for application to the Obligations in accordance with Section 6.4. Upon
any refinance of the Santa Monica Real Estate in accordance with the foregoing,
any indebtedness secured solely by the Santa Monica Real Estate and any lien
against the Santa Monica Real Estate securing such indebtedness will be
permitted for the purposes of Sections 9.8 and 9.9 hereof.

 

(b) Notwithstanding anything to the contrary contained herein, the Illinois Real
Estate may be sold or refinanced and Agent shall release its liens against the
Illinois Real Estate in connection with the sale or refinance thereof, provided,
that, (i) no Default or Event of Default has occurred and is continuing at the
time of such sale or refinance, or would result therefrom and (ii) the proceeds
of such sale or refinance are no less than the Eligible Illinois Real Estate
Sublimit and the proceeds of such sale or refinance in an amount no less than
the Eligible Illinois Real Estate Sublimit are remitted to Agent for application
to the Obligations in accordance with Section 6.4. Upon any refinance of the
Illinois Real Estate in accordance with the foregoing, any indebtedness secured
solely by the Illinois Real Estate and any lien against the Illinois Real Estate
securing such indebtedness will be permitted for the purposes of Sections 9.8
and 9.9 hereof.

 

2.7 Exchange Rates; Currency Equivalents; Applicable Currency.

 

(a) For purposes of this Agreement and the other Financing Agreements, the
Dollar Equivalent of any Loans, Letter of Credit Accommodations, other
Obligations and other references to amounts denominated in a currency other than
Dollars shall be determined in accordance with the terms of this Agreement. Such
Dollar Equivalent shall become effective as of such Revaluation Date for such
Loans, Letter of Credit Accommodations and other Obligations and shall be the
Dollar Equivalent employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur for such Loans, Letter of
Credit Accommodations and other Obligations. Except as otherwise expressly
provided herein, the applicable amount of any currency for purposes of the
Financing Agreements (including for purposes of financial statements and all
calculations in connection with the covenants, including the financial
covenants) shall be the Dollar Equivalent thereof.

 

(b) Wherever in this Agreement and the other Financing Agreements in connection
with a borrowing, conversion, continuation or prepayment of a Loan or the
issuance, amendment or extension of a Letter of Credit Accommodation, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Loan or Letter of Credit Accommodation is denominated in Canadian Dollars, Euros
or GBP, such amount shall be the relevant Canadian Dollar Equivalent or UK
Currency Equivalent of such Dollar amount (rounded to the nearest Canadian
Dollar, Euro or GBP, with 0.5 of a unit being rounded upward).

 

57

 

 

(c) If at any time following one or more fluctuations in the exchange rate of
the Canadian Dollar against the Dollar, (i) the Dollar Equivalent of the
aggregate outstanding principal balance of Loans and Letter of Credit
Accommodations to the Canadian Borrowers exceeds the Canadian Borrowing Base,
the limit of the Canadian Commitment of any Lender or any other limitations
hereunder based on U.S. Dollars or (ii) the aggregate outstanding principal
balance of Loans or Letter of Credit Accommodations to Canadian Borrowers
exceeds any other limit based on Dollars set forth herein for such Canadian
Obligations, the Canadian Borrowers shall (x) if no Event of Default has
occurred and is continuing, within two (2) Business Days of notice to PCM from
the Agent, or (y) if an Event of Default has occurred and is continuing,
immediately (A) make the necessary payments or repayments to reduce such
Canadian Obligations to an amount necessary to eliminate such excess or (B)
maintain or cause to be maintained with the Agent deposits as continuing
collateral security for the Obligations of Canadian Borrowers in an amount equal
to or greater than the amount of such excess, such deposits to be maintained in
such form and upon such terms as are acceptable to the Agent. Without in any way
limiting the foregoing provisions, the Agent shall at any time and from time to
time, in the sole discretion of the Agent, make the necessary exchange rate
calculations to determine whether any such excess exists on such date and advise
the Borrowers if such excess exists.

 

(d) If at any time following one or more fluctuations in the exchange rate of
the GBP or Euro against the Dollar, (i) the Dollar Equivalent of the aggregate
outstanding principal balance of Loans and Letter of Credit Accommodations to UK
Borrower exceeds the UK Borrowing Base, the limit of the UK Commitment of any
Lender or any other limitations hereunder based on U.S. Dollars or (ii) the
aggregate outstanding principal balance of Loans or Letter of Credit
Accommodations to UK Borrower exceeds any other limit based on Dollars set forth
herein for such UK Obligations, UK Borrower shall (x) if no Event of Default has
occurred and is continuing, within two (2) Business Days of notice to PCM from
the Agent, or (y) if an Event of Default has occurred and is continuing,
immediately (A) make the necessary payments or repayments to reduce such UK
Obligations to an amount necessary to eliminate such excess or (B) maintain or
cause to be maintained with the Agent deposits as continuing collateral security
for the Obligations of UK Borrower in an amount equal to or greater than the
amount of such excess, such deposits to be maintained in such form and upon such
terms as are acceptable to the Agent. Without in any way limiting the foregoing
provisions, the Agent shall at any time and from time to time, in the sole
discretion of the Agent, make the necessary exchange rate calculations to
determine whether any such excess exists on such date and advise the Borrowers
if such excess exists.

 

58

 



 

SECTION 3. INTEREST AND FEES.

 

3.1 Interest.

 

(a) (i) U.S. Borrowers shall pay to Agent, for the benefit of U.S. Lenders,
interest on the outstanding principal amount of the non-contingent Obligations
(other than Canadian Obligations and UK Obligations), (ii) Canadian Borrowers
shall pay to Agent, for the benefit of Canadian Lenders, interest on the
outstanding principal amount of the non-contingent Canadian Obligations and
(iii) UK Borrower shall pay to Agent, for the benefit of UK Lenders, interest on
the outstanding principal amount of the non-contingent UK Obligations, in each
case, at a per annum rate equal to the Interest Rate plus the Applicable Margin.
Subject to Section 3.6, all U.S. Revolving Loans shall be deemed Eurodollar Rate
Loans. Subject to Section 3.1(b), all Canadian Revolving Loans shall be Canadian
Base Rate Loans. Subject to Section 3.1(c), all UK Revolving Loans shall be UK
Base Rate Loans.

 

(b) CDOR Rate Option.

 

(i) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Canadian Base Rate with respect to Canadian Revolving
Loans, Canadian Borrowers shall have the option, subject to Section 3.1(b)(ii)
below (the “CDOR Rate Option”) to have interest on all or a portion of the
Canadian Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Canadian Base Rate Loan to a
CDOR Rate Loan, or upon continuation of a CDOR Rate Loan as a CDOR Rate Loan) at
a rate of interest based upon the CDOR Rate. Interest on CDOR Rate Loans shall
be payable on the earliest of (A) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (B) and (C), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3 month intervals after the commencement of the applicable Interest
Period and on the last day of such Interest Period), (B) the date on which all
or any portion of the Canadian Obligations are accelerated pursuant to the terms
hereof, or (C) the date on which this Agreement is terminated pursuant to the
terms hereof. On the last day of each applicable Interest Period, unless the
Canadian Borrowers properly have exercised the CDOR Rate Option with respect
thereto, the interest rate applicable to such CDOR Rate Loan automatically shall
convert to the rate of interest then applicable to Canadian Base Rate Loans of
the same type hereunder.

 

(ii) CDOR Rate Election.

 

(A) Canadian Borrowers may, at any time and from time to time, so long as
Canadian Borrowers have not received a notice from Agent (which notice Agent may
elect to give or not give in its discretion unless Agent is directed to give
such notice by the Required Lenders, in which case, it shall give the notice to
Canadian Borrowers), after the occurrence and during the continuance of an Event
of Default, to terminate the right of Canadian Borrowers to exercise the CDOR
Rate Option during the continuance of such Event of Default, elect to exercise
the CDOR Rate Option by notifying Agent prior to 11:00 a.m. Eastern (Toronto)
time at least 2 Business Days prior to the commencement of the proposed Interest
Period (the “CDOR Rate Deadline”). Notice of Canadian Borrowers’ election of the
CDOR Rate Option by such Borrowers for a permitted portion of the Canadian
Revolving Loans and an Interest Period pursuant to this Section shall be made by
delivery to Agent of a CDOR Rate Notice received by Agent before the CDOR Rate
Deadline, or by telephonic notice received by Agent before the CDOR Rate
Deadline (to be confirmed by delivery to Agent of a CDOR Rate Notice received by
Agent prior to 5:00 p.m. Eastern (Toronto) time on the same day). Promptly upon
its receipt of each such CDOR Rate Notice, Agent shall provide a copy thereof to
each of the affected Canadian Lenders.

 

59

 



 

(B) Each CDOR Rate Notice shall be irrevocable and binding on Canadian
Borrowers. In connection with each CDOR Rate Loan, Canadian Borrowers shall
indemnify, defend, and hold Agent and the applicable Canadian Lenders harmless
against any loss, cost, or expense actually incurred by Agent or any Lender as a
result of (A) the payment of any principal of any such CDOR Rate Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of: (x) an Event of Default, or (y) a Lender being required to assign its Loans
or assign or terminate its Commitments under the terms hereunder), (B) the
conversion of such CDOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any CDOR Rate Loan on the date specified in any CDOR Rate Notice
delivered pursuant hereto (such losses, costs, or expenses, “Canadian Funding
Losses”). A certificate of Agent or a Canadian Lender delivered to Canadian
Borrowers setting forth in reasonable detail any amount or amounts that Agent or
such Canadian Lender is entitled to receive pursuant to this Section 3.1(b)
shall be conclusive absent manifest error. Borrowers shall pay such amount to
Agent or the Canadian Lender, as applicable, within 30 days of the date of its
receipt of such certificate. If a payment of a CDOR Rate Loan on a day other
than the last day of the applicable Interest Period would result in a Funding
Loss, Agent may, in its sole discretion at the request of the Canadian
Borrowers, hold the amount of such payment as cash collateral in support of the
Canadian Obligations until the last day of such Interest Period and apply such
amounts to the payment of the applicable CDOR Rate Loan on such last day, it
being agreed that Agent has no obligation to so defer the application of
payments to any CDOR Rate Loan and that, in the event that Agent does not defer
such application, Borrowers shall be obligated to pay any resulting Canadian
Funding Losses.

 

(C) Unless Agent, in its sole discretion, agrees otherwise, Canadian Borrowers
shall have not more than 8 CDOR Rate Loans in effect at any given time. Canadian
Borrowers may only exercise the CDOR Rate Option for proposed CDOR Rate Loans of
at least C$500,000 and in increments of C$100,000.

 

(iii) Conversion. Canadian Borrowers may convert CDOR Rate Loans to Canadian
Base Rate Loans at any time; provided, that in the event that CDOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any prepayment through the
required application by Agent of any payments or proceeds of Collateral in
accordance with the terms hereof or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, each Canadian Borrower shall
indemnify, defend, and hold Agent and the Canadian Lenders and their
Participants harmless against any and all Canadian Funding Losses in accordance
with Section 3.1(b)(ii).

 

60

 



 

(iv) Special Provisions Applicable to CDOR Rate. The applicable CDOR Rate may be
adjusted by Agent with respect to any Canadian Lender on a prospective basis to
take into account any additional or increased costs to such Canadian Lender of
maintaining or obtaining any bankers’ acceptances, Canadian Dollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
any of the changes described in Section 3.6 (including any changes in tax laws
(except in respect of Indemnified Taxes or Excluded Taxes)) and changes in the
reserve requirements imposed by any Governmental Authority, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the CDOR Rate. In any such event, the affected Canadian Lender shall
give Canadian Borrowers and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Canadian Lender and,
upon its receipt of the notice from the affected Canadian Lender, Canadian
Borrowers (1) may, by notice to such affected Canadian Lender require such
Canadian Lender to furnish to Canadian Borrowers a statement setting forth in
reasonable detail the basis for adjusting such CDOR Rate and the method for
determining the amount of such adjustment (which statement of calculations shall
be deemed to be correct absent manifest error), and (2) may repay the CDOR Rate
Loans of all Canadian Lenders in full (but not in part) (together with any
amounts due under Section 3.1(b)(ii)).

 

(v) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Canadian Lender, nor any of their
Participants, is required actually to acquire bankers’ acceptances to fund or
otherwise match fund any Obligation as to which interest accrues at the
applicable CDOR Rate.

 

(c) UK Eurodollar Rate Option.

 

(i) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the UK Base Rate with respect to UK Revolving Loans, UK
Borrowers shall have the option, subject to Section 3.1(c)(ii) below (the “UK
Eurodollar Rate Option”) to have interest on all or a portion of the UK
Revolving Loans be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a UK Base Rate Loan to a Eurodollar Rate
Loan, or upon continuation of a Eurodollar Rate Loan as a Eurodollar Rate Loan)
at a rate of interest based upon the Eurodollar Rate. Interest on such
Eurodollar Rate Loans shall be payable on the earliest of (A) the last day of
the Interest Period applicable thereto; provided, that, subject to the following
clauses (B) and (C), in the case of any Interest Period greater than 3 months in
duration, interest shall be payable at 3 month intervals after the commencement
of the applicable Interest Period and on the last day of such Interest Period),
(B) the date on which all or any portion of the UK Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless the UK Borrowers have properly exercised the UK
Eurodollar Rate Option with respect thereto, the interest rate applicable to
such Eurodollar Rate Loan automatically shall convert to the rate of interest
then applicable to UK Base Rate Loans of the same type hereunder.

 

(ii) UK Eurodollar Rate Election.

 

61

 

 

(A) UK Borrowers may, at any time and from time to time, so long as UK Borrowers
have not received a notice from Agent (which notice Agent may elect to give or
not give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to UK Borrowers),
after the occurrence and during the continuance of an Event of Default, to
terminate the right of UK Borrowers to exercise the UK Eurodollar Rate Option
during the continuance of such Event of Default, elect to exercise the UK
Eurodollar Rate Option by notifying Agent prior to 10:00 a.m. (London time) at
least 3 Business Days prior to the commencement of the proposed Interest Period
(the “UK Eurodollar Deadline”). Notice of UK Borrowers’ election of the UK
Eurodollar Rate Option for a permitted portion of the UK Revolving Loans and an
Interest Period pursuant to this Section shall be made by delivery to Agent of a
UK Eurodollar Rate Notice received by Agent before the UK Eurodollar Deadline.
Promptly upon its receipt of each such UK Eurodollar Rate Notice, Agent shall
provide a copy thereof to each of the affected Lenders.

 

(B) Each UK Eurodollar Rate Notice shall be irrevocable and binding on UK
Borrowers. In connection with each Eurodollar Rate Loan to the UK Borrowers, UK
Borrowers shall indemnify, defend, and hold Agent and the Lenders harmless
against any loss, cost, or expense actually incurred by Agent or any Lender as a
result of (A) the payment of any principal of any such Eurodollar Rate Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of: (x) an Event of Default, or (y) a Lender being required to
assign its Loans or assign or terminate its Commitments under the terms
hereunder), (B) the conversion of any such Eurodollar Rate Loan other than on
the last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay any such Eurodollar Rate Loan on the date
specified in any UK Eurodollar Rate Notice delivered pursuant hereto (such
losses, costs, or expenses, “UK Funding Losses”). A certificate of Agent or a UK
Lender delivered to UK Borrowers setting forth in reasonable detail any amount
or amounts that Agent or such UK Lender is entitled to receive pursuant to this
Section 3.1(c) shall be conclusive absent manifest error. Borrowers shall pay
such amount to Agent or the UK Lender, as applicable, within 30 days of the date
of its receipt of such certificate. If a payment of a Eurodollar Rate Loan on a
day other than the last day of the applicable Interest Period would result in a
UK Funding Loss, Agent may, in its sole discretion at the request of the UK
Borrowers, hold the amount of such payment as cash collateral in support of the
UK Obligations until the last day of such Interest Period and apply such amounts
to the payment of the applicable Eurodollar Rate Loan on such last day, it being
agreed that Agent has no obligation to so defer the application of payments to
any Eurodollar Rate Loan and that, in the event that Agent does not defer such
application, Borrowers shall be obligated to pay any resulting UK Funding
Losses.

 

(C) Unless Agent, in its sole discretion, agrees otherwise, UK Borrowers shall
have not more than 5 Eurodollar Rate Loans to the UK Borrowers in effect at any
given time. UK Borrowers may only exercise the UK Eurodollar Rate Option for
proposed Eurodollar Rate Loans of at least $500,000 and in increments of
$100,000.

 

62

 

 

(iii) Conversion. UK Borrowers may convert their Eurodollar Rate Loans to UK
Base Rate Loans at any time; provided, that in the event that such Eurodollar
Rate Loans are converted or prepaid on any date that is not the last day of the
Interest Period applicable thereto, including as a result of any prepayment
through the required application by Agent of any payments or proceeds of
Collateral in accordance with the terms hereof or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each UK Borrower
shall indemnify, defend, and hold Agent and the UK Lenders and their
Participants harmless against any and all UK Funding Losses in accordance with
Section 3.1 (c)(ii).

 

(iv) Special Provisions Applicable to Eurodollar Rate. With respect to
Eurodollar Rate Loans to the UK Borrowers, the Eurodollar Rate may be adjusted
by Agent with respect to any UK Lender on a prospective basis to take into
account any additional or increased costs to such UK Lender of maintaining or
obtaining any eurodollar deposits, any other Applicable Currency deposits, or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
any of the changes described in Section 3.6 (including any changes in tax laws
(except in respect of Indemnified Taxes or Excluded Taxes)) and changes in the
reserve requirements imposed by any Governmental Authority, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the Eurodollar Rate. In any such event, the affected UK Lender shall
give UK Borrowers and Agent notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other UK Lender and, upon its
receipt of the notice from the affected UK Lender, UK Borrowers (1) may, by
notice to such affected UK Lender require such UK Lender to furnish to UK
Borrowers a statement setting forth in reasonable detail the basis for adjusting
such Eurodollar Rate and the method for determining the amount of such
adjustment (which statement of calculations shall be deemed to be correct absent
manifest error), and (2) may repay the Eurodollar Rate Loans of all UK Lenders
in full (but not in part) (together with any amounts due under Section
3.1(c)(ii)).

 

(v) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any UK Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits or any other
Applicable Currency deposits to fund or otherwise match fund any Obligation as
to which interest accrues at the applicable Eurodollar Rate.

 

(d) Intentionally Omitted.

 

(e) Notwithstanding the foregoing, Borrowers shall pay to Agent, for the benefit
of Lenders, interest, at Agent’s option, with notice to Borrowers, at a rate two
(2.0%) percent per annum greater than the applicable rate(s) chargeable above on
the non-contingent Obligations for the period from and after the date of
termination or non-renewal hereof, or the date of the occurrence of an Event of
Default, and for so long as such Event of Default is continuing as determined by
Agent and until such time as Agent has received full and final payment of all
such Obligations (notwithstanding entry of any judgment against Borrowers). All
interest accruing hereunder on and after the occurrence of any of the events
referred to in this Section 3.1(e) shall be payable on demand.

 

63

 

 

(f) Except to the extent provided to the contrary in Sections 3.1(b) and 3.1(c)
above, interest shall be payable by Borrowers to Agent, for the benefit of
Lenders, monthly in arrears not later than the first day of each calendar month.
Interest shall be calculated on the basis of a three hundred sixty (360) day
year, or in the case of UK Revolving Loans denominated in GBP on the basis of a
three hundred sixty-five (365) day year, and actual days elapsed.

 

(g) For the purposes of the Interest Act (Canada), the yearly rate of interest
to which any rate calculated on the basis of a period of time different from the
actual number of days in the year (360 days, for example) is equivalent is the
stated rate multiplied by the actual number of days in the year (365 or 366, as
applicable) and divided by the number of days in the shorter period (360 days,
in the example). The rates of interest under this Agreement are nominal rates,
and not effective rates or yields. The principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement.

 

3.2 Fee Letter. U.S. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.

 

3.3 Closing Fees.

 

(a) U.S. Borrowers shall pay to Agent, for the benefit of the U.S. Lenders in
accordance with their Pro Rata Shares (calculated under clause (a) of the
definition of Pro Rata Share), an amendment fee in an amount equal to Sixty-Nine
Thousand Dollars ($69,000), which fee shall be fully earned as of and payable on
the date hereof.

 

(b) UK Borrower shall pay to Agent, for the benefit of the UK Lenders in
accordance with their Pro Rata Shares (calculated under clause (c) of the
definition of Pro Rata Share), a closing fee in an amount equal to Fifty
Thousand GBP (£50,000), which fee shall be fully earned as of and payable on the
date hereof.

 

3.4 Unused Line Fee. U.S. Borrowers shall pay to Agent, for the benefit of U.S.
Lenders in accordance with their Pro Rata Shares (calculated under clause (a) of
the definition of Pro Rata Share), monthly, an unused line fee equal to
one-quarter of one percent (0.25%) per annum calculated upon the amount, if any,
by which the Maximum Credit then in effect, exceeds the average daily principal
balance of the outstanding Loans and Letter of Credit Accommodations during the
immediately preceding month while this Agreement is in effect and for so long
thereafter as any of the Obligations are outstanding, which fee shall be payable
on the first day of each month in arrears. Such fees shall be calculated on the
basis of a three hundred sixty (360) day year for the actual number of days
elapsed in the period during which such fees accrue.

 

3.5 Compensation Adjustment.

 

(a) If after the date of this Agreement the introduction of, or any change in,
any law or any rule, regulation, policy, guideline or directive of a
Governmental Authority having general application to financial institutions of
the same type as Agent or any Lender or any Participant, or any interpretation
thereof, or compliance by Agent or any Lender or any Participant therewith
(provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof, and (y) all requests, rules, guidelines, requirements
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States, Canada, United Kingdom or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “change in
law”, regardless of the date enacted, adopted, issued or implemented):

 

64

 



 

(i) subjects Agent or any Lender to any tax, duty, charge or withholding on or
from payments due from Borrowers (except in respect of Indemnified Taxes or
Excluded Taxes), or changes the basis of taxation of payments, in either case in
respect of amounts due it hereunder, or

 

(ii) imposes or increases or deems applicable any reserve requirement or other
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
Agent or any Lender or any Participant, or

 

(iii) imposes any other condition the result of which is to increase the cost to
Agent or any Lender or any Participant of making, funding or maintaining the
Loans or Letter of Credit Accommodations or reduces any amount receivable by
Agent or any Lender or any Participant in connection with the Loans or Letter of
Credit Accommodations, or requires Agent or any Lender or any Participant to
make payment calculated by references to the amount of loans held or interest
received by it, by an amount deemed material by Agent or any Lender or any
Participant, or

 

(iv) imposes or increases any capital or liquidity requirement or affects the
amount of capital required or expected to be maintained (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity) by Agent or any Lender
or any Participant or any corporation controlling Agent or any Lender or any
Participant, and Agent or any Lender or any Participant determines that such
imposition or increase in capital requirements or increase in the amount of
capital expected to be maintained is based upon the existence of this Agreement
or the Loans or Letter of Credit Accommodations hereunder, all of which may be
determined by Agent’s reasonable allocation of the aggregate of its impositions
or increases in capital required or expected to be maintained, and the result of
any of the foregoing is to increase the cost to Agent or any Lender or any
Participant of making, renewing or maintaining the Loans or Letter of Credit
Accommodations, or to reduce the rate of return to Agent or any Lender or any
Participant on the Loans or Letter of Credit Accommodations, then upon 10 days’
prior written notice by Agent, Borrowers shall pay to Agent, for the benefit of
Lenders, and continue to make periodic payments to Agent, for the benefit of
Lenders, such additional amounts as may be necessary to compensate any Lender or
any Participant for any such additional cost incurred or reduced rate of return
realized.

 

65

 

 

(b) A certificate of Agent or any Lender claiming entitlement to compensation as
set forth above will be conclusive in the absence of manifest error. Such
certificate will set forth the nature of the occurrence giving rise to such
compensation, the additional amount or amounts to be paid and the compensation
and the method by which such amounts were determined. In determining any
additional amounts due from Borrowers under this Section 3.5, Agent and each
Lender shall act reasonably and in good faith and will, to the extent that the
increased costs, reductions, or amounts received or receivable relate to Agent
or such Lender’s or a Participant’s loans or commitments generally and are not
specifically attributable to the Loans and commitments hereunder, use averaging
and attribution methods which are reasonable and equitable and which cover all
such loans and commitments by Agent or such Lender or such Participant, as the
case may be, whether or not the loan documentation for such other loans and
commitments permits Agent or such Lender or such Participant to receive
compensation costs of the type described in this Section 3.5.

 

3.6 Changes in Laws and Increased Costs of Loans.

 

(a) In the event that (i) any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof make it unlawful or impractical for Agent or any U.S.
Lender to fund or maintain extensions of credit with interest based upon the
Eurodollar Rate or to continue such funding or maintaining, or to determine or
charge interest rates based upon the Eurodollar Rate, (ii) Agent or any U.S.
Lender determines that by reasons affecting the London Interbank Eurodollar
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate, or (iii) Agent or any U.S. Lender determines that the interest
rate based on the Eurodollar Rate will not adequately and fairly reflect the
cost to Agent or such U.S. Lender of maintaining or funding Loans at the
interest rate based upon the Eurodollar Rate, the applicable U.S. Lender shall
give notice of such changed circumstances to Agent and Agent shall give notice
of such changed circumstances to the U.S. Borrowers, and (A) interest on the
principal amount of such extensions of credit thereafter shall accrue interest
at a rate equal to the Prime Rate plus the Applicable Margin, and (B) the U.S.
Borrowers shall not be entitled to elect the Eurodollar Rate until Agent and the
U.S. Lenders determine that it would no longer be unlawful or impractical to do
so or that such increased costs would no longer be applicable.

 

(b) In the event that (i) any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof make it unlawful or impractical for Agent or any Canadian
Lender to fund or maintain extensions of credit with interest based upon the
CDOR Rate or to continue such funding or maintaining, or to determine or charge
interest rates based upon the CDOR Rate, (ii) Agent or any Canadian Lender
determines that by reasons affecting the bankers’ acceptance market, adequate
and reasonable means do not exist for ascertaining the CDOR Rate, or (iii) Agent
or any Canadian Lender determines that the interest rate based on the CDOR Rate
will not adequately and fairly reflect the cost to Agent or such Canadian Lender
of maintaining or funding Loans at the interest rate based upon the CDOR Rate,
the applicable Canadian Lender shall give notice of such changed circumstances
to Agent and Agent shall give notice of such changed circumstances to the
Canadian Borrowers and (A) in the case of any CDOR Rate Loans of such Canadian
Lender that are outstanding, the date specified in such Canadian Lender’s notice
shall be deemed to be the last day of the Interest Period of such CDOR Rate
Loans, and interest on the principal amount of such extensions of credit
thereafter shall accrue interest at a rate equal to the Canadian Base Rate plus
the Applicable Margin, and (B) the Canadian Borrowers shall not be entitled to
elect the CDOR Rate until Agent and the Canadian Lenders determine that it would
no longer be unlawful or impractical to do so or that such increased costs would
no longer be applicable.

 

66

 



 

(c) In the event that (i) any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof make it unlawful or impractical for Agent or any UK
Lender to fund or maintain extensions of credit with interest based upon the
Eurodollar Rate or to continue such funding or maintaining, or to determine or
charge interest rates based upon the Eurodollar Rate, (ii) Agent or any UK
Lender determines that by reasons affecting the London Interbank Eurodollar
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate, or (iii) Agent or any UK Lender determines that the interest
rate based on the Eurodollar Rate will not adequately and fairly reflect the
cost to Agent or such UK Lender of maintaining or funding Loans at the interest
rate based upon the Eurodollar Rate, the applicable UK Lender shall give notice
of such changed circumstances to Agent and Agent shall give notice of such
changed circumstances to the UK Borrower, and (A) interest on the principal
amount of such extensions of credit thereafter shall accrue interest at a rate
equal to the UK Base Rate plus the Applicable Margin, and (B) the UK Borrower
shall not be entitled to elect the Eurodollar Rate until Agent and the UK
Lenders determine that it would no longer be unlawful or impractical to do so or
that such increased costs would no longer be applicable.

 

(d) Circumstances Affecting Euro or GBP Availability.

 

(i) In connection with any request for a UK Revolving Loan denominated in Euro
(“Euro Revolving Loans”) or a continuation or extension thereof, if the
introduction of, or any change in, any law or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any UK Lender with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency or any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls, shall make
it unlawful or impossible for any Lender to honor its obligations to make or
maintain any Euro Revolving Loans, then Agent shall promptly give notice thereof
to UK Borrower and the other Lenders. Thereafter, until Agent notifies UK
Borrower that such circumstances no longer exist, the obligation of the UK
Lenders to make Euro Revolving Loans or any continuation or extension thereof,
as applicable, shall be suspended until such UK Lender determines that it would
no longer be unlawful or impractical to do so; and UK Borrower shall either (i)
repay in full (or cause to be repaid in full) the then outstanding principal
amount of such UK Revolving Loans that are Euro Revolving Loans, together with
accrued interest thereon, and/or (ii) convert the then outstanding principal
amount of each such Euro Revolving Loans to a UK Revolving Loan, denominated in
GBP or Dollars; provided, that if UK Borrower elects to make such conversion, UK
Borrower shall pay to Agent and UK Lenders any and all costs, fees and other
expenses, if any, incurred by Agent and UK Lenders in effecting such conversion.

 

67

 

 

(ii) In connection with any request for a UK Revolving Loan denominated in GBP
(“GBP Revolving Loans”) or a continuation or extension thereof, if the
introduction of, or any change in, any law or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any UK Lender with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency or any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls, shall make
it unlawful or impossible for any UK Lender to honor its obligations to make or
maintain any GBP Revolving Loans, then Agent shall promptly give notice thereof
to UK Borrower and the other Lenders. Thereafter, until Agent notifies UK
Borrower that such circumstances no longer exist, the obligation of the UK
Lenders to make GBP Revolving Loans or any continuation or extension thereof, as
applicable, shall be suspended until such UK Lender determines that it would no
longer be unlawful or impractical to do so; and UK Borrower shall either (i)
repay in full (or cause to be repaid in full) the then outstanding principal
amount of such UK Revolving Loans that are GBP Revolving Loans, together with
accrued interest thereon, and/or (ii) convert the then outstanding principal
amount of each such GBP Revolving Loans to a UK Revolving Loan, denominated in
Euro or Dollars; provided, that if UK Borrower elects to make such conversion,
UK Borrower shall pay to Agent and UK Lenders any and all costs, fees and other
expenses, if any, incurred by Agent and UK Lenders in effecting such conversion.

 

3.7 Mitigation Obligations; Replacement of Lenders. If any Lender requests
compensation under Section 3.1(b)(iv) or Section 3.5 (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if (i)
in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
3.1(b)(iv) or Section 3.5 and (ii) in the reasonable judgment of such Affected
Lender, such designation or assignment would not subject it to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. The Borrowers agree to pay all reasonable out-of-pocket
costs and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers’
obligation to pay any future amounts to such Affected Lender pursuant to Section
3.1(b)(iv) or Section 3.5, as applicable, then the Borrowers (without prejudice
to any amounts then due to such Affected Lender under Section 3.1(b)(iv) or
Section 3.5) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under Section
3.1(b)(iv) or Section 3.5, seek a substitute Lender reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender and such Affected
Lender’s U.S. Commitment and such Affected Lender’s or its Affiliate’s Canadian
Commitment or UK Commitment hereunder (a “Replacement Lender”), and if such
Replacement Lender agrees to such purchase, such Affected Lender shall assign to
the Replacement Lender its Obligations and U.S. Commitment and/or its Affiliates
Canadian Commitment and/or its UK Commitment, pursuant to an Assignment and
Acceptance, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.

 

68

 

 

SECTION 4. CONDITIONS PRECEDENT.

 

4.1 Conditions Precedent to Agreement. Each of the following is a condition
precedent, except as may be waived in accordance with Section 11.3, to the
effectiveness of this Agreement and to this Agreement amending and restating the
Original Loan Agreement in its entirety:

 

(a) all requisite corporate or company action and proceedings in connection with
this Agreement and the other Financing Agreements shall be satisfactory in form
and substance to Agent, and Agent shall have received all information and copies
of all documents, including, without limitation, records of requisite corporate
or company action and proceedings which Agent may have requested in its
Permitted Discretion in connection therewith, such documents where requested by
Agent in its Permitted Discretion or its counsel to be certified by appropriate
corporate or company officers or Governmental Authorities;

 

(b) no material adverse change shall have occurred in the assets, business or
prospects of Borrowers since the date of Agent’s latest field examination and no
change or event shall have occurred which would impair the ability of any
Borrower or any Obligor to perform its obligations hereunder or under any of the
other Financing Agreements to which it is a party or of Agent to enforce the
Obligations or realize upon the Collateral;

 

(c) Agent shall have received an Information Certificate duly executed and
delivered by each of UK Borrower, PCM Services, Stratiform USA and Stratiform
CA;

 

(d) Agent shall have received with respect to each Borrower (as applicable), in
form and substance reasonably satisfactory to Agent, and reviewed to its
reasonable satisfaction, UCC, PPSA, Bank Act, tax lien, litigation, bankruptcy
and intellectual property searches from all offices that Agent deems appropriate
in its sole discretion;

 

(e) Agent shall have received, in form and substance satisfactory to Agent,
opinion letters of counsel to Borrowers and Obligors and counsel to Agent and
Lenders with respect to the Financing Agreements, registration and such other
matters as Agent may reasonably request;

 

(f) Agent shall have received the Fee Letter duly executed and delivered by U.S.
Borrowers;

 

(g) Agent shall have received the UK Security Documents;

 

69

 

 

(h) Subject to Section 9.23, Agent shall have received the Canadian Security
Documents;

 

(i) Agent shall have received a fully executed side letter among PCM, Agent and
the Lenders in form and substance satisfactory to Agent and the Lenders;

 

(j) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 9.5 of the Agreement, the form
and substance of which shall be satisfactory to Agent;

 

(k) Agent shall have completed its business, legal, and collateral due diligence
with respect to UK Borrower, PCM Services, Stratiform USA and Stratiform CA,
including a review of their respective material agreements, in each case, the
results of which shall be satisfactory to Agent; and

 

(l) all other documents and legal matters (including estoppel certificates,
discharges and subordination agreements) in connection with the transactions
contemplated by this Agreement shall have been delivered, executed or recorded
and shall be in form and substance reasonably satisfactory to Agent.

 

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations. Each
of the following is an additional condition precedent (except as may be waived
in accordance with Section 11.3) to Lenders (or Agent on behalf of Lenders)
making Loans and/or providing Letter of Credit Accommodations to any Borrowers,
including the initial Loans and Letter of Credit Accommodations and any future
Loans and Letter of Credit Accommodations:

 

(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit Accommodation and after giving effect thereto, except to the extent
related to an earlier date, in which case such representations and warranties
shall speak only of such earlier date; and

 

(b) no Event of Default and no event or condition which, with notice or passage
of time or both, would constitute an Event of Default, shall exist or have
occurred and be continuing on and as of the date of the making of such Loan or
providing such Letter of Credit Accommodation and after giving effect thereto.

 

SECTION 5. GRANT OF SECURITY INTEREST.

 

(i) To secure payment and performance of all Obligations, each U.S. Borrower
hereby grants to Agent, for itself and the ratable benefit of Secured Parties, a
continuing security interest in, a lien upon, and a right of set off against,
and hereby assigns to Agent, for itself and the ratable benefit of Secured
Parties, as security, and (ii) to secure payment and performance of all Canadian
Obligations and all UK Obligations, each Canadian Borrower hereby grants to
Agent, for itself and the ratable benefit of Secured Parties with respect to the
Canadian Obligations and the UK Obligations, a continuing security interest in,
a lien upon, and a right of set off against, and hereby assigns to Agent, for
itself and the ratable benefit of Secured Parties with respect to the Canadian
Obligations and the UK Obligations, as security, all personal property and
interests in property of such Borrower, whether now owned or hereafter acquired
or existing, and wherever located (collectively, the “Collateral”), including,
without limitation, the following:

 

70

 

 

5.1 all Accounts and other indebtedness owed to such Borrower;

 

5.2 all present and future contract rights, general intangibles (including, but
not limited to, tax and duty refunds, registered and unregistered patents,
trademarks, service marks, copyrights, trade names, applications for the
foregoing, trade secrets, goodwill, processes, drawings, blueprints, customer
lists, mailing lists, licenses, whether as licensor or licensee, choses in
action and other claims and existing and future leasehold interests in
equipment, real estate and fixtures), chattel paper, documents, instruments,
securities, investment property, letters of credit, proceeds of letters of
credit, bankers’ acceptances and guaranties;

 

5.3 all present and future monies, securities, securities entitlements, credit
balances, deposits, deposit accounts and other property of such Borrower now or
hereafter held or received by or in transit to Agent, any Lender or any of their
respective affiliates or at any other depository or other institution from or
for the account of such Borrower, whether for safekeeping, pledge, custody,
transmission, collection or otherwise, and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Accounts and other Collateral, including, without limitation, (a) rights and
remedies under or relating to guaranties, contracts of suretyship, letters of
credit and credit and other insurance related to the Collateral, (b) rights of
stoppage in transit, replevin, repossession, reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party, (c) goods described in
invoices, documents, contracts or instruments with respect to, or otherwise
representing or evidencing, Accounts or other Collateral, including, without
limitation, returned, repossessed and reclaimed goods, and (d) deposits by and
property of account debtors or other persons securing the obligations of account
debtors;

 

5.4 all Inventory;

 

5.5 all Equipment;

 

5.6 all Records;

 

5.7 the Santa Monica Real Estate and the Illinois Real Estate; and

 

5.8 all products and proceeds of the foregoing, in any form, including, without
limitation, insurance proceeds and any claims against third parties for loss or
damage to or destruction of any or all of the foregoing.

 

Notwithstanding anything to the contrary in this Section 5 or in the other
Financing Agreements, the Collateral of the U.S. Borrowers which secures the
U.S. Obligations shall not include in excess of 65% of the voting stock of any
Foreign Subsidiary of the U.S. Borrowers.

 

71

 



 

SECTION 6. COLLECTION AND ADMINISTRATION.

 

6.1 Borrowers’ Loan Account. Agent shall maintain (a) one or more loan
account(s) on its books in which shall be recorded (i) all U.S. Revolving Loans,
all U.S. Letter of Credit Accommodations and all other U.S. Obligations and the
Collateral of U.S. Borrowers, (ii) all payments made by or on behalf of U.S.
Borrowers and (iii) all other appropriate debits and credits as provided in this
Agreement, including, without limitation, fees, charges, costs, expenses and
interest with respect to the U.S. Obligations, (b) one or more loan account(s)
on its books in which shall be recorded (i) all Canadian Revolving Loans, all
Canadian Letter of Credit Accommodations and all other Canadian Obligations and
the Collateral of Canadian Borrowers, (ii) all payments made by or on behalf of
Canadian Borrowers, and (iii) all other appropriate debits and credits as
provided in this Agreement, including, without limitation, fees, charges, costs,
expenses and interest with respect to the Canadian Obligations, and (c) one or
more loan account(s) on its books in which shall be recorded (i) all UK
Revolving Loans, all UK Letter of Credit Accommodations and all other UK
Obligations and the Collateral of UK Borrower, (ii) all payments made by or on
behalf of UK Borrower, and (iii) all other appropriate debits and credits as
provided in this Agreement, including, without limitation, fees, charges, costs,
expenses and interest with respect to the UK Obligations. All entries in the
loan accounts shall be made in accordance with Agent’s customary practices as in
effect from time to time.

 

6.2 Statements. Agent shall render (a) to U.S. Borrowers each month a statement
setting forth the balance in the U.S. Borrowers’ loan account(s) maintained by
Agent for U.S. Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses, (b) to Canadian Borrowers each
month a statement setting forth the balance in the Canadian Borrowers’ loan
account(s) maintained by Agent for Canadian Borrowers pursuant to the provisions
of this Agreement, including principal, interest, fees, costs and expenses and
(c) to UK Borrower each month a statement setting forth the balance in UK
Borrower’s loan account(s) maintained by Agent for UK Borrower pursuant to the
provisions of this Agreement, including principal, interest, fees, costs and
expenses. Each such statement shall be subject to subsequent adjustment by Agent
but shall, absent manifest errors or omissions, be considered correct and deemed
accepted by Borrowers and conclusively binding upon Borrowers as an account
stated except to the extent that Agent receives a written notice from Borrowers
of any specific exceptions of Borrowers thereto within sixty (60) days after the
date such statement has been mailed by Agent. Until such time as Agent shall
have rendered to Borrowers a written statement as provided above, the balance in
Borrowers’ loan account(s) shall be presumptive evidence of the amounts due and
owing to Agent and Lenders by Borrowers.

 

6.3 Collection of Accounts.

 

(a) Borrowers shall establish and maintain, at their expense, deposit account
arrangements and merchant payment arrangements with the banks set forth in the
Information Certificates and after prior written notice to Agent, such other
banks as Borrowers may hereafter select as are acceptable to Agent. The banks
set forth in the Information Certificates constitute all of the banks with whom
any Borrower has deposit account arrangements and merchant payment arrangements
as of the date hereof.

 

72

 



 

(i) Borrowers shall deposit all proceeds from sales of Inventory in every form
(including, without limitation, cash, checks, credit card sales drafts, credit
card sales of charge slip or receipts and other forms of daily receipts) and all
other proceeds of Collateral that are received at Borrowers’ retail store
location(s), on each Business Day into the deposit accounts of Borrowers used
solely for such purpose as set forth in the Information Certificates. Borrowers
shall irrevocably authorize and direct in writing, in form and substance
satisfactory to Agent, each of the banks into which proceeds from sales of
Inventory and any and all other proceeds of Collateral are at any time deposited
as provided above to send by wire transfer on a daily basis all funds deposited
in such account, and shall irrevocably authorize and direct in writing their
account debtors, Credit Card Issuers and Credit Card/Check Processors to
directly remit payments on their Accounts, Credit Card Receivables and all other
payments constituting proceeds of Inventory to the Blocked Accounts described in
Section 6.3(a)(ii) below. Notwithstanding the foregoing, so long as no Event of
Default has occurred and is continuing, those of such banks used by the U.S.
Borrowers’ and Canadian Borrowers’ retail store locations shall remit the
foregoing proceeds received by them to their respective Blocked Accounts on a
weekly basis, instead of a daily basis, provided, that, the aggregate sum of
such proceeds held by those banks shall not exceed Five Hundred Thousand Dollars
($500,000) at any time. Such authorizations and directions shall not be
rescinded, revoked or modified without the prior written consent of Agent.

 

(ii) U.S. Borrowers shall establish and maintain, at their expense a blocked
account or lockboxes and related blocked accounts (in either case, each a “U.S.
Blocked Account” and collectively the “U.S. Blocked Accounts”), as Agent may
specify, with such bank or banks as are acceptable to Agent into which U.S.
Borrowers shall promptly deposit and direct their account debtors to directly
remit all payments on their Accounts and all payments constituting proceeds of
their Inventory or other Collateral in the identical form in which such payments
are made, whether by cash, check or other manner. Canadian Borrowers shall
establish and maintain, at their expense a blocked account or lockboxes and
related blocked accounts (in either case, each a “Canadian Blocked Account” and
collectively the “Canadian Blocked Accounts”), as Agent may specify, with such
bank or banks as are acceptable to Agent into which Canadian Borrowers shall
promptly deposit and direct their account debtors to directly remit all payments
on their Accounts and all payments constituting proceeds of their Inventory or
other Collateral in the identical form in which such payments are made, whether
by cash, check or other manner. UK Borrower shall, within 90 days after the date
hereof (or such later date as agreed to by Agent in its sole discretion),
establish and maintain, at its expense a blocked account or lockboxes and
related blocked accounts (in either case, each a “UK Blocked Account” and
collectively the “UK Blocked Accounts” and together with the U.S. Blocked
Accounts and Canadian Blocked Accounts, each a “Blocked Account” and
collectively, the “Blocked Accounts”), as Agent may specify, with such bank or
banks as are acceptable to Agent into which UK Borrower shall promptly deposit
and direct their account debtors to directly remit all payments on their
Accounts and all payments constituting proceeds of their Inventory or other
Collateral in the identical form in which such payments are made, whether by
cash, check or other manner. Each bank at which a Blocked Account is established
shall (within 90 days after the date hereof (or such later date as agreed to by
Agent in its sole discretion) solely with respect to Blocked Accounts of any UK
Borrower), enter into an agreement, in form and substance satisfactory to Agent,
providing (unless otherwise agreed to by Agent) that all items received or
deposited in such Blocked Account are the Collateral of Agent and the applicable
Lenders, that the depository bank has no lien upon, or right to setoff against
(or has waived all such rights, except in respect to customary fees and
chargebacks), the Blocked Accounts, the items received for deposit therein, or
the funds from time to time on deposit therein and that the depository bank will
wire, or otherwise transfer, in immediately available funds, on a daily basis,
all funds received or deposited into such Blocked Account to such bank account
of Agent as Agent may from time to time designate for such purpose with respect
to the U.S. Borrowers (the “U.S. Payment Account”), or with respect to the
Canadian Borrowers (the “Canadian Payment Account”), or with respect to UK
Borrower, (the “UK Payment Account” and together with the Canadian Payment
Account and U.S. Payment Account, each a “Payment Account”). All such amounts
that are deposited into a Payment Account shall be applied by the Agent in
accordance with Section 6.4. U.S. Borrowers agree that all amounts deposited in
the U.S. Blocked Accounts or other funds received and collected by Agent or any
Lender, whether as proceeds of their Inventory, the collection of their Accounts
or other Collateral or otherwise shall be the Collateral of Agent and Lenders.
Canadian Borrowers and UK Borrower agree that all amounts deposited in the
Canadian Blocked Accounts or the UK Blocked Accounts or other funds received and
collected by Agent or any Canadian Lender or UK Lender, whether as proceeds of
their Inventory, the collection of their Accounts or other Collateral or
otherwise shall be the Collateral of Agent, Canadian Lenders and UK Lenders.

 

73

 

 

(b) For purposes of calculating interest on the Obligations, such payments or
other funds received will be applied (conditional upon final collection) to the
applicable Obligations one-half of one (1/2) Business Day following the date of
receipt of immediately available funds by Agent in the applicable Payment
Account (such that Borrowers will pay a charge equal to one-half (1/2) of the
additional interest that would have accrued on the sum of such payments or other
funds if the sum was applied to the Obligations one (1) Business Day after
receipt of immediately available funds by Lenders in the applicable Payment
Account). For purposes of calculating the amount of the Loans available to
Borrowers such payments will be applied (conditional upon final collection) to
the applicable Obligations on the Business Day of receipt by Agent in the
applicable Payment Account, if such payments are received within sufficient time
(in accordance with Agent’s usual and customary practices as in effect from time
to time) to credit the applicable Borrowers’ loan account on such day, and if
not, then on the next Business Day. In the event that at any time or from time
to time there are no Loans outstanding, Lenders shall be entitled to an
administrative charge in an amount equivalent to the interest Lenders would have
received on account of the above one-half of one (1/2) Business Day clearance
had there been Loans outstanding.

 

(c) Borrowers and all of their affiliates, subsidiaries, shareholders,
directors, employees or agents shall, acting as trustee for Agent and Lenders,
receive, as the property of Agent and Lenders, any monies, cash, checks, notes,
drafts or any other payment relating to and/or proceeds of Accounts or from
sales of Inventory or other Collateral which come into their possession or under
their control and immediately upon receipt thereof, shall deposit or cause the
same to be deposited in the Canadian Blocked Accounts in the case of the
Canadian Borrowers, in the UK Blocked Accounts in the case of UK Borrower, and
the U.S. Blocked Accounts in the case of the U.S. Borrowers, or remit the same
or cause the same to be remitted, in kind, to Agent. In no event shall any such
monies, checks, notes, drafts or other payments be commingled with any
Borrower’s own funds. Borrowers agree to reimburse Agent and the Lenders on
demand for any amounts owed or paid to any bank at which a Blocked Account is
established or any other bank or person involved in the transfer of funds to or
from the Blocked Accounts arising out of Agent’s or any Lender’s payments to or
indemnification of such bank or person, unless such payment or indemnification
obligation of Agent or Lender was a result of Agent’s or such Lender’s gross
negligence or willful misconduct. The obligation of Borrowers to reimburse Agent
and Lenders for such amounts pursuant to this Section 6.3 shall survive the
termination or non-renewal of this Agreement.

 

74

 



 

6.4 Payments. All U.S. Obligations shall be payable to the U.S. Payment Account
as provided in Section 6.3 of this Agreement or such other place as Agent may
designate from time to time, all Canadian Obligations shall be payable to the
Canadian Payment Account as provided in Section 6.3 of this Agreement or such
other place as Agent may designate from time to time and all UK Obligations
shall be payable to the UK Payment Account as provided in Section 6.3 of this
Agreement or such other place as Agent may designate from time to time.

 

(a) Subject to the other terms and conditions contained herein, Agent shall
apply payments received or collected from any Borrower or for the account of any
Borrower (including the monetary proceeds of collections or of realization upon
any Collateral) as follows: first, to pay any fees, indemnities or expense
reimbursements then due to Agent and Lenders from any Borrower; second, to pay
interest due in respect of any Loans (and including any Special Agent Advances)
or Letter of Credit Accommodations; third, to pay or prepay principal in respect
of Special Agent Advances; fourth, to pay principal due in respect of the Loans,
on a pro rata basis; fifth, at any time an Event of Default exists or has
occurred and is continuing, to provide cash collateral for any Letter of Credit
Accommodations; sixth, ratably, up to the amount of the most recently
established Availability Reserve established pursuant to clause (iv) of the
definition of “Canadian Availability Reserve”, “UK Availability Reserve” or
“U.S. Availability Reserve”, as applicable (and not exceeding the amounts agreed
with respect thereto pursuant to the applicable Bank Product Provider Letter
Agreement), to pay or prepay any Obligations arising under or pursuant to any
Bank Products based upon amounts then certified by the applicable Bank Product
Provider to Agent (in form and substance satisfactory to Agent) to be due and
payable to such Bank Product Providers on account of Bank Products; seventh, to
pay or prepay any other Obligations whether or not then due, in such order and
manner as Agent determines and at any time an Event of Default exists or has
occurred and is continuing, to provide cash collateral for any contingent
Obligations (but not including for this purpose any Obligations arising under or
pursuant to any Bank Products); and eighth, to pay or prepay any Obligations
arising under or pursuant to any Bank Products and at any time an Event of
Default exists or has occurred and is continuing, to provide cash collateral for
any contingent Obligations arising under or pursuant to any Bank Products (based
upon amounts then certified by the applicable Bank Product Provider to Agent (in
form and substance satisfactory to Agent)); provided, that, so long as no Event
of Default has occurred and is continuing, proceeds generated in the ordinary
course of Borrowers’ business on Accounts or Inventory will not be applied to
any principal amount not yet due and payable on contingent Obligations.

 

75

 

 

(b) Notwithstanding the foregoing, (i) any such payment from or for the account
of the U.S. Borrowers or application of proceeds from Collateral of the U.S.
Borrowers (which at the time of remittance to the Agent are either identified as
such by the U.S. Borrowers or known as such by Agent) shall be applied first, to
the Obligations (other than the Canadian Obligations and UK Obligations), and
second, to the Canadian Obligations and UK Obligations, (ii) any such payment
from or on the account of the Canadian Borrowers or application of proceeds from
Collateral of the Canadian Borrowers (which at the time of remittance to the
Agent are either identified as such by the Canadian Borrowers or known as such
by Agent) shall be applied first to the Canadian Obligations, and second to the
UK Obligations, and (iii) any such payment from or on the account of UK Borrower
or application of proceeds from Collateral of UK Borrower (which at the time of
remittance to the Agent are either identified as such by UK Borrower or known as
such by Agent) shall be applied first to the UK Obligations, and second to the
Canadian Obligations, in each case of clauses (i), (ii) and (iii), in the order
of priority otherwise set forth in clause (a) of this Section 6.4.

 

(c) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of U.S. Borrowers, with respect to the
U.S. Obligations, Canadian Borrowers, with respect to the Canadian Obligations,
and UK Borrower, with respect to the UK Obligations. Borrowers shall make all
payments to Agents and the Lenders on the Obligations without setoff,
counterclaim, or other defense. If after receipt of any payment of, or proceeds
of Collateral applied to the payment of, any of the Obligations, Agent or any
Lender is required to surrender or return such payment or proceeds to any Person
for any reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
such Person. Borrowers shall be liable to pay to Agent and Lenders, and do
hereby indemnify and hold Agent and each Lender harmless for the amount of any
payments or proceeds surrendered or returned. This Section 6.4 shall remain
effective notwithstanding any contrary action which may be taken by Agent or any
Lender in reliance upon such payment or proceeds. This Section 6.4 shall survive
the payment of the Obligations and the termination or non-renewal of this
Agreement.

 

(d) The U.S. Revolving Loans and other U.S. Obligations (unless such other U.S.
Obligations expressly provide otherwise) shall be made and repaid in Dollars.
The Canadian Revolving Loans and other Canadian Obligations (unless such other
Canadian Obligations expressly provide otherwise) shall be made and repaid in
Canadian Dollars. The UK Revolving Loans and other UK Obligations (unless such
other UK Obligations expressly provide otherwise) shall be made in GBP, Dollars
or Euro and repaid in the same currency in which such Obligations were made.

 

76

 



 

6.5 Taxes.

 

(a) Payments. All payments made by Borrowers under this Agreement or any other
Financing Agreements will be made free and clear of, and without deduction or
withholding for, any present or future Taxes, except as required by applicable
law. In the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 6.5(a). If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or
Financing Agreement, including any amount paid pursuant to this Section 6.5(a)
after withholding or deduction for or on account of any Indemnified Taxes, will
not be less than the amount provided for herein. Borrowers will furnish to Agent
as promptly as possible after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Borrowers. Borrowers agree to pay any present or future stamp, value
added or documentary taxes or any other excise or property taxes, charges, or
similar levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Financing Agreement.

 

(b) Exemptions. (i) If a Lender or any transferee or assignee of such Lender,
including any Participant, (any such transferee or assignee being referred to as
a “Transferee”) that is not a U.S. Person (a “Non-U.S. Lender”) is entitled to
claim an exemption or reduction from United States withholding tax, such
Non-U.S. Lender agrees with and in favor of Agent, to deliver to Agent one of
the following before receiving its first payment under this Agreement:

 

(A) if such Non-U.S. Lender is entitled to claim an exemption from United States
withholding tax pursuant to the portfolio interest exception, (1) a statement of
the Non-U.S. Lender, signed under penalty of perjury, that it is not a (I) a
“bank” as described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder
of any Borrower or any Obligor (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to any Borrower or
any Obligor within the meaning of Section 864(d)(4) of the IRC, and (2) a
properly completed and executed IRS Form W-8BEN, IRS Form W-8BEN-E or Form
W-8IMY (with proper attachments);

 

(B) if such Non-U.S. Lender is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E;

 

(C) if such Non-U.S. Lender is entitled to claim that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, a properly
completed and executed copy of IRS Form W-8ECI;

 

(D) if such Non-U.S. Lender is entitled to claim that interest paid under this
Agreement is exempt from United States withholding tax because such Non-U.S.
Lender serves as an intermediary, a properly completed and executed copy of IRS
Form W-8IMY (with proper attachments);

 

(E) properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax; or

 

77

 

 

(F) if a payment made to a Lender under any Financing Agreement would be subject
to withholding Tax imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender shall deliver
to Agent (or, in the case of a Participant, to the Lender granting the
participation only) at the time or times prescribed by law and at such time or
times reasonably requested by Agent (or, in the case of a Participant, the
Lender granting the participation) such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by Agent (or, in the case of a
Participant, the Lender granting the participation) as may be necessary for
Agent or any Borrower or Obligor to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (F), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(ii) Each Non-U.S. Lender shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent of any change in circumstances which would modify or render invalid
any claimed exemption or reduction.

 

(iii) If a Lender or Transferee claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Transferee agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Transferee, to the Lender) any such form or forms, as may be required under the
laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding tax before receiving its first payment
under this Agreement, but only if such Lender or such Transferee is legally able
to deliver such forms, provided, that nothing in this Section 6.5(b)(iii) shall
require a Lender or Transferee to disclose any information that it deems to be
confidential (including without limitation, its tax returns). Each Lender and
each Transferee shall provide new forms (or successor forms) upon the expiration
or obsolescence of any previously delivered forms and to promptly notify Agent
(or, in the case of a Transferee, to the Lender) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

 

(iv) If a Lender or Transferee claims exemption from, or reduction of,
withholding tax and such Lender or Transferee sells, assigns, grants a
participation in, or otherwise transfers all or part of the obligations of
Borrowers to such Lender or Transferee, such Lender or Transferee agrees to
notify the Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of obligations of Borrowers to such Lender or
Transferee. To the extent of such percentage amount, the Agent will treat such
Lender’s or such Transferee’s documentation provided pursuant to Section
6.5(b)(i) or 6.5(b)(iii) as no longer valid. With respect to such percentage
amount, such Transferee may provide new documentation, pursuant to Section
6.5(b)(i) or 6.5(b)(iii), if applicable. Borrowers agree that each Transferee
shall be entitled to the benefits of this Section 6.5 with respect to its
participation in any portion of the commitments and the obligations so long as
such Transferee complies with the obligations set forth in this Section 6.5 with
respect thereto.

 

78

 

 

(c) Reductions. (i) If a Lender or a Transferee is subject to an applicable
withholding tax, Agent (or, in the case of a Transferee, the Lender granting the
participation) may withhold from any payment to such Lender or such Transferee
an amount equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 6.5(b)(i) or 6.5(b)(iii) are not delivered to
Agent (or, in the case of a Transferee, to the Lender granting the
participation), then Agent (or, in the case of a Transferee, to the Lender
granting the participation) may withhold from any payment to such Lender or such
Transferee not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

 

(ii) If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Transferee,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Transferee due to a
failure on the part of the Lender or any Transferee (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Transferee failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a Transferee,
such Transferee shall indemnify and hold the Lender granting the participation
harmless) for all amounts paid, directly or indirectly, by Agent (or, in the
case of a Transferee, to the Lender granting the participation), as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent (or, in the case of a
Transferee, to the Lender granting the participation only) under this Section
6.5, together with all costs and expenses (including attorney’s fees and
expenses). The obligation of the Lenders and the Transferees under this
subsection shall survive the payment of all obligations and the resignation or
replacement of Agent.

 

(d) Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 6.5, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 6.5 with respect to Indemnified Taxes giving
rise to such a refund), net of all out-of-pocket expenses of Agent or such
Lender and without interest (other than any interest paid by the applicable
Governmental Authority with respect to such a refund); provided, that Borrowers,
upon the request of Agent or such Lender, agree to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 6.5 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.

 

79

 

 

(e) Notwithstanding anything in this Agreement to the contrary, this Section 6.5
shall not apply with respect to any Tax Deduction with respect to Taxes imposed
by the United Kingdom on payments by a UK Borrower (or to the treatment of such
payments), any losses, liabilities or costs covered by Section 13.15(b) or which
would be covered but for an exemption contained in Section 13.15(b) or VAT, all
of which shall be governed exclusively by Section 13.15.

 

6.6 Authorization to Make Loans. Agent and each Lender is authorized to make the
Loans and provide the Letter of Credit Accommodations based upon telephonic or
other instructions (or in the case of the UK Borrower, written instructions
only, including, without limitation, by email) received from anyone purporting
to be an officer of a U.S. Borrower, a Canadian Borrower or UK Borrower, as
applicable, or other authorized person or, at the discretion of Agent or any
Lender, if such Loans are necessary to satisfy any Obligations; provided, that,
proceeds of Loans shall be remitted by Agent and the Lenders to accounts
designated by the applicable Borrowers requesting such Loans in writing, which
accounts shall be accounts of such Borrowers requesting such Loans unless
otherwise agreed by Agent. All requests for Loans or Letter of Credit
Accommodations hereunder shall specify the date on which the requested advance
is to be made or Letter of Credit Accommodations established (the “Funding
Date”) (which day shall be a Business Day) and the amount of the requested Loan
(and if for a UK Borrower, the Applicable Currency). Requests shall be received
by Agent no later than (i) 10:30 a.m. (Los Angeles time) on the Business Day
that is the requested Funding Date in the case of a request for a U.S. Revolving
Loan (or any other request with respect to a U.S. Borrower) or a Canadian Base
Rate Loan, (ii) 4:00 p.m. (London time) on the Business Day that is 1 Business
Day prior to the requested Funding Date in the case of a request for a UK Base
Rate Loan, (iii) 10:30 a.m. (Los Angeles time) on the Business Day that is 3
Business Days prior to the requested Funding Date in the case of a request for
CDOR Rate Loans (or any other request with respect to a Canadian Borrower), and
(iv) 10:00 a.m. (London time) on the Business Day that is 3 Business Days prior
to the requested Funding Date in the case of a request for Eurodollar Rate Loans
to the UK Borrowers (or any other request with respect to a UK Borrower).
Requests received on any day that is not a Business Day or received after the
applicable time designated above on any Business Day shall be deemed to have
been made as of the opening of business on the immediately following Business
Day. Subject to the terms and conditions of this Agreement, Agent and the
applicable Lenders will make the Loans or commence arranging for the Letter of
Credit Accommodations (as requested by the applicable Borrowers) on the
requested Funding Date in accordance with the above. All Loans and Letter of
Credit Accommodations under this Agreement shall be conclusively presumed to
have been made to, and at the request of and for the benefit of, the applicable
Borrowers when deposited to the credit of such Borrowers or otherwise disbursed
or established in accordance with the instructions of such Borrowers or in
accordance with the terms and conditions of this Agreement.

 

6.7 Use of Proceeds. Borrowers shall use the proceeds of the Loans and Letter of
Credit Accommodations provided by or on behalf of Lenders to Borrowers hereunder
(a) for costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Financing
Agreements executed in connection herewith and (b) for general operating,
working capital and other proper corporate purposes of Borrowers not otherwise
prohibited by the terms hereof. None of the proceeds will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security or for
the purposes of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Loans to be considered a “purpose credit” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System,
as amended.

 

80

 



 

6.8 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) the making and conversion of U.S. Revolving Loans shall be made
among the U.S. Lenders based on their respective Pro Rata Shares as to the U.S.
Revolving Loans, (b) each payment on account of any U.S. Obligations to or for
the account of one or more of U.S. Lenders in respect of any U.S. Obligations
due on a particular day shall be allocated among the U.S. Lenders entitled to
such payments based on their respective Pro Rata Shares (for clarification,
calculated under clause (a) of the definition of Pro Rata Share) and shall be
distributed accordingly, (c) the making and conversion of Canadian Revolving
Loans shall be made among the Canadian Lenders based on their respective Pro
Rata Shares as to the Canadian Revolving Loans, (d) each payment on account of
any Canadian Obligations to or for the account of one or more of Canadian
Lenders in respect of any Canadian Obligations due on a particular day shall be
allocated among the Canadian Lenders entitled to such payments based on their
respective Pro Rata Shares (for clarification, calculated under clause (b) of
the definition of Pro Rata Share) and shall be distributed accordingly, (e) the
making and conversion of UK Revolving Loans shall be made among the UK Lenders
based on their respective Pro Rata Shares as to the UK Revolving Loans, and (f)
each payment on account of any UK Obligations to or for the account of one or
more of UK Lenders in respect of any UK Obligations due on a particular day
shall be allocated among the UK Lenders entitled to such payments based on their
respective Pro Rata Shares (for clarification, calculated under clause (c) of
the definition of Pro Rata Share) and shall be distributed accordingly.

 

6.9 Sharing of Payments, Etc.

 

(a) Each Borrower agrees that, in addition to (and without limitation of) any
right of setoff, banker’s lien or counterclaim any Agent or Lender may otherwise
have, each Lender shall be entitled, at its option (but subject, as among Agent
and Lenders, to the provisions of Section 6.9(b) hereof), to offset balances
held by it for the account of any Borrower at any of its offices, in dollars or
in any other currency, against any principal of or interest on any Loans owed to
such Lender or any other amount payable to such Lender hereunder, that is not
paid when due (regardless of whether such balances are then due to Borrower), in
which case it shall promptly notify Borrowers and Agent thereof; provided, that,
such Lender’s failure to give such notice shall not affect the validity thereof.
Notwithstanding the foregoing, Agent and Lenders will only offset balances held
by a Lender for the account of any Canadian Borrower or UK Borrower against any
Canadian Obligations and/or any UK Obligations.

 

81

 

 

(b) Agent and Lenders agree that no Lender shall, except upon the prior written
consent of Agent, exercise any right of setoff, banker’s lien or counterclaim
such Lender may have with respect to any property held by such Lender for the
account of any Borrower. If any Lender (including Agent) shall obtain from any
Borrower payment of any principal of or interest on any Loan owing to it or
payment of any other amount under this Agreement or any other Financing
Agreement through the exercise (in accordance with the terms hereof) of any
right of setoff, banker’s lien or counterclaim or similar right or otherwise
(other than from Agent as provided herein), and, as a result of such payment,
such Lender shall have received more than its Pro Rata Share of the principal of
the Loans or more than its share of such other amounts then due hereunder or
thereunder by such Borrower to such Lender than the percentage thereof received
by any other Lender, it shall promptly pay to Agent, for the benefit of the
applicable Lenders, the amount of such excess and simultaneously purchase from
such other applicable Lenders a participation in the Loans or such other
amounts, respectively, owing to such other applicable Lenders (or such interest
due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all
applicable Lenders shall share the benefit of such excess payment (net of any
expenses that may be incurred by such Lender in obtaining or preserving such
excess payment) in accordance with their respective Pro Rata Shares or as
otherwise agreed by the applicable Lenders. To such end all Lenders shall make
appropriate adjustments among themselves (by the resale of participation sold or
otherwise) if such payment is rescinded or must otherwise be restored.

 

(c) Each Borrower agrees that any Lender so purchasing a participation pursuant
to subsection (b) above (or direct interest) may exercise, in a manner
consistent with this Section, all rights of setoff, banker’s lien, counterclaim
or similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may be) owing to
such Lender in the amount of such participation.

 

(d) Nothing contained herein shall require any Lender to exercise any such right
or shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of any Borrower. If, under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section applies, such Lender shall, to the extent practicable, assign such
rights to Agent for the benefit of Lenders and, in any event, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of Lenders entitled under this Section to share in the benefits of any recovery
on such secured claim.

 

6.10 Settlement Procedures.

 

(a) In order to administer the credit facility provided hereunder in an
efficient manner and to minimize the transfer of funds between Agent and
Lenders, Agent may, subject to the terms of this Section, make available, on
behalf of Lenders, the full amount of the Loans requested or charged to
Borrowers’ loan account(s) or otherwise to be advanced by Lenders pursuant to
the terms hereof, without any requirement of prior notice to Lenders of the
proposed Loans.

 

82

 

 

(b) With respect to all Loans made by Agent on behalf of Lenders as provided in
this Section, the amount of each Lender’s Pro Rata Share of the outstanding U.S.
Revolving Loans, Canadian Revolving Loans or UK Revolving Loans, as applicable,
shall be computed weekly, and shall be adjusted upward or downward on the basis
of the amount of the outstanding applicable Loans as of 5:00 p.m. Los Angeles
time with respect to U.S. Revolving Loans, as of 5:00 p.m. Eastern (Toronto)
time with respect to Canadian Revolving Loans, or as of 2:00 p.m. London time
with respect to UK Revolving Loans, on the Business Day immediately preceding
the date of each settlement computation; provided, that, Agent retains the
absolute right at any time or from time to time to make the above described
adjustments at intervals more frequent than weekly, but in no event more than
twice in any week. Agent shall deliver to each of the Lenders after the end of
each week, or at such lesser period or periods as Agent shall determine, a
summary statement of the amount of outstanding U.S. Revolving Loans, Canadian
Revolving Loans or UK Revolving Loans, as applicable, for such period (such week
or lesser period or periods being hereinafter referred to as a “Settlement
Period”). If the summary statement is sent by Agent and received by a Lender
prior to 2:00 p.m. Los Angeles time with respect to U.S. Revolving Loans, prior
to 2:00 p.m. Eastern (Toronto) time with respect to Canadian Revolving Loans, or
prior to 2:00 p.m. London time with respect to UK Revolving Loans, then such
Lender shall make the settlement transfer described in this Section by no later
than 2:00 p.m. Los Angeles time with respect to U.S. Revolving Loans, no later
than 2:00 p.m. Eastern (Toronto) time with respect to Canadian Revolving Loans,
or no later than 2:00 p.m. London time with respect to UK Revolving Loans, on
the next Business Day following the date of receipt (or on the third Business
Day following the date of receipt solely with respect to UK Revolving Loans).
If, as of the end of any Settlement Period, the amount of a Lender’s Pro Rata
Share of the outstanding U.S. Revolving Loans, Canadian Revolving Loans or UK
Revolving Loans, as applicable, is more than such Lender’s Pro Rata Share of
such outstanding Loans as of the end of the previous Settlement Period, then
such Lender shall forthwith (but in no event later than the time set forth in
the preceding sentence) transfer to Agent by wire transfer in immediately
available funds the amount of the increase. Alternatively, if the amount of a
Lender’s Pro Rata Share of the outstanding U.S. Revolving Loans, Canadian
Revolving Loans or UK Revolving Loans, as applicable, in any Settlement Period
is less than the amount of such Lender’s Pro Rata Share of such outstanding
Loans for the previous Settlement Period, Agent shall forthwith transfer to such
Lender by wire transfer in immediately available funds the amount of the
decrease. The obligation of each of the Lenders to transfer such funds and
effect such settlement shall be irrevocable and unconditional and without
recourse to or warranty by Agent. Each of Agent and Lenders agrees to mark its
books and records at the end of each Settlement Period to show at all times the
dollar amount of its Pro Rata Share of the outstanding Loans and Letter of
Credit Accommodations. Each Lender shall only be entitled to receive interest on
its Pro Rata Share of the Loans to the extent such Loans have been funded by
such Lender. Because the Agent on behalf of Lenders may be advancing and/or may
be repaid Loans prior to the time when Lenders will actually advance and/or be
repaid such Loans, interest with respect to Loans shall be allocated by Agent in
accordance with the amount of Loans actually advanced by and repaid to each
Lender and the Agent and shall accrue from and including the date such Loans are
so advanced to but excluding the date such Loans are either repaid by any
Borrower or actually settled with the applicable Lender as described in this
Section. Notwithstanding anything to the contrary in this Section, with respect
to any Loan made on any Business Day by Agent on behalf of the Lenders as
provided in this Section in excess of ten percent (10%) of the Maximum Credit,
Agent shall use commercially reasonable efforts to settle such Loan (in
accordance with the procedures set forth in this clause (b)) with the Lenders
the Business Day immediately following the date such Loan was made.

 

83

 



 

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by any Borrower, Agent may apply such amounts repaid directly to any
amounts made available by Agent pursuant to this Section. In lieu of weekly or
more frequent settlements, Agent may at any time require each Lender to provide
Agent with immediately available funds representing its Pro Rata Share of each
Loan, prior to Agent’s disbursement of such Loan to any Borrower. In such event,
all Loans under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in the other Lender’s obligation to make a Loan
requested hereunder nor shall the Commitments of any Lender be increased or
decreased as a result of the default by any other Lender in the other Lender’s
obligation to make a Loan hereunder.

 

(d) If Agent is not funding a particular Loan to the applicable Borrowers
pursuant to this Section on any day, Agent may assume that each U.S. Lender,
Canadian Lender or UK Lender, as applicable, will make available to Agent such
Lender’s Pro Rata Share of the Loan requested or otherwise made on such day and
Agent may, in its discretion, but shall not be obligated to, cause a
corresponding amount to be made available to the applicable Borrowers on such
day. If Agent makes such corresponding amount available to the U.S. Borrowers,
the Canadian Borrowers or UK Borrower, as applicable, and such corresponding
amount is not in fact made available to Agent by such Lender, Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon for each day from the date such payment was due
until the date such amount is paid to Agent at the interest rate provided for in
Section 3.1 hereof. During the period in which such Lender has not paid such
corresponding amount to Agent, notwithstanding anything to the contrary
contained in this Agreement or any of the other Financing Agreements, the amount
so advanced by Agent to any Borrower shall, for all purposes hereof, be a Loan
made by Agent for its own account. Upon any such failure by a Lender to pay
Agent, Agent shall promptly thereafter notify the applicable Borrowers of such
failure and such Borrowers shall immediately pay such corresponding amount to
Agent for its own account. As used herein, a “Defaulting Lender” is any Lender
(i) who fails to pay Agent its Pro Rata Share of any Loans made available by the
Agent on such Lender’s behalf in accordance with the terms hereof, or any Lender
who fails to pay any other amount owing to Agent in accordance with the terms
hereof, in each case within one (1) Business Day after the date such payment is
due, or (ii) that has, or has a direct or indirect parent company that has,
become the subject of a Bail-in Action; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by or on behalf of any Borrower or any Obligor to Agent for the
Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to the
sharing of any payments hereunder. Amounts payable to a Defaulting Lender shall
instead be paid to or retained by Agent. Agent may hold and, in its discretion,
re-lend to the applicable Borrowers the amount of all such payments received or
retained by it for the account of such Defaulting Lender. For purposes of voting
or consenting to matters with respect to this Agreement and the other Financing
Agreements and determining Pro Rata Shares, such Defaulting Lender shall be
deemed not to be a Lender and such Defaulting Lender’s Commitments shall be
deemed to be zero (0). This Section shall remain effective with respect to a
Defaulting Lender until such default is cured. The operation of this Section
shall not be construed to increase or otherwise affect the Commitments of any
Lender, or relieve or excuse the performance by any Borrower or any Obligor of
their duties and obligations hereunder. If any Lender with a U.S. Commitment is
a Defaulting Lender, then any Affiliate of such Lender with a Canadian
Commitment or UK Commitment shall be deemed to be a Defaulting Lender. If any
Lender with a Canadian Commitment is a Defaulting Lender, then any Affiliate of
such Lender with a U.S. Commitment or UK Commitment shall be deemed to be a
Defaulting Lender. If any Lender with an UK Commitment is a Defaulting Lender,
then any Affiliate of such Lender with a U.S. Commitment or Canadian Commitment
shall be deemed to be a Defaulting Lender.

 

84

 

 



(e) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitments.

 

(f) For the avoidance of doubt, no amounts received by any Canadian Lender or UK
Lender with respect to foreclosure, setoff or otherwise, or proceeds of
Collateral of the Canadian Borrowers or UK Borrower or payments with respect to
Canadian Obligations or UK Obligations shall be required to be shared with or
otherwise economically benefit the U.S. Lenders with respect to the U.S.
Obligations, in their capacities as such.

 

6.11 Bank Products. Borrowers may (but no such Person is required to) request
that the Bank Product Providers provide or arrange for such Person to obtain
Bank Products from Bank Product Providers, and each Bank Product Provider may,
in its sole discretion, provide or arrange for such Person to obtain the
requested Bank Products. Borrowers that obtain Bank Products shall indemnify and
hold Agent harmless from any and all obligations now or hereafter owing to any
other Person by any Bank Product Provider in connection with any Bank Products
other than for gross negligence or willful misconduct on the part of any such
indemnified Person. This Section 6.11 shall survive the payment of the
Obligations and the termination of this Agreement. Borrowers acknowledge and
agree that the obtaining of Bank Products from Bank Product Providers (a) is in
the sole discretion of such Bank Product Provider, and (b) is subject to all
rules and regulations of such Bank Product Provider.

 

85

 

 

SECTION 7. COLLATERAL REPORTING AND COVENANTS.

 

7.1 Collateral Reporting. Borrowers shall provide Agent with the following
documents in a form satisfactory to Agent, in each case, separately with respect
to the U.S. Borrowers, the Canadian Borrowers and UK Borrower: (a) on a weekly
basis, or, so long as an FCCR Triggering Event is ongoing (or, after the
occurrence of an Event of Default, so long as such Event of Default is
continuing), more frequently as Agent may request, (i) schedules of sales made,
credits issued and cash received which, after the occurrence of an Event of
Default or the filing of a bankruptcy petition by or against any Borrower, and
for so long as such Event of Default is continuing or such bankruptcy petition
has not been dismissed, shall separately account for sales of Inventory subject
to the security interest of IBM Credit Corporation, (ii) borrowing base
certificates, (iii) schedules of Inventory (net of fixed assets) separately
identifying Inventory by vendor, type, location and age, with perpetual
inventory reports, and (iv) schedules of accounts payable and accrued accounts
payable to any vendor holding a security interest in any property of the
applicable Borrowers; (b) on a monthly basis, on or before the tenth (10th)
Business Day of such month for the immediately preceding month or more
frequently as Agent may request, (i) agings of accounts receivable, (ii) agings
of accounts payable, accrued accounts payable, lease payables and other
payables, and (iii) a certificate from an authorized officer of the applicable
Borrowers representing that each such Borrower has made payment of sales and use
taxes during such month or, at Agent’s request, other evidence of such payment;
(c) upon Agent’s request, (i) copies of customer statements and credit memos,
remittance advices and reports, and copies of deposit slips and bank statements,
(ii) copies of shipping and delivery documents, and (iii) copies of purchase
orders, invoices and delivery documents for Inventory and Equipment acquired by
the applicable Borrowers; and (d) such other reports as to the Collateral or
other property which is security for the Obligations (or the Canadian
Obligations and UK Obligations, as applicable) as Agent shall request in its
Permitted Discretion from time to time. Borrowers shall provide Agent, as soon
as available, but in any event not later than five (5) days after receipt by
Borrowers, with all statements received from Apple Computer and any other vendor
who may hold a security interest in any Borrowers’ assets, together with such
additional information as shall be sufficient to enable Agent to monitor the
accounts payable and accrued accounts payable to them. If any of Borrowers’
records or reports of the Collateral or other property which is security for the
Obligations (or the Canadian Obligations and UK Obligations, as applicable) are
prepared or maintained by an accounting service, contractor, shipper or other
agent, Borrowers hereby irrevocably authorize such service, contractor, shipper
or agent to deliver such records, reports, and related documents to Agent and to
follow Agent’s instructions with respect to further services at any time that an
Event of Default exists or has occurred and is continuing.

 

7.2 Accounts Covenants.

 

(a) Each Borrower shall notify Agent promptly of the assertion of any claims,
offsets, defenses of counterclaims by any account debtor, or any disputes with
any of such persons or any settlement, adjustment or compromise thereof, in the
schedules, certificates and reports provided pursuant to Section 7.1 hereof.

 

86

 

 

(b) Each Borrower shall notify Agent promptly of: (i) any material delay in any
Borrower’s performance of any of its obligations to any account debtor or the
assertion of any claims, offsets, defenses or counterclaims by any account
debtor, or any disputes with account debtors, or any settlement, adjustment or
compromise thereof, (ii) all material adverse information relating to the
financial condition of any account debtor and (iii) any event or circumstance
which, to Borrowers’ knowledge would cause Agent to consider any then existing
Accounts as no longer constituting Eligible Accounts. No credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor, Credit Card Issuer or Credit Card/Check Processor except in
the ordinary course of Borrowers’ business in accordance with their most recent
past practices and policies. So long as no Event of Default exists or has
occurred and is continuing, Borrowers may settle, adjust or compromise any
claim, offset, counterclaim or dispute with any account debtor, Credit Card
Issuer or Credit Card/Check Processor in the ordinary course of Borrowers’
business in accordance with their most recent past practices and policies. At
any time that an Event of Default exists or has occurred and is continuing,
Agent shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with any account debtor,
Credit Card Issuer or Credit Card/Check Processor or grant any credits,
discounts or allowances. Each Borrower shall notify Agent promptly of (i) any
notice of a material default by any Borrower under any of the Credit Card/Check
Processing Agreements or of any default which might result in the Credit Card
Issuer or Credit Card/Check Processor ceasing to make payments or suspending
payments to Borrowers, (ii) any notice from any Credit Card Issuer or Credit
Card/Check Processor that such person is ceasing or suspending, or will cease or
suspend, any present or future payments due or to become due to Borrowers from
such person, or that such person is terminating or will terminate any of the
Credit Card/Check Processing Agreements, and (iii) the failure of any Borrower
to comply with any material terms of the Credit Card/Check Processing Agreements
or any terms thereof which might result in the Credit Card Issuer or Credit
Card/Check Processor ceasing or suspending payments to Borrowers.

 

(c) Without limiting the obligation of Borrowers to deliver any other
information to Agent, Borrowers shall promptly report to Agent any return of
Inventory by any account debtor. At any time that Inventory is returned,
reclaimed or repossessed, the Account (or portion thereof) which arose from the
sale of such returned, reclaimed or repossessed Inventory shall not be deemed an
Eligible Account. In the event any account debtor returns Inventory when an
Event of Default exists or has occurred and is continuing, Borrowers shall, upon
Agent’s request, (i) hold the returned Inventory in trust for Agent, (ii)
segregate all returned Inventory from all of its other property, (iii) dispose
of the returned Inventory solely according to Agent’s instructions, and (iv) not
issue any credits, discounts or allowances with respect thereto without Agent’s
prior written consent.

 

(d) With respect to each Account and Credit Card/Check Processing Receivable:
(i) the amounts shown on any invoice delivered to Agent or schedule thereof
delivered to Agent shall be true and complete in all material respects, (ii) no
payments shall be made thereon except payments delivered to Agent pursuant to
the terms of this Agreement, (iii) no credit, discount, allowance or extension
or agreement for any of the foregoing shall be granted to any account debtor,
Credit Card Issuer or Credit Card/Check Processor except as reported to Agent in
accordance with this Agreement and except for credits, discounts, allowances or
extensions made or given in the ordinary course of Borrowers’ business in
accordance with practices and policies previously disclosed to Agent, (iv) there
shall be no setoffs, deductions, contras, defenses, counterclaims or disputes
existing or asserted with respect thereto except as reported to Agent in
accordance with the terms of this Agreement, (v) none of the transactions giving
rise thereto will violate any applicable state, provincial or federal laws or
regulations, all documentation relating thereto will be legally sufficient under
such laws and regulations and all such documentation will be legally enforceable
in accordance with its terms.

 

87

 



 

(e) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Account, Credit Card/Check Processing Receivable or other
Collateral, by mail, telephone, facsimile transmission or otherwise.

 

(f) Borrowers shall deliver or cause to be delivered to Agent, with appropriate
endorsement and assignment, with full recourse to Borrowers, all chattel paper
and instruments which Borrowers now own or may at any time acquire immediately
upon Borrowers’ receipt thereof, except as Agent may otherwise agree.

 

(g) Agent may, at any time or times that an Event of Default exists or has
occurred and is continuing, (i) notify any or all account debtors, Credit Card
Issuers or Credit Card/Check Processors that the Accounts and Credit Card/Check
Processing Receivables have been assigned to Agent and that Agent and the
Lenders have a security interest therein and Agent may direct any or all account
debtors, Credit Card Issuers or Credit Card/Check Processors to make payments of
Accounts and Credit Card/Check Processing Receivables directly to Agent, (ii)
extend the time of payment of, compromise, settle or adjust for cash, credit,
return of merchandise or otherwise, and upon any terms or conditions, any and
all Accounts and Credit Card/Check Processing Receivables or other obligations
included in the Collateral and thereby discharge or release the account debtor,
Credit Card Issuer, Credit Card/Check Processor or any other party or parties in
any way liable for payment thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Accounts and Credit Card/Check
Processing Receivables or such other obligations, but without any duty to do so,
and Agent shall not be liable for its failure to collect or enforce the payment
thereof or for the negligence of its agents or attorneys with respect thereto
and (iv) take whatever other action Agent may deem necessary or desirable for
the protection of its interests. At any time that an Event of Default exists or
has occurred and is continuing, at Agent’s request, all invoices and statements
sent to any account debtor shall state that the Accounts due from such account
debtor and such other obligations have been assigned to Agent and are payable
directly and only to Agent and Borrowers shall deliver to Agent such originals
of documents evidencing the sale and delivery of goods or the performance of
services giving rise to any Accounts as Agent may require.

 

7.3 Inventory Covenants. With respect to the Inventory:

 

(a) Borrowers shall at all times maintain inventory records reasonably
satisfactory to Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory, Borrowers’ cost
therefor and daily withdrawals therefrom and additions thereto;

 

(b) Borrowers shall conduct, at their option, either periodic cycle counts or a
physical count of the Inventory once every twelve (12) months, but at any time
as Agent may reasonably request upon the occurrence and during the continuance
of an Event of Default. Promptly following such counts, Borrower shall supply
Agent with a report or reports in the form and with such specificity as may be
reasonably satisfactory to Agent;

 

88

 



 

(c) Borrowers shall not remove any Inventory from the locations set forth or
permitted herein, without the prior written consent of Agent, except for sales
of Inventory in the ordinary course of Borrowers’ business and except to move
Inventory directly from one location set forth or permitted herein to another
such location;

 

(d) (i) upon Agent’s request, Borrowers shall, at their expense, no more than
one (1) time in any twelve (12) month period, but at any time or times as Agent
may request upon the occurrence and during the continuance of an Event of
Default, deliver or cause to be delivered to Agent a full written appraisal as
to the Inventory in form, scope and methodology acceptable to Agent and
addressing such issues as Agent may require in its commercially reasonable
judgment, issued by a technology appraiser listed on Schedule 7.3 or otherwise
acceptable to Agent and Borrowers, and addressed to Agent and Lenders or upon
which Agent and Lenders are expressly permitted to rely (with the understanding
that Agent may revise the definition of ‘Eligible Inventory’ hereunder or
establish Availability Reserves as Agent may deem advisable in its sole
discretion based upon the results of such updated appraisals); (ii) at any time
upon the occurrence and during the continuance of an Event of Default, and up to
two (2) times in any twelve month period immediately following any month where
the average amount of outstanding Loans, Letter of Credit Accommodations and
other Obligations which are made with respect to Inventory in such month is
greater than $25,000,000, upon Agent’s request, Borrowers shall, at their
expense, deliver or cause to be delivered to Agent a desktop appraisal as to the
Inventory in form, scope and methodology acceptable to Agent and addressing such
issues as Agent may require in its commercially reasonable judgment, issued by
an appraiser acceptable to Agent, and addressed to Agent and Lenders or upon
which Agent and Lenders are expressly permitted to rely (with the understanding
that Agent may revise the definition of ‘Eligible Inventory’ hereunder or
establish Availability Reserves as Agent may deem advisable in its sole
discretion based upon the results of such updated appraisals);

 

(e) Borrowers shall produce, use, store and maintain the Inventory, with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including, but not limited to,
the requirements of the Federal Fair Labor Standards Act of 1938, as amended and
all rules, regulations and orders related thereto);

 

(f) Borrowers assume all responsibility and liability arising from or relating
to the production, use, sale or other disposition of the Inventory;

 

(g) Borrowers shall not sell Inventory to any customer on approval, or any other
basis which entitles the customer to return or may obligate Borrowers to
repurchase such Inventory (except in the ordinary course of Borrowers’ business
pursuant to their existing policies and in accordance with their industry
standards);

 

(h) Borrowers shall keep the Inventory in good and marketable condition;

 

89

 



 

(i) Borrowers shall not, without prior written notice to Agent, acquire or
accept any Inventory on consignment or approval (except in the ordinary course
of Borrowers’ business pursuant to their existing policies, in accordance with
Borrowers’ industry standards, and consistent with Borrowers’ historical
practices, so long as the amount of Inventory on consignment is reported on each
borrowing base certificate delivered hereunder); and

 

(j) upon the occurrence and during the continuance of an Event of Default,
Borrowers shall not return any Inventory to its vendors without the prior
consent of Agent.

 

7.4 Equipment Covenants. With respect to the Equipment:

 

(a) upon Agent’s request, Borrowers shall, at their expense, at any time or
times as Agent may request upon the occurrence and during the continuation of an
Event of Default, deliver or cause to be delivered to Agent written reports or
appraisals as to the Equipment in form, scope and methodology reasonably
acceptable to Agent and by an appraiser acceptable to Agent;

 

(b) Borrowers shall keep the Equipment in good order, repair, running and
marketable condition (ordinary wear and tear excepted);

 

(c) Borrowers shall use the Equipment with all reasonable care and caution and
in accordance with applicable standards of any insurance and in conformity with
all applicable laws;

 

(d) the Equipment is and shall be used in Borrowers’ business and not for
personal, family, household or farming use;

 

(e) Borrowers shall not remove any Equipment from the locations set forth or
permitted herein, except to the extent necessary to have any Equipment repaired
or maintained in the ordinary course of the business of Borrowers or to move
Equipment directly from one such location set forth or permitted herein to
another such location and except for the movement of motor vehicles used by or
for the benefit of Borrowers in the ordinary course of business;

 

(f) the Equipment is now and shall remain personal property and Borrowers shall
not permit any of the Equipment to be or become a part of or affixed to real
property; and

 

(g) Borrowers assume all responsibility and liability arising from the use of
the Equipment.

 

7.5 Power of Attorney. Each Borrower hereby irrevocably designates and appoints
Agent (and all persons designated by Agent) as such Borrower’s true and lawful
attorney-in-fact, and authorizes Agent, in such Borrower’s or Agent’s name, to:

 

(a) at any time an Event of Default has occurred and is continuing:

 

(i) demand payment on Accounts, Credit Card/Check Processing Receivables or
other proceeds of Inventory or other Collateral;

 

90

 





 

(ii) enforce payment of Accounts, Credit Card/Check Processing Receivables or
other Obligations included in the Collateral by legal proceedings or otherwise;

 

(iii) exercise all of such Borrower’s rights and remedies to collect any
Account, Credit Card/Check Processing Receivables or other proceeds of Inventory
or other Collateral;

 

(iv) sell or assign any Account and Credit Card/Check Processing Receivables
upon such terms, for such amount and at such time or times as the Agent deems
advisable;

 

(v) settle, adjust, compromise, extend or renew any Accounts and Credit
Card/Check Processing Receivables;

 

(vi) discharge and release any Accounts and Credit Card/Check Processing
Receivables or other Obligations included in the Collateral;

 

(vii) prepare, file and sign such Borrower’s name on any proof of claim in
bankruptcy or other similar document against an account debtor;

 

(viii) notify the post office authorities to change the address for delivery of
such Borrower’s mail to an address designated by Agent, and open and dispose of
all mail addressed to such Borrower, provided, that, any such mail received by
Agent that does not constitute checks or other items of payment shall be
forwarded by Agent to such Borrower promptly after receipt by Agent; and

 

(ix) do all acts and things which are necessary, in Agent’s good faith
determination, to fulfill Borrowers’ obligations under this Agreement and the
other Financing Agreements; and

 

(b) at any time, subject to the terms of the agreement(s) relating to the
Blocked Account(s) to:

 

(i) take control in any manner of any item of payment or proceeds thereof;

 

(ii) have access to any lockbox or postal box into which Borrowers’ mail is
deposited;

 

(iii) endorse such Borrower’s name upon any items of payment or proceeds thereof
and deposit the same in the Agent’s account for application to the Obligations
in accordance with Section 6.4;

 

(iv) endorse such Borrower’s name upon any chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Accounts or Credit
Card/Check Processing Receivables or any goods pertaining thereto or any other
Collateral;

 

91

 

 

(v) sign such Borrower’s name on any verification of Accounts or Credit
Card/Check Processing Receivables and notices thereof to account debtors, Credit
Card Issuers or Credit Card/Check Processors; and

 

(vi) execute in such Borrower’s name and file any UCC financing statements or
amendments thereto as deemed appropriate by Agent to perfect its security
interests in the Collateral.

 

Each Borrower hereby releases Agent and each Lender and each of their respective
officers, employees and designees from any liabilities arising from any act or
acts under this power of attorney and in furtherance thereof, whether of
omission or commission; provided that, a party shall not be released from any
such liabilities to the extent such liabilities arise as a result of such
party’s gross negligence or willful misconduct, as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.

 

7.6 Right to Cure. After the occurrence and during the continuance of an Event
of Default, Agent may, at its option, (a) cure any default by any Borrower under
any agreement with a third party or pay or bond on appeal any judgment entered
against any Borrower, (b) discharge taxes, liens, security interests or other
encumbrances at any time levied on or existing with respect to the Collateral
and (c) pay any amount, incur any expense or perform any act which, in Agent’s
judgment, is necessary or appropriate to preserve, protect, insure or maintain
the Collateral and the rights of Agent and Lenders with respect thereto. Agent
and Lenders may add any amounts so expended to the Obligations (or Canadian
Obligations, in the case of a Canadian Borrower and UK Obligations, in the case
of UK Borrower) and charge Borrowers’ account (or the Canadian Borrowers’
account in the case of a Canadian Borrower and UK Borrower’s account in the case
of UK Borrower) therefor, such amounts to be repayable by Borrowers on demand.
Agent and Lenders shall be under no obligation to effect such cure, payment or
bonding and shall not, by doing so, be deemed to have assumed any obligation or
liability of Borrowers. Any payment made or other action taken by Agent or any
Lender under this Section 7.6 shall be without prejudice to any right to assert
an Event of Default hereunder and to proceed accordingly.

 

7.7 Access to Premises. From time to time as requested by Agent, at the cost and
expense of Borrowers, no more than three (3) times in each calendar year (or (X)
during any period in which Excess Availability shall be less than $10,000,000,
at any additional time or times as Agent may reasonably request, at the cost and
expense of Agent, or (Y) at any time or times as Agent may request upon the
occurrence and during the continuance of an Event of Default, at the cost and
expense of Borrowers), (a) Agent or its designee shall have complete access to
all of Borrowers’ premises during normal business hours and after two (2)
Business Days prior notice to Borrowers, or at any time and without notice to
Borrowers if an Event of Default exists or has occurred and is continuing, for
the purposes of inspecting, verifying and auditing the Collateral and all of
Borrowers’ books and records, including, without limitation, the Records, and
(b) Borrowers shall promptly furnish to Agent such copies of such books and
records or extracts therefrom as Agent may reasonably request, and (c) Agent may
use during normal business hours such of Borrowers’ personnel, equipment,
supplies and premises as may be reasonably necessary for the foregoing and if an
Event of Default exists or has occurred and is continuing for the collection of
Accounts or Credit Card/Check Processing Receivables and realization of other
Collateral.

 

92

 



 

7.8 Real Estate Covenant. With respect to the Santa Monica Real Estate, upon
Agent’s request, Borrowers shall, at their expense, no more than one (1) time in
any twelve (12) month period, but at any time or times as Agent may request upon
the occurrence and during the continuation of an Event of Default, deliver or
cause to be delivered to Agent an appraisal as to the Santa Monica Real Estate
in form, scope and methodology reasonably acceptable to Agent and by an
appraiser acceptable to Agent. With respect to the Illinois Real Estate, upon
Agent’s request, Borrowers shall, at their expense, no more than one (1) time in
any twelve (12) month period, but at any time or times as Agent may request upon
the occurrence and during the continuation of an Event of Default, deliver or
cause to be delivered to Agent an appraisal as to the Illinois Real Estate in
form, scope and methodology reasonably acceptable to Agent and by an appraiser
acceptable to Agent.

 

SECTION 8. REPRESENTATIONS AND WARRANTIES.

 

Each Borrower hereby represents and warrants to Agent and Lenders the following
(which shall survive the execution and delivery of this Agreement), the truth
and accuracy of which are a continuing condition of the making of Loans and the
providing of Letter of Credit Accommodations by Lender to Borrowers:

 

8.1 Existence, Power and Authority; Subsidiaries. Each Borrower is a corporation
or limited liability company duly organized, incorporated or formed, as
applicable, and in good standing (where applicable) under the laws of its
country, province or state of incorporation or formation, as applicable, and is
duly qualified as a foreign corporation or limited liability company and in good
standing (where applicable) in all states, provinces or other jurisdictions
where the nature and extent of the business transacted by it or the ownership of
assets makes such qualification necessary, except for those jurisdictions in
which the failure to so qualify would not have a material adverse effect on such
Borrower’s financial condition, results of operation or business or the rights
of Agent or any Lender in or to any of the Collateral. Each Borrower has the
power to enter into, perform and deliver, and has taken all necessary action to
authorise its entry into, performance and delivery of this Agreement, the other
Financing Agreements to which any Borrower is a party and the transactions
contemplated hereunder and thereunder. The execution, delivery and performance
of this Agreement, the other Financing Agreements to which any Borrower is a
party and the transactions contemplated hereunder and thereunder are all within
such Borrower’s corporate or limited liability company powers, have been duly
authorized and are not in contravention of (a) law or the terms of such
Borrower’s certificate of incorporation or formation, by-laws or operating
agreement, or other organizational documentation, or (b) any indenture,
agreement or undertaking to which such Borrower is a party or by which such
Borrower or its property are bound, except in the case of this clause (b) as
could not reasonably be expected to have a material adverse effect on such
Borrower’s financial condition, results of operation or business or the rights
of Agent or any Lender in or to any of the Collateral. This Agreement and the
other Financing Agreements to which any Borrower is a party constitute legal,
valid and binding obligations of such Borrower enforceable in accordance with
their respective terms. Borrowers do not have any subsidiaries except as set
forth on the Information Certificates.

 

93

 



 

8.2 Financial Statements; No Material Adverse Change. All financial statements
relating to Borrowers which have been or may hereafter be delivered by Borrowers
to Agent or any Lender have been prepared in accordance with GAAP and fairly
present the financial condition and the results of operations of Borrowers as at
the dates and for the periods set forth therein. Except as disclosed in any
interim financial statements furnished by Borrowers to Agent or any Lender prior
to the date of this Agreement, there has been no material adverse change in the
assets, liabilities, properties and condition, financial or otherwise, of
Borrowers, since the date of the most recent audited financial statements
furnished by Borrowers to Agent or any Lender prior to the date of this
Agreement.

 

8.3 Chief Executive Office; Collateral Locations. The chief executive office of
Borrowers and Borrowers’ Records concerning Accounts and Credit Card/Check
Processing Receivables are located only at the address set forth below, or, if
different, as set forth in the applicable Information Certificate, and their
only other places of business and the only other locations of Collateral, if
any, are the addresses set forth in the Information Certificates, subject to the
right of Borrowers to establish new locations in accordance with Section 9.2
below. The Information Certificates or any notices delivered pursuant to Section
9.2 correctly identify any of such locations which are not owned by Borrowers
and set forth the owners and/or operators thereof and, to the best of Borrowers’
knowledge, the holders of any mortgages on such locations.

 

8.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Agent, for itself and the ratable benefit of Secured Parties, under
this Agreement and the other Financing Agreements to which any Borrower is a
party constitute valid and perfected first ranking priority liens and security
interests in and upon the Collateral to which such Borrower now has or hereafter
acquires rights, subject only to the liens indicated on Schedule 8.4 hereto and
the other liens permitted under Section 9.8 hereof. Each Borrower has good,
valid and marketable title to all of its properties and assets subject to no
prior ranking or pari passu security, liens, mortgages, pledges, security
interests, encumbrances or charges of any kind, except those granted to Agent,
for itself and the ratable benefit of Secured Parties, and such others as are
specifically listed on Schedule 8.4 hereto or permitted under Section 9.8
hereof.

 

8.5 Tax Returns. Each Borrower has filed, or caused to be filed, in a timely
manner all tax returns, reports and declarations which are required to be filed
by it (without requests for extension except as previously disclosed in writing
to Agent and Lenders). All information in such tax returns, reports and
declarations is complete and accurate in all material respects. Each Borrower
has paid or caused to be paid prior to delinquency all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and with respect to which adequate reserves have been set
aside on its books. Adequate provision has been made for the payment of all
accrued and unpaid Federal, State, provincial, territorial, county, local,
foreign and other taxes whether or not yet due and payable and whether or not
disputed.

 

94

 

 

8.6 Litigation. Except as set forth on the Information Certificates, there is no
litigation, arbitration, administrative proceedings or present investigations
of, or before any court, arbitral body or any governmental agency pending, or to
the Borrowers’ actual knowledge threatened, against or affecting any Borrower,
its assets or business and there is no action, suit, proceeding or claim by any
Person pending, or to the Borrowers’ actual knowledge threatened, against any
Borrower or its assets or goodwill, or against or affecting any transactions
contemplated by this Agreement, which if adversely determined against Borrowers
would result in any material adverse change in the assets or business of
Borrowers or would impair the ability of any Borrower to perform its obligations
hereunder or under any of the other Financing Agreements to which it is a party
or of Agent or any Lender to enforce any Obligations or realize upon a material
portion of the Collateral.

 

8.7 Compliance with Other Agreements and Applicable Laws. Each Borrower is not
in default in any material respect under, or in violation in any material
respect of any of the terms of, any material agreement, contract, instrument,
lease or other commitment to which it is a party or by which it or any of its
assets are bound and each Borrower is in compliance in all material respects
with all applicable provisions of laws, rules, constitutional documents,
regulations, licenses, permits, approvals and orders of any foreign, federal,
state, provincial territorial or local Governmental Authority.

 

8.8 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by Borrowers maintained at any bank or other
financial institution are set forth on the Information Certificates, subject to
the right of Borrowers to establish new accounts in accordance with Section 9.13
below.

 

8.9 Environmental Compliance.

 

(a) Except as set forth on Schedule 8.9 hereto, each Borrower has not generated,
used, stored, treated, transported, manufactured, handled, produced or disposed
of any Hazardous Materials, on or off its premises (whether or not owned by it)
in any manner which at any time violates in any material respect any applicable
Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder and the operations of Borrowers comply in all material
respects with all Environmental Laws and all licenses, permits, certificates,
approvals and similar authorizations thereunder.

 

(b) Except as set forth on Schedule 8.9 hereto, there has been no investigation,
proceeding, complaint, order, directive, claim, citation or written notice by
any Governmental Authority or any other person nor is any pending or to the best
of Borrowers’ knowledge threatened, with respect to any non-compliance with or
violation of the requirements of any Environmental Law by Borrowers or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which affects any Borrower or its business, operations
or assets or any properties at which such Borrower has transported, stored or
disposed of any Hazardous Materials.

 

95

 



 

(c) Each Borrower has no material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.

 

(d) Each Borrower has all licenses, permits, certificates, approvals or similar
authorizations required to be obtained or filed in connection with the
operations of such Borrower under any Environmental Law and all of such
licenses, permits, certificates, approvals or similar authorizations are valid
and in full force and effect.

 

8.10 Employee Benefits.

 

(a) Except with respect to the PCM, Inc. 401(k) Plan and the PCM, Inc. Welfare
Benefit Plan (collectively, the “Plans”), each Borrower has not engaged in any
transaction in connection with which such Borrower or any of its ERISA
Affiliates could be subject to either a civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code, including
any accumulated funding deficiency described in Section 8.10(c) hereof and any
deficiency with respect to vested accrued benefits described in Section 8.10(d)
hereof. With respect to the Plans, each Borrower has not engaged in any
transaction in connection with which such Borrower or any of its ERISA
Affiliates could be subject to either a civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code and has
corrected, or undertaken reasonable efforts to promptly correct, any such
transactions it has identified during the course of routine plan administration.

 

(b) No liability to the Pension Benefit Guaranty Corporation has been or is
expected by Borrowers to be incurred with respect to any employee pension
benefit plan of Borrowers or any of their ERISA Affiliates. There has been no
reportable event (within the meaning of Section 4043(b) of ERISA) or any other
event or condition with respect to any employee pension benefit plan of
Borrowers or any of their ERISA Affiliates which presents a risk of termination
of any such plan by the Pension Benefit Guaranty Corporation.

 

(c) Full payment has been made of all amounts which Borrowers or any of their
ERISA Affiliates are required under Section 302 of ERISA and Section 412 of the
Code to have paid under the terms of each employee pension benefit plan as
contributions to such plan as of the last day of the most recent fiscal year of
such plan ended prior to the date hereof, and no accumulated funding deficiency
(as defined in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, exists with respect to any employee pension benefit plan, including any
penalty or tax described in Section 8.10(a) hereof and any deficiency with
respect to vested accrued benefits described in Section 8.10(c) hereof.

 

(d) The current value of all vested accrued benefits under all employee pension
benefit plans maintained by Borrowers that are subject to Title IV of ERISA does
not exceed the current value of the assets of such plans allocable to such
vested accrued benefits, including any penalty or tax described in Section
8.10(a) hereof and any accumulated funding deficiency described in Section
8.10(c) hereof. The terms “current value” and “accrued benefit” have the
meanings specified in ERISA.

 

96

 



 

(e) Neither Borrowers nor any of their ERISA Affiliates is or has ever been
obligated to contribute to any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA.

 

(f) The Canadian Borrowers are in compliance with the requirements of the
Pension Benefits Act (Ontario) and other federal or provincial laws with respect
to each Canadian Pension Plan, except where the failure to comply would not
reasonably be expected to have a material adverse effect on the business or
assets of Borrowers. No Borrower, Obligor or ERISA Affiliate (i) is obligated
under, or has in the past 5 years been obligated under, (ii) contributes to, or
has in the past 5 years contributed to, or (iii) maintains, or has in the past 5
years maintained, a Canadian Defined Benefit Pension Plan.

 

(g) No Borrower or any of their respective Subsidiaries (including UK Borrower)
is or has at any time been an employer (for the purposes of sections 38 to 51 of
the Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pensions Schemes Act 1993(UK)). No
Borrower nor any of their respective Subsidiaries (including UK Borrower) is or
has at any time been “connected” with or an “associate” of (as those terms are
used in sections 38 and 43 of the Pensions Act 2004 (UK)) such an employer. No
Borrower and none of their Subsidiaries has been issued with a Financial Support
Direction or Contribution Notice.

 

8.11 Accuracy and Completeness of Information. All information furnished by or
on behalf of Borrowers in writing to Agent or any Lender in connection with this
Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including, without limitation, all information
on the Information Certificates, when taken as a whole, was true and correct in
all material respects on the date as of which such information is dated or
certified and does not omit any material fact necessary in order to make such
information not misleading in light of the circumstances under which such
statements were made; provided that with respect to the Projections, Borrowers
represent only that such information (a) was prepared in good faith based upon
assumptions believed to be reasonable at the time delivered, (b) involves
certain risks and uncertainties and (c) projected results may differ materially
from those contained in any financial statements, Securities and Exchange
Commission (SEC), Ontario Securities Commission (OSC), Financial Conduct
Authority (FCA), the Prudential Regulation Authority (PRA), or Companies House
(United Kingdom) filings or other reports of Borrowers. No event or circumstance
has occurred which has had or could reasonably be expected to have a material
adverse effect on the business or assets of Borrowers, which has not been fully
and accurately disclosed to Agent and Lenders in writing.

 

8.12 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit Accommodation is outstanding and so long as the
U.S. Commitments, the Canadian Commitments and UK Commitments have not expired
or terminated. The representations and warranties set forth herein shall be
cumulative and in addition to any other representations or warranties which
Borrowers shall now or hereafter give, or cause to be given, to Agent and
Lenders.

 

97

 

 

8.13 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Borrower or Obligor or any of its Subsidiaries is in violation of any Sanctions.
No Borrower or Obligor nor any of its Subsidiaries nor, to the knowledge of such
Borrower or Obligor, any director, officer, employee, agent or Affiliate of such
Borrower or Obligor or such Subsidiary (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has any assets located in Sanctioned Entities, or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. Each of the Borrowers and Obligors and their respective
Subsidiaries have implemented and maintain in effect policies and procedures
designed to ensure compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. Each of the Borrowers and Obligors and their
respective Subsidiaries, and to the knowledge of each such Borrower or Obligor,
each director, officer, employee, agent and Affiliate of each such Borrower or
Obligor and each such Subsidiary, is in compliance with all Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of any Loan
made or Letter of Credit Accommodations issued hereunder will be used to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in
any manner that would result in a violation of any Sanction, Anti-Corruption Law
or Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction).
Notwithstanding the foregoing, this Section shall not be made by nor apply to
any Person that is registered or created under the laws of Canada or any
province or territory thereof and that carries on business in whole or in part
in Canada within the meaning of Section 2 of the Foreign Extraterritorial
Measures (United States) Order, 1992 passed under the Foreign Extraterritorial
Measures Act (Canada) in so far as this Section would result in a violation of
or conflict with the Foreign Extraterritorial Measures Act (Canada) or any
similar law. No litigation, regulatory or administrative proceedings of or
before any court, tribunal or agency with respect to any Anti-Corruption Laws or
Anti-Money Laundering Laws Sanctions have been started or (to the best of its
knowledge and belief) threatened against any Borrower or Obligor or any its
Subsidiaries. No Borrower or Obligor has received notice of any action, suit,
proceeding or investigation against it with respect to Sanctions.

 

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS.

 

9.1 Maintenance of Existence. Each Borrower shall at all times preserve, renew
and keep in full, force and effect its corporate or limited liability company
existence and rights and franchises with respect thereto and maintain in full
force and effect all permits, licenses, trademarks, trade names, approvals,
authorizations, leases and contracts necessary to carry on the business as
presently or proposed to be conducted, except as otherwise permitted under this
Agreement. No Borrower will change its organizational identification number,
jurisdiction of organization or organizational identity, in each case, unless
the Agent shall have received at least thirty (30) days prior written notice of
such change and the Agent shall have acknowledged in writing that either (1)
such change will not adversely affect the validity, perfection or priority of
the Agent’s security interest in the Collateral, or (2) any reasonable action
requested by the Agent in connection therewith has been completed or taken
(including any action to continue the perfection of any liens in favor of the
Agent, on behalf of the Secured Parties, in any Collateral). Each Borrower shall
give Agent thirty (30) days prior written notice of any proposed change in its
corporate or limited liability company name, which notice shall set forth the
new name and such Borrower shall deliver to Agent a copy of the amendment to the
Certificate of Incorporation or Formation, Articles of Incorporation or
Memorandum of Association, as applicable, of such Borrower providing for the
name change certified by the Secretary of State, the Ministry of Government
Services (Ontario), Companies House (United Kingdom) or other applicable
Governmental Authority of the jurisdiction of incorporation or formation of such
Borrower as soon as it is available.

 

98

 

 

9.2 New Collateral Locations. Any U.S. Borrower may open any new location within
the United States, any Canadian Borrower may open any new location within
Canada, and UK Borrower may open any new location within England, in each case,
provided such Borrower: (a) gives Agent ten (10) days prior written notice of
the intended opening of any such new location; and (b) executes and delivers, or
causes to be executed and delivered, to Agent such agreements, documents, and
instruments as Agent may deem reasonably necessary or desirable to protect its
interests in the Collateral at such location, including, without limitation,
UCC, PPSA or UK Registration Requirements financing statements and, if such
Borrower leases such new location for a term exceeding 120 calendar days,
provides a favorable landlord waiver or subordination.

 

9.3 Compliance with Laws, Regulations, Etc.

 

(a) Each Borrower shall, at all times, comply in all material respects with all
laws, rules, regulations, licenses, permits, approvals and orders applicable to
it and duly observe all requirements of any Governmental Authority, including,
without limitation, the Employee Retirement Security Act of 1974, as amended,
the Occupational Safety and Hazard Act of 1970, as amended, the Occupational
Health and Safety Act (Ontario), as amended, the Fair Labor Standards Act of
1938, as amended, the Employment Standards Act (Ontario), as amended, and all
statutes, rules, regulations, orders, permits and stipulations relating to
environmental pollution and employee health and safety, including, without
limitation, all of the Environmental Laws.

 

(b) Borrowers shall take prompt and appropriate action to respond to any of
Borrowers’ non-compliance (to the extent Borrowers have knowledge thereof or
would have knowledge thereof upon due inquiry) with any of the Environmental
Laws and shall report to Agent on such response.

 

(c) Borrowers shall give both oral and written notice to Agent immediately upon
Borrowers’ receipt of any notice of, or Borrowers’ otherwise obtaining knowledge
of:

 

(i) the occurrence of any event involving the release, spill or discharge,
threatened or actual, of any Hazardous Material by any Borrower or upon any of
its premises; or

 

99

 

 

(ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to:

 

(A) any non-compliance with or violation of any Environmental Law by any
Borrower;

 

(B) the release, spill or discharge, threatened or actual, of any Hazardous
Material by any Borrower or upon any of its premises;

 

(C) the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Materials by any Borrower or
upon any of its premises; or

 

(D) any other environmental, health or safety matter;

 

in each case, which could have a material adverse effect upon any Borrower or
its business, operations or assets or any properties at which any Borrower
transported, stored or disposed of any Hazardous Materials; or

 

(d) Borrowers shall indemnify and hold harmless Agent, Lenders, and their
respective directors, officers, employees, agents, invitees, representatives,
successors and assigns, from and against any and all losses, claims, damages,
liabilities, costs, and expenses (including attorneys’ fees and legal expenses)
directly or indirectly arising out of or attributable to the use, generation,
manufacture, reproduction, storage, release, threatened release, spill,
discharge, disposal or presence of a Hazardous Material by any Borrower or upon
any of its premises, including, without limitation, the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
such Borrower and the preparation and implementation of any closure, remedial or
other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

 

(e) To the extent any of the provisions of this Section 9.3 as they pertain to
the Santa Monica Real Estate or the Illinois Real Estate are inconsistent with
the provisions of the applicable deed of trust in favor of Agent and Lenders on
the Santa Monica Real Estate or the Illinois Real Estate, as applicable, the
provisions of such deed of trust shall govern.

 

(f) The Borrowers will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrowers, their respective Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

100

 



 

9.4 Payment of Taxes and Claims. Each Borrower shall duly pay and discharge all
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets, except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and with
respect to which adequate reserves have been set aside on its books. (a) U.S.
Borrowers shall be liable for any tax or penalties imposed on Agent or any
Lender as a result of the financing arrangements provided for herein to U.S.
Borrowers and U.S. Borrowers agree to indemnify and hold Agent and Lenders
harmless with respect to the foregoing, and to repay to Agent and Lenders on
demand the amount thereof, and until paid by U.S. Borrowers such amount shall be
added and deemed part of the U.S. Revolver Loans, (b) Canadian Borrowers shall
be liable for any tax or penalties imposed on Agent or any Lender as a result of
the financing arrangements provided for herein to Canadian Borrowers and
Canadian Borrowers agree to indemnify and hold Agent and Canadian Lenders
harmless with respect to the foregoing, and to repay to Agent and Canadian
Lenders on demand the amount thereof, and until paid by Canadian Borrowers such
amount shall be added and deemed part of the Canadian Revolver Loans and (c) UK
Borrower shall be liable for any tax or penalties imposed on Agent or any Lender
as a result of the financing arrangements provided for herein to UK Borrower and
UK Borrower agrees to indemnify and hold Agent and UK Lenders harmless with
respect to the foregoing, and to repay to Agent and UK Lenders on demand the
amount thereof, and until paid by UK Borrower such amount shall be added and
deemed part of the UK Revolving Loans; provided, that, nothing contained herein
shall be construed to require Borrowers to pay any Excluded Taxes. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.

 

9.5 Insurance. Borrowers shall, at all times, maintain with financially sound
and reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Agent as to form, amount and insurer.
Borrowers shall furnish certificates, policies or endorsements to Agent as Agent
shall require as proof of such insurance, and, if Borrowers fail to do so, Agent
is authorized, but not required, to obtain such insurance at the expense of
Borrowers. All policies shall provide for at least thirty (30) days prior
written notice (or such other amount of notice as agreed to by Agent in its
Permitted Discretion) to Agent of any cancellation or reduction of coverage and
that Agent may act as attorney for Borrowers in obtaining, and at any time an
Event of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. Borrowers shall cause Agent to be named
as a loss payee and an additional insured (but without any liability for any
premiums) under such insurance policies and Borrowers shall obtain
non-contributory lender’s loss payable endorsements to all insurance policies in
form and substance satisfactory to Agent. Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Agent, for the ratable benefit of Lenders, as its interests may appear and
further specify that Agent shall be paid regardless of any act or omission by
Borrowers or any of their affiliates. Subject to the provisions of the deeds of
trust executed in favor of Agent in connection herewith, at its option, Agent
may apply any insurance proceeds received by Agent at any time to the cost of
repairs or replacement of Collateral and/or to payment of the Obligations (or,
with respect to Collateral of the Canadian Borrowers, to payment of the Canadian
Obligations and with respect to Collateral of UK Borrower, to payment of the UK
Obligations), whether or not then due, in any order and in such manner as Agent
may determine or hold such proceeds as cash collateral for the Obligations (or
Canadian Obligations and UK Obligations, as applicable). Borrowers shall
maintain flood insurance with respect to any real property which constitutes
Collateral as requested by any Lender to the extent necessary to comply with any
applicable law or regulation.

 

101

 

 

9.6 Financial Statements and Other Information.

 

(a) Borrowers shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of Borrowers and their subsidiaries (if any) in
accordance with GAAP and Borrowers shall furnish or cause to be furnished to
Agent: (i) on or before the earlier of the forty-fifth (45th) day after the end
of each fiscal month or, for any fiscal month ending on the last day of a fiscal
quarter, the date on which U.S. Borrowers file their Form 10Q with the
Securities and Exchange Commission for such fiscal quarter, monthly unaudited
internally prepared consolidated and consolidating financial statements
(including in each case balance sheets, statements of income and loss,
statements of cash flow and statements of shareholders’ equity) as of the end of
and through such fiscal month, all in reasonable detail, which financial
statements shall be prepared honestly and in good faith (provided that where
such fiscal month does not end on the last day of a fiscal quarter, Agent
understands that such financial statements are based upon preliminary
information available at the time of preparation of such financial statements
and may therefore not be complete and fairly present the financial position and
the results of the operations of Borrowers and their subsidiaries, provided,
that, if the average daily Excess Availability during any fiscal quarter (as
determined on the dates on which Agent approves the weekly borrowing base
certificates provided pursuant to clause (a) of Section 7.1 hereof) is not less
than the greater of Twelve Million Five Hundred Thousand Dollars ($12,500,000)
or ten percent (10%) of the amount available to be borrowed pursuant to clause
(a) of Section 2.1 hereof, (but in any event no more than ten percent (10%) of
the Maximum Credit) and so long as no Event of Default has occurred and is
continuing, then during the immediately following fiscal quarter, such financial
statements may be provided on a fiscal quarter basis on or before the earlier of
the forty-fifth (45th) day after the end of such fiscal quarter or the date on
which U.S. Borrowers file their Form 10Q with the Securities and Exchange
Commission for such fiscal quarter, (ii) within ninety (90) days after the end
of each fiscal year, audited consolidated and consolidating financial statements
of Borrowers and their subsidiaries (including in each case balance sheets,
statements of income and loss, statements of cash flow and statements of
shareholders’ equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting the financial position and the results of the
operations of Borrowers and their subsidiaries as of the end of and for such
fiscal year, together with the opinion of independent certified public
accountants, which accountants shall be an independent accounting firm selected
by Borrowers and reasonably acceptable to Agent, that such financial statements
have been prepared in accordance with GAAP, and present fairly the results of
operations and financial condition of Borrowers and their subsidiaries as of the
end of and for the fiscal year then ended, and (iii) at Agent’s request, within
thirty (30) days after the start of each fiscal year, Projections, in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent, for the forthcoming fiscal year, quarter by quarter.
Annual and quarterly financials delivered in accordance with this Section 9.6(a)
shall be certified by the chief financial officer of PCM as being such officer’s
good faith estimate of the financial performance of Borrowers during the periods
covered thereby. Notwithstanding anything to the contrary contained herein, with
respect to Projections Borrowers represent only that such information (x) was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered, (y) involves certain risks and uncertainties, and (z) projected
results may differ materially from those contained in any financial statements,
SEC, OSC, FCA, PRA or Companies House (United Kingdom) filings or other reports
of Borrowers.

 

102

 

 

(b) Borrowers shall promptly notify Agent in writing of the details of (i) any
loss, damage, investigation, action, suit, proceeding or claim which involves an
amount in excess of Two Million Dollars ($2,000,000) and relates to the
Collateral or any other property which is security for the Obligations or which
would result in any material adverse change in the Borrowers’ business,
properties, assets, goodwill or condition, financial or otherwise and (ii) the
occurrence of any Event of Default or event which, with the passage of time or
giving of notice or both, would constitute an Event of Default.

 

(c) Borrowers shall promptly after the sending or filing thereof furnish or
cause to be furnished to Agent copies of all financial reports which Borrowers
send to their stockholders generally and copies of all reports and registration
statements which Borrowers file with the SEC, OSC, FCA, PRA or Companies House
(United Kingdom), any national or provincial securities exchange or commission
or the Financial Industry Regulatory Authority, Inc.

 

(d) Borrowers shall furnish or cause to be furnished to Agent such budgets,
forecasts, projections and other information in respect of the Collateral and
the business of Borrowers, as Agent may, from time to time, reasonably request.
Agent and Lenders are hereby authorized to deliver a copy of any financial
statement or any other information relating to the business of Borrowers to any
court or other government agency with jurisdiction over Agent or such Lenders
or, subject to Section 13.5 below, to any participant or assignee or prospective
participant or assignee. Any documents, schedules, invoices or other papers
delivered to Agent may be destroyed or otherwise disposed of by Agent one (1)
year after the same are delivered to Agent, except as otherwise designated by
Borrowers to Agent in writing.

 

(e) Borrowers shall deliver a Compliance Certificate at the same time they
deliver the financial statements required under Section 9.6(a).

 

(f) Borrowers shall promptly notify Agent in writing of the details of any
amendment, restatement, supplement or other modification to any of the Joint
Venture Documents and shall promptly provide Agent with a copy of any such
amendment, restatement, supplement or modification.

 

103

 

 

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower shall
not, directly or indirectly, (a) merge or amalgamate into or with or consolidate
with any other Person or permit any other Person to merge or amalgamate into or
with or consolidate with it, provided, that (A) any U.S. Borrower may merge or
amalgamate into or with or consolidate with any U.S. Borrower upon not less than
twenty (20) days prior written notice to Agent, (B) any Canadian Borrower may
merge or amalgamate into or with or consolidate with another Canadian Borrower
upon not less than twenty (20) days prior written notice to Agent, (C) UK
Borrower may merge or amalgamate into or with or consolidate with any Person
that hereafter joins this Agreement as a “UK Borrower” hereunder upon not less
than twenty (20) days prior written notice to Agent, and (D) any Borrower may
merge or amalgamate into or consolidate with another Person that is not a
Borrower hereunder to effect a transaction permitted under Section 9.10(d) below
so long as the Borrower is the surviving entity, (b) unless otherwise consented
to by Agent in writing, which consent shall not be unreasonably withheld or
delayed, sell, assign, lease, transfer, abandon or otherwise dispose of any
capital stock of a subsidiary or indebtedness to any other Person or any of its
assets to any other Person (except for (i) sales of Inventory in the ordinary
course of business, (ii) the disposition of worn-out or obsolete Equipment or
Equipment no longer used in the business of such Borrower so long as (A) if an
Event of Default exists or has occurred and is continuing, any proceeds are paid
to Agent, for the ratable benefit of U.S. Lenders in the case of U.S. Borrowers,
Canadian Lenders in the case of Canadian Borrowers and UK Lenders in the case of
UK Borrower, and (B) such sales for all Borrowers do not involve Equipment
having an aggregate fair market value in excess of Two Million Five Hundred
Thousand Dollars ($2,500,000) for all such Equipment disposed of in any single
transaction or in excess of Seven Million Five Hundred Thousand Dollars
($7,500,000) for all such Equipment disposed of in any fiscal year of Borrowers,
(iii) a sale of the Santa Monica Real Estate to the extent permitted under
Section 2.6(a), (iv) a sale of the Illinois Real Estate to the extent permitted
under Section 2.6(b) and (v) any sale, assignment, lease, transfer, or other
disposition of assets from a U.S. Borrower to any other U.S. Borrower, a
Canadian Borrower to any other Canadian Borrower or UK Borrower to any Person
that hereafter joins this Agreement as a “UK Borrower” hereunder, (c) form or
acquire any subsidiaries (except as provided in Section 9.10(d) below), or (d)
wind up, liquidate or dissolve or (e) agree to do any of the foregoing.

 

9.8 Encumbrances. Borrowers shall not create, incur, assume or suffer to exist
any security interest, mortgage, pledge, lien, charge or other encumbrance of
any nature whatsoever on any of their assets or properties, including, without
limitation, the Collateral, except:

 

(a) the liens and security interests of Agent for itself and the benefit of
Secured Parties;

 

(b) liens securing the payment of taxes, either not yet delinquent or the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to Borrowers and with respect to which adequate
reserves have been set aside on their books;

 

(c) security deposits in the ordinary course of business;

 

(d) non-consensual statutory liens (other than liens securing the payment of
taxes or with respect to Canadian Pension Plans (save for contribution amounts
not yet due)) arising in the ordinary course of Borrowers’ business to the
extent:

 

(i) such liens secure obligations which are not overdue; or

 

(ii) such liens secure obligations relating to claims or liabilities which are
fully insured and being defended at the sole cost and expense and at the sole
risk of the insurer (subject to applicable deductibles) or being contested in
good faith by appropriate proceedings diligently pursued and available to
Borrowers, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on their books;

 

104

 



 

(e) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of real property which do not interfere in any material
respect with the use of such real property or ordinary conduct of the business
of Borrowers as presently conducted thereon or materially impair the value of
the real property which may be subject thereto;

 

(f) purchase money security interests in Equipment (including capital leases)
and purchase money mortgages on real estate, and any refinancings,
modifications, extensions, renewals and replacements thereof, so long as such
security interests and mortgages do not apply to any property of Borrowers other
than the Equipment or real estate so acquired and any additions or accessions
thereto or proceeds thereof, and the indebtedness secured thereby does not
exceed the cost of the Equipment or real estate so acquired, as the case may be;

 

(g) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(h) the security interests and liens set forth on Schedule 8.4 hereto;

 

(i) liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 9.9 hereof; and

 

(j) Liens in favor of Castle Pines securing the Castle Pines Secured
Obligations, subject to the terms of the Castle Pines Intercreditor Agreement.

 

9.9 Indebtedness. Borrowers shall not incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, any obligations or
indebtedness, except:

 

(a) the Obligations;

 

(b) trade obligations, operating lease obligations and other obligations
incurred in the ordinary course of the Borrowers’ business and not for borrowed
money, together with normal accruals in the ordinary course of business not yet
due and payable, or with respect to which the Borrowers are contesting in good
faith the amount or validity thereof by appropriate proceedings diligently
pursued and available to Borrowers, and with respect to which adequate reserves
have been set aside on their books;

 

(c) purchase money indebtedness (including capital leases) to the extent not
incurred or secured by liens (including capital leases) in violation of any
other provision of this Agreement;

 

105

 

 

(d) obligations or indebtedness set forth on Schedule 9.9 hereto; provided,
that, (i) Borrowers may only make regularly scheduled payments of principal and
interest in respect of such indebtedness in accordance with the terms of the
agreement or instrument evidencing or giving rise to such indebtedness as in
effect on the date hereof, (ii) Borrowers shall not, directly or indirectly, (A)
amend, modify, alter or change the terms of such indebtedness or any agreement,
document or instrument related thereto as in effect on the date hereof, or (B)
except as otherwise permitted under this Agreement, redeem, retire, defease,
purchase or otherwise acquire such indebtedness, or set aside or otherwise
deposit or invest any sums for such purpose, and (iii) Borrowers shall furnish
to Agent all notices or demands in connection with such indebtedness either
received by Borrowers or on their behalf, promptly after the receipt thereof, or
sent by Borrowers or on their behalf, concurrently with the sending thereof, as
the case may be;

 

(e) (i) indebtedness of any U.S. Borrower owing to another U.S. Borrower, (ii)
indebtedness of any Canadian Borrower owing to another Canadian Borrower or to
UK Borrower, (iii) indebtedness of UK Borrower owing to a Canadian Borrower to
any Person that hereafter joins this Agreement as a “UK Borrower” hereunder,
(iv) indebtedness of any U.S. Borrower owing to a Canadian Borrower or UK
Borrower so long as such indebtedness is subordinated to the Obligations in a
manner satisfactory to Agent, and (v) indebtedness of any Canadian Borrower or
UK Borrower owing to a U.S. Borrower to the extent permitted under Section
9.10(g);

 

(f) any obligations or indebtedness of Borrowers on account of the deferred
payment of the Total Consideration (as defined in Section 9.10 hereof) or any
earn-outs or similar contingent payments in connection with the acquisition of a
Target (as defined in Section 9.10 hereof), to the extent permitted in Section
9.10(d) hereof; provided, however, that no payments may be made by Borrowers on
account thereof (other than with respect to the earn-out payable in connection
with the acquisition of Collab9) unless both before and immediately after giving
effect to such payment, Borrowers have at least $10,000,000 in Excess
Availability;

 

(g) indebtedness to the Canadian federal government in an aggregate sum not to
exceed Two Million Dollars ($2,000,000) (Canadian) on account of advances made
by the Canadian federal government against rebates payable by it to Borrowers;

 

(h) indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), or Cash
Management Services;

 

(i) unsecured indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business;

 

(j) indebtedness of any Borrower entered into in the ordinary course of business
pursuant to a Hedge Agreement; provided, that, (i) such arrangements are with a
Bank Product Provider, (ii) such arrangements are not for speculative purposes,
and (iii) such indebtedness shall be unsecured, except to the extent such
indebtedness constitutes part of the Obligations arising under or pursuant to
Hedge Agreements with a Bank Product Provider that are secured under the terms
hereof;

 

106

 

 

(k) indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Borrower, so long as the amount of such indebtedness is
not in excess of the amount of the unpaid cost of (including all finance charges
owed to any such Person), and shall be incurred only to defer the cost of, such
insurance for the years in which such indebtedness is incurred and such
indebtedness is outstanding only during such years; and

 

(l) the Castle Pines Secured Obligations in an amount not to exceed $50,000,000
at any time, subject to the terms of the Castle Pines Intercreditor Agreement.

 

9.10 Loans, Investments, Guarantees, Etc. Borrowers shall not, directly or
indirectly, make any loans or advance money or property to any person, or invest
in (by capital contribution, dividend or otherwise) or purchase or repurchase
the stock or indebtedness or all or a substantial part of the assets or property
of any person, or guarantee, assume, endorse, or otherwise become responsible
for (directly or indirectly) the indebtedness, performance, obligations or
dividends of any Person or agree to do any of the foregoing, except:

 

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

 

(b) investments in:

 

(i) short-term direct obligations of the United States, Canadian or British
Government;

 

(ii) negotiable certificates of deposit or guaranteed investment certificates
issued by any bank satisfactory to Agent, payable to the order of the Borrowers
or to bearer and delivered to Agent;

 

(iii) commercial paper rated A1 or P1; provided, that, as to any of the
foregoing, unless waived in writing by Agent, Borrowers shall take such actions
as are deemed necessary by Agent to perfect the security interest of Agent and
Lenders in such investments;

 

(c) the guarantees set forth in the Information Certificates;

 

(d) Borrowers may (A) acquire not less than a majority of the issued and
outstanding capital stock of another Person, or all or a substantial part of the
assets of another Person or of a division of another Person (each, a “Target”)
directly or indirectly through a New Subsidiary (as defined below), through
another subsidiary or subsidiaries formed for the purpose of effecting any such
acquisition in a single or series of related transactions, or through any other
subsidiary of a Borrower, and (B) form a new wholly-owned subsidiary (a “New
Subsidiary”) and make investments in such New Subsidiary (“Subsidiary
Investments”), in each case, subject to the satisfaction in full of all of the
following conditions precedent:

 

107

 

 

(i) The subject Target or New Subsidiary (as applicable) shall be in the same or
similar type of business as Borrowers;

 

(ii) The aggregate sum of (A) the purchase price for the subject Target and any
related Targets plus any other consideration payable in connection with the sale
of the Target and any related Targets, excluding any earn-outs and similar
contingent payments, excluding any obligations or indebtedness of the Target
that are assumed (as permitted by Section 9.9 hereof) and excluding any capital
stock of PCM (the “Total Consideration”) or the amount of the subject Subsidiary
Investments (as applicable), plus (B) the aggregate sum of the Total
Consideration for all other Targets acquired by Borrowers after the date hereof
shall not exceed Seventy Million Dollars ($70,000,000) during the term of this
Agreement after the date hereof and Thirty Million Dollars ($30,000,000) during
any fiscal year; provided, however, if the Payment Conditions are satisfied with
respect to any such acquisition or investment, the Total Consideration for such
acquisition or investment shall not count against the limitations set forth in
this Section 9.10(d)(ii).

 

(iii) As of the date of the acquisition of the subject Target and any related
Targets or the making of the subject Subsidiary Investments (as applicable) and
after giving effect thereto, the Average 30 Day Excess Availability would not be
less than $17,000,000;

 

(iv) The subject Target shall be acquired in accordance with applicable laws
free and clear of any security interest, mortgage, pledge, lien, charge or other
encumbrance except as permitted in Section 9.8 hereof, and free and clear of any
obligations or indebtedness except as permitted in Section 9.9 hereof;

 

(v) Any portion of the Total Consideration (excluding any earn-outs and similar
contingent payments) that is not payable on the closing of the acquisition of
the subject Target shall, to the extent a Borrower is obligated to make payment
thereof, be subordinated in a manner satisfactory to Agent or, at Borrowers’
option, Agent may establish an Availability Reserve for such portion of the
Total Consideration;

 

(vi) The subject Target and the Person acquiring the subject Target or the
subject New Subsidiary (as applicable) shall guarantee the Obligations, and the
assets and capital stock of the subject Target and such Person or the subject
New Subsidiary (as applicable) shall be pledged to Agent, all pursuant to
documents in form and substance satisfactory to Agent and in accordance with
Section 9.20; provided, that if such Target, Person acquiring the subject Target
or subject New Subsidiary is incorporated or organized under the laws of Canada
or any territory or province thereof or the laws of England and Wales, such
guarantee shall be limited to the Canadian Obligations and UK Obligations.

 

(vii) No Event of Default, or event that with notice or lapse of time or both
would constitute an Event of Default, shall have occurred and be continuing or
would result from the acquisition of the subject Target or the making of the
subject Subsidiary Investments (as applicable);

 

108

 

 

(viii) Borrowers shall give prior written notice to Agent of the acquisition of
the subject Target or the making of the subject Subsidiary Investments as soon
as reasonably practicable, but in no event less than fifteen (15) calendar days
prior to the closing thereof if the Total Consideration for the subject Target
and any related Targets or the amount of the Subsidiary Investments (as
applicable) is greater than Five Million Dollars ($5,000,000);

 

(ix) Agent shall have received true, correct and complete copies of the
acquisition agreement(s) for the subject Target and all exhibits, schedules,
documents and other agreements relating thereto, together with such financial
and other information concerning the subject Target as Agent may reasonably
request; and

 

(x) Agent shall have received such further agreements, documents and
instruments, and such further acts shall have been completed, with respect to
the subject Target or New Subsidiary (as applicable), as required by Section
9.17 hereof.

 

At PCM’s request, but only at the sole election of all Lenders, the subject
Target or the Person acquiring the subject Target or the subject New Subsidiary
(as applicable) may be added as a U.S. Borrower, a Canadian Borrower or UK
Borrower hereunder, as applicable, by executing and delivering a Joinder
Agreement. Upon execution and delivery thereof, such Person shall become a U.S.
Borrower, a Canadian Borrower or UK Borrower hereunder, as applicable, and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Financing Agreements. Regardless of whether the subject
Target or the Person acquiring the subject Target or the subject New Subsidiary
(as applicable) is or becomes a borrower hereunder, and regardless of whether
the Accounts and Inventory of the subject Target or New Subsidiary qualify under
the definition of “Eligible Accounts” and “Eligible Inventory” in this
Agreement, the inclusion of such Accounts and Inventory in Eligible Accounts and
Eligible Inventory shall be subject to:

 

(xi) Agent’s receipt and approval of full written appraisals as to the inventory
of the subject Target or New Subsidiary in form, scope and methodology
reasonable acceptable to Agent and by an appraiser reasonably acceptable to
Agent, addressed to Agent, and upon which Agent is expressly permitted to rely;

 

(xii) The completion of a field examination by Agent of the subject Target or
New Subsidiary with results reasonably satisfactory to Agent;

 

(xiii) Such additional eligibility criteria, Availability Reserves and
percentage advance rates as Agent shall establish in its commercially reasonable
discretion in light of the foregoing appraisals and field examination; and

 

(xiv) The chief executive office and jurisdiction of organization of the subject
Target or New Subsidiary (as applicable) shall be in the United States or Canada
(or England if such Person is incorporated or organized under the laws of
England and Wales), and in any event, only those Accounts generated and invoiced
from the United States or Canada (or England if such Person is incorporated or
organized under the laws of England and Wales) and that Inventory located in the
United States or Canada (or England if such Person is incorporated or organized
under the laws of England and Wales) may be deemed Eligible Accounts or Eligible
Inventory;

 

109

 



 

(e) (i) subject to any applicable subordination requirement set forth in Section
9.9(e), any Borrower may make loans or advances to, or investments in, a U.S.
Borrower, and may guaranty, assume, endorse or otherwise become responsible for
the indebtedness or obligations of a U.S. Borrower, and (ii) any Canadian
Borrower or UK Borrower may make loans or advances to, or investments in,
another Canadian Borrower or UK Borrower, and may guaranty, assume, endorse or
otherwise become responsible for the indebtedness or obligations of another
Canadian Borrower or UK Borrower.

 

(f) Borrowers may make advances to their employees not to exceed Two Million
Dollars ($2,000,000) in the aggregate outstanding (for all Borrowers) at any
time;

 

(g) U.S. Borrowers may make loans or advances to, or investments in, any
Canadian Borrower or UK Borrower, so long as: (i) such Canadian Borrower or UK
Borrower is a wholly owned subsidiary of PCM; (ii) the aggregate amount of all
such loans, advances and investments, net of any repayments of such loans,
advances and investments, does not exceed $15,000,000 during the term of this
Agreement after the date hereof; and (iii) no Event of Default has occurred and
is continuing at the time of any such loan, advance or investment, or would
result therefrom; provided, however, that Investments made by the U.S. Borrowers
in the UK Borrower in connection with the Disclosed Acquisitions, in each case,
solely in the amount necessary to allow UK Borrower to pay the initial cash
consideration payable in connection with such acquisition or subsequent earn-out
consideration, shall not be counted against the above-referenced $15,000,000
limitation, so long as (A) such acquisition and such earn-out are permitted
hereunder, and (B) such Investment is made substantially concurrently with the
consummation of the applicable acquisition or required earn-out provisions (it
being understood that any proceeds of such Investments not used to pay the cash
consideration payable in connection with the applicable acquisition shall be
returned and/or repaid to the applicable U.S. Borrower).

 

(h) Borrowers may make loans or advances to, or investments in, any Affiliate
(other than a Canadian Borrower or UK Borrower), so long as: (i) such Affiliate
is a wholly owned subsidiary of PCM; (ii) the aggregate amount of all such
loans, advances and investments, net of any repayments of such loans, advances
and investments, does not exceed $5,000,000 during the term of this Agreement
after the date hereof; and (iii) no Event of Default has occurred and is
continuing at the time of any such loan, advance or investment, or would result
therefrom;

 

(i) Borrowers may make acquisitions of or investments in properties numbered 1
through 3 listed on Schedule 9.10, so long as (i) the aggregate amount of such
acquisitions and investments, together with any acquisition costs, property
improvements and purchase money financing related thereto (excluding
acquisitions, investments, costs or improvements made from the identifiable net
proceeds of the sale or refinance of the Real Estate within 180 days of receipt
by Borrowers of the net proceeds thereof), does not exceed $20,000,000 during
the term of this Agreement after the date hereof, (ii) the Borrowers have at
least $10,000,000 in Excess Availability both before and after giving effect to
each such acquisition or investment, and (iii) no Event of Default has occurred
and is continuing at the time of any such acquisition or investment, or would
result therefrom;

 

110

 



 

(j) Borrowers may make acquisitions of or investments in the properties numbered
4 and 5 listed on Schedule 9.10, so long as: (i) the Borrowers have at least
$10,000,000 in Excess Availability both before and after giving effect to each
such acquisition or investment, and (ii) no Event of Default has occurred and is
continuing at the time of any such acquisition or investment, or would result
therefrom;

 

(k) Borrowers may make acquisitions of or investments in real estate, in each
case, to the extent made from the net proceeds of the sale or refinancing of the
Real Estate, so long as: (i) the Borrowers have at least $10,000,000 in Excess
Availability both before and after giving effect to each such acquisition or
investment, and (ii) no Event of Default has occurred and is continuing at the
time of any such acquisition or investment, or would result therefrom;

 

(l) the Borrowers may guarantee the Canadian Obligations and UK Obligations
pursuant to the Financing Agreements; and

 

(m) performance guarantees provided by PCM Sales and PCM pursuant to the Joint
Venture Documents, as in effect as of the First Amendment Effective Date.

 

9.11 Dividends and Redemptions. Borrowers shall not, directly or indirectly,
declare or pay any dividends on account of any shares of any class of capital
stock of Borrowers now or hereafter outstanding (except, directly or indirectly,
to PCM), or set aside or otherwise deposit or invest any sums for such purpose,
or redeem, retire, defease, purchase, repurchase, recapitalize or otherwise
acquire (except, directly or indirectly, from PCM) any shares of any class of
capital stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration other than common stock or apply or set apart any
sum, or make any other distribution (by reduction of capital or otherwise) in
respect of any such shares (except, directly or indirectly, to PCM) or agree to
do any of the foregoing; provided, that, PCM may, so long as no Event of Default
has occurred and is continuing or would result from any such repurchase or
payment, (a) repurchase a portion of its capital stock and pay dividends on
account of its capital stock in an aggregate amount not to exceed Fifteen
Million Dollars ($15,000,000) from and after the date hereof so long as the
Average 30 Day Excess Availability after giving effect to any such repurchase or
payment is not less than the Excess Availability Threshold then in effect on the
date of such repurchase or payment, and (b) repurchase a portion of its capital
stock and pay dividends on account of its capital stock so long as the Payment
Conditions are satisfied with respect to such repurchase or dividend.

 

9.12 Transactions with Affiliates. Borrowers shall not enter into any
transaction for the purchase, sale or exchange of property or the rendering of
any service to or by any Affiliate, except (a) transactions between U.S.
Borrowers, (b) transactions between Canadian Borrowers or between Canadian
Borrowers and UK Borrower, or (c) in the ordinary course of and pursuant to the
reasonable requirements of Borrowers’ business and upon fair and reasonable
terms no less favorable to the Borrowers than Borrowers would obtain in a
comparable arm’s length transaction with an unaffiliated person.

 

111

 



 

9.13 Additional Accounts. Borrowers shall not, directly or indirectly, open,
establish or maintain any deposit account, investment account, credit card or
check processing account or any other account with any bank or other financial
institution, other than the Blocked Accounts and the accounts set forth in the
Information Certificates, except: (a) as to any new or additional Blocked
Accounts and other such new or additional accounts which contain any Collateral
or proceeds thereof, with the prior written consent of Agent and subject to such
conditions thereto as Agent may establish and (b) as to any accounts used by
Borrowers to make payments of payroll, taxes or other obligations to third
parties, after prior written notice to Agent.

 

9.14 Compliance with ERISA; Canadian Pension Plans. (a) Borrowers shall not with
respect to any “employee pension benefit plans” maintained by Borrowers or any
of their ERISA Affiliates:

 

(a) (i) terminate any of such employee pension benefit plans so as to incur any
liability to the Pension Benefit Guaranty Corporation established pursuant to
ERISA;

 

(ii) allow or fail to correct promptly after discovery thereof any prohibited
transaction involving any of such employee pension benefit plans or any trust
created thereunder which would subject Borrowers or such ERISA Affiliate to a
tax or penalty or other liability on prohibited transactions imposed under
Section 4975 of the Code or ERISA;

 

(iii) fail to pay to any such employee pension benefit plan any contribution
which they are obligated to pay under Section 302 of ERISA, Section 412 of the
Code or the terms of such plan;

 

(iv) allow or suffer to exist any accumulated funding deficiency, whether or not
waived, with respect to any such employee pension benefit plan;

 

(v) allow or suffer to exist any occurrence of a reportable event or any other
event or condition which presents a material risk of termination by the Pension
Benefit Guaranty Corporation of any such employee pension benefit plan that is a
single employer plan, which termination could result in any liability to the
Pension Benefit Guaranty Corporation; or

 

(vi) incur any withdrawal liability with respect to any multiemployer pension
plan.

 

(b) As used in this Section 9.14, the term “employee pension benefit plans,”
“employee benefit plans”, “accumulated funding deficiency” and “reportable
event” shall have the respective meanings assigned to them in ERISA, and the
term “prohibited transaction” shall have the meaning assigned to it in Section
4975 of the Code and ERISA.

 

112

 

 

(c) No Borrower shall: (i) contribute to or assume an obligation to contribute
to any Canadian Defined Benefit Pension Plan, without the prior written consent
of Agent; or (ii) acquire an interest in any Person if such Person sponsors,
maintains or contributes to, or at any time in the five-year period preceding
such acquisition has sponsored, maintained, or contributed to a Canadian Defined
Benefit Pension Plan, without the prior written consent of Agent.

 

9.15 Fixed Charge Coverage Ratio. If as of any date of determination a FCCR
Triggering Event shall have occurred, Borrowers shall have a Fixed Charge
Coverage Ratio, calculated as of the end of the last quarter (on a trailing
four-quarter basis) immediately preceding such date of determination for which
financial statements have most recently been delivered pursuant to Section
9.6(a)(i), of at least 1.0:1.0.

 

9.16 Costs and Expenses. Borrowers shall pay to Agent, for itself and the
ratable benefit of Secured Parties, on demand all reasonable costs, expenses,
filing fees and taxes paid or payable in connection with the preparation,
negotiation, execution, delivery, recording, administration, collection,
liquidation, enforcement and defense of the Obligations, Agent’s and Lenders’
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including, but not limited to:

 

(a) all reasonable costs and expenses of filing or recording (including Uniform
Commercial Code financing statement filing taxes and fees, documentary taxes,
intangibles taxes and mortgage recording taxes and fees, if applicable);

 

(b) all reasonable costs and expenses and fees for title insurance and other
insurance premiums, environmental audits, surveys, assessments, engineering
reports and inspections, appraisal fees and search fees;

 

(c) reasonable costs and expenses of remitting loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the Blocked
Accounts, together with Agent’s and Lender’s customary charges and fees with
respect thereto;

 

(d) customary charges, fees or expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations;

 

(e) reasonable costs and expenses of preserving and protecting the Collateral;

 

(f) reasonable costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of Agent,
for itself and the ratable benefit of Secured Parties, selling or otherwise
realizing upon the Collateral, and otherwise enforcing the provisions of this
Agreement and the other Financing Agreements or defending any claims made or
threatened against Agent and/or Lenders arising out of the transactions
contemplated hereby and thereby (including, without limitation, preparations for
and consultations concerning any such matters);

 

113

 



 

(g) all reasonable out-of-pocket expenses and costs incurred by Agent’s
examiners or internal or external auditors in the conduct of their periodic
field examinations of the Collateral and Borrowers’ operations, plus a per diem
charge at the rate of One Thousand Dollars ($1,000) per person per day for such
examiners or internal or external auditors in the field and office; and

 

(h) the reasonable fees and disbursements of counsel (including legal
assistants) to Agent in connection with any of the foregoing.

 

In addition to the foregoing, the Borrowers shall pay the Agent’s and each
Lender’s reasonable documented costs and expenses (including reasonable
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an insolvency proceeding concerning any
Borrower or in exercising rights or remedies under the Financing Agreements), or
defending the Financing Agreements, irrespective of whether a lawsuit or other
adverse proceeding is brought, or in taking any enforcement action with respect
to the Collateral.

 

9.17 Further Assurances. At the request of Agent or any Lender at any time and
from time to time, Borrowers shall, at their expense, duly execute and deliver,
or cause to be duly executed and delivered, such further agreements, documents
and instruments, and do or cause to be done such further acts as may be
necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements. Agent may at any time and from time to time request a certificate
from an officer of Borrowers representing on behalf of Borrowers that all
conditions precedent to the making of Loans and providing Letter of Credit
Accommodations contained herein are satisfied. In the event of such request by
Agent, Agent and Lenders may, at Agent’s option, cease to make any further Loans
or provide any further Letter of Credit Accommodations until Agent has received
such certificate and, in addition, Agent has determined that such conditions are
satisfied. Where permitted by law, Borrowers hereby authorizes Agent and any
Lender to execute and file one or more UCC, PPSA, or UK Registration
Requirements financing statements signed only by Agent and any Lender as deemed
appropriate by Agent to perfect Agent’s and Lender’s security interests in the
Collateral. Notwithstanding anything to the contrary herein, no real estate may
be added as collateral hereunder unless Agent or Borrowers have given at least
45 days prior written notice to the Lenders of the intent to add such real
estate as collateral, and the Agent has confirmed that flood insurance due
diligence and compliance has been completed in a manner reasonably satisfactory
to all Lenders.

 

9.18 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Borrower and Obligor will, and will cause each of its Subsidiaries to comply
with all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Each Borrower and Obligor and their respective Subsidiaries shall
implement and maintain in effect policies and procedures designed to ensure
compliance by the Borrowers, the Obligors and their respective Subsidiaries and
their respective directors, officers, employees, agents and Affiliates with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the
Borrowers and Obligors shall and shall cause their respective Subsidiaries to
comply with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
Notwithstanding the foregoing, this Section shall not be made by nor apply to
any Person that is registered or created under the laws of Canada or any
province or territory thereof and that carries on business in whole or in part
in Canada within the meaning of Section 2 of the Foreign Extraterritorial
Measures (United States) Order, 1992 passed under the Foreign Extraterritorial
Measures Act (Canada) in so far as this Section would result in a violation of
or conflict with the Foreign Extraterritorial Measures Act (Canada) or any
similar law.

 

114

 



 

9.19 Use of Proceeds. Each Borrower and Obligor will not, and will not permit
any of its Subsidiaries to, use the proceeds of any Loan made hereunder for any
purpose other than (a) on the date hereof, to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for their lawful and permitted purposes;
provided that (x) no part of the proceeds of any Loan or Letter of Credit
Accommodation will be used, directly or indirectly, to make any payments to a
Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, (y) that no part of the
proceeds of any Loan or Letter of Credit Accommodation will be used, directly or
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws or Anti-Money
Laundering Laws, and (z) no Borrower or Obligor shall fund any repayment of the
Obligations with proceeds derived from a transaction prohibited by
Anti-Corruption Law, Anti-Money Laundering Law or any Sanctions or in any manner
which would cause a Borrower or Obligor to be in breach of any Anti-Corruption
Law, Anti-Money Laundering Law or any Sanctions. Notwithstanding the foregoing,
this Section shall not be made by nor apply to any Person that is registered or
created under the laws of Canada or any province or territory thereof and that
carries on business in whole or in part in Canada within the meaning of Section
2 of the Foreign Extraterritorial Measures (United States) Order, 1992 passed
under the Foreign Extraterritorial Measures Act (Canada) in so far as this
Section would result in a violation of or conflict with the Foreign
Extraterritorial Measures Act (Canada) or any similar law.

 

9.20 Formation of Subsidiaries. Each Borrower will, at the time that any
Borrower or Obligor forms any direct or indirect UK Subsidiary, Canadian
Subsidiary or U.S. Subsidiary or acquires any direct or indirect UK Subsidiary,
Canadian Subsidiary or U.S. Subsidiary after the date hereof, within 10 days of
such formation or acquisition (or such later date as permitted by Agent in its
sole discretion): (a) cause any such new Subsidiary that is a U.S. Subsidiary to
become an Obligor hereunder or, at the election of the Lenders, a U.S. Borrower
hereunder, and assume all obligations and liabilities of Obligors or U.S.
Borrowers hereunder, as applicable, and agree to be bound by all of the
provisions of this Agreement as if it had been an original signatory hereto as
an Obligor or U.S. Borrower, as applicable, together with such other security
agreements, as well as appropriate financing statements, all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to liens permitted under Section 9.8
hereof) in and to the assets of such newly formed or acquired Subsidiary unless
expressly not required by the Financing Agreements); (b) cause any such new
Subsidiary that is a Canadian Subsidiary or UK Subsidiary, to become an Obligor
hereunder with respect to the Canadian Obligations and UK Obligations, or, at
the election of the Lenders, a Canadian Borrower or UK Borrower, as applicable,
hereunder, and assume all obligations and liabilities of Obligors, Canadian
Borrowers or UK Borrower hereunder, as applicable, and agree to be bound by all
of the provisions of this Agreement as if it had been an original signatory
hereto as an Obligor, Canadian Borrower or UK Borrower, as applicable, together
with such other security agreements or joinders thereto, as well as appropriate
financing statements, all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
liens permitted under Section 9.8 hereof) in and to the assets of such newly
formed or acquired Subsidiary unless expressly not required by the Financing
Agreements); and (c) provide to Agent all other documentation, including all
“know your customer” or other similar documentation required by any Lender, and
one or more opinions of counsel reasonably satisfactory to Agent, which, in its
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 9.20 shall constitute a
Financing Agreement.

 

115

 

 

9.21 People with Significant Control Regime. Each Borrower shall:

 

(a) within the relevant timeframe, comply with any notice it receives pursuant
to Part 21A of the Companies Act 2006 from any company incorporated in the
United Kingdom whose shares are the subject of a Lien in favour of the Agent;
and

 

(b) promptly provide the Agent with a copy of that notice.

 

9.22 Agreement Regarding Side Letter. Borrowers shall comply with their
obligations, covenants and agreements under that certain side letter entered
into as of the date hereof among Agent, the Lenders and PCM.

 

9.23 Post-Closing Obligations.

 

(a) Form MR01 in respect of the UK Debenture shall be registered at Companies
House within 21 days after the date hereof.

 

(b) Within 60 days after the date hereof (or such later date agreed to by Agent
in its sole discretion), Borrowers shall comply with Section 9.20 with respect
to each of Stack Technology Holdings Ltd, Stack Telecommunications Solutions
Ltd, Stack Data Solutions Ltd and Interconnect Network Systems Ltd, including
without limitation, to add each such entity as a UK Borrower hereunder.

 

(c) (i) Within 90 days after the date hereof (or such later date agreed to by
Agent in its sole discretion), Agent shall have received from the UK Borrower
the agreement entered into by HSBC’s London Branch at which a Blocked Account is
established in the form set out in the UK Supplemental Security Agreement for
the purposes of Section 6.3(a)(ii) hereof.

 

116

 

 

(ii) (A) No later than the earlier of (x) 90 days after the date hereof (or such
later date agreed to by Agent in its sole discretion) or (y) the date in which
clause (i) above is satisfied, UK Borrower shall enter into the UK Supplemental
Security Agreement, in form and substance acceptable to Agent and (B) no later
than 21 days after the date the UK Supplemental Security Agreement is executed
and delivered to Agent, Agent and UK Security Trustee shall have received a copy
of the certificate of registration confirming registration of the UK
Supplemental Security Agreement at Companies House.

 

(iii) Contemporaneously with the delivery of the UK Supplemental Security
Agreement pursuant to clause (ii) above, (A) UK Borrower shall deliver a
directors’ certificate attaching (x) authorizing resolutions; (y) specimen of
the signature of each person authorized by the resolutions in relation to the UK
Supplemental Security Agreement and related documents; and (z) constitutional
documents, and confirming that the UK Supplemental Security Agreement has been
duly executed, there is no breach and each duly executed original and each copy
of such documents, in relation to the UK Supplemental Security Agreement,
delivered to the Agent as specified herein are true, correct, complete and in
full force and effect as at the date of the certificate, and (B) Agent shall
have received an opinion as to English law of Jones Day, in form and substance
satisfactory to Agent, on the status and capacity of, and authorization by UK
Borrower to enter the UK Supplemental Security Agreement.

 

(d) Within 90 days after the date hereof (or such longer period as agreed to by
Agent in its sole discretion), UK Borrower shall amend its customer contracts or
such other customer arrangements to ensure that all amounts owed to UK Borrower
shall be paid into a Blocked Account at HSBC’s London Branch subject to the
agreement entered into by HSBC’s London Branch.

 

(e) Within 14 days after the date hereof (or such later date agreed to by Agent
in its sole discretion), (i) Borrowers shall deliver to Agent a fully executed
deed of hypothec in respect of PCM Ventes Canada, Inc. / PCM Sales Canada, Inc.
and evidence of registration of such deed of hypothec at the Quebec register of
personal and movable real rights (RDPRM), and (ii) Borrowers shall deliver, or
cause to be delivered, to Agent a post-closing opinion of Stikeman Elliott LLP
(in respect of Quebec) in form and substance reasonably satisfactory to the
Agent.

 

SECTION 10. EVENTS OF DEFAULT AND REMEDIES.

 

10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default,”
and collectively as “Events of Default”:

 

(a) (i) Borrowers fail to pay when due any principal amount on the Loans, (ii)
Borrowers fail to pay any other Obligations within two (2) Business Days after
the same become due and payable or (iii) any Borrower or any Obligor fails to
perform any of the covenants contained in this Agreement or the other Financing
Agreements and such failure shall continue for thirty (30) days; provided, that,
such thirty (30) day period shall not apply in the case of (A) any failure to
observe any such covenant which is not capable of being cured at all or within
such thirty (30) day period or which has been the subject of a prior failure
within the preceding four (4) month period, (B) any failure by Borrowers to
pursue a cure diligently and promptly during such thirty (30) day period, or (C)
a violation of Section 9.19;

 

117

 

 



(b) any representation, warranty or statement of fact made by any Borrower to
Agent or any Lender in this Agreement, the other Financing Agreements or any
other agreement, schedule, confirmatory assignment or otherwise shall when made
or deemed made be false or misleading in any material respect;

 

(c) any Obligor revokes, terminates or fails to perform any of the terms,
covenants, conditions or provisions of any guarantee, endorsement or other
agreement of such party in favor of Agent or any Lender;

 

(d) except as otherwise agreed to by Agent in writing, if one or more judgments,
orders, or awards for the payment of money involving an amount in excess of
Twenty Million Dollars ($20,000,000) in any one case or in excess of Twenty-Five
Million Dollars ($25,000,000) in the aggregate (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Borrower or any of its Subsidiaries, or with respect to any of their
respective assets, and either (i) there is a period of thirty consecutive days
at any time after the entry of any such judgment, order, or award during which
(A) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(B) a stay of or injunction against enforcement thereof is not in effect, or
(ii) enforcement proceedings are commenced upon such judgment, order, or award;

 

(e) any Obligor (being a natural person or a general partner of an Obligor which
is a partnership) dies or any Borrower or any Obligor, which is a partnership,
limited liability company, or corporation, dissolves or suspends or discontinues
doing business;

 

(f) any Borrowers or any Obligor (other than the UK Borrower) becomes insolvent
(however defined or evidenced), makes an assignment for the benefit of
creditors, makes or sends notice of a bulk transfer or calls a meeting of its
creditors or principal creditors;

 

(g) a case or proceeding or proposal under the bankruptcy or restructuring or
corporate laws of the United States of America or Canada now or hereafter in
effect or under any insolvency, reorganization, receivership, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction now or
hereafter in effect (whether at law or in equity) is filed against any Borrower
or any Obligor or all or any part of its properties and such petition or
application is not dismissed within forty five (45) days after the date of its
filing or any Borrower or any Obligor shall file any answer admitting or not
contesting such petition or application or indicates its consent to,
acquiescence in or approval of, any such action or proceeding or the relief
requested is granted sooner;

 

(h) a case or proceeding or proposal under the bankruptcy or restructuring or
corporate laws of the United States of America or Canada now or hereafter in
effect or under any insolvency, reorganization, receivership, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction now or
hereafter in effect (whether at a law or equity) is filed by any Borrower or any
Obligor or for all or any part of its property;

 

118

 

 



(i) a UK Insolvency Proceeding occurs with respect to the UK Borrower;

 

(j) the UK Borrower:

 

(i) is unable or admits inability to pay its debts as they fall due;

 

(ii) suspends making payments on any of its debts; or

 

(iii) by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding the Agent) with a view
to rescheduling any of its indebtedness.

 

(k) The value of the assets of the UK Borrower is less than its liabilities
(taking into account contingent and prospective liabilities).

 

(l) A moratorium is declared in respect of any Indebtedness of the UK Borrower.

 

(m) any default by any Borrower or any Obligor under any agreement, document or
instrument relating to any indebtedness for borrowed money or secured
indebtedness owing to any person other than Agent or any Lender, or any
capitalized lease obligations, contingent indebtedness in connection with any
guarantee, letter of credit, indemnity or similar type of instrument in favor of
any person other than Lender, in excess of Five Million Dollars ($5,000,000) in
the aggregate, which default continues for more than the applicable cure period,
if any, with respect thereto, or any default by any Borrower or any Obligor
under any material contract, lease, license or other obligation to any person
other than Agent and Lenders, which default continues for more than the
applicable cure period, if any, with respect thereto, unless (in each case and
without limiting Agent’s rights to establish Availability Reserves for any such
defaults) such defaults are being contested in good faith by appropriate
proceedings diligently pursued;

 

(n) the acquisition by any Person (other than Frank Khulusi or Sam Khulusi) of
the capital stock of PCM if the effect of such acquisition is that such Person
together with any of its affiliates hold, directly or indirectly, fifty percent
(50%) or more of the issued and outstanding capital stock of PCM;

 

(o) the indictment or conviction of any Borrower or any Obligor under any
criminal statute, pursuant to which statute the penalties or remedies sought or
available may reasonably be expected to lead to forfeiture of any of the
property of such Borrower or such Obligor;

 

119

 

 



(p) this Agreement or any other Financing Agreement that purports to create a
lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent of liens permitted under Section 9.8 hereof, first priority
lien on the Collateral covered thereby, except (a) as a result of a disposition
of the applicable Collateral in a transaction permitted under this Agreement,
(b) with respect to Collateral the aggregate value of which, for all such
Collateral, does not exceed at any time, $6,000,000, or (c) as the result of an
action or failure to act on the part of Agent; or

 

(q) there shall be an Event of Default as defined in any of the other Financing
Agreements.

 

10.2 Remedies.

 

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the Uniform Commercial Code, the PPSA, the UK
Registration Requirements and other applicable law, all of which rights and
remedies may be exercised without notice to or consent by any Borrower or any
Obligor, except as such notice or consent is expressly provided for hereunder or
required by applicable law. All rights, remedies and powers granted to Agent and
Lenders hereunder, under any of the other Financing Agreements, the Uniform
Commercial Code, the PPSA, the UK Registration Requirements or other applicable
law, are cumulative, not exclusive and enforceable, in Agent’s discretion,
alternatively, successively, or concurrently on any one or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by Borrowers of this
Agreement or any of the other Financing Agreements. Subject to Section 12
hereof, Agent shall, upon the direction of the Required Lenders, at any time or
times an Event of Default has occurred and is continuing, proceed directly
against Borrowers or any Obligor to collect the Obligations without prior
recourse to the Collateral.

 

(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, and upon the direction of the
Required Lenders, shall (i) accelerate the payment of all Obligations and demand
immediate payment thereof to Agent, for the ratable benefit of Lenders
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(g), 10.1(h) and 10.1(i), all Obligations shall automatically
become immediately due and payable), (ii) with or without judicial process or
the aid or assistance of others, enter upon any premises on or in which any of
the Collateral may be located and take possession of the Collateral or complete
processing, manufacturing and repair of all or any portion of the Collateral,
(iii) require Borrowers, at Borrowers’ expense, to assemble and make available
to Agent any part or all of the Collateral at any place and time designated by
Agent, (iv) collect, foreclose, receive, appropriate, setoff and realize upon
any and all Collateral, (v) remove any or all of the Collateral from any
premises on or in which the same may be located for the purpose of effecting the
sale, foreclosure or other disposition thereof or for any other purpose, (vi)
sell, lease, transfer, assign, deliver or otherwise dispose of any and all
Collateral (including, without limitation, entering into contracts with respect
thereto, public or private sales at any exchange, broker’s board, at any office
of Agent or elsewhere) at such prices or terms as Agent may deem reasonable, for
cash, upon credit or for future delivery, with the Agent or any Lender having
the right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
Borrowers, which right or equity of redemption is hereby expressly waived and
released by Borrowers and/or (vii) terminate this Agreement. If any of the
Collateral is sold or leased by Agent upon credit terms or for future delivery,
the Obligations shall not be reduced as a result thereof until payment therefor
is finally collected by Agent, for the ratable benefit of Lenders. If notice of
disposition of Collateral is required by law, ten (10) days prior notice by
Agent to Borrowers designating the time and place of any public sale or the time
after which any private sale or other intended disposition of Collateral is to
be made, shall be deemed to be reasonable notice thereof and Borrowers waives
any other notice. In the event Agent institutes an action to recover any
Collateral or seeks recovery of any Collateral by way of prejudgment remedy,
Borrowers waive the posting of any bond which might otherwise be required.

 

120

 



 

(c) Agent may apply the cash proceeds of Collateral actually received by it from
any sale, lease, foreclosure or other disposition of the Collateral to payment
of the Obligations, in whole or in part and in such order as Agent may elect,
whether or not then due. Notwithstanding the foregoing, the cash proceeds of
Collateral of the Canadian Borrowers and UK Borrower (which at the time such
proceeds are received by the Agent are either identified as such by the Canadian
Borrowers or UK Borrower or known as such by Agent) shall be applied solely to
the Canadian Obligations and UK Obligations. Borrowers shall remain liable to
Agent and Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and legal expenses.

 

(d) Without limiting the foregoing, upon the occurrence of an Event of Default,
Agent may, and upon the direction of the Required Lenders, shall, without
notice, (i) cease making Loans or arranging Letter of Credit Accommodations or
reduce the lending formulas or amounts of Loans and Letter of Credit
Accommodations available to Borrowers and/or (ii) terminate any provision of
this Agreement providing for any future Loans or Letter of Credit Accommodations
to be made by Agent or Lenders to Borrowers.

 

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW.

 

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver;
Judicial Reference.

 

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of California (without giving effect
to principles of conflicts of law); provided, however, that if the laws of any
jurisdiction other than California shall govern in regard to the validity,
perfection or effect of perfection of any lien or in regard to procedural
matters affecting enforcement of any liens in collateral, such laws of such
other jurisdictions shall continue to apply to that extent.

 

121

 



 

(b) Borrowers, Agent and Lenders irrevocably consent and submit to the
non-exclusive jurisdiction of the state courts of the County of Los Angeles,
State of California and of the United States District Court for the Central
District of California and waive any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Agreement or any of the other Financing Agreements or in any way connected with
or related or incidental to the dealings of the parties hereto in respect of
this Agreement or any of the other Financing Agreements or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that Agent or any Lender shall have the right to bring
any action or proceeding against Borrowers or their property in the courts of
any other jurisdiction which such Person deems necessary or appropriate in order
to realize on the Collateral or to otherwise enforce its rights against
Borrowers or their property).

 

(c) Borrowers hereby waive personal service of any and all process upon them and
consent that all such service of process may be made by certified mail (return
receipt requested) directed to their address set forth on the signature pages
hereof and service so made shall be deemed to be completed five (5) Business
Days after the same shall have been so deposited in the U.S. mails, or, at
Agent’s or any Lender’s option, by service upon Borrowers in any other manner
provided under the rules of any such courts. Within thirty (30) days after such
service or such other period as provided by applicable law, Borrowers shall
appear in answer to such process, failing which Borrowers shall be deemed in
default and judgment may be entered by Agent or any Lender against Borrowers for
the amount of the claim and other relief requested.

 

(d) BORROWERS, AGENT AND EACH LENDER HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS, AGENT AND EACH LENDER
HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

(e) Neither Agent nor any Lender shall have any liability to Borrowers (whether
in tort, contract, equity or otherwise) for losses suffered by Borrowers in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Agreement, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on such Person, that the losses
were the result of acts or omissions constituting gross negligence or willful
misconduct.

 

122

 

 

(f) If any action or proceeding is filed in a court of the State of California
by or against any party hereto in connection with any of the transactions
contemplated by this Agreement or any other Financing Agreement, (a) the court
shall, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee or referees to hear
and determine all of the issues in such action or proceeding (whether of fact or
of law) and to report a statement of decision, provided that at the option of
Agent, any such issues pertaining to a ‘provisional remedy’ as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court, and (b) Borrowers shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

 

11.2 Waiver of Notices. Borrowers hereby expressly waive demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein and except to
the extent such waiver is prohibited by applicable law. No notice to or demand
on Borrowers which Agent or any Lender may elect to give shall entitle Borrowers
to any other or further notice or demand in the same, similar or other
circumstances.

 

11.3 Amendments and Waivers.

 

(a) Neither this Agreement nor any provision hereof shall be amended, modified,
waived or discharged orally or by course of conduct, but only by a written
agreement signed as provided in Section 11.3(b) hereof. Neither Agent nor any
Lender shall, by any act, delay, omission or otherwise be deemed to have
expressly or impliedly waived any of its rights, powers and/or remedies unless
such waiver shall be in writing and signed by an authorized officer of such
Person as provided in Section 11.3(b) hereof. Any such waiver shall be
enforceable only to the extent specifically set forth therein. A waiver by Agent
or any Lender of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent or any Lender would otherwise have on any future occasion, whether similar
in kind or otherwise.

 

(b) Neither this Agreement nor any other Financing Agreement (other than the Fee
Letter) nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by Agent and the Required Lenders, and as to amendments to any of the
Financing Agreements, by Borrowers; except, that, any change, waiver, discharge
or termination with respect to the following shall require the consent of Agent
and all Lenders:

 

(i) the extension of the Final Maturity Date;

 

(ii) reduction in the interest rate or any fees or the extension of the time of
payment of interest or any fees or reduction in the principal amount of any Loan
or Letter of Credit Accommodations;

 

(iii) increase in the Commitments of any Lender over the amount thereof then in
effect or provided hereunder (it being understood that a waiver of any Event of
Default shall not constitute a change in the terms of any Commitments of any
Lender);

 

123

 

 

(iv) the release of any Collateral (except as expressly required by the
Financing Agreements and except as permitted under Section 12.11(b) hereof);

 

(v) the amendment, modification or waiver of: (A) the terms of the following
definitions or any provisions relating thereto: Eligible Accounts, Eligible
Santa Monica Real Estate, Eligible Illinois Real Estate, Eligible Inventory,
Excess Availability, Final Maturity Date, Maximum Credit, Canadian Maximum
Credit, UK Maximum Credit, Required Lenders or Pro Rata Shares, or (B) any
provision of Sections 6.4 or 6.8, or this Section 11.3;

 

(vi) the consent to the assignment or transfer by any Borrower of any of its
rights and obligations under this Agreement; or

 

(vii) the increase in the advance rates or the sublimits set forth in Section
2.1(a), (b) or (c) hereof.

 

(c) Notwithstanding anything to the contrary contained in Section 11.3(b) above,
in the event that Borrowers request that this Agreement or any other Financing
Agreements be amended or otherwise modified in a manner which would require the
unanimous consent of all of the Lenders and such amendment or other modification
is agreed to by the Required Lenders, then, with the consent of Borrowers and
the Required Lenders, Borrowers and the Required Lenders may amend this
Agreement without the consent of the Lender or Lenders which did not agree to
such amendment or other modification (collectively, the “Minority Lenders”) to
provide for (i) the termination of the Commitments of each of the Minority
Lenders (it being understood that (A) if a Lender’s U.S. Revolving Commitment is
terminated in accordance with this Section 11.3(c), then it or its Affiliates
Canadian Commitment and UK Commitment shall also be terminated, (B) if a
Lender’s or its Affiliate’s Canadian Revolving Commitment is terminated in
accordance with this Section 11.3(c), then its U.S. Commitment and UK Commitment
shall also be terminated, and (C) if a Lender’s or its Affiliate’s UK Revolving
Commitment is terminated in accordance with this Section 11.3(c), then its U.S.
Commitment and Canadian Commitment shall also be terminated), (ii) the addition
to this Agreement of one or more other Lenders, or an increase in the
Commitments of one or more of the Required Lenders, so that the U.S.
Commitments, the Canadian Commitments and the UK Commitments, after giving
effect to such amendment, shall be in the same aggregate amount as the U.S.
Commitments, the Canadian Commitments and the UK Commitments immediately before
giving effect to such amendment, (iii) if any Loans are outstanding at the time
of such amendment, the making of such additional Loans by such new Lenders or
Required Lenders, as the case may be, as may be necessary to repay in full the
outstanding Loans of the Minority Lenders immediately before giving effect to
such amendment and (iv) the payment of all interest, fees and other Obligations
payable or accrued in favor of the Minority Lenders and such other modifications
to this Agreement as Borrowers and the Required Lenders may determine to be
appropriate.

 

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section.

 

124

 

 

(e) The Borrowers must maintain flood insurance on all real estate mortgaged in
connection herewith that is in a Special Flood Hazard Zone, from such providers,
on such terms and in such amounts as required by the Flood Disaster Protection
Act as amended from time to time or as otherwise required by the Lenders. The
parties hereto agree that any increase, extension or renewal of the credit
facility evidenced hereby shall be subject to flood insurance due diligence and
flood insurance compliance reasonably satisfactory to all Lenders.

 

11.4 Waiver of Counterclaims. Borrowers waive all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other than
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

 

11.5 Indemnification. Borrowers shall indemnify and hold Agent and each Lender,
and its directors, agents, employees and counsel (each an “Indemnified Party”),
harmless from and against any and all losses, claims, damages, liabilities,
costs or expenses imposed on, incurred by or asserted against any of them
(excluding any of the foregoing with respect to any Indemnified Party to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party) in connection with any litigation, investigation, claim or
proceeding commenced or threatened related to the negotiation, preparation,
execution, delivery, enforcement, performance or administration of this
Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including, without
limitation, amounts paid in settlement, court costs, and the fees and expenses
of counsel. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section 11.5 may be unenforceable because it violates
any law or public policy, Borrowers shall pay the maximum portion which they are
permitted to pay under applicable law to Agent and Lenders in satisfaction of
indemnified matters under this Section 11.5. The foregoing indemnity shall
survive the payment of the Obligations and the termination or non-renewal of
this Agreement.

 

SECTION 12. THE AGENT

 

12.1 Appointment; Powers and Immunities. Each Lender hereby irrevocably
designates, appoints and authorizes Wells Fargo Capital Finance, LLC to act as
Agent hereunder and under the other Financing Agreements with such powers as are
specifically delegated to Agent by the terms of this Agreement and of the other
Financing Agreements, together with such other powers as are reasonably
incidental thereto. (a) Agent (other than the UK Security Trustee) shall have no
duties or responsibilities except those expressly set forth in this Agreement
and in the other Financing Agreements, and shall not by reason of this Agreement
or any other Financing Agreement be a trustee or fiduciary for any Lender; (b)
Agent shall not be responsible to Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other
Financing Agreement, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Financing Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by any Borrower or any Obligor or any other Person to perform any of its
obligations hereunder or thereunder; and (c) Agent shall not be responsible to
Lenders for any action taken or omitted to be taken by it hereunder or under any
other Financing Agreement or under any other document or instrument referred to
or provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. Agent may employ
agents and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it in good faith.
Agent may deem and treat the payee of any note as the holder thereof for all
purposes hereof unless and until the assignment thereof pursuant to an agreement
(if and to the extent permitted herein) in form and substance satisfactory to
Agent shall have been delivered to and acknowledged by Agent.

 

125

 

 

12.2 Reliance By Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent. As to any matters not expressly provided for by this
Agreement or any other Financing Agreement, Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Lenders or all of Lenders as
is required in such circumstance, and such instructions of such Lenders and any
action taken or failure to act pursuant thereto shall be binding on all Lenders.

 

12.3 Events of Default.

 

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of
an Event of Default or other failure of a condition precedent to the Loans and
Letter of Credit Accommodations hereunder, unless and until Agent has received
written notice from a Lender, a Borrower or any Obligor specifying such Event of
Default or any unfulfilled condition precedent, and stating that such notice is
a “Notice of Default or Failure of Condition”. In the event that Agent receives
such a notice, Agent shall give prompt notice thereof to the Lenders. Agent
shall (subject to Section 12.7) take such action with respect to any such Event
of Default or failure of condition precedent as shall be directed by the
Required Lenders; provided, that, unless and until Agent shall have received
such directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to or by reason of such Event of
Default or failure of condition precedent, as it shall deem advisable in the
best interest of Lenders. Without limiting the foregoing, and notwithstanding
the existence or occurrence and continuance of an Event of Default or any other
failure to satisfy any of the conditions precedent set forth in Section 4 of
this Agreement to the contrary, Agent may, but shall have no obligation to,
continue to make Loans and issue or cause to be issued Letter of Credit
Accommodations for the ratable account and risk of U.S. Lenders, Canadian
Lenders and UK Lenders, as applicable from time to time if Agent believes making
such Loans or issuing or causing to be issued such Letter of Credit
Accommodations is in the best interests of Lenders.

 

(b) Except with the prior written consent of Agent, no Lender may assert or
exercise any enforcement right or remedy in respect of the Loans, Letter of
Credit Accommodations or other Obligations, as against any Borrower or any
Obligor or any of the Collateral or other property of any Borrower or any
Obligor.

 

126

 

 

12.4 WFCF in its Individual Capacity. With respect to its Commitments and the
Loans made and Letter of Credit Accommodations issued or caused to be issued by
it (and any successor acting as Agent), so long as Wells Fargo Capital Finance,
LLC shall be a Lender hereunder, it shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as Agent, and the term “Lender” or “Lenders” shall, unless the context
otherwise indicates, include Wells Fargo Capital Finance, LLC in its individual
capacity as Lender hereunder. Wells Fargo Capital Finance, LLC (and any
successor acting as Agent) and its Affiliates may (without having to account
therefor to any Lender) lend money to, make investments in and generally engage
in any kind of business with Borrowers and Obligors (and any of their respective
subsidiaries or Affiliates) as if it were not acting as Agent, and Wells Fargo
Capital Finance, LLC and its Affiliates may accept fees and other consideration
from Borrowers and Obligors for services in connection with this Agreement or
otherwise without having to account for the same to Lenders.

 

12.5 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrowers hereunder and without limiting the Obligations of
Borrowers hereunder) ratably, in accordance with their Pro Rata Shares, for any
and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction.

 

12.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of each Borrower and Obligors and has made its own decision to enter
into this Agreement and that it will, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or any of the
other Financing Agreements. Agent shall not be required to keep itself informed
as to the performance or observance by any Borrower or any Obligor of any term
or provision of this Agreement or any of the other Financing Agreements or any
other document referred to or provided for herein or therein or to inspect the
properties or books of any Borrower or any Obligor. Agent will use reasonable
efforts to provide Lenders with any information received by Agent from any
Borrower or any Obligor which is required to be provided to Lenders hereunder
and with a copy of any “Notice of Default or Failure of Condition” received by
Agent from any Borrower, any Obligor or any Lender; provided, that, Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Except for notices, reports and other documents
expressly required to be furnished to Lenders by Agent hereunder, Agent shall
not have any duty or responsibility to provide any Lender with any other credit
or other information concerning the affairs, financial condition or business of
any Borrower or any Obligor that may come into the possession of Agent.

 

127

 

 

12.7 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

 

12.8 Additional Loans. Agent shall not make any Loans or provide any Letter of
Credit Accommodations to any Borrower on behalf of Lenders intentionally and
with actual knowledge that such Loans or Letter of Credit Accommodations would
cause the aggregate amount of the total outstanding U.S. Revolving Loans and
U.S. Letter of Credit Accommodations to U.S. Borrowers to exceed the amount set
forth in Section 2.1(a) hereof (the “U.S. Borrowing Base”), would cause the
aggregate amount of the total outstanding Canadian Revolving Loans and Canadian
Letter of Credit Accommodations to Canadian Borrowers to exceed the amount set
forth in Section 2.1(b) hereof (the “Canadian Borrowing Base” or would cause the
aggregate amount of the total outstanding UK Revolving Loans and UK Letter of
Credit Accommodations to UK Borrower to exceed the amount set forth in Section
2.1(c) hereof (the “UK Borrowing Base” and together with the Canadian Borrowing
Base and the U.S. Borrowing Base, each a “Borrowing Base” and collectively, the
“Borrowing Bases”), in any case, without the prior consent of all Lenders,
except, that, Agent may make such additional Loans or provide such additional
Letter of Credit Accommodations on behalf of Lenders, intentionally and with
actual knowledge that such Loans or Letter of Credit Accommodations will cause
the total outstanding U.S. Revolving Loans and U.S. Letter of Credit
Accommodations to U.S. Borrowers to exceed the U.S. Borrowing Base, will cause
the total outstanding Canadian Revolving Loans and Canadian Letter of Credit
Accommodations to Canadian Borrowers to exceed the Canadian Borrowing Base, or
will cause the total outstanding UK Revolving Loans and UK Letter of Credit
Accommodations to UK Borrower to exceed the UK Borrowing Base as Agent may deem
necessary or advisable in its discretion, provided, that: (a) the total
principal amount of the additional Loans or additional Letter of Credit
Accommodations to any Borrower which Agent may make or provide after obtaining
such actual knowledge that the aggregate principal amount of the Loans equal or
exceed the applicable Borrowing Base shall not exceed the amount equal to ten
percent (10%) of such Borrowing Base at the time and shall not cause the total
outstanding principal amount of the Loans, Letter of Credit Accommodations and
Special Agent Advances to exceed the Maximum Credit, the total outstanding
principal amount of the Canadian Revolving Loans, Canadian Letter of Credit
Accommodations and Special Agent Advances to Canadian Borrowers to exceed the
Canadian Maximum Credit, or the total outstanding principal amount of the UK
Revolving Loans, UK Letter of Credit Accommodations and Special Agent Advances
to UK Borrower to exceed the UK Maximum Credit, and (b) without the consent of
all Lenders, Agent shall not make any such additional Loans or Letter of Credit
Accommodations more than ninety (90) days from the date of the first such
additional Loans or Letter of Credit Accommodations. Each Lender shall be
obligated to pay Agent the amount of its Pro Rata Share of any such additional
Loans or Letter of Credit Accommodations provided that Agent is acting in
accordance with the terms of this Section 12.8.

 

128

 

 



12.9 Concerning the Collateral and the Related Financing Agreements. Each Lender
authorizes and directs Agent to enter into this Agreement and the other
Financing Agreements relating to the Collateral, for the ratable benefit of
Lenders and Agent. Each Lender agrees that any action taken by Agent or Required
Lenders in accordance with the terms of this Agreement or the other Financing
Agreements relating to the Collateral, and the exercise by Agent or Required
Lenders of their respective powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders.

 

12.10 Field Audits; Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:

 

(a) is deemed to have requested that Agent furnish Lender, promptly after it
becomes available, a copy of each field audit or examination report and a weekly
report with respect to the Borrowing Bases prepared by Agent (each field audit
or examination report and weekly report with respect to the Borrowing Bases (as
defined in Section 12.8 hereof) being referred to herein as a “Report” and
collectively, the “Reports”);

 

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report; provided, that, nothing
contained in this Section 12.10 shall be construed to limit the liability of
Agent under Section 12.1(c) hereof in the event of the gross negligence or
willful misconduct of Agent as determined pursuant to a final non-appealable
order of a court of competent jurisdiction;

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Obligors and will rely significantly upon each Borrower’s books and records, as
well as on representations of each Borrower’s personnel; and

 

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.7 hereof, and not to distribute or use
any Report in any other manner.

129

 

 



12.11 Collateral Matters.

 

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letter of Credit
Accommodations hereunder, make such disbursements and advances (“Special Agent
Advances”) which Agent, in its sole discretion, deems necessary or desirable
either (i) to preserve or protect the Collateral or any portion thereof
(provided that in no event shall Special Agent Advances for such purpose exceed
Five Million Dollars ($5,000,000) in the aggregate outstanding at any time),
provided, that, unless all Lenders otherwise agree in writing, the Special Agent
Advances under this clause (i) shall not cause the aggregate outstanding
principal amount of the Loans, the Letter of Credit Accommodations and such
Special Agent Advances to exceed the Maximum Credit, the aggregate outstanding
principal amount of the Canadian Revolving Loans, the Canadian Letter of Credit
Accommodations and such Special Agent Advances to Canadian Borrowers to exceed
the Canadian Maximum Credit, or the aggregate outstanding principal amount of
the UK Revolving Loans, the UK Letter of Credit Accommodations and such Special
Agent Advances to UK Borrower to exceed the UK Maximum Credit, and Agent shall
make commercially reasonable arrangements with Borrowers for the repayment in
full of such Special Agent Advances within a reasonable time, or (ii) to pay any
other amount chargeable to any Borrower pursuant to the terms of this Agreement
consisting of costs, fees and expenses and payments to any issuer of Letter of
Credit Accommodations. Special Agent Advances shall be repayable on demand and
be secured by the Collateral; provided, however, that the Special Agent Advances
to U.S. Borrowers shall not be secured by the Collateral of the Canadian
Borrowers or of UK Borrower. Special Agent Advances shall not constitute Loans
(except that they shall bear interest as if they were Prime Rate Loans, Canadian
Base Rate Loans or UK Base Rate Loans, as applicable) but shall otherwise
constitute Obligations hereunder. Agent shall notify each Lender and Borrowers
in writing of each such Special Agent Advance, which notice shall include a
description of the purpose of such Special Agent Advance. Without limitation of
its obligations pursuant to Section 6.10, (x) each U.S. Lender agrees that it
shall make available to Agent, upon Agent’s demand, in immediately available
funds, the amount equal to such Lender’s Pro Rata Share (calculated under clause
(a) of the definition of Pro Rata Share) of each such Special Agent Advance to
any U.S. Borrower, (y) each Canadian Lender agrees that it shall make available
to Agent, upon Agent’s demand, in immediately available funds, the amount equal
to such Lender’s Pro Rata Share (calculated under clause (b) of the definition
of Pro Rata Share) of each such Special Agent Advance to any Canadian Borrower
and (z) each UK Lender agrees that it shall make available to Agent, upon
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share (calculated under clause (c) of the definition of Pro
Rata Share) of each such Special Agent Advance to UK Borrower. If such funds are
not made available to Agent by such Lender, Agent shall be entitled to recover
such funds, on demand from such Lender together with interest thereon, for each
day from the date such payment was due until the date such amount is paid to
Agent at the interest rate then payable by Borrowers in respect of the Loans as
set forth in Section 3.1 hereof.

 

130

 

 



(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the U.S. Commitments, the Canadian
Commitments and the UK Commitments and payment and satisfaction of all of the
Obligations and delivery of cash collateral to the extent required under Section
13.1 hereof, or (ii) constituting property being sold or disposed of if
Borrowers certify to Agent that the sale or disposition is made in compliance
with the terms hereof, including Sections 9.7 and 2.6 hereof (and Agent may rely
conclusively on any such certificate, without further inquiry), or (iii)
constituting property in which any Borrower or any Obligor did not own an
interest at the time the security interest, mortgage or lien was granted or at
any time thereafter, or (iv) having an aggregate value of less than Five Million
Dollars ($5,000,000) during any calendar year, or (v) if approved, authorized or
ratified in writing by all of Lenders. Except as provided above, Agent will not
release any security interest in, mortgage or lien upon, any of the Collateral
without the prior written authorization of all of Lenders (and any Lender may
require that the proceeds from any sale or other disposition of the Collateral
to be so released be applied to the Obligations in a manner satisfactory to such
Lender). Upon request by Agent at any time, Lenders will promptly confirm in
writing Agent’s authority to release particular types or items of Collateral
pursuant to this Section.

 

(c) Without in any manner limiting Agent’s authority to act without any specific
or further authorization or consent by the Required Lenders, each Lender agrees
to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section. Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the security interest, mortgage or liens granted to
Agent for itself and the benefit of the Lenders upon any Collateral to the
extent set forth above; provided, that, (i) Agent shall not be required to
execute any such document on terms which, in Agent’s opinion, would expose Agent
to liability or create any obligations or entail any consequence other than the
release of such security interest, mortgage or liens without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any security interest, mortgage or lien upon (or
obligations of any Borrower in respect of) the Collateral retained by any
Borrower.

 

(d) Agent shall have no obligation whatsoever to any Lender or any other Person
to investigate, confirm or assure that the Collateral exists or is owned by any
Borrower or any Obligor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letter of Credit Accommodations
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent herein or pursuant hereto or otherwise
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, Agent may act in any manner it may
deem appropriate, in its discretion, given Agent’s own interest in the
Collateral as a Lender and that Agent shall have no duty or liability whatsoever
to any other Lender.

 

(e) In its capacity as Agent, Wells Fargo Capital Finance, LLC is hereby
appointed and shall serve as the hypothecary representative of all present and
future Secured Parties as contemplated under Article 2692 of the Civil Code of
Québec in order to, inter alia, enter into, to take and to hold any security or
hypothec granted by any Borrower pursuant to the laws of the Province of Québec
to secure the prompt payment and performance of all Obligations of any Borrower
or Obligor, and to exercise such powers and duties that are conferred upon the
hypothecary creditor thereunder. Any person who becomes a Secured Party shall be
deemed to have consented to and confirmed the appointment of the Agent as
hypothecary representative. The substitution of the Agent pursuant to the terms
hereof shall also constitute the substitution of the hypothecary representative.

 

131

 

 



(f) Agent as Security Trustee for UK Security Documents. For the purposes of any
Liens or Collateral created under the UK Security Documents, the following
additional provisions shall apply, in addition to the provisions set out in
Section 12 or otherwise hereunder.

 

(i) In this Section 12.11(f), the following expressions have the following
meanings:

 

“Appointee” means any receiver, administrator or other insolvency officer
appointed in respect of any Borrower or its assets.

 

“Charged Property” means the assets of the Borrowers subject to a security
interest under the UK Security Documents.

 

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Agent (in its capacity as security trustee).

 

(ii) The Secured Parties appoint the Agent to hold the security interests
constituted by the UK Security Documents on trust for the Secured Parties on the
terms of this Agreement and the Agent accepts that appointment.

 

(iii) The Agent, its subsidiaries and associated companies may each retain for
its own account and benefit any fee, remuneration and profits paid to it in
connection with (i) its activities under this Agreement; and (ii) its engagement
in any kind of banking or other business with any Borrower.

 

(iv) Nothing in this Agreement constitutes the Agent as a trustee or fiduciary
of, nor shall the Agent have any duty or responsibility to, any Borrower.

 

(v) The Agent shall have no duties or obligations to any other Person except for
those which are expressly specified in this Agreement or mandatorily required by
applicable law.

 

(vi) The Agent may appoint one or more Delegates on such terms (which may
include the power to sub-delegate) and subject to such conditions as it thinks
fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by the UK Security Documents and shall not be obliged
to supervise any Delegate or be responsible to any person for any loss incurred
by reason of any act, omission, misconduct or default on the part of any
Delegate.

 

(vii) The Agent may (whether for the purpose of complying with any law or
regulation of any overseas jurisdiction, or for any other reason) appoint (and
subsequently remove) any person to act jointly with the Agent either as a
separate trustee or as a co-trustee on such terms and subject to such conditions
as the Agent thinks fit and with such of the duties, rights, powers and
discretions vested in the Agent by the UK Security Documents as may be conferred
by the instrument of appointment of that person.

 

132

 

 

(viii) The Agent shall notify the Lenders of the appointment of each Appointee
(other than a Delegate).

 

(ix) The Agent may pay reasonable remuneration to any Delegate or Appointee,
together with any costs and expenses (including legal fees) reasonably incurred
by the Delegate or Appointee in connection with its appointment. All such
remuneration, costs and expenses shall be treated, for the purposes of this
Agreement, as paid or incurred by the Agent.

 

(x) Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together “Rights”) of the Agent
(in its capacity as security trustee) under the UK Security Documents, and each
reference to the Agent (where the context requires that such reference is to the
Agent in its capacity as security trustee) in the provisions of the UK Security
Documents which confer Rights shall be deemed to include a reference to each
Delegate and each Appointee.

 

(xi) Each Secured Party confirms its approval of the UK Security Documents and
authorizes and instructs the Agent: (i) to execute and deliver the UK Security
Documents; (ii) to exercise the rights, powers and discretions given to the
Agent (in its capacity as security trustee) under or in connection with the UK
Security Documents together with any other incidental rights, powers and
discretions; and (iii) to give any authorizations and confirmations to be given
by the Agent (in its capacity as security trustee) on behalf of the Secured
Parties under the UK Security Documents.

 

(xii) The Agent may accept without inquiry the title (if any) which any person
may have to the Charged Property.

 

(xiii) Each other Secured Party confirms that it does not wish to be registered
as a joint proprietor of any security interest constituted by a UK Security
Document and accordingly authorizes: (a) the Agent to hold such security
interest in its sole name (or in the name of any Delegate) as trustee for the
Secured Parties; and (b) the Land Registry (or other relevant registry) to
register the Agent (or any Delegate or Appointee) as a sole proprietor of such
security interest.

 

(xiv) Except to the extent that a UK Security Document otherwise requires, any
moneys which the Agent receives under or pursuant to a UK Security Document may
be: (a) invested in any investments which the Agent selects and which are
authorized by applicable law; or (b) placed on deposit at any bank or
institution (including the Agent) on terms that the Agent thinks fit, in each
case in the name or under the control of the Agent, and the Agent shall hold
those moneys, together with any accrued income (net of any applicable Taxes) to
the order of the Lenders, and shall pay them to the Lenders on demand.

 

133

 

 



(xv) On a disposal of any of the Charged Property which is permitted under this
Agreement, the Agent shall (at the cost of the Borrowers) execute any release of
the UK Security Documents or other claim over that Charged Property and issue
any certificates of non-crystallisation of floating charges that may be required
or take any other action that the Agent considers desirable.

 

(xvi) The Agent shall not be liable for:

 

(A) any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by a UK Security
Document;

 

(B) any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by a UK Security Document;

 

(C) the exercise of, or the failure to exercise, any right, power or discretion
given to it by or in connection with this Agreement or any other agreement,
arrangement or document entered into, or executed in anticipation of, under or
in connection with, this Agreement; or

 

(D) any shortfall which arises on enforcing a UK Security Document.

 

(xvii) The Agent shall not be obligated to:

 

(A) obtain any authorization or environmental permit in respect of any of the
Charged Property or a UK Security Document;

 

(B) hold in its own possession a UK Security Document, title deed or other
document relating to the Charged Property or a UK Security Document;

 

(C) perfect, protect, register, make any filing or give any notice in respect of
a UK Security Document (or the order of ranking of a UK Security Document),
unless that failure arises directly from its own gross negligence or willful
misconduct; or

 

(D) require any further assurances in relation to a UK Security Document.

 

(xviii) In respect of any UK Security Document, the Agent shall not be obligated
to: (i) insure, or require any other person to insure, the Charged Property; or
(ii) make any enquiry or conduct any investigation into the legality, validity,
effectiveness, adequacy or enforceability of any insurance existing over such
Charged Property.

 

(xix) In respect of any UK Security Document, the Agent shall not have any
obligation or duty to any person for any loss suffered as a result of: (i) the
lack or inadequacy of any insurance; or (ii) the failure of the Agent to notify
the insurers of any material fact relating to the risk assumed by them, or of
any other information of any kind, unless Required Lenders have requested it to
do so in writing and the Agent has failed to do so within fourteen (14) days
after receipt of that request.

 

134

 

 



(xx) Every appointment of a successor Agent under a UK Security Document shall
be by deed.

 

(xxi) Section 1 of the Trustee Act 2000 (UK) shall not apply to the duty of the
Agent in relation to the trusts constituted by this Agreement.

 

(xxii) In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 (UK) or the Trustee Act 2000 (UK), the provisions
of this Agreement shall prevail to the extent allowed by law, and shall
constitute a restriction or exclusion for the purposes of the Trustee Act 2000
(UK).

 

(xxiii) The perpetuity period under the rule against perpetuities if applicable
to this Agreement and any UK Security Document shall be 125 years from the date
of this Agreement.

 

12.12 Agency for Perfection. Agent and each Lender hereby appoints each Lender
as agent for the purpose of perfecting the security interests in and liens upon
the Collateral of Agent for itself and the ratable benefit of Secured Parties in
assets which, in accordance with Article 9 of the UCC, the PPSA, the STA or the
UK Registration Requirements can be perfected only by possession. Should any
Lender obtain possession of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

 

12.13 Flood Laws. Agent has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and related legislation (the “Flood Laws”).
Agent will post on the applicable electronic platform (or otherwise distribute
to each Lender) documents that it receives in connection with the Flood Laws.
However, Agent reminds each Lender and Participant that, pursuant to the Flood
Laws, each federally regulated lender (whether acting as a Lender or
Participant) is responsible for assuring its own compliance with the flood
insurance requirements.

 



135

 

 

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS.

 



13.1 Term.

 

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the Final Maturity Date, unless sooner
terminated pursuant to the terms hereof. Upon the effective date of termination
of this Agreement and the other Financing Agreements, Borrowers shall pay to
Agent, for the ratable benefit of the Secured Parties, in full, all outstanding
and unpaid non-contingent Obligations and shall furnish cash collateral to
Agent, (or at Agent’s option, a letter of credit issued for the account of
Borrowers and at Borrowers’ expense, in form and substance satisfactory to
Agent, by an issuer acceptable to Agent and payable to Agent as beneficiary, for
the ratable benefit of Lenders) in such amounts as Agent determines are
reasonably necessary to secure (or reimburse) Agent and Lenders from loss, cost,
damage or expense, including attorneys’ fees and legal expenses, in connection
with any contingent Obligations, including issued and outstanding Letter of
Credit Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which Agent and Lenders have not yet received final and
indefeasible payment and any of the Obligations arising under or in connection
with any Bank Products in such amounts as the Bank Product Provider providing
such Bank Products may require (unless such Obligations arising under or in
connection with any Bank Products are paid in full in cash and terminated in a
manner satisfactory to such Bank Product Provider); provided, however, that
Canadian Borrowers and UK Borrower each shall only be responsible for paying
both Canadian Obligations and UK Obligations. Such payments in respect of the
Obligations and cash collateral shall be remitted by wire transfer in federal
funds to such bank account of Agent, as Agent may, in its discretion, designate
in writing to Borrowers for such purpose. Interest shall be due until and
including the next Business Day, if the amounts so paid by any Borrower to the
bank account designated by Agent are received in such bank account later than
12:00 noon, Los Angeles time.

 

(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge any Borrower of its respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, provided, that,
Lender shall terminate its security interests in the Collateral upon the
payments and furnishing of cash collateral by Borrowers to Agent in the full
sums required in Section 13.1(a) above.

 

13.2 Notices. All notices, requests and demands hereunder shall be in writing
and (a) made to Agent and Lenders at their respective addresses set forth below
and to Borrowers at their chief executive office set forth below, or to such
other address as either party may designate by written notice to the other in
accordance with this provision, and (b) deemed to have been given or made: if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next Business Day, one (1) Business Day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.

 

13.3 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 

136

 

 



13.4 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, Borrowers and their respective
successors and assigns, except that Borrowers may not assign its rights under
this Agreement, the other Financing Agreements and any other document referred
to herein or therein without the prior written consent of Agent and the Required
Lenders. No Lender may assign its rights and obligations under this Agreement
(or any part thereof) without the prior written consent of all Lenders and
Agent, except as permitted under Section 13.5 hereof. Any purported assignment
by a Lender without such prior express consent or compliance with Section 13.5
where applicable, shall be void. The terms and provisions of this Agreement and
the other Financing Agreements are for the purpose of defining the relative
rights and obligations of Borrowers, Obligors, Agent and Lenders with respect to
the transactions contemplated hereby and there shall be no third party
beneficiaries of any of the terms and provisions of this Agreement or any of the
other Financing Agreements

 

13.5 Assignments and Participations.

 

(a) Each Lender may (i) assign all or a portion of its rights and obligations
under this Agreement (including, without limitation, a portion of its
Commitments, the Loans owing to it and its rights and obligations as a Lender
with respect to Letter of Credit Accommodations) and the other Financing
Agreements; to its parent company and/or any Affiliate of such Lender which is
at least fifty (50%) percent owned by such Lender or its parent company or to
one or more Lenders or (ii) assign all, or if less than all a portion equal to
at least $5,000,000 in the aggregate for the assigning Lender or assigning
Lenders, of such rights and obligations under this Agreement to one or more
Eligible Transferees, each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Acceptance; provided,
that, (A) the consent of Agent shall be required in connection with any
assignment to an Eligible Transferee pursuant to clause (ii) above, (B) if such
Eligible Transferee is not a bank, Agent shall receive a representation in
writing by such Eligible Transferee that either (1) no part of its acquisition
of its Loans is made out of assets of any employee benefit plan, or (2) after
consultation, in good faith, with Borrowers and provision by Borrowers of such
information as may be reasonably requested by such Eligible Transferee, the
acquisition and holding of such Commitments and Loans does not constitute a
non-exempt prohibited transaction under Section 406 of ERISA and Section 4975 of
the Code, or (3) such assignment is an “insurance company general account,” as
such term is defined in the Department of Labor Prohibited Transaction Class
Exemption 95.60 (issued July 12, 1995) (“PTCE 95-60”), and, as of the date of
the assignment, there is no “employee benefit plan” with respect to which the
aggregate amount of such general account’s reserves and liabilities for the
contracts held by or on behalf of such “employee benefit plan” and all other
“employee benefit plans” maintained by the same employer (and affiliates thereof
as defined in Section V(a)(1) of PTCE 95-60) or by the same employee
organization (in each case determined in accordance with the provisions of PTCE
95-60) exceeds ten percent (10%) of the total reserves and liabilities of such
general account (as determined under PTCE 95-60) (exclusive of separate account
liabilities) plus surplus as set forth in the National Association of Insurance
Commissioners Annual Statement filed with the state of domicile of such Eligible
Transferee and (C) such transfer or assignment will not be effective until
recorded by the Agent on the Register. As used in this Section, the term
“employee benefit plan” shall have the meaning assigned to it in Title I of
ERISA and shall also include a “plan” as defined in Section 4975(e)(1) of the
Code.

 

137

 

 





(b) Agent, acting solely for this purpose as the agent of the Borrowers, shall
maintain a register of the names and addresses of Lenders, their Commitments and
the principal amount of their Loans (the “Register”). Agent shall also maintain
a copy of each Assignment and Acceptance delivered to and accepted by it and
shall modify the Register to give effect to each Assignment and Acceptance. Upon
its receipt of each Assignment and Acceptance, Agent will give prompt notice
thereof to Lenders and deliver to each of them a copy of the executed Assignment
and Acceptance. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and Borrowers, Obligors, Agent and Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrowers, Obligors and any Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

(c) In the event that a Lender sells participations in the Loans, such Lender,
as a non-fiduciary agent on behalf of Borrowers, shall maintain (or cause to be
maintained) a register on which it enters the name of all participants in the
Loans held by it (and the principal amount (and stated interest thereon) of the
portion of such Loans that is subject to such participations) (the “Participant
Register”). The Loans (and the note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of the Loans (and the registered note, if any, evidencing the
same) may be effected only by the registration of such participation on the
Participant Register. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
(i) the assignee thereunder shall be a party hereto and to the other Financing
Agreements and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations (including, without limitation, the obligation to participate in
Letter of Credit Accommodations) of a Lender hereunder and thereunder and (ii)
the assigning Lender shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement.

 

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers, Obligors or any of their respective subsidiaries or the performance
or observance by any Borrower or any Obligor of any of the Obligations, (iii)
such assignee confirms that it has received a copy of this Agreement and the
other Financing Agreements, together with such other documents and information
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Financing Agreements, (v) such assignee appoints
and authorizes Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Financing Agreements as are
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto, and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Financing Agreements are required to be
performed by it as a Lender. Subject to Section 13.7, Agent and Lenders may
furnish any information concerning Borrowers, Obligors or their respective
subsidiaries in the possession of Agent or any Lender from time to time to
assignees and Participants.

 

138

 

 



(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Accommodations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitments hereunder) and the other Financing
Agreements shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and Borrowers, Obligors, Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, (iii) the
Participant shall not have any rights under this Agreement or any of the other
Financing Agreements (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
any Borrower or any Obligor hereunder shall be determined as if such Lender had
not sold such participation, and (iv) so long as no Event of Default is ongoing,
any sale to a (A) hedge fund or (B) proposed Participant that is a direct
competitor of any Borrower shall require the prior written consent of Borrowers
(which shall not be unreasonably withheld, conditioned or delayed and such
approval shall be deemed given by Borrowers if no objection from Borrowers is
received within five (5) Business Days after written notice of such proposed
participation has been provided by Agent) and (v) if such Participant is not a
bank, represent that either (A) no part of its acquisition of its participation
is made out of assets of any employee benefit plan, or (B) after consultation,
in good faith, with Borrowers and provision by Borrowers of such information as
may be reasonably requested by the Participant, the acquisition and holding of
such participation does not constitute a non-exempt prohibited transaction under
Section 406 of ERISA and Section 4975 of the Code, or (C) such participation is
an “insurance company general account, “ as such term is defined in the “PTCE
95-60”, and, as of the date of the transfer there is no “employee benefit plan”
with respect to which the aggregate amount of such general account’s reserves
and liabilities for the contracts held by or on behalf of such “employee benefit
plan” and all other “employee benefit plans” maintained by the same employer
(and affiliates thereof as defined in Section V(a)(1) of PTCE 95-60) or by the
same employee organization (in each case determined in accordance with the
provisions of PTCE 95-60) exceeds ten (10%) percent of the total reserves and
liabilities of such general account (as determined under PTCE 95-60) (exclusive
of separate account liabilities) plus surplus as set forth in the National
Association of Insurance Commissioners Annual Statement filed with the state of
domicile of the Participant.

 

139

 

 



(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to the Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank.

 

(g) Borrowers shall use their commercially reasonable efforts to assist Agent or
any Lender permitted to sell assignments or participations under this Section
13.5 in whatever manner reasonably necessary in order to enable or effect any
such assignment or participation, including (but not limited to) the execution
and delivery of any and all agreements, notes and other documents and
instruments as shall be requested and the delivery of informational materials,
appraisals or other documents for, and the participation of relevant management
in meetings and conference calls with, potential assignees or Participants.

 

(h) Notwithstanding anything contained herein to the contrary, no assignment of
any U.S. Commitments, Canadian Commitments or UK Commitments may be made if it
results in any Lender, together with its Affiliate Canadian Lender and Affiliate
UK Lender, if applicable, maintaining a Canadian Commitment and/or a UK
Commitment but no U.S. Commitment.

 

13.6 Participant’s Compensation. Borrowers agree that each Participant shall be
entitled to the benefits of Sections 3.1(b)(iv), 3.5, 6.5 and 11.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 13.5(a); provided that such Participant agrees to be subject
to the provisions of Section 6.9 as if it were an assignee pursuant to Section
13.5(a). Notwithstanding anything herein to the contrary, a Participant shall
not be entitled to receive any greater payment under Section 3.1(b)(iv), 3.5(a),
6.5 or 11.5 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent. A Participant that would be a Non U.S.-Lender if it were a Lender shall
not be entitled to the benefits of Section 6.5 unless Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of Borrowers, to comply with Section 6.5(e) as though it were a Lender.

 

13.7 Confidentiality. Each Lender agrees that it will not disclose, without the
prior consent of Borrowers, confidential information with respect to Borrowers,
any Obligor or any of their respective subsidiaries which is furnished pursuant
to this Agreement and which is specifically designated as confidential in
writing by Borrowers; provided, that, any Lender may disclose any such
information (a) to its Affiliates and its and its Affiliates’ employees,
auditors or counsel on a need-to-know basis, or to another Lender if the
disclosing Lender or such disclosing Lender’s holding or parent company in its
sole discretion determines that any such party should have access to such
information, (b) as has become generally available to the public without a
breach of this Section 13.7, (c) as may be required or appropriate in any
report, statement or testimony submitted to or upon request of any Governmental
Authority having or claiming to have jurisdiction over such Lender, (d) as may
be required or appropriate in response to any summons or subpoena or in
connection with any litigation, (e) in order to comply with any statute or
regulation, and (f) to any prospective or actual assignee or Participant in
connection with any contemplated transfer or participation of any of the
Commitments or any interest therein by such Lender, provided, that, such
assignee or Participant has agreed in writing to the confidentiality of any such
confidential information in accordance with the terms of this Section 13.7.
Anything contained herein to the contrary notwithstanding, the obligations of
confidentiality contained herein, as they relate to the transactions
contemplated hereby, shall not apply to the federal tax structure or federal tax
treatment of such transactions, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
Persons, without limitation of any kind, the federal tax structure and federal
tax treatment of such transactions (including all written materials related to
such tax structure and tax treatment). The preceding sentence is intended to
cause the transactions contemplated hereby to not be treated as having been
offered under conditions of confidentiality for purposes of Section
1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the United States Internal Revenue Code, and
shall be construed in a manner consistent with such purpose. In addition, each
party hereto acknowledges that it has no proprietary or exclusive rights to the
tax structure of the transactions contemplated hereby or any tax matter or tax
idea related thereto.

 

140

 

 

13.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.

 

13.9 Publicity. Borrowers consent to Agent and any other Co-Lead Arrangers
publishing or disseminating general information concerning this credit facility
for league table, tombstone and advertising purposes, and using Borrowers’
logos, trademarks or product photographs in advertising materials.

 

13.10 Effect of Amendment and Restatement; No Novation. Upon the effectiveness
of this Agreement, the Existing Loan Agreement shall be amended and restated in
its entirety by this Agreement. The Obligations (as defined in the Existing Loan
Agreement) shall continue in full force and effect, and the effectiveness of
this Agreement shall not constitute a novation or repayment of such existing
Obligations. Such existing Obligations, together with any and all additional
Obligations incurred by Borrowers under this Agreement or under any of the other
Financing Agreements, shall continue to be secured by, among other things, the
Collateral, whether now existing or hereafter acquired and wheresoever located,
all as more specifically set forth in the Financing Agreements; provided,
however, that the U.S. Obligations shall not be secured by the Collateral of the
Canadian Borrowers or of UK Borrower. Each U.S. Borrower hereby reaffirms its
obligations, liabilities, grants of security interests, pledges and the validity
of all covenants by it contained in any and all Financing Agreements, as
amended, supplemented or otherwise modified by this Agreement and by the other
Financing Agreements delivered on the date hereof. Any and all references in any
Financing Agreements to the Existing Loan Agreement shall be deemed to be
amended to refer to this Agreement. Each of the U.S. Lenders having a U.S.
Commitment prior to the effectiveness of this Agreement (the “Pre-Amendment
Lenders”) shall assign to any U.S. Lender which is acquiring a new or additional
U.S. Commitment immediately after the effectiveness of this Agreement (the
“Post-Amendment Lenders”), and such Post-Amendment Lenders shall purchase from
each Pre-Amendment Lender, at the principal amount thereof, such interests in
the U.S. Revolving Loans and participation interests in U.S. Letter of Credit
Accommodations on the effectiveness of this Agreement as shall be necessary in
order that, after giving effect to all such assignments and purchases, such U.S.
Revolver Loans and participation interests in U.S. Letter of Credit
Accommodations will be held by Pre-Amendment Lenders and Post-Amendment Lenders
ratably in accordance with their Pro Rata Share (calculated under clause (a) of
the definition of Pro Rata Share) after giving effect to this Agreement.

 

141

 

 

13.11 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Financing
Agreement in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to Agent or any Lender hereunder or under
the other Financing Agreements shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Agent or such Lender, as the case may be, of any sum adjudged to be
so due in the Judgment Currency, Agent or such Lender, as the case may be, may
in accordance with normal banking procedures purchase this Agreement Currency
with the Judgment Currency. If the amount of this Agreement Currency so
purchased is less than the sum originally due to Agent or any Lender from any
Borrower in this Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify Agent or such
Lender, as the case may be, against such loss. If the amount of this Agreement
Currency so purchased is greater than the sum originally due to Agent or any
Lender in such currency, Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

13.12 Certain Tax Matters. Notwithstanding anything set forth herein or in any
other Financing Agreement to the contrary, the parties agree that Canadian
Borrowers and UK Borrower shall not have any obligation to make any payment of
principal or interest with respect to any Loan to a U.S. Borrower.

 

13.13 Foreign Anti-Money Laundering Legislation.

 

(a) Each Borrower and Obligor acknowledges that, pursuant to the Proceeds of
Crime Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder, “Canadian AML Legislation”), the Lenders may be
required to obtain, verify and record information regarding the Borrowers and
Obligors and their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Borrowers and Obligors,
and the transactions contemplated hereby. Each Borrower and Obligor shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender, any issuer of letters of credit hereunder
or any Agent, in order to comply with any applicable Canadian AML Legislation,
whether now or hereafter in existence.

 

142

 

 

(b) If the Agent has ascertained the identity of any Borrower and Obligor or any
authorized signatories of the Borrowers and Obligors for the purposes of
applicable Canadian AML Legislation, then the Agent:

 

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of the applicable Canadian AML
Legislation; and

 

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Agent nor any other Agent
has any obligation to ascertain the identity of the Borrowers and Obligors or
any authorized signatories of the Borrowers and Obligors on behalf of any
Lender, or to confirm the completeness or accuracy of any information it obtains
from any Borrower and Obligor or any such authorized signatory in doing so.

 

(c) UK “Know your customer” checks.

 

(i) If (1) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (2) any change in the status of UK Borrower after the date of
this Agreement; or (3) a proposed assignment or transfer by a Lender of any of
its rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer, obliges the Agent or any Lender (or, in
the case of clause (3) above, any prospective new Lender) to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, UK Borrower shall promptly
upon the request of the Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Agent
(for itself or on behalf of any Lender) or any Lender (for itself or, in the
case of the event described in clause (3) above, on behalf of any prospective
new Lender) in order for the Agent, such Lender or, in the case of the event
described in clause (3) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.

 

(ii) Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Financing Agreements.

 

143

 

 

13.14 Maximum Interest. Notwithstanding anything to the contrary contained in
any Financing Agreement, the interest paid or agreed to be paid under the
Financing Agreements shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (“maximum rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations of the Borrower to which
such excess interest relates or, if it exceeds such unpaid principal, refunded
to such Borrower. In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the maximum rate, such Person may, to the
extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Without limiting
the generality of the foregoing provisions of Section 13.14, if any provision of
any of the Financing Agreements would obligate any Canadian Borrower to make any
payment of interest with respect to the Canadian Obligations in an amount or
calculated at a rate which would be prohibited by applicable law or would result
in the receipt of interest with respect to the Canadian Obligations at a
criminal rate (as such terms are construed under the Criminal Code (Canada)),
then notwithstanding such provision, such amount or rates shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the applicable recipient of interest with respect to the
Canadian Obligations at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (i) first, by reducing the amount or rates of
interest required to be paid by the Canadian Borrowers to the applicable
recipient under the Financing Agreements; and (ii) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid by the
Canadian Borrowers to the applicable recipient which would constitute interest
with respect to the Canadian Obligations for purposes of Section 347 of the
Criminal Code (Canada). Notwithstanding the foregoing, and after giving effect
to all adjustments contemplated thereby, if the applicable recipient shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then Canadian Borrowers shall be entitled, by notice in
writing to Agent, to obtain reimbursement from the applicable recipient in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by the applicable recipient to the applicable
Canadian Borrower. Any amount or rate of interest with respect to the Canadian
Obligations referred to in this Section 13.14 shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Canadian Revolving Loans to
Canadian Borrowers remain outstanding on the assumption that any charges, fees
or expenses that fall within the meaning of “interest” (as defined in the
Criminal Code (Canada)) shall, if they relate to a specific period of time, be
pro rated over that period of time and otherwise be pro rated over the period
from the date of this Agreement to the date of full payment of the Canadian
Obligations, and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by Agent shall be conclusive for the
purposes of such determination.

 

13.15 United Kingdom Tax Matters.

 

(a) Tax Gross-Up.

 

(i) UK Borrower shall make all payments to be made by it under any Financing
Agreement without any Tax Deduction unless a Tax Deduction is required by law.

 

144

 

 

(ii) UK Borrower shall, promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify Agent accordingly. Similarly, a Lender shall promptly notify
Agent on becoming so aware in respect of a payment payable to that Lender. If
Agent receives such notification from a Lender it shall notify UK Borrower.

 

(iii) Subject to Section 13.15(a)(iv), if a Tax Deduction is required by law to
be made by UK Borrower, the amount of the payment due from that UK Borrower
shall be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.

 

(iv) A payment shall not be increased under Section 13.15(a)(iii) above by
reason of a Tax Deduction on account of Taxes imposed by the United Kingdom if,
on the date on which the payment falls due:

 

(A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

 

(B) the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender, and:

 

(1) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the UK ITA which relates to the payment and
that Lender has received from UK Borrower a certified copy of that Direction;

 

(2) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 

(C) the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender and:

 

(1) the relevant Lender has not given a Tax Confirmation to UK Borrower; and

 

(2) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to UK Borrower, on the basis that the
Tax Confirmation would have enabled UK Borrower to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the UK ITA; or

 

145

 

 

(D) the relevant Lender is a Treaty Lender and UK Borrower is able to
demonstrate that the payment could have been made to the Lender without the Tax
Deduction had that Lender complied with its obligations under Section 13.15(e)
below.

 

(v) If UK Borrower is required to make a Tax Deduction, UK Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, UK Borrower shall deliver to Agent for
the benefit of the Lender entitled to the payment a statement under section 975
of the UK ITA or other evidence reasonably satisfactory to that Lender that the
Tax Deduction has been made or (as applicable) any appropriate payment paid to
the relevant taxing authority.

 

(vii) Subject to Section 13.15(a)(viii) below, a Treaty Lender and UK Borrower
which makes a payment to which that Treaty Lender is entitled shall co-operate
in completing any procedural formalities necessary for UK Borrower to obtain
authorization to make that payment without a Tax Deduction and, until such time
as UK Borrower has obtained authorization (including under the HMRC DT Treaty
Passport scheme) to make payments without any Tax Deduction, UK Borrower will
continue to comply with its obligations under the remaining provisions of this
Section 13.15(a).

 

(viii) A Treaty Lender:

 

(A) which becomes a party on the day on which this Agreement is entered into
that holds a passport under the HMRC DT Treaty Passport scheme, and which wishes
that scheme to apply to this Agreement, shall give a confirmation to that effect
(for the benefit of the Agent and without liability to UK Borrower) by notifying
UK Borrower of its scheme reference number and its jurisdiction of tax
residence; and

 

(B) which becomes a party after the day on which this Agreement is entered into
that holds a passport under the HMRC DT Treaty Passport scheme, and which wishes
that scheme to apply to this Agreement, shall give a confirmation to that effect
(for the benefit of the Agent and without liability to UK Borrower) by notifying
UK Borrower of its scheme reference number and its jurisdiction of tax residence
in accordance with Section 13.15(e)(i) below,

 

and, having done so, that Lender shall be under no obligation pursuant to
Section 13.15(a)(vii) above.

 

(ix) Nothing in Section 13.15(a)(vii) above shall require a Treaty Lender to:

 

(A) register under the HMRC DT Treaty Passport scheme;

 

(B) apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or

 

146

 

 

(C) file Treaty forms if it has given a confirmation to the effect that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with Section 13.15(a)(viii) or Section 13.15(e)(i) (HMRC DT Treaty
Passport scheme confirmation) and UK Borrower has not complied with its
obligations under Section 13.15(a)(xii) or Section 13.15(e)(ii) (HMRC DT Treaty
Passport scheme confirmation).

 

(x) A UK Non-Bank Lender which becomes a party on the date hereof gives a Tax
Confirmation to UK Borrower by entering into this Agreement.

 

(xi) A UK Non-Bank Lender shall promptly notify UK Borrower and Agent if there
is any change in the position from that set out in the Tax Confirmation.

 

(xii) Where a Lender notifies UK Borrower as described in Section
13.15(a)(viii)(A) above, UK Borrower shall file a duly completed form DTTP2 in
respect of such Lender with HM Revenue & Customs within 30 days of the date of
this Agreement and shall promptly provide the Lender with a copy of that filing.

 

(xiii) Where a Lender has notified UK Borrower as described in Section
13.15(a)(viii) and UK Borrower which has complied with its obligations under
Section 13.15(a)(xii) has filed a duly completed form DTTP2 but that form DTTP2
has been rejected by H.M. Revenue & Customs or H.M. Revenue & Customs has not
given UK Borrower authority to make payments to that Lender without a Tax
Deduction within 60 days of the date of filing the form DTTP2, UK Borrower shall
notify the Lender in writing and the Lender shall co-operate in completing any
additional procedural formalities necessary for UK Borrower to obtain
authorization to make a payment without a Tax Deduction.

 

(xiv) If a Lender has not given a confirmation to the effect that it wishes the
HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
Section 13.15(a)(xi) above or Section 13.15(e)(i) (HMRC DT Treaty Passport
scheme confirmation), UK Borrower shall not file any form relating to the HMRC
DT Treaty Passport scheme in respect of that lender’s advance or its
participation in any advance.

 

(b) Tax Indemnity.

 

(i) Subject to Section 13.15(b)(ii), UK Borrower shall (within three Business
Days of demand by the Agent) pay to the Lender an amount equal to the loss,
liability or cost which that Lender determines will be or has been (directly or
indirectly) suffered for or on account of Taxes by that Lender in respect of a
Financing Agreement.

 

(ii) Section 13.15(b)(i) above shall not apply:

 

(A) with respect to any Taxes assessed on a Lender:

 

(1) under the law of the jurisdiction in which that Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for tax purposes; or

 

147

 

 

(2) under the law of the jurisdiction in which that Lender’s facility office is
located in respect of amounts received or receivable in that jurisdiction,

 

(B) if the Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender; or

 

(C) to the extent a loss, liability or cost:

 

(1) is compensated for by an increased payment under Section 13.15(a) (Tax
Gross-Up); or

 

(2) would have been compensated for by an increased payment under Section
13.15(a) (Tax Gross-Up) but was not so compensated solely because one of the
exclusions in Section 13.15(a) (Tax Gross-Up) applied; or

 

(3) relates to a deduction or withholding from a payment under a Financing
Agreement required by FATCA.

 

(iii) A Lender making, or intending to make a claim under Section 13.15(b)(i)
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify UK Borrower.

 

(iv) A Lender shall, on receiving a payment from UK Borrower under Section
13.15(b)(i), notify the Agent.

 

(c) Tax Credit. If UK Borrower makes a Tax Payment and the relevant Lender
reasonably determines that (1) a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part, or to that Tax Payment;
and that (2) Lender has obtained, utilized and retained the benefit of that Tax
Credit, the Lender shall pay an amount to UK Borrower which that Lender
reasonably determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by UK Borrower. Each Lender shall promptly notify UK Borrower of any Tax
Credit that may give rise to a payment under this Section 13.15(c).

 

(d) Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date hereof (“New Lender”) shall confirm, in the Assignment
and Acceptance Agreement which it executes on becoming a party, and for the
benefit of Agent and without liability to UK Borrower, which of the following
categories it falls within:

 

(i) not a Qualifying Lender;

 

(ii) a Qualifying Lender (other than a Treaty Lender); or

 

(iii) a Treaty Lender.

 

148

 

 

If a New Lender fails to indicate its status in accordance with this Section
13.15(d), then such New Lender or Lender (as appropriate) shall be treated for
the purposes of this Agreement (including by UK Borrower) as if it is not a
Qualifying Lender until such time as it notifies Agent which category of
Qualifying Lender applies (and Agent, upon receipt of such notification, shall
inform UK Borrower). For the avoidance of doubt, an Assignment and Acceptance
shall not be invalidated by any failure of a New Lender to comply with this
Section 13.15. A New Lender who has indicated its status in accordance with this
Section 13.15(d) shall use reasonable efforts to notify UK Borrower if it
becomes aware of a change in that status.

 

(e) HMRC DT Treaty Passport Scheme Confirmation.

 

(i) A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall give a confirmation to that effect (for the benefit of the Agent and
without liability to UK Borrower) in the Assignment and Acceptance which it
executes by including its scheme reference number and its jurisdiction of tax
residence in that Assignment and Acceptance.

 

(ii) Where an Assignment and Acceptance includes the confirmation described in
Section 13.15(e)(i) above in the relevant Assignment and Acceptance UK Borrower
which is a party as a Borrower as at the date that the relevant Assignment and
Acceptance Agreement is executed (the “Transfer Date”) shall file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs within
30 days of that Transfer Date and shall promptly provide the Lender with a copy
of that filing.

 

(iii) Where a New Lender that is a Treaty Lender has confirmed that it wishes
the HMRC DT Treaty Passport scheme to apply in the Assignment and Acceptance as
described in Section 13.15(e)(i) and UK Borrower which has complied with its
obligations under Section 13.15(e)(ii) has filed a duly completed form DTTP2 but
that form DTTP2 has been rejected by H.M. Revenue & Customs or H.M. Revenue &
Customs has not given UK Borrower authority to make payments to that Lender
without a Tax Deduction within 60 days of the date of filing the form DTTP2, UK
Borrower shall notify the Lender in writing and the Lender shall co-operate in
completing any additional procedural formalities necessary for UK Borrower to
obtain authorization to make a payment without a Tax Deduction.

 

(f) Stamp Taxes. UK Borrower shall pay and, within three Business Days of
demand, indemnify each Lender against any cost, loss or liability that Lender
incurs in relation to all UK stamp duty, UK registration and other similar UK
Taxes payable in respect of any Financing Agreement.

 

(g) Value Added Tax.

 

(i) All amounts set out or expressed in a Financing Agreement to be payable by
any party to any Lender which (in whole or in part) constitute the consideration
for a supply or supplies for VAT purposes shall be deemed to be exclusive of any
VAT which is chargeable on such supply or supplies, and accordingly, subject to
Section 13.15(g)(ii) below, if VAT is or becomes chargeable on any supply made
by any Lender to any party under a Financing Agreement, that party shall pay to
the Lender (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Lender shall promptly provide an appropriate VAT invoice to such party).

 

149

 

 

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Financing Agreement,
and any party other than the Recipient (the “Subject Party”) is required by the
terms of any Financing Agreement to pay an amount equal to the consideration for
such supply to the Supplier (rather than being required to reimburse the
Recipient in respect of that consideration):

 

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Subject Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The Recipient will promptly pay to the Subject Party an
amount equal to any credit or repayment obtained by the Recipient from the
relevant tax authority which the Recipient reasonably determines is in respect
of such VAT.

 

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Subject Party shall promptly, following demand from
the Recipient, pay to the Recipient an amount equal to VAT chargeable on that
supply but only to the extent that the Recipient reasonably determines that it
is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

(iii) Where a Financing Agreement requires any party to reimburse or indemnify a
Lender for any cost or expense, that party shall reimburse or indemnify (as the
case may be) such Lender for the full amount of such cost or expense, including
such part thereof as represents VAT, save to the extent that such Lender
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.

 

(iv) Any reference in this Section 13.15(g) to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).

 

(v) In relation to any supply made by a Lender or the Agent to any party under
any Financing Agreement, if reasonably requested by such Lender or Agent, that
party shall promptly provide such Lender or Agent with details of that party’s
VAT registration and such other information as is reasonably requested in
connection with such Lender’s or Agent’s VAT reporting requirements in relation
to such supply.

 

(h) Determination. Except as otherwise expressly provided in Section 13.15, a
reference to “determines” or “determined” in connection with tax provisions
contained in Section 13.15 means a determination made in the absolute discretion
of the person making the determination.

 

150

 

 

13.16 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Financing Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Financing Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Agreement; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

13.17 Intercreditor Agreement. Each Lender hereunder authorizes and instructs
Agent to enter into the Castle Pines Intercreditor Agreement and acknowledges
(or is deemed to acknowledge) that a copy of the Castle Pines Intercreditor
Agreement was delivered, or made available, to such Lender. Each Lender hereby
acknowledges that it has received and reviewed the Castle Pines Intercreditor
Agreement. Each of the Lenders agrees to be bound by the Castle Pines
Intercreditor Agreement. Nothing in this Section 13.17 shall be construed to
provide that any Borrower is a third party beneficiary of the provisions of the
Castle Pines Intercreditor Agreement or may assert any rights, defenses or
claims on account of the Castle Pines Intercreditor Agreement or this Section
13.17, and each Borrower agrees that nothing in the Castle Pines Intercreditor
Agreement is intended or shall impair the obligation of any Borrower to pay the
obligations under this Agreement, or any other Financing Agreement as and when
the same become due and payable in accordance with their respective terms, or to
affect the relative rights of the creditors with respect to any Borrower or
except as expressly otherwise provided in the Intercreditor Agreement as to a
Borrower’s obligations, such Borrower’s properties.

 

151

 

 

SECTION 14. JOINT AND SEVERAL LIABILITY; SURETYSHIP WAIVERS

 

14.1 Independent Obligations; Subrogation. Each U.S. Borrower hereby agrees that
it is jointly and severally liable for, and, as a primary obligor and not merely
as surety, absolutely, unconditionally and irrevocably guarantees to the Secured
Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of all Obligations. Each
Canadian Borrower and UK Borrower hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of all Canadian Obligations and all UK Obligations.
To the maximum extent permitted by law, each Borrower hereby waives any claim,
right or remedy which either may now have or hereafter acquire against any other
Borrower that arises hereunder including, without limitation, any claim, remedy
or right of subrogation, reimbursement, exoneration, contribution,
indemnification, or participation in any claim, right or remedy of Agent or any
Lender against any Borrower or any Collateral which Agent or any Lender now has
or hereafter acquires, whether or not such claim, right or remedy arises in
equity, under contract, by statute, under common law or otherwise until the
Obligations are fully paid and finally discharged. In addition, each Borrower
hereby waives any right to proceed against the other Borrowers, now or
hereafter, for contribution, indemnity, reimbursement, and any other suretyship
rights and claims, whether direct or indirect, liquidated or contingent, whether
arising under express or implied contract or by operation of law, which any
Borrower may now have or hereafter have as against the other Borrowers with
respect to the Obligations until the Obligations are fully paid and finally
discharged. Each Borrower also hereby waives any rights of recourse to or with
respect to any asset of the other Borrowers until the Obligations are fully paid
and finally discharged.

 

14.2 Authority to Modify Obligations and Security. Each Borrower authorizes
Agent and Lenders, without notice or demand and without affecting any Borrowers’
liability hereunder, from time to time, whether before or after any notice of
termination hereof or before or after any default in respect of the Obligations,
to: (a) renew, extend, accelerate, or otherwise change the time for payment of,
or otherwise change any other term or condition of, any document or agreement
evidencing or relating to any Obligations as such Obligations relate to the
other Borrowers, including, without limitation, to increase or decrease the rate
of interest thereon; (b) accept, substitute, waive, defease, increase, release,
exchange or otherwise alter any Collateral, in whole or in part, securing the
other Borrowers’ Obligations; (c) apply any and all such Collateral and direct
the order or manner of sale thereof as Agent and Lenders, in their sole
discretion, may determine; (d) deal with the other Borrowers as Agent or any
Lender may elect; (e) in Agent’s and Lenders’ sole discretion, settle, release
on terms satisfactory to them, or by operation of law or otherwise, compound,
compromise, collect or otherwise liquidate any of the other Borrowers’
Obligations and/or any of the Collateral in any manner, and bid and purchase any
of the collateral at any sale thereof; (f) apply any and all payments or
recoveries from the other Borrowers as Agent or Lenders, in their sole
discretion, may determine, whether or not such indebtedness relates to the
Obligations; all whether such Obligations are secured or unsecured or guaranteed
or not guaranteed by others; and (g) apply any sums realized from Collateral
furnished by the other Borrowers upon any of its indebtedness or obligations to
Agent or Lenders as they in their sole discretion, may determine, whether or not
such indebtedness relates to the Obligations; all without in any way
diminishing, releasing or discharging the liability of any Borrower hereunder.

 

152

 

 

14.3 Waiver of Defenses. Upon an Event of Default by any Borrower in respect of
any Obligations, and except as required in Section 726 of the California Code of
Civil Procedure, Agent or any Lender may, at their option and without notice to
any Borrower, proceed directly against any U.S. Borrower (or, solely with
respect to Canadian Obligations, any Canadian Borrower or UK Borrower and,
solely with respect to UK Obligations, UK Borrower or any Canadian Borrower), to
collect and recover the full amount of the liability hereunder, or any portion
thereof, and each Borrower waives any right to require Agent or any Lender to:
(a) proceed against the other Borrowers or any other person whomsoever; (b)
proceed against or exhaust any Collateral given to or held by Agent or any
Lender in connection with the Obligations; (c) give notice of the terms, time
and place of any public or private sale of any of the Collateral except as
otherwise provided herein; or (d) pursue any other remedy in Agent’s or any
Lender’s power whatsoever. A separate action or actions may be brought and
prosecuted against any Borrower whether or not action is brought against the
other Borrowers and whether the other Borrowers be joined in any such action or
actions; and each Borrower agrees that any payment of any Obligations or other
act which shall toll any statute of limitations applicable thereto shall
similarly operate to toll such statute of limitations applicable to the
liability hereunder.

 

14.4 Exercise of Agent’s and Lenders’ Rights. Each Borrower hereby authorizes
and empowers Agent and Lenders in their sole discretion, without any notice or
demand to such Borrower whatsoever and without affecting the liability of such
Borrower hereunder, to exercise any right or remedy which Agent or any Lender
may have available to them against the other Borrowers.

 

14.5 Additional Waivers. Each Borrower waives any defense arising by reason of
any disability or other defense of the other Borrowers or by reason of the
cessation from any cause whatsoever of the liability of the other Borrowers or
by reason of any act or omission of Agent or any Lender or others which directly
or indirectly results in or aids the discharge or release of the other Borrowers
or any Obligations or any Collateral by operation of law or otherwise. The
Obligations shall be enforceable against each U.S. Borrower and the Canadian
Obligations and UK Obligations shall be enforceable against each Canadian
Borrower and UK Borrower, in each case without regard to the validity,
regularity or enforceability of any of the Obligations with respect to any of
the other Borrowers or any of the documents related thereto or any collateral
security documents securing any of the Obligations. No exercise by Agent or any
Lender of, and no omission of Agent or any Lender to exercise, any power or
authority recognized herein and no impairment or suspension of any right or
remedy of Agent or any Lender against any Borrower or any Collateral shall in
any way suspend, discharge, release, exonerate or otherwise affect any of the
Obligations or any Collateral furnished by the Borrowers or give to the
Borrowers any right of recourse against Agent or any Lender. Each Borrower
specifically agrees that the failure of Agent or any Lender: (a) to perfect any
lien on or security interest in any property heretofore or hereafter given any
Borrower to secure payment of the Obligations, or to record or file any document
relating thereto or (b) to file or enforce a claim against the estate (either in
administration, bankruptcy or other proceeding) of any Borrower shall not in any
manner whatsoever terminate, diminish, exonerate or otherwise affect the
liability of any Borrower hereunder.

 

153

 

 

14.6 Additional Indebtedness. Additional Obligations may be created from time to
time at the request of any Borrower and without further authorization from or
notice to any other Borrower even though the borrowing Borrower’s financial
condition may deteriorate since the date hereof. Each Borrower waives the right,
if any, to require Agent or any Lender to disclose to such Borrower any
information it may now have or hereafter acquire concerning the other Borrowers’
character, credit, Collateral, financial condition or other matters. Each
Borrower has established adequate means to obtain from the other Borrowers, on a
continuing basis, financial and other information pertaining to such Borrower’s
business and affairs, and assumes the responsibility for being and keeping
informed of the financial and other conditions of the other Borrowers and of all
circumstances bearing upon the risk of nonpayment of the Obligations which
diligent inquiry would reveal. Neither Agent nor any Lender need inquire into
the powers of any Borrower or the authority of any of their respective officers,
directors, partners or agents acting or purporting to act in their behalf, and
any Obligations created in reliance upon the purported exercise of such power or
authority are hereby guaranteed. All Obligations of each Borrower to Agent and
Lenders heretofore, now or hereafter created shall be deemed to have been
granted at each Borrower’s special insistence and request and in consideration
of and in reliance upon this Agreement.

 

14.7 Subordination. Except as otherwise provided in this Section 14.7, any
indebtedness of any Borrower now or hereafter owing to any other Borrower is
hereby subordinated to the Obligations, whether heretofore, now or hereafter
created, and whether before or after notice of termination hereof, and,
following the occurrence and during the continuation of an Event of Default, no
Borrower shall, without the prior consent of Agent, pay in whole or in part any
of such indebtedness nor will any such Borrower accept any payment of or on
account of any such indebtedness at any time while such Borrower remains liable
hereunder. At the request of Agent, after the occurrence and during the
continuance of an Event of Default, each Borrower shall pay to Agent all or any
part of such subordinated indebtedness and any amount so paid to Agent at its
request shall be applied to payment of the Obligations in accordance with
Section 6.4. Each payment on the indebtedness of any Borrower to the other
Borrowers received in violation of any of the provisions hereof shall be deemed
to have been received by any other Borrower as trustee for Agent and Lenders and
shall be paid over to Agent immediately on account of the Obligations, but
without otherwise affecting in any manner any such Borrower’s liability under
any of the provisions of this Agreement. Each Borrower agrees to file all claims
against the other Borrowers in any bankruptcy or other proceeding in which the
filing of claims is required by law in respect of any indebtedness of the other
Borrowers to such Borrower, and Agent and Lenders shall be entitled to all of
any such Borrower’s rights thereunder. If for any reason any such Borrower fails
to file such claim at least thirty (30) days prior to the last date on which
such claim should be filed, Agent, as such Borrower’s attorney-in-fact, is
hereby authorized to do so in Borrowers’ name or, in Agent’s discretion, to
assign such claim to, and cause a proof of claim to be filed in the name of,
Agent’s nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to Agent
the full amount payable on the claim in the proceeding, and to the full extent
necessary for that purpose any such Borrower hereby assigns to Agent, for itself
and the ratable benefit of Secured Parties, all such Borrower’s rights to any
payments or distributions to which such Borrower otherwise would be entitled. If
the amount so paid is greater than any such Borrower’s liability hereunder,
Agent will pay the excess amount to the person entitled thereto.

 

154

 

 

14.8 Revival. If any payments of money or transfers of property made to Agent or
any Lender by any Borrower should for any reason subsequently be declared to be,
or in Agent’s counsel’s good faith opinion be determined to be, fraudulent
(within the meaning of any state or federal law relating to fraudulent
conveyances), preferential or otherwise voidable or recoverable in whole or in
part for any reason (hereinafter collectively called “voidable transfers”) under
the Bankruptcy Code or any other federal, provincial or state law and Agent or
any Lender is required to repay or restore, or in Agent’s counsel’s good faith
opinion may be so liable to repay or restore, any such voidable transfer, or the
amount or any portion thereof, then as to any such voidable transfer or the
amount repaid or restored and all reasonable costs and expenses (including
reasonable attorneys’ fees) of Agent or any Lender related thereto, such
Borrower’s liability hereunder shall automatically be revived, reinstated and
restored and shall exist as though such voidable transfer had never been made to
Agent or such Lender.

 

14.9 Understanding of Waivers. Each Borrower warrants and agrees that the
waivers set forth in this Section 14 are made with full knowledge of their
significance and consequences. If any of such waivers are determined to be
contrary to any applicable law or public policy, such waivers shall be effective
only to the maximum extent permitted by law.

 

14.10 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other guarantor of, or
grantor of a security interest to secure, the obligations to guaranty and
otherwise honor all Obligations in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 14.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 14.10, or
otherwise under the Financing Agreements, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until payment in full of the Obligations.
Each Qualified ECP Guarantor intends that this Section 14.10 constitute, and
this Section 14.10 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other guarantor of, or grantor of a security
interest to secure, the Obligations for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

 

[Remainder of Page Left Intentionally Blank]

 

155

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  U.S. BORROWERS:         PCM, INC.,   a Delaware corporation         By: /s/
Brandon LaVerne   Name: Brandon LaVerne   Title: CFO         PCM SALES, INC.,  
a California corporation         By: /s/ Stephen Moss   Name: Stephen Moss  
Title: President         PCM LOGISTICS, LLC,   a Delaware limited liability
company         By: /s/ Sean Mollet   Name: Sean Mollet   Title: President      
  PCMG, INC.,   a Delaware corporation         By: /s/ Alan Lawrence   Name:
Alan Lawrence   Title: President

 

 

 

 

  U.S. BORROWERS:         M2 MARKETPLACE, INC.,   a Delaware corporation        
By: /s/ Sam Khulusi   Name: Sam Khulusi   Title: President         ABREON, INC.,
  a Delaware corporation         By: /s/ Herb Hogue   Name: Herb Hogue   Title:
President         CROSS LINE PRODUCTS, INC.,   a Delaware corporation        
By: /s/ Adam Shaffer   Name: Adam Shaffer   Title: President         PCM BPO,
LLC,   a Delaware limited liability company         By: /s/ Simon Abuyounes  
Name: Simon Abuyounes   Title: President

 

 

 

 

  U.S. BORROWERS:         ONSALE HOLDINGS, INC.,   an Illinois corporation      
By: /s/ Sam Khulusi   Name: Sam Khulusi   Title: President         EN POINTE
TECHNOLOGIES SALES, LLC,   a Delaware limited liability company         By: /s/
Michael Rapp   Name: Michael Rapp   Title: President         PCM SERVICES, LLC,
  a Delaware limited liability company         By: /s/ Stephen Moss   Name:
Stephen Moss   Title: President         STRATIFORM USA, LLC,   a Delaware
limited liability company         By: /s/ Herb Hogue   Name: Herb Hogue   Title:
President

 

 

 

 

  CANADIAN BORROWERS:         PCM SALES CANADA, INC.,   a Quebec corporation    
    By: /s/ Simon Abuyounes   Name: Simon Abuyounes   Title: President        
ACRODEX INC.,   an Alberta corporation         By: /s/ Phil Soper   Name: Phil
Soper   Title: President

 

  Address: 1940 E. Mariposa Avenue     El Segundo, California 90245     Attn:
Chief Executive Officer

 

  STRATIFORM INC.,   an Alberta corporation         By: /s/ Phil Soper   Name:
Phil Soper   Title: President

 

  Address: 11420-170 Street     Edmonton, AB T5S1L7

 

 

 

 

  UK BORROWER:         PCM TECHNOLOGY SOLUTIONS UK, LTD, a private limited
company incorporated and registered under the laws of England and Wales        
By: /s/ Brandon LaVerne   Name: Brandon LaVerne   Title: President

 

  Address: 7th Floor, The Balance     2 Pinfold Street     Sheffield S1 2GU

 

 

 

 

AGENT:

 

WELLS FARGO CAPITAL FINANCE, LLC         By: /s/ Dennis King   Name: Dennis King
  Title: Vice President  

 

Address: 2450 Colorado Avenue, Suite 3000     Santa Monica, California 90404    
Attn: Portfolio Manager  

 

LENDER:

 

WELLS FARGO CAPITAL FINANCE, LLC         By: /s/ Dennis King   Name: Dennis King
  Title: Vice President  

 

Address: 2450 Colorado Avenue, Suite 3000     Santa Monica, California 90404    
Attn: Portfolio Manager  

 

 

 

 

LENDER:

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA

 

By: /s/ Trevor Tysick   Name: Trevor Tysick   Title: Vice President  

 

Address:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, LONDON BRANCH

 

By: /s/ T Saldanha   Name: T Saldanha   Title:    

 

Address: One Plantation Place     30 Fenchurch Street     London, EC3M EBD    
U.K.  

 

 

 

 

LENDER:

 

BANK OF AMERICA, N.A.

 

By: /s/ Robert Bleichner   Name: Robert Bleichner   Title: Vice President  

 

Address: 333 S. Hope Street, Suite 1300     Los Angeles, CA 90071  

 

BANK OF AMERICA, N.A. (acting through its Canada branch)

 

By: /s/ Sylwia Durkiewicz   Name: Sylwia Durkiewicz   Title: Vice President  

 

Address: 181 Bay Street 4th Floor     Toronto, ON, M5J 2V8  

 

BANK OF AMERICA, N.A. (acting through its London branch)

 

By: /s/ Robert Bleichner   Name: Robert Bleichner   Title: Vice President  

 

Address: 333 S. Hope Street, Suite 1300     Los Angeles, CA 90071  

 

 

 

 

LENDER:

 

PNC BANK, N.A.

 

By: /s/ Laurie Dee   Name: Laurie Dee   Title: Officer  

 

Address: 350 S. Grand Ave, Ste 3850     Los Angeles, CA 90071  

 

PNC BANK CANADA BRANCH

 

By: /s/ Robert Fasken   Name: Robert Fasken   Title: Vice President  

 

Address: 130 King Street West     Suite 2140     Toronto ON M5X 1E4     Canada  

 

 

 

 

LENDER:

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Jason Beyerlein   Name: Jason Beyerlein   Title:    

 

Address:

J.P. Morgan

3 Park Plaza, Suite 900

Irvine, CA 92614

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 

By: /s/ Michael N. Tam   Name: Michael N. Tam   Title: Senior Vice President  

 

JP MORGAN CHASE BANK, N.A., LONDON BRANCH

 

By: /s/ Kennedy A. Capin   Name: Kennedy A. Capin   Title:    

 

DTTP Tax Scheme Reference Number: 13/M/0268710/DTTP

Tax residence: United States

 

 

 

 

LENDER:

 

WOODFOREST NATIONAL BANK

 

By: /s/ Dennis Kujawa   Name: Dennis Kujawa   Title: First Vice President  

 

Address: 28001 Cabot Drive, Suite 240     Novi, MI 48377  

 

 

 

 

LENDER:

 

CITY NATIONAL BANK

 

By: /s/ Todd Nakamoto   Name: Todd Nakamoto   Title: SVP  

 

Address:

 

 

 

 

EXHIBIT A

 

Form of

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) dated as of
_______________, _______ is made by and between _____________________ (the
“Assignor”) on the one hand and ______________ (the “Assignee”) on the other
hand.

 

W I T N E S S E T H:

 

WHEREAS, PCM, INC., PCM SALES, INC., PCM LOGISTICS, LLC, PCMG, INC., M2
MARKETPLACE, INC., ABREON, INC., CROSS LINE PRODUCTS, INC., PCM BPO, LLC, ONSALE
HOLDINGS, INC., EN POINTE TECHNOLOGIES SALES, LLC, PCM SERVICES, LLC and
STRATIFORM USA, LLC (collectively, “U.S. Borrowers”), PCM SALES CANADA, INC.,
ACRODEX INC., and STRATIFORM INC. (collectively, “Canadian Borrowers”), PCM
TECHNOLOGY SOLUTIONS UK, LTD (“UK Borrower”, and together with the U.S.
Borrowers and Canadian Borrowers, collectively, “Borrowers”), the financial
institutions from time to time party to the Loan Agreement (as hereinafter
defined) as lenders (each a “Lender” and collectively, the “Lenders”), and Wells
Fargo Capital Finance, LLC, a Delaware limited liability company, as
administrative and collateral agent for the Lenders (in such capacity, “Agent”)
have entered into that certain Fifth Amended and Restated Loan and Security
Agreement, dated as of October 24, 2017 (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”), pursuant to which the Lenders have and may continue to make
loans and provide other financial accommodations to Borrowers. Capitalized terms
not otherwise defined herein shall have the respective meanings ascribed thereto
in the Loan Agreement.

 

WHEREAS, as provided under the Loan Agreement, Assignor committed to making U.S.
Revolving Loans (the “U.S. Committed Loans”) to U.S. Borrowers in an aggregate
amount not to exceed $____________ (the “U.S. Commitment”), Canadian Revolving
Loans (the “Canadian Committed Loans”) to Canadian Borrowers in an aggregate
amount not to exceed $____________ (the “Canadian Commitment”) and UK Revolving
Loans (the “UK Committed Loans”, and together with the U.S. Committed Loans and
the Canadian Committed Loans, collectively, the “Committed Loans”) to UK
Borrower in an aggregate amount not to exceed $____________ (the “UK
Commitment”, and together with the U.S. Commitment and the Canadian Commitment,
collectively, the “Commitments”);

 

 A-1 

   

 

WHEREAS, Assignor wishes to assign to Assignee [part of] the rights and
obligations of Assignor under the Loan Agreement in respect of its U.S.
Commitments in an amount equal to $____________ (the “U.S. Assigned Commitment
Amount”), in respect of its Canadian Commitments in an amount equal to
$____________ (the “Canadian Assigned Commitment Amount”) and in respect of its
UK Commitments in an amount equal to $____________ (the “UK Assigned Commitment
Amount”, and together with the U.S. Assigned Commitment Amount and the Canadian
Assignment Commitment Amount, collectively, the “Assigned Commitment Amounts”)
on the terms and subject to the conditions set forth herein and Assignee wishes
to accept assignment of such rights and to assume such obligations from Assignor
on such terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1. Assignment and Acceptance.

 

(a) Subject to the terms and conditions of this Assignment and Acceptance, (i)
Assignor hereby sells, transfers and assigns to Assignee, and (ii) Assignee
hereby purchases, assumes and undertakes from Assignor, without recourse and
without representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (A) the Commitments and each of the Committed Loans
of Assignor and (B) all related rights, benefits, obligations, liabilities and
indemnities of Assignor under and in connection with the Loan Agreement and the
other agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”),
so that after giving effect thereto, the Commitments of Assignee and the
Commitments of Assignor shall be as set forth in clauses (c) and (d) below and
the Pro Rata Share (as defined in the Loan Agreement) of Assignee, (x) with
respect to the U.S. Commitment, shall be_______percent (    %), (y) with respect
to the Canadian Commitment, shall be_______ percent (     %) and (z) with
respect to the UK Commitment, shall be_______ percent (    %).

 

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a U.S Commitment in an amount equal to the
U.S. Assigned Commitment Amount, a Canadian Commitment in an amount equal to the
Canadian Assigned Commitment Amount and a UK Commitment in an amount equal to
the UK Assigned Commitment Amount. Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Agreement are required to be performed by it as a Lender. It is the intent
of the parties hereto that the U.S. Commitment, Canadian Commitment and UK
Commitment of Assignor shall, as of the Effective Date, be reduced by an amount
equal to the U.S. Assigned Commitment Amount, the Canadian Assigned Commitment
Amount and the UK Assigned Commitment Amount, respectively, and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish their rights under the Loan
Agreement to the extent such rights relate to the time prior to the Effective
Date.

 

 A-2 

   

 

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s U.S. Commitment will be $__________, its Canadian
Commitment will be $__________ and its UK Commitment will be $__________.

 

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s U.S. Commitment will be $__________, its Canadian
Commitment will be $__________ and its UK Commitment will be $__________.

 

2. Payments. As consideration for the sale, assignment and transfer contemplated
in Section 1 hereof, Assignee shall pay to Agent, for the benefit of Assignor,
on the Effective Date in immediately available funds an amount equal to
$__________, representing Assignee’s Pro Rata Share of the principal amount of
all Committed Loans.

 

3. Reallocation of Payments. Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitments, Committed Loans and
outstanding Letter of Credit Accommodations shall be for the account of
Assignor. Except as Assignor or Assignee may otherwise agree in writing (with or
without the consent of Borrowers) any interest, fees and other payments accrued
on and after the Effective Date with respect to the Assigned Commitment Amounts
shall be for the account of Assignee. Each of Assignor and Assignee agrees that
it will hold in trust for the other parties any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.

 

4. Independent Credit Decision. Assignee (a) acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of Borrowers, and such other
documents and information as it has deemed appropriate to make its own credit
and legal analysis and decision to enter into this Assignment and Acceptance and
(b) agrees that it will, independently and without reliance upon Assignor, Agent
or any Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit and legal decisions in
taking or not taking action under the Loan Agreement.

 

 A-3 

   

 

5. Effective Date; Notices.

 

(a) As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be__________, (the “Effective Date”); provided, that, the
following conditions precedent have been satisfied on or before the Effective
Date:

 

(i) this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;

 

(ii) the consent of Agent as required for an effective assignment of the
Assigned Commitment Amounts by Assignor to Assignee shall have been duly
obtained and shall be in full force and effect as of the Effective Date;

 

(iii) written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Borrower and Agent; and

 

(iv) Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance.

 

(b) Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Borrowers and Agent for acknowledgment by Agent, a Notice of
Assignment in the form attached hereto as Schedule 1.

 

6. Agent.

 

(a) Assignee hereby appoints and authorizes Wells Fargo Capital Finance, LLC in
its capacity as Agent to take such action as agent on its behalf to exercise
such powers under the Loan Agreement as are delegated to Agent.

 

(b) [Assignee shall assume no duties or obligations held by Assignor in its
capacity as Agent under the Loan Agreement.]

 

7. Withholding Tax. Assignee attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Loan Agreement or
such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty.

 

 A-4 

   

 

8. [UK Tax Matters. Assignee (a) confirms that it is [not a Qualifying
Lender]/[a Qualifying Lender (other than a Treaty Lender)]/[a Treaty Lender];
[(b) confirms that the person beneficially entitled to interest payable to the
Assignee in respect of an advance under a Loan Document is either (i) a company
resident in the United Kingdom for United Kingdom tax purposes; (ii) a
partnership each member of which is (1) a company so resident in the United
Kingdom; or (2) a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or (iii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (within the
meaning of section 19 of the CTA) of that company;]1 and [(c) confirms that it
holds a passport under the HMRC DT Treaty Passport scheme (reference number [●])
and is tax resident in [●], so that interest payable to it by borrowers is
generally subject to full exemption from UK withholding tax].2]3

 

9. Representations and Warranties.

 

(a) Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

(b) Assignor makes no representation or warranty and does not assume any
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto. Assignor makes no representation or warranty in
connection with, nor does it assume any responsibility with respect to, the
solvency, financial condition, asset valuation or realization, or statements of
any Borrower, any Obligor or any of their respective Affiliates, or the
performance or observance by any Borrower, any Obligor or any other Person, of
any of its respective obligations under the Loan Agreement or any other
instrument or document furnished in connection therewith.

 



 

 

1 Include if Assignee comes within paragraph (a)(ii) of the definition of
Qualifying Lender in Section 1.

2 Include if Assignee holds a passport under the HMRC DT Treaty Passport scheme
and wishes that scheme to apply to the Loan Agreement.

3 Include if Assignee is a UK Lender.

 

 A-5 

   

 

(c) Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder, (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance; and (iii) this Assignment and Acceptance has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of Assignee, enforceable against Assignee in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.

 

10. Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as any party hereto
may reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to any party to the Loan Agreement, which may be
required in connection with the assignment and assumption contemplated hereby.

 

11. Miscellaneous

 

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
must be in writing and signed by the parties hereto, except as otherwise
provided herein. No failure or delay by either party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof and any
waiver of any breach of the provisions of this Assignment and Acceptance shall
be without prejudice to any rights with respect to any other for further breach
thereof.

 

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c) Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.

 

 A-6 

   

 

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF CALIFORNIA. Each party hereto
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in Los Angeles County, California over any suit, action or
proceeding arising out of or relating to this Assignment and Acceptance and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such California State or Federal court. Each party to
this Assignment and Acceptance hereby irrevocably waives, to the fullest extent
it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.

 

(f) EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT AND ACCEPTANCE,
THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY RELATED
DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR
STATEMENTS (WHETHER ORAL OR WRITTEN).

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

  ______________________________________________,    a
_____________________________________________

 

  By:     Name:     Title:  

 

  ______________________________________________,    a
_____________________________________________

 

  By:     Name:     Title:  

 

 A-7 

   

 

SCHEDULE 1

 

to Assignment and Acceptance

 

Form of

 

NOTICE OF ASSIGNMENT AND ACCEPTANCE

 

____________, ________

 

Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000

Santa Monica, California 90404

Attn: _____________

 

_______________________

_______________________

_______________________

 

Attn: _____________

 

Re: _______________________________________________

 

Ladies and Gentlemen:

 

Reference is hereby made to (a) that certain Fifth Amended and Restated Loan and
Security Agreement, dated as of October 24, 2017 (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”) by and among PCM, INC., PCM SALES, INC., PCM
LOGISTICS, LLC, PCMG, INC., M2 MARKETPLACE, INC., ABREON, INC., CROSS LINE
PRODUCTS, INC., PCM BPO, LLC, ONSALE HOLDINGS, INC., EN POINTE TECHNOLOGIES
SALES, LLC, PCM SERVICES, LLC and STRATIFORM USA, LLC (collectively, “U.S.
Borrowers”), PCM SALES CANADA, INC., ACRODEX INC., and STRATIFORM INC
(collectively, “Canadian Borrowers”), PCM TECHNOLOGY SOLUTIONS UK, LTD (“UK
Borrower”, and together with the U.S. Borrowers and Canadian Borrowers,
collectively, “Borrowers”), the financial institutions from time to time party
to the Loan Agreement as lenders (each a “Lender” and collectively, the
“Lenders”) and Wells Fargo Capital Finance, LLC, as administrative and
collateral agent for the Lenders (in such capacity, “Agent”) pursuant to which
the Lenders have and may continue to make loans and provide other financial
accommodations to Borrowers and (b) the other agreements, documents and
instruments referred to in the Loan Agreement or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Loan Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”). Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
thereto in the Loan Agreement.

 

 A-8 

   

 

1. We hereby give you notice of, and request Agent’s consent to, the assignment
by____________________ (the “Assignor”) to____________________ (the “Assignee”)
such that after giving effect to the assignment, Assignee shall have an interest
equal to (i)______________percent (    %) of the total U.S. Commitments, (ii)
______________percent (     %) of the total Canadian Commitments and (iii)
______________percent (    %) of the total UK Commitments pursuant to the
Assignment and Acceptance Agreement attached hereto (the “Assignment and
Acceptance”). We understand that Assignor’s U.S. Commitment shall be reduced by
$______________, Assignor’s Canadian Commitment shall be reduced by
$______________ and Assignor’s UK Commitment shall be reduced by $______________
.

 

2. Assignee agrees that, upon receiving the consent of Agent to such assignment,
Assignee will be bound by the terms of the Loan Agreement as fully and to the
same extent as if the Assignee were the Lender originally holding such interest
under the Loan Agreement.

 

3. The following administrative details apply to Assignee:

 

  (a) Notice address:               Assignee: _____________________      
Address:   _____________________                       Attention:
_____________________       Telephone: _____________________       Telecopier:
_____________________             (b) Payment instructions:              
Account No.: _____________________       At:                  
_____________________       ABA No.:       _____________________       For
Credit To: _____________________       Reference:       _____________________  

 

4. You are entitled to rely upon the representations, warranties and covenants
of each party to the Assignment and Acceptance as contained therein.

 

 A-9 

   

 

IN WITNESS WHEREOF, Assignor and Assignee have each caused this Notice of
Assignment and Acceptance to be executed by its duly authorized officials,
officers or agents as of the date first above mentioned.

 

  Very truly yours,           a ___________________________

 

  By:     Name:     Title:  

 

      a __________________________________

 

  By:     Name:     Title:  

 

ACKNOWLEDGED AND CONSENTED TO:

 

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent

 

By:     Name:     Title:    

 

 A-10 

   

 

ACKNOWLEDGED:

 

     a __________________________________  

 

By:     Name:     Title:    

 

 A-11 

   

 

EXHIBIT B

 

Form of Information Certificates (for U.S. Borrowers)

 

INFORMATION CERTIFICATE

OF

[___________________]

 

Dated: [ _________, 20     ]

 

Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000

West Santa Monica, CA 90404

 

In order to assist you in the evaluation of the financing you are considering of
[_________________] (the “Company”), to expedite the preparation of required
documentation, and to induce you to provide financing to the Company, we
represent and warrant to you the following information about the Company, its
organizational structure and other matters of interest to you:

 

5. The Company has been formed by filing the following document with the
Secretary of State of the State of ________________:

 

  (a) Certificate/Articles of Incorporation   (b) Certificate/Articles of
Organization   (c) Other [specify] ____________________________________

 

The date of formation of the Company by the filing of the document specified
above with the Secretary of State was________________, ____________.

 

6. The Company was not formed by filing a document with any Secretary of State.
The Company is organized as a [specify type of organization, (e.g., general
partnership, sole proprietorship, etc.)] ___________________________. The
Company’s governing document is a [name legal document, if one exists, (e.g.,
partnership agreement, etc.] ___________________________.

 

 B-1 

   

 

7. The full and exact name of the Company as set forth in the document specified
in Item 1 or 2, or (if no document is specified in Item 1 or 2) the full and
exact legal name used in the Company’s business, is:

 

________

 

8. The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

 

________

________

________

________

 

9. The Company maintains offices, leases or owns real estate, has employees,
pays taxes, or otherwise conducts business in the following States (including
the State of its organization):

 

________

 



10. The Company has filed the necessary documents with the Secretary of State to
qualify as a foreign corporation in the following States:

 

________

 

11. The Company’s authority to do business has been revoked or suspended, or the
Company is otherwise not in good standing in the following States:

 

________

 

12. The Company is the owner of the following licenses and permits, issued by
the federal, state or local agency or authority indicated opposite thereto:

 

  Type of License   Issuing Agency or Authority                                
       

 

 B-2 

   

 

13. In conducting its business activities, the Company is subject to regulation
by federal, state or local agencies or authorities (e.g., FDA, EPA, state or
municipal liquor licensing agencies, federal or state carrier commissions, etc.)
as follows:

 

  Type of Activity   Regulatory Agency or Authority                            
                   

 

14. The Company has never been involved in a bankruptcy or reorganization
except: [explain]

 

________

________

________

 

 B-3 

   

 

15.Between the date the Company was formed and now, the Company has used other
names as set forth below:

 

  Period of Time   Prior Name           From _________to _________       From
_________ to _________       From _________ to _________       From _________ to
_________    

 

16. Between the date the Company was formed and now, the Company has made or
entered into mergers or acquisitions with other companies as set forth below:

 

  Approximate Date   Other Entity   Description of Transaction                  
                             

 

17. The chief executive office of the Company is located at the street address
set forth below, which is in County, in the State of :

 

                       

 

 B-4 

   

 

18. The books and records of the Company pertaining to accounts, contract
rights, inventory, etc. are located at the following street address:

 

                       

 

19. In addition to the chief executive office, the Company has inventory,
equipment or other assets located at the addresses set forth below. In each
case, we have noted whether the location is owned, leased or operated by third
parties and the names and addresses of any mortgagee, lessor or third party
operator:

 



    Name and Address of     Third Party with Interest in Location Street Address
with
County Company’s Interest
(e.g., owner, lessee or bailee) (e.g., mortgagee, lessor or warehouseman)      
                       

 

 B-5 

   

 

20. In the course of its business, the Company’s inventory and/or other assets
are handled by the following customs brokers and/or freight forwarders:

 



Name Address Type of Service/Assets Handled                        

 

21. The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as follows:

 



Street Address City State & Zip Code County                                

  

 B-6 

   

 

Street Address   City   State & Zip Code   County                              
                         

 

22. The Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

Name of Entity   Chief Executive
Office   Jurisdiction of Incorporation  

Ownership

Percentage or

Relationship

                                                                               
   

 

 B-7 

   

 

                                                       

 

23. The Federal Employer Identification Number of the Company is______________ .
    24. Under the Company’s charter documents, and under the laws of the State
in which the Company is organized, the shareholders, members or other equity
holders do not have to consent in order for the Company to borrow money, incur
debt or obligations, pledge or mortgage the property of the Company, grant a
security interest in the property of the Company or guaranty the debt of
obligations of another person or entity.

 

(a) True (b) Incorrect [explain]:                                

 

The power to take the foregoing actions is vested exclusively in the __________

[name the body (e.g. Board of Directors) or person (e.g. general partner, sole
Manager) that has such authority].

 

25. The officers of the Company (or people performing similar functions) and
their respective titles are as follows:

 

Title   Name                              

 

 B-8 

   

 

The following people will have signatory powers as to all your of transactions
with the Company:

 

__________

__________

__________

 

26. The Company is governed by___________________________ [insert name of
governing body or person (e.g. Board of Directors, sole Manager, General
Partner)]. The members of such governing body of the Company are:

 

__________

__________

__________

__________

 

27. The name of the stockholders, members, partners or other equity holders of
the Company and their equity holdings are as follows (if equity interests are
widely held indicate only equity owners with 10% or more of the equity
interests):

 

Name   No. of Shares or Units  

Ownership

Percentage

                                                 

 

 B-9 

   

 

28. There are no judgments or litigation pending by or against the Company, its
subsidiaries and/or affiliates or any of its officers/principals, except as
follows:

 

__________

__________

__________

__________

 

29. At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

 

_________

_________

_________

_________

 

30. The Company’s assets are owned and held free and clear of any security
interests, liens or attachments, except as follows:

 

Lienholder   Assets Pledged  

Amount of

Debt Secured

                                       

 

 B-10 

   

 

31. The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

Debtor   Creditor  

Amount of

Obligation

                                       

 

32. The Company does not own or license any trademarks, patents, copyrights or
other intellectual property, except as follows (indicate type of intellectual
property and whether owned or licensed, registration number, date of
registration, and, if licensed, the name and address of the licensor):

 

Type of

Intellectual

Property

 

Registration

Number and Date

of Registration

  Owned or Licensed  

Name and Address

of Licensor

                                                                               
   

 

 B-11 

   

 

33. The Company owns or uses the following materials (e.g., software, etc.) that
are subject to registration with the United States Copyright Office, though at
present copyright registrations have not been filed with respect to such
materials:

 

____________

____________

____________

____________

 

34. The Company does not have any deposit or investment accounts with any bank,
savings and loan or other financial institution, except as follows, for the
purposes and of the types indicated:

 

Bank Name and

Branch Address

 

Contact Person and

Phone Number

  Account No.   Purpose/Type                                                    
                                                           

 

 B-12 

   

 

35. The Company has no processing arrangements for credit card payments or
payments made by check (e.g. Telecheck) except as follows:

 

Processor Name

and Address

 

Contact Person

and Phone Number

  Account No.                                                                  
             

 

 B-13 

   

 

36. The Company owns or has registered to it the following motor vehicles, the
original title certificates for which shall be delivered to Lender prior to
closing:

 

State Where Titled

and, if different,

Registered

 

Name of Registrant

as it appears on the

Title Certificate

  VIN  

Year, Make and

Model

                                                                               
                               

 

37. With regard to any pension or profit sharing plan:

 

  (i) A determination as to qualification has been issued.   (ii) Funding is on
a current basis and in compliance with established requirements.

 

38. The Company’s fiscal year ends: _____________________________.

 

39. Certified Public Accountants for the Company is the firm of:

 

Name: ______________________________________________

Address: ___________Telephone: ______________________________________

Facsimile: ___________E-Mail: Partner Handling Relationship:
____________________________________

Were statements uncertified for any fiscal year?
________________________________

 

40. The Company’s counsel with respect to the proposed loan transaction is the
firm of:

 

Name: ______________________________________________

Address: ___________Telephone: ______________________________________

Facsimile: ___________ E-Mail: ____________________________________

Partner Handling Relationship: ____________________________________

 

 B-14 

   

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

  Very truly yours,         [______________________________]         By:
                                              Name:     Title:  

 

 B-15 

   

 

Form of Information Certificates (for Canadian Borrowers)

 

INFORMATION CERTIFICATE OF

[________________]

 

Dated: [_____________, 20      ]

 

Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000

West Santa Monica, CA 90404

 

In order to assist you in the evaluation of the financing you are considering
for [_____________] (“Company”), to expedite the preparation of required
documentation, and to induce you to provide financing to the Company, we
represent and warrant to you the following information about the Company, its
organizational structure and other matters of interest to you:

 

A. The Company has been formed by filing the following document with the
Province of ______________:

 

  D Certificate/Articles of Incorporation   D Certificate/Articles of
Organization   D Other [specify]: ____________________________

 

The date of formation of the Company by the filing of the document specified
above with the Province was _____________.

 

B. The full and exact name of the Company as set forth in the document specified
in Item 1 is: ____________.     C. The Company uses and owns the following trade
name(s) in the operation of its business (e.g. billing, advertising, etc.; note:
do not include names which are product names only):      
____________________________

 

 B-16 

   

 

D. The Company maintains offices, leases or owns real estate, has employees,
pays taxes, or otherwise conducts business in the following Provinces and
States:

 

     

 



E. The Company has filed the necessary documents with the Province/Secretary of
State to qualify as an extra-provincial/foreign corporation in the following
Provinces and States:________________________

 



  B-17 

   

 

F. The Company’s authority to do business has been revoked or suspended, or the
Company is otherwise not in good standing in the following Provinces and States:

 

G. The Company is the owner of the following licenses and permits, issued by the
federal, provincial, state or local agency or authority indicated opposite
thereto:

 

  Type of License   Issuing Agency or Authority                                
                   

 

 

H. In conducting its business activities, the Company is subject to regulation
by federal, provincial, state or local agencies or authorities (e.g., FDA, EPA,
provincial or state or municipal liquor licensing agencies, federal, provincial
or state carrier commissions, etc.) as follows:

 

  Type of Activity   Regulatory Agency or Authority                            
                       

 

I. The Company has never been involved in a bankruptcy or reorganization except:
[explain]

 

     

 

J. Between the date that the Company was formed and now, the Company has used
other names as set forth below:

 

  B-18 

   

 

  Period of Time   Prior Name     From   to       From   to    

 

K. Between the date that the Company was formed and now, the Company has made or
entered into mergers, amalgamations or acquisitions with other companies as set
forth below:                 Approximate Date   Other Entity   Description of
Transaction                              

 

L. The chief executive office of the Company is located at the street address
set forth below, which is in ________________________(City), in the Province of
_________________________________     M. The books and records of the Company
pertaining to accounts, contract rights, inventory, etc. are located at the
following street address:

 



     

 

N. In addition to the chief executive office, the Company has inventory,
equipment or other assets located at the addresses set forth below. In each
case, we have noted whether the location is owned, leased or operated by third
parties and the names and addresses of any mortgagee, lessor or third party
operator:

 

Street Address with Company’s Interest Name and Address of County (e.g., owner,
lessee or Third Party with Interest   bailee) in Location     (e.g., mortgagee,
lessor or     warehouseman)            

 

O. In the course of its business, each of Company’s inventory and/or other
assets are handled by the following customs brokers and/or freight forwarders:

 

  B-19 

   

 

Name Address

Type of Service/Assets

Handled

                 

 

P. The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as follows:

 

Street Address City Province/State

County/Postal

Code/Zip Code

                               

 

Q. The Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

Name of Entity Chief Executive Office Jurisdiction of Incorporation Ownership
Percentage or Relationship                        

 



  B-20 

   

 

R. The Federal Employer/Tax Identification Number of the Company is
_______________________________         S. Under the Company’s charter
documents, and under the laws of the Province/State in which the Company is
organized, the shareholders, members or other equity holders do not have to
consent in order for the Company to borrow money, incur debt or obligations,
pledge or mortgage the property of the Company, grant a security interest in the
property of the Company or guaranty the debt of obligations of another person or
entity.

 

  DTrue DIncorrect [explain]:                                  

 

  The power to take the foregoing actions is vested exclusively in the
_______________________[name the body (e.g. Board of Directors) or person (e.g.
general partner, sole Manager) that has such authority].     T. The officers of
the Company (or people performing similar functions) and their respective titles
are as follows:

 

Title Name            

 

U. The Company is governed by _________________[insert name of governing body or
person (e.g. Board of Directors, sole Manager, General Partner)]. The members of
such governing body of the Company are: __________________________________    
V. The name of the stockholders, members, partners or other equity holders of
the Company and its equity holdings are as follows (if equity interests are
widely held indicate only equity owners with 10% or more of the equity
interests):

 

  B-21 

   

 

Name No. of Shares or Units Ownership Percentage                  

 

W. There are no judgments or litigation pending by or against the Company, its
subsidiaries and/or affiliates or any of their officers/principals, except as
follows: _________________________     X. At the present time, there are no
delinquent taxes due (including, but not limited to, all payroll taxes, personal
property taxes, real estate taxes or income taxes) except as follows:
________________________     Y. The Company’s assets are owned and held free and
clear of any security interests, liens or attachments, except as follows:

 

Lienholder Assets Pledged Amount of Debt Secured                  

 

Z. The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

Debtor Creditor Amount of Obligation                  

 

AA. The Company does not own or license any trademarks, patents, copyrights or
other intellectual property, except as follows (indicate type of intellectual
property and whether owned or licensed, registration number, date of
registration, and, if licensed, the name and address of the licensor):

 

  B-22 

   

 

Type of

Intellectual

Property

Registration

Number and Date

of Registration

Owned or

Licensed

 

Name and Address

of Licensor

 

                               

 

BB. The Company owns or uses the following materials (e.g., software, etc.) that
are subject to registration with the United States Copyright Office or the
Canadian Intellectual Property Office, though at present copyright
registrations have not been filed with respect to such materials:
_______________________________________________________________________________________
    CC. The Company does not have any deposit or investment accounts with any
bank, savings and loan or other financial institution, except as follows, for
the purposes and of the types indicated:

 

Bank Name and Branch Address Contact Person and Phone Number Account No.
Purpose/Type                                

 

DD. The Company has no processing arrangements for credit card payments or
payments made by check (e.g. Telecheck) except as follows:

 

Processor Name and Address Contact Person and Phone Number Account No.          
       

 

EE.  The Company owns or has registered to it the following motor vehicles in
the USA, the original title certificates for which shall be delivered to Lender
prior to closing:

 

  B-23 

   

 

State Where Titled Name of VIN Year, Make and and, if different, Registrant as
it   Model Registered appears on the       Title Certificate                    
               

 

FF. With regard to any pension or profit sharing plan of the Company: [list all
plans] __________________________

 

  1. A determination as to qualification has been issued.         2. Funding is
on a current basis and in compliance with established requirements.         3.
Attached are the current pension plan documents and the latest actuarial reports
for each pension plan.

 



  B-24 

   

 

GG. The Company’s fiscal year ends:     HH. Certified Public Accountants for the
Company is the firm of:

 



  Name: ____________________________________   Address:_______
Telephone:____________________________   Facsimile:______ E-Mail:  
______________ Partner Handling Relationship:_____________     Were statements
uncertified for any fiscal year?

 

II. The Company’s Canadian counsel with respect to the proposed loan transaction
is the firm of:

 



  Name: ____________________________________   Address:_______
Telephone:____________________________   Facsimile:______ E-Mail:  
______________ Partner Handling Relationship:_____________

 

  B-25 

   

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

  Very truly yours,                                                         
[______________________]         By:     Name:     Title:  

 

  B-26 

   

 

Form of Information Certificates (for U.K. Borrowers)

 

INFORMATION CERTIFICATE OF

 

[____________________________________]

 

Dated: [ ________________, 20   ]

 

Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

 

In order to assist you in the evaluation of the financing you are considering of
[ _______________________] (the “Company”), to expedite the preparation of
required documentation, and to induce you to provide financing to the Company,
we represent and warrant to you the following information about the Company, its
organizational structure and other matters of interest to you:

 

1. The Company has been formed by filing the following document with Companies
House:

 

  (a) Certificate/Articles of Incorporation   (b) Certificate/Articles of
Association



  (c) Other [specify]  

 

The date of incorporation of the Company by the filing of the document specified
above with Companies House was __________________________, __________.

 

2. The full and exact name of the Company as set forth in the document specified
in Item 1 (if no document is specified in Item 1) the full and exact legal name
used in the Company’s business, is:



   

 

3. The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

 



  B-27 

   

 



                             



 



4. The Company maintains offices, leases or owns real estate, has employees,
pays taxes, or otherwise conducts business at the following addresses in the
United Kingdom:     5. The Company is the owner of the following licenses and
permits, issued by the agency or authority indicated opposite thereto:

 

  Type of License   Issuing Agency or Authority                                
                   

 

6. In conducting its business activities, the Company is subject to regulation
by local agencies or authorities as follows:

 

  Type of Activity   Regulatory Agency or Authority                            
                                 

 

7. The Company has never been involved in a bankruptcy or reorganization except:
[explain]

 



                             

 

  B-28 

   

 

8. Between the date the Company was formed and now, the Company has used other
names as set forth below:

 



  Period of Time   Prior Name           From   to         From   to         From
  to         From   to      

 

9. Between the date the Company was formed and now, the Company has made or
entered into mergers or acquisitions with other companies as set forth below:

 

Approximate Date   Other Entity   Description of Transaction                    
                             

 

10. The chief executive office of the Company is located at the street address
set forth below, which is in : ___________________

 

                       

 

11. The books and records of the Company pertaining to accounts, contract
rights, inventory, etc. are located at the following street address:

 



                       

 

  B-29 

   

 

12. In addition to the chief executive office, the Company has inventory,
equipment or other assets located at the addresses set forth below. In each
case, we have noted whether the location is owned, leased or operated by third
parties and the names and addresses of any mortgagee, lessor or third party
operator:

 

Street Address with Company’s Interest Name and Address of County (e.g., owner,
lessee or Third Party with Interest   bailee) in Location     (e.g., mortgagee,
lessor     or warehouseman)                        

 



  B-30 

   

 



Street Address with Company’s Interest Name and Address of County (e.g., owner,
lessee or Third Party with Interest   bailee) in Location     (e.g., mortgagee,
lessor     or warehouseman)                                    

 

13. In the course of its business, the Company’s inventory and/or other assets
are handled by the following customs brokers and/or freight forwarders:

 

Name Address

Type of Service/Assets

Handled

                                               

 



  B-31 

   

 



Name Address

Type of Service/Assets

Handled

           



 

14. The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as follows:

 

Street Address City Post Code County                                            
                                   

 

  B-32 

   

 

15. The Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

Name of Entity  

Chief Executive

Office

 

Jurisdiction of

Incorporation

 

Ownership Percentage or

Relationship

                                                                     

 



  B-33 

   

 

16. Under the Company’s articles, and under the laws of England and Wales in
which the Company is incorporated, the shareholders, members or other equity
holders do not have to consent in order for the Company to borrow money, incur
debt or obligations, pledge or mortgage the property of the Company, grant a
security interest in the property of the Company or guaranty the debt of
obligations of another person or entity.

 

  (a) True (b) Incorrect [explain]:                                

 

The power to take the foregoing actions is vested exclusively in the
_______________ [name the body (e.g. Board of Directors) or person (e.g. general
partner, sole Manager) that has such authority].

 

17. The officers of the Company (or people performing similar functions) and
their respective titles are as follows:

 

  B-34 

   

 

Title   Name                        

 

  The following people will have signatory powers as to all your of transactions
with the Company:

 



                 

 

18. The Company is governed by ________________[insert name of governing body or
person (e.g. Board of Directors, sole Manager, General Partner)]. The members of
such governing body of the Company are:

 



                 

 

19. The name of the shareholders, members, partners or other equity holders of
the Company and their equity holdings are as follows (if equity interests are
widely held indicate only equity owners with 10% or more of the equity
interests):

 



Name   No. of Shares or Units   Ownership Percentage                            
                     

 



  B-35 

   

 

20. There are no judgments or litigation pending by or  against the Company, its
subsidiaries and/or affiliates or any of its officers/principals, except as
follows:

 



                       

 

21. At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

 



                       

 

22. The Company’s assets are owned and held free and clear of any security
interests, liens or attachments, except as follows:

 



Lienholder   Assets Pledged   Amount of Debt Secured                            
           

 

  B-36 

   

 

23. The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 



Debtor   Creditor   Amount of Obligation                                        

 

24. The Company does not own or license any trademarks, patents, copyrights or
other intellectual property, except as follows (indicate type of intellectual
property and whether owned or licensed, registration number, date of
registration, and, if licensed, the name and address of the licensor):

 



Type of Intellectual Property   Registration Number and Date of Registration  
Owned or Licensed   Name and Address of Licensor                                
         

 

  B-37 

   

 

25. The Company owns or uses the following materials (e.g., software, etc.) that
are subject to registration with the Intellectual Property Office of the United
Kingdom, though at present copyright registrations have not been filed with
respect to such materials:

 



                       

 

26. The Company does not have any deposit or investment accounts with any bank,
savings and loan or other financial institution, except as follows, for the
purposes and of the types indicated:

 



Bank Name and

Branch Address

 

Contact Person and

Phone Number

  Account No.   Purpose/Type                                                    
                                             

 

27. The Company has no processing arrangements for credit card payments or
payments made by check (e.g. Telecheck) except as follows:

 



Processor Name   Contact Person     and Address   and Phone Number   Account No.
                                                                     



 



  B-38 

   

 

28. The Company owns or has registered to it the following motor vehicles, the
original title certificates for which shall be delivered to Lender prior to
closing:

 



State Where Titled and, if different,

Registered

  Name of Registrant as it appears on the
Title Certificate   VIN   Year, Make and Model                                  
                                                               

 



  B-39 

   

 



29. With regard to any pension or profit sharing plan:

 

  (i) A determination as to qualification has been issued.   (ii) Funding is on
a current basis and in compliance with established requirements.

 

30. The Company’s fiscal year ends:_________________________________________.  
  31. Certified Public Accountants for the Company is the firm of:

 



  Name: ____________________________________   Address:_______
Telephone:____________________________   Facsimile:______ E-Mail:  
______________ Partner Handling Relationship:_____________     Were statements
uncertified for any fiscal year?



 

32. The Company’s counsel with respect to the proposed loan transaction is the
firm of:

 



  Name: ____________________________________   Address:_______
Telephone:____________________________   Facsimile:______ E-Mail:  
______________ Partner Handling Relationship:_____________

 

  B-40 

   

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

  Very truly yours,                                           [________________]
        By:     Name:     Title:  

 

  B-41 

   

 

EXHIBIT C

 

Form of Joinder Agreement

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of _________________,
                    , 20            , is entered into among
______________________________________, a _______________________ (the “New
Borrower”), the Lenders (as defined below) signatory hereto, and WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as agent (in such
capacity, “Agent”) for the Lenders under that certain Fifth Amended and Restated
Loan and Security Agreement dated as of October 24, 2017 among PCM, INC., PCM
SALES, INC., PCM LOGISTICS, LLC, PCMG, INC., M2 MARKETPLACE, INC., ABREON, INC.,
CROSS LINE PRODUCTS, INC., PCM BPO, LLC, ONSALE HOLDINGS, INC., EN POINTE
TECHNOLOGIES SALES, LLC,

 

PCM SERVICES, LLC and STRATIFORM USA, LLC (collectively, “U.S. Borrowers”), PCM
SALES CANADA, INC., ACRODEX INC., and STRATIFORM INC. (collectively, “Canadian
Borrowers”), PCM TECHNOLOGY SOLUTIONS UK, LTD (“UK Borrower”, and together with
the U.S. Borrowers and Canadian Borrowers, collectively, “Borrowers”), the
several financial institutions from time to time party to thereto as lenders
(“Lenders”), and Agent (as the same may be amended, modified, extended or
restated from time to time, the “Loan Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Loan
Agreement.

 

The New Borrower, Agent and the Lenders, hereby agree as follows:

 

1.       The New Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Borrower will be deemed to be a
“[U.S./Canadian/UK] Borrower” for all purposes of the Loan Agreement and shall
have all of the obligations of a [U.S./Canadian/UK] Borrower thereunder as if it
had executed the Loan Agreement. The New Borrower hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Loan Agreement, including without limitation (a) all
of the representations and warranties of the Borrowers set forth in Section VIII
of the Loan Agreement, (b) all of the covenants set forth in Sections VII and IX
of the Loan Agreement and

 

(c)       all of the multiple borrower provisions of Section XIV of the Loan
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Borrower, hereby agrees, jointly and severally with the
other [U.S./Canadian/UK] Borrowers, that it is responsible for the prompt
payment and performance of the [Canadian/UK] Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.

 

2.       To secure payment and performance of all [Canadian/UK] Obligations, New
Borrower hereby grants to Agent a continuing security interest in, a lien upon,
and a right of set off against, and hereby assigns to Agent as security, all
Collateral, whether now owned or hereafter acquired or existing, and wherever
located.

 

3.       The definition of “Information Certificates” in Section 1.103 of the
Loan Agreement shall be deemed include the Information Certificate of New
Borrower attached hereto as Exhibit B in addition to the Information
Certificates of the Borrowers.

 

  C-1 

   

 

4.       The information set forth in Annex 1-A attached hereto supplements the
information set forth in Schedules [                  ],4 respectively, to the
Loan Agreement and shall be deemed a part thereof for all purposes of the Loan
Agreement.

 

5.       The New Borrower hereby represents and warrants to Administrative Agent
and the Lenders the truth and accuracy as of the date hereof as though made on
and as of the date hereof of all representations and warranties applicable to
Borrowers in the Loan Agreement (after giving effect to the inclusions of New
Borrower, its Information Certificate and the information set forth on Annex 1-A
as set forth in clauses (1), (3) and (4) above) other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof.

 

6.        The New Borrower represents and warrants to Agent and the Lenders
that:

 

(a)       New Borrower has the requisite corporate power and authority to
execute and deliver this Agreement, and to perform its obligations hereunder and
under the Financing Agreements (as modified hereby) to which it is a party. The
execution, delivery, and performance by New Borrower of this Agreement have been
duly approved by all necessary corporate action, have received all necessary
governmental approval, if any, and do not contravene (i) any law or (ii) any
contractual restriction binding on New Borrower. No other corporate proceedings
are necessary to consummate such transactions.

 

(b)       This Agreement has been duly executed and delivered by New Borrower
and constitutes its valid and legally binding obligation, enforceable against it
in accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

(c)       The representations and warranties contained in each Financing
Agreement (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) are true
and correct on and as of the date hereof as though made on and as of the date
hereof.

 

(d)       No event has occurred and is continuing that constitutes a Default or
Event of Default.

 

 

 





4 Borrowers to list schedules proposed to be amended here and the amendments
thereto on Annex 1-A.

 



  C-2 

   

 

7.       The New Borrower is, simultaneously with the execution of this
Agreement, executing and delivering such certificates, agreements, documents and
instruments, as requested by Agent to evidence, perfect, maintain and enforce
the security interests and the priority thereof in the Collateral and to
otherwise effectuate the provisions or purposes of the Loan Agreement or any of
the other Financing Agreements (including, without limitation, a favorable
opinion letter of counsel to New Borrower), in each case, in form and substance
satisfactory to Agent.

 

8.       The address of the New Borrower for purposes of Section 13.2 of the
Loan Agreement is as follows:

 

  Address:                       Attention:       Telephone:       Telecopier:  
 

 

9.       This Agreement is a Financing Agreement. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be an original, but all of which shall constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement.

 

10.       Integration. This Agreement, together with the other Financing
Agreements, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

11.       THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF CALIFORNIA.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

  C-3 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

  [NEW BORROWER]       By:   Name:   Title:

 

  C-4 

   

 

Acknowledged and agreed to as of the date set forth

 

above: AGENT:

 

WELLS FARGO CAPITAL FINANCE, LLC

 



By:     Name:     Title:    

 

LENDER:

 

WELLS FARGO CAPITAL FINANCE, LLC

 



By:     Name:     Title:    

 

WELLS FARGO CAPITAL FINANCE

CORPORATION CANADA

 



By:     Name:     Title:    

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, LONDON BRANCH

 



By:     Name:     Title:    

 

  C-5 

   

 

BANK OF AMERICA, N.A.

 



By:     Name:     Title:    

 

BANK OF AMERICA, N.A. (acting through its
Canada branch)

 



By:     Name:     Title:    

 

BANK OF AMERICA, N.A. (acting through its
London branch)

 



By:     Name:     Title:    

 

PNC BANK, N.A.

 



By:     Name:     Title:    

 

PNC BANK CANADA BRANCH

 



By:     Name:     Title:    

 

  C-6 

   

 

JPMORGAN CHASE BANK, N.A.

 



By:     Name:     Title:    

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 



By:     Name:     Title:    

 

J.P. MORGAN EUROPE LIMITED

 



By:     Name:     Title:    



 

WOODFOREST NATIONAL BANK

 



By:     Name:     Title:    

 

CITY NATIONAL BANK

 



By:     Name:     Title:    

 

  C-7 

   

 

EXHIBIT D

 

CDOR RATE NOTICE

 

Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000

Santa Monica, California 90404

 

Ladies and Gentlemen:

 

Reference hereby is made to that certain Fifth Amended and Restated Loan and
Security Agreement (the Agreement), dated as of October 24, 2017, is entered
into by and among the financial institutions from time to time parties hereto,
whether by execution of an Assignment and Acceptance Agreement (as defined
below) or this Agreement (each a Lender and collectively Lenders), WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company (WFCF), as
administrative and collateral agent for the Lenders (in such capacity Agent),
Co-Lead Arranger, and Co-Bookrunner, BANK OF AMERICA, N.A., as Co- Lead
Arranger, Co-Bookrunner, and Syndication Agent (BofA), PCM, INC., a Delaware
corporation (PCM), PCM SALES, INC., a California corporation (PCM Sales), PCM
LOGISTICS, LLC, a Delaware limited liability company (PCM Logistics), PCMG,
INC., a Delaware corporation (PCMG), M2 MARKETPLACE, INC., a Delaware
corporation (M2), ABREON, INC., a Delaware corporation (Abreon), CROSS LINE
PRODUCTS, INC., a Delaware corporation (formerly known as Mall Acquisition Sub 5
Inc.) (Cross Line), PCM BPO, LLC, a Delaware limited liability company (PCM
BPO), ONSALE HOLDINGS, INC., an Illinois corporation (Holdings), EN POINTE
TECHNOLOGIES SALES, LLC, a Delaware limited liability company (En Pointe), PCM
SERVICES, LLC, a Delaware limited liability company (PCM Services) and
STRATIFORM USA, LLC, a Delaware limited liability company (Stratiform USA) (each
a U.S. Borrower and collectively the U.S. Borrowers), PCM SALES CANADA, INC., a
Quebec corporation (PCM Sales Canada), ACRODEX INC., an Alberta corporation
(Acrodex), and STRATIFORM INC., an Alberta corporation (Stratiform CA) (each a
Canadian Borrower and collectively the Canadian Borrowers and PCM TECHNOLOGY
SOLUTIONS UK, LTD, a private limited company incorporated and registered under
the laws of England and Wales with Company number 10326566 (UK Borrower; and the
UK Borrower, the Canadian Borrowers and the U.S. Borrowers are each hereinafter
referred to as a Borrower, and collectively, the Borrowers). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Agreement.

 

This CDOR Rate Notice represents Canadian Borrowers’ request to elect the CDOR
Rate Option with respect to outstanding Canadian Revolving Loans in the amount
of Cdn.$[_______________] (the CDOR Rate Loan)[, and is a written confirmation
of the telephonic notice of such election given to Agent].

 

 

 





1 6 months only if available and agreed to by all applicable Lenders

 

 D-1 

   

 

The CDOR Rate Loan will have an Interest Period of [1, 2, 3 or 61] month(s)
commencing on This CDOR Rate Notice further confirms Canadian Borrowers’
acceptance, for purposes of determining the rate of interest based on the CDOR
Rate under the Agreement, of the CDOR Rate, in each case as determined pursuant
to the Agreement.

 

Dated: ______________, 20

 

  ____, as a Canadian Borrower         Per:     Name:     Title:  

 

 D-2 

   

 

Acknowledged by:

 

 

Wells Fargo Capital Finance, LLC, a

Delaware limited liability company

        Per:     Name:     Title:  

 

 D-3 

   

 

EXHIBIT E

 

FORM OF UK EURODOLLAR RATE NOTICE

 

Wells Fargo Capital Finance, LLC, as

Agent under the below referenced Loan

Agreement 2450 Colorado Avenue,

Suite 3000 West Santa Monica,

California 90404

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Fifth Amended and Restated Loan and
Security Agreement, dated as of October 24, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”), by
and among the financial institutions from time to time parties hereto, whether
by execution of an Assignment and Acceptance Agreement (as defined below) or
this Agreement (each a “Lender” and collectively “Lenders”), WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company, as administrative and
collateral agent for the Lenders (in such capacity “Agent”), Co-Lead Arranger,
and Co-Bookrunner, BANK OF AMERICA, N.A., as Co-Lead Arranger, Co- Bookrunner,
and Syndication Agent, PCM, INC., a Delaware corporation, PCM SALES, INC., a
California corporation, PCM LOGISTICS, LLC, a Delaware limited liability
company, PCMG, INC., a Delaware corporation, M2 MARKETPLACE, INC., a Delaware
corporation, ABREON, INC., a Delaware corporation, CROSS LINE PRODUCTS, INC., a
Delaware corporation (formerly known as Mall Acquisition Sub 5 Inc.), PCM BPO,
LLC, a Delaware limited liability company, ONSALE HOLDINGS, INC., an Illinois
corporation, EN POINTE TECHNOLOGIES SALES, LLC, a Delaware limited liability
company, PCM SERVICES, LLC, a Delaware limited liability company, and STRATIFORM
USA, LLC, a Delaware limited liability company (each a “U.S. Borrower” and
collectively the “U.S. Borrowers”), PCM SALES CANADA, INC., a Quebec
corporation, ACRODEX INC., an Alberta corporation, and STRATIFORM INC., an
Alberta corporation (each a “Canadian Borrower” and collectively the “Canadian
Borrowers” and PCM TECHNOLOGY SOLUTIONS UK, LTD, a private limited company
incorporated and registered under the laws of England and Wales with Company
number 10326566 (“UK Borrower”; and the UK Borrower, the Canadian Borrowers and
the U.S. Borrowers are each hereinafter referred to as a “Borrower”, and
collectively, the “Borrowers”). Capitalized terms used herein, but not
specifically defined herein, shall have the meanings ascribed to them in the
Loan Agreement.

 

This UK Eurodollar Rate Notice represents Borrowers’ request to elect the UK
Eurodollar Rate Option with respect to outstanding Revolving Loans to the UK
Borrower in the amount of [$/GBP/€]_______________(the “UK Eurodollar Rate
Advance”).

 

 E-1 

   

 

Wells Fargo Capital Finance, LLC, as Agent

Page 2

 

The UK Eurodollar Rate Advance will have an Interest Period of [1, 2, 3 or 6[1]]
month(s) commencing on________________.

 

This UK Eurodollar Rate Notice further confirms UK Borrower’s acceptance, for
purposes of determining the rate of interest based on the Eurodollar Rate as
determined pursuant to the Loan Agreement.

 

The UK Borrower represents and warrants that (i) as of the date hereof, all
representations and warranties contained in the Loan Agreement and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date hereof and after giving effect to the request above, except to
the extent related to an earlier date, in which case such representations and
warranties shall speak only of such earlier date; and (ii) no Event of Default
and no event or condition which, with notice or passage of time or both, would
constitute an Event of Default, shall exist or have occurred and be continuing
on and as of the date hereof and after giving effect to the request above.

 

[signature page follows]

 



 



4 6 months only if available and agreed to by all applicable Lenders

 

 E-2 

   

 

Wells Fargo Capital Finance, LLC, as Agent

Page 3

 

  Dated:                         PCM TECHNOLOGY SOLUTIONS UK, LTD,   a private
limited company incorporated and registered under the laws of England and Wales
with Company number 10326566, as the UK Borrower         By     Name:     Title:
 

 

 E-3 

   

 

Wells Fargo Capital Finance, LLC, as Agent

Page 4

 

Acknowledged by:

 

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent

 

By:     Name:     Title:    

 

[WELLS FARGO BANK, NATIONAL ASSOCIATION,

LONDON BRANCH, as a Lender

 



By:     Name:     Title:    

 

 E-4 

   

 

Wells Fargo Capital Finance, LLC, as Agent

Page 5

 

BANK OF AMERICA, N.A. (acting through its London branch), as a

 

Lender By:     Name:     Title:    

 

PNC BANK, N.A., as a Lender

 

By:     Name:     Title:    

 

JP MORGAN CHASE BANK, N.A., LONDON BRANCH, as a Lender

 

By:     Name:     Title:    

 

DTTP Tax Scheme Reference Number:

13/M/0268710/DTTP Tax residence: United States]2

 



 

2 Include to the extent UK Borrower has elected a 6 month Interest Period.

 

 E-5 

   

 

Schedule C-1

 

Commitments

 



 

Lender

U.S. Revolving Loan Commitment Canadian Revolving Loan Commitment UK Revolving
Loan Commitment Wells Fargo Capital Finance, LLC $110,000,000 C$0 £0 Wells Fargo
Capital Finance Corporation Canada $0 C$15,072,463.77 £0 Wells Fargo Bank,
National Association, London Branch $0 C$0 £9,420,289.85 Bank of America, N.A.
$65,000,000 C$0 £0

Bank of America,

N.A. (acting through its Canada branch)

$0 C$7,536,231.88 £0

Bank of America,

N.A. (acting through its London branch)

$0 C$0 £4,710,144.93 JPMorgan Chase Bank, N.A. $60,000,000 C$0 £0 JPMorgan Chase
Bank, N.A., Toronto Branch $0 C$6,956,521.74 £0 JP Morgan Chase Bank, N.A.,
London Branch $0 C$0 £4,347,826.09 PNC Bank, N.A. $55,000,000 C$0 £3,985,507.25
PNC Bank Canada Branch $0 C$6,376,811.59 £0 City National Bank $35,000,000
C$4,057,971.02 £2,536,231.88 Woodforest National Bank $20,000,000 C$0 £0        
All Lenders $345,000,000 C$40,000,000 £25,000,000

  

   

   

 



*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.



 

SCHEDULE 8.4

 

Other Liens

 

Lien holder   Borrower(s)   Assets   Amount of Debt Secured               IBM
Credit LLC   All Borrowers   All assets   [* * *]                            
Apple Inc.   All Borrowers   Inventory and all proceeds thereof   [* * *]      
                      Hewlett-Packard Enterprise Company   All Borrowers  
Inventory, equipment and all proceeds thereof   [* * *]                        
    Hewlett-Packard Company   All Borrowers   Inventory, equipment and all
proceeds thereof   [* * *]

 

 

   

   

 

SCHEDULE 8.9

 

Environmental Disclosures

 

As set forth in the Information Certificates.

 

   

   

 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

SCHEDULE 9.9

 

Indebtedness

 

Lien holder   Borrower(s)   Maximum Amount of Debt           IBM Credit LLC  
All Borrowers   [* * *]                     Apple Inc.   All Borrowers   [* * *]
                    Hewlett-Packard Enterprise Company   All Borrowers   [* * *]
                    Hewlett-Packard Company   All Borrowers   [* * *]

 

   

   

 

SCHEDULE 9.10

 

Real Property

 

1. 19 Morgan Avenue, Irvine CA 92618     2. 5070 and 5080 Old Ellis Pointe,
Roswell GA 30076     3. 8337 Green Meadows Drive North, Lewis Center OH 43035  
  4. 7000 Souder Road, New Albany OH 43054     5. 1511 Wilshire Blvd., Santa
Monica, CA 90404

 

   

   

 

 

 